Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 1 of 89




                      Exhibit C
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 2 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     1969 "FORTUNATE SONS" (105)                    05/28/2019           KTRK         PA 2-199-201
Inc.
American Broadcasting Companies,     1969 "GENERATION WOODSTOCK"
                                                                                    05/21/2019           KTRK         PA 2-203-189
Inc.                                 (104)
American Broadcasting Companies,
                                     1969 "MANSON GIRLS" (103)                      04/30/2019           KTRK         PA 2-203-183
Inc.
American Broadcasting Companies,
                                     1969 "MOON SHOT" (101)                         04/23/2019           KTRK         PA 2-203-185
Inc.
American Broadcasting Companies,     1969 "THE FBI AND THE PANTHER"
                                                                                    05/14/2019           KTRK         PA 2-195-478
Inc.                                 (106)
American Broadcasting Companies,
                                     1969 "THE GIRL IN THE CAR" (102)               05/07/2019           KTRK         PA 2-195-459
Inc.
American Broadcasting Companies,
                                     20/20 A irdate 01/18/2019                      01/18/2019           KTRK         PA 2-174-491
Inc.
American Broadcasting Companies,
                                     20/20 Airdale 04/20/2018                       04/20/2018           WABC         PA 2-118-785
Inc.
American Broadcasting Companies,
                                     20/20 Airdatc 11/16/2018                       11/16/2018           KTRK         PA 2-157-335
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/04/2019                       01/04/2019           KTRK         PA 2-180-174
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/11/2019                       01/11/2019           KTRK         PA 2-180-175
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/12/2018                       01/12/2018           WABC         PA 2-099-071
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/19/2018                       01/19/2018           WABC         PA 2-098-701
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/25/2019                       01/25/2019           KTRK         PA 2-179-642
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 01/26/2018                       01/26/2018           WABC         PA 2-101-238
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/01/2019                       02/01/2019           KTRK         PA 2-174-467
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/02/2018                       02/02/2018           WABC         PA 2-117-339
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/08/2019                       02/08/2019           KTRK         PA 2-180-176
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/09/2018                       02/09/2018           WABC         PA 2-114-114
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/15/2019                       02/15/2019           KRTK         PA 2-476-874
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/16/2018                       02/16/2018           WABC         PA 2-110-785
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/22/2019                       02/22/2019           KTRK         PA 2-182-987
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 02/23/2018                       02/23/2018           WABC         PA 2-183-542
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/01/2019                       03/01/2019           KTRK         PA 2-182-988
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/02/2018                       03/02/2018           WABC         PA 2-113-432
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/08/2019                       03/08/2019           KTRK         PA 2-175-951
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/09/2018                       03/09/2018           WABC         PA 2-110-607
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/15/2019                       03/15/2019           KTRL         PA 2-184-081
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/16/2018                       03/16/2018           WABC         PA 2-118-225
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/22/2019                       03/22/2019           KTRK         PA 2-185-631
Inc.




                                                                       1
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 3 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     20/20 Airdate 03/23/2018                       03/23/2018           WABC         PA 2-161-456
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/29/2019                       03/29/2019           KTRK         PA 2-180-895
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 03/30/2018                       03/30/2018           WABC         PA 2-117-317
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 04/05/2019                       04/05/2019           KTRK         PA 2-180-894
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 04/06/2018                       04/06/2018           WABC         PA 2-127-392
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 04/12/2019                       04/12/2019           KTRK         PA 2-187-925
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 04/13/2018                       04/13/2018           WABC         PA 2-116-812
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 04/27/2018                       04/27/2018           WABC         PA 2-118-786
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/04/2018                       05/04/2018           WABC         PA 2-118-678
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/10/2019                       05/10/2019           KTRK         PA 2-199-758
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/11/2018                       05/11/2018           WABC         PA 2-120-755
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/17/2019                       05/17/2019           KTRK         PA 2-189-966
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/18/2018                       05/18/2018           WABC         PA 2-125-787
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/19/2018                       05/19/2018           WABC         PA 2-125-786
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/24/2019                       05/24/2019           KTRK         PA 2-203-209
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/25/2018                       05/25/2018           WABC         PA 2-121-619
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 05/31/2019                       05/31/2019           KTRK         PA 2-199-200
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 06/01/2018                       06/01/2018           WABC         PA 2-123-595
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 06/14/2019                       06/14/2019           KTRK         PA 2-201-671
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 06/15/2018                       06/15/2018           WABC         PA 2-141-968
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 06/22/2018                       06/22/2018           WABC         PA 2-126-316
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 06/29/2018                       06/29/2018           WABC         PA 2-133-085
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 07/13/2018                       07/13/2018           WABC         PA 2-142-457
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 07/20/2018                       07/20/2018           WABC         PA 2-137-266
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 07/27/2018                       07/27/2018           WABC         PA 2-149-026
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 09/07/2018                       09/07/2018           KTRK         PA 2-152-152
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 09/14/2018                       09/14/2018           KTRK         PA 2-152-937
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 09/21/2018                       09/21/2018           KTRK         PA 2-155-470
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 09/28/2018                       09/28/2018           KTRK         PA 2-158-432
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 10/05/2018                       10/05/2018           KTRK         PA 2-151-135
Inc.




                                                                       2
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 4 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     20/20 Airdate 10/19/2018                       10/19/2018           KTRK         PA 2-157-566
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 11 /30/2018                      11/30/2018           KTRK         PA 2-159-297
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 11/23/2018                       11/23/2018           KTRK         PA 2-156-204
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 12/07/2018                       12/07/2018           KTRK         PA 2-166-538
Inc.
American Broadcasting Companies,
                                     20/20 Airdate 12/14/2018                       12/14/2018           KTRK         PA 2-162-266
Inc.
American Broadcasting Companies,     20/20: A KILLING ON THE CAPE
                                                                                    12/28/2018           KTRK         PA 2-146-610
Inc.                                 Airdate 10/25/2017
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    09/17/2018           KTRK         PA 2-155-422
Inc.                                 MUIR Airdale 09/17/2018
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    03/04/2019           KTRK         PA 2-175-908
Inc.                                 MUIR Airdate 03/04/2019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    03/05/2019           KTRK         PA 2-175-907
Inc.                                 MUIR Airdate 03/05/2019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    04/08/2019           KTRK         PA 2-188-860
Inc.                                 MUIR Airdate 04/08/2019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    04/09/2019           KTRK         PA 2-188-861
Inc.                                 MUIR Airdate 04/09/2.019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    04/10/2019           KTRK         PA 2-188-863
Inc.                                 MUIR Airdate 04/10/2019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    05/09/2019           KTRK         PA 2-200-010
Inc.                                 MUIR Airdate 05/09/2019
American Broadcasting Companies,     ABC WORLD NEWS WITH DAVID
                                                                                    10/05/2018           KTRK         PA 2-141-775
Inc.                                 MUIR Airdate 10/05/2018
American Broadcasting Companies,     ALL ABOUT "ALL IN THE FAMILY"
                                                                                    05/22/2019           WPVI         PA 2-199-195
Inc.                                 AND THE JEFFERSONS'
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13973
                                                                                    01/17/2018           WABC         PA 2-098-702
Inc.                                 Airdate 01/17/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13978
                                                                                    01/24/2018           WABC         PA 2-101-242
Inc.                                 Airdate 01/24/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13980
                                                                                    01/26/2018           WABC         PA 2-144-791
Inc.                                 Airdate 01 /26/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13983
                                                                                    01/31/2018           WABC         PA 2-117-331
Inc.                                 Airdate 01/31/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13988
                                                                                    02/07/2018           WABC         PA 2-114-118
Inc.                                 Airdate 02/07/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13993
                                                                                    02/14/2018           WABC         PA 2-110-781
Inc.                                 Airdate 02/14/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 13998
                                                                                    02/21/2018           WABC         PA 2-106-961
Inc.                                 Airdate 02/21/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14003
                                                                                    02/28/2018           WABC         PA 2-113-395
Inc.                                 Airdate 02/28/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14008
                                                                                    03/07/2018           WABC         PA 2-110-531
Inc.                                 Airdate 03/07/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14013
                                                                                    03/14/2018           WABC         PA 2-117-914
Inc.                                 Airdate 03/14/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14018
                                                                                    03/21/2018           WABC         PA 2-161-462
Inc.                                 Airdate 03/21/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14023
                                                                                    03/28/2018           WABC         PA 2-117-326
Inc.                                 Airdate 03/28/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14028
                                                                                    04/04/2018           WABC         PA 2-127-393
Inc.                                 Airdate 04/04/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14033
                                                                                    04/11/2018           WABC         PA 2-116-664
Inc.                                 Airdate 04/11/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14038
                                                                                    04/18/2018           WABC         PA 2-118-846
Inc.                                 Airdate 04/18/2018




                                                                       3
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 5 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14043
                                                                                    04/25/2018           WABC         PA 2-118-845
Inc.                                 Airdate 04/25/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14048
                                                                                    05/02/2018           WABC         PA 2-118-679
Inc.                                 Airdate 05/02/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14053
                                                                                    05/09/2018           WABC         PA 2-125-251
Inc.                                 Airdate 05/09/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14058
                                                                                    05/16/2018           WABC         PA 2-125-784
Inc.                                 Airdate 05/16/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14063
                                                                                    05/23/2018           WABC         PA 2-121-621
Inc.                                 Airdate 05/23/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14067
                                                                                    05/30/2018           WABC         PA 2-120-410
Inc.                                 Airdate 05/30/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14072
                                                                                    06/06/2018           WABC         PA 2-129-894
Inc.                                 Airdate 06/06/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14077
                                                                                    06/13/2018           WABC         PA 2-173-244
Inc.                                 Airdate 06/13/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14101
                                                                                    07/18/2018           WABC         PA 2-137-257
Inc.                                 Airdate 07/18/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14106
                                                                                    07/25/2018           WABC         PA 2-149-022
Inc.                                 Airdate 07/25/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14111
                                                                                    08/01/2018           WABC         PA 2-146-595
Inc.                                 Airdate 08/01/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14116
                                                                                    08/08/2018           WABC         PA 2-148-061
Inc.                                 Airdate 08/08/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14121
                                                                                    08/15/2018           WABC         PA 2-148-063
Inc.                                 Airdate 08/15/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14126
                                                                                    08/22/2018           KTRK         PA 2-159-273
Inc.                                 Airdate 08/22/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14132
                                                                                    09/05/2018           KTRK         PA 2-152-128
Inc.                                 Airdate 09/05/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14137
                                                                                    09/12/2018           KTRK         PA 2-152-999
Inc.                                 Airdate 09/12/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14142
                                                                                    09/19/2018           KTRK         PA 2-155-460
Inc.                                 Airdate 09/19/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14147
                                                                                    09/26/2018           KTRK         PA 2-158-434
Inc.                                 Airdate 09/26/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14151
                                                                                    10/03/2018           KTRK         PA 2-151-131
Inc.                                 Airdate 10/03/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14161
                                                                                    10/17/2018           KTRK         PA 2-157-571
Inc.                                 Airdate 10/17/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14166
                                                                                    10/24/2018           KTRK         PA 2-160-265
Inc.                                 Airdate 10/24/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14171
                                                                                    10/31/2018           KTRK         PA 2-150-579
Inc.                                 Airdate 10/31/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14176
                                                                                    11/07/2018           KTRK         PA 2-156-152
Inc.                                 Airdate 11/07/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14181
                                                                                    11/14/2018           KTRK         PA 2-157-357
Inc.                                 Airdate 11/14/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14186
                                                                                    11/21/2018           KTRK         PA 2-156-205
Inc.                                 Airdate 11/21/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14189
                                                                                    11/28/2018           KTRK         PA 2-159-056
Inc.                                 Airdate 11/28/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14194
                                                                                    12/04/2018           KTRK         PA 2-166-528
Inc.                                 Airdate 12/04/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14199
                                                                                    12/12/2018           KTRK         PA 2-162-267
Inc.                                 Airdate 12/12/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14204
                                                                                    12/19/2018           KTRK         PA 2-163-457
Inc.                                 Airdate 12/19/2018
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14207
                                                                                    12/26/2018           KTRK         PA 2-163-465
Inc.                                 Airdate 12/26/2018




                                                                       4
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 6 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14210
                                                                                    01/02/2019           KTRK         PA 2-180-205
Inc.                                 Airdate 01/02/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14215
                                                                                    01/09/2019           KTRK         PA 2-180-206
Inc.                                 Airdate 01/09/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14220
                                                                                    01/16/2019           KTRK         PA 2-174-487
Inc.                                 Airdate 01/16/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14225
                                                                                    01/23/2019           KTRK         PA 2-179-643
Inc.                                 Airdate 01 /23/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14230
                                                                                    01/30/2019           KTRK         PA 2-174-462
Inc.                                 Airdate 01/30/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14235
                                                                                    02/06/2019           KTRK         PA 2-180-234
Inc.                                 Airdate 02/06/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14240
                                                                                    02/13/2019           KTRK         PA 2-176-876
Inc.                                 Airdate 02/13/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14245
                                                                                    02/20/2019           KTRK         PA 2-183-007
Inc.                                 Airdate 02/20/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14250
                                                                                    02/28/2019           KTRK         PA 2-183-011
Inc.                                 Airdate 02/28/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14254
                                                                                    03/06/2019           KTRK         PA 2-175-945
Inc.                                 Airdate 03/06/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14260
                                                                                    03/13/2019           KTRK         PA 2-184-086
Inc.                                 Airdate 03/13/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14265
                                                                                    03/20/2019           KTRK         PA 2-185-622
Inc.                                 Airdate 03/20/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14269
                                                                                    03/27/2019           KTRK         PA 2-180-900
Inc.                                 Airdate 03/27/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14274
                                                                                    04/03/2019           KTRK         PA 2-180-902
Inc.                                 Airdate 04/03/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14279
                                                                                    04/10/2019           KTRK         PA 2-187-929
Inc.                                 Airdate 04/10/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14288
                                                                                    04/24/2019           KTRK         PA 2-192-523
Inc.                                 Airdate 04/24/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14298
                                                                                    05/08/2019           KTRK         PA 2-203-190
Inc.                                 Airdate 05/08/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14303
                                                                                    05/15/2019           KTRK         PA 2-189-969
Inc.                                 Airdate 05/15/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14308
                                                                                    05/22/2019           KTRK         PA 2-203-192
Inc.                                 Airdate 05/22/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14308
                                                                                    05/29/2019           KTRK         PA 2-199-193
Inc.                                 Airdate 05/29/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14308
                                                                                    06/05/2019           KTRK         PA 2-201-615
Inc.                                 Airdate 06/05/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14322
                                                                                    06/12/2019           KTRK         PA 2-201-707
Inc.                                 Airdate 06/12/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14327
                                                                                    06/19/2019           KTRK         PA 2-193-600
Inc.                                 Airdate 06/19/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14337
                                                                                    07/03/2019           KABC         PA 2-204-083
Inc.                                 Airdate 07/03/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14352
                                                                                    07/25/2019           KABC         PA 2-202-214
Inc.                                 Airdate 07/25/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode 14355
                                                                                    07/31/2019           KABC         PA 2-202-132
Inc.                                 Airdate 07/31/2019
American Broadcasting Companies,     GENERAL HOSPITAL Episode! 14283
                                                                                    04/17/2019           KTRK         PA 2-188-332
Inc.                                 Airdate 04/17/2019
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/04/2019                   01/04/2019           KTRK         PA 2-180-896
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/11/2019                   01/11/2019           KTRK         PA 2-180-204
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/12/2018                   01/12/2018           WABC         PA 2-098-722
Inc.




                                                                       5
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 7 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/18/2019                   01/18/2019           KTRK         PA 2-174-498
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/19/20018                  01/19/2018           WABC         PA 2-098-698
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/25/2019                   01/25/2019           KTRK         PA 2-179-647
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 01/26/2018                   01/26/2018           WABC         PA 2-101-244
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/01/2019                   02/01/2019           KTRK         PA 2-174-453
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/02/2018                   02/02/2018           WABC         PA 2-116-547
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/08/2019                   02/08/2019           KTRK         PA 2-180-194
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/09/2018                   02/09/2018           WABC         PA 2-114-123
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/15/2019                   02/15/2019           KTRK         PA 2-176-640
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/16/2018                   02/16/2018           WABC         PA 2-110-782
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/22/2019                   02/22/2019           KTRK         PA 2-183-005
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 02/23/2018                   02/23/2018           WABC         PA 2-106-899
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/01/2019                   03/01/2019           KTRK         PA 2-183-006
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/02/2018                   03/02/2018           WABC         PA 2-113-406
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/08/2019                   03/08/2019           KTRK         PA 2-175-949
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/09/2018                   03/09/2018           WABC         PA 2-110-188
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/15/2019                   03/15/2019           KTRK         PA 2-184-079
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/16/2018                   03/16/2018           WABC         PA 2-118-209
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/22/2019                   03/22/2019           KTRK         PA 2-185-619
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/23/2018                   03/23/2018           WABC         PA 2-161-459
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/29/2019                   03/29/2019           KTRK         PA 2-180-899
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 03/30/2018                   03/30/2018           WABC         PA 2-117-337
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/05/2019                   04/05/2019           KTRK         PA 2-180-897
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/06/2018                   04/06/2018           WABC         PA 2-127-390
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/13/2018                   04/13/2018           WABC         PA 2-116-666
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/19/2019                   04/19/2019           KTRK         PA 2-188-319
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/20/2018                   04/20/2018           WABC         PA 2-118-781
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/26/2019                   04/26/2019           KTRK         PA 2-192-529
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 04/27/2018                   04/27/2018           WABC         PA 2-118-784
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/04/2018                   05/04/2018           WABC         PA 2-118-680
Inc.




                                                                       6
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 8 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/05/2018                   05/05/2018           WABC         PA 2-118-677
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/06/2019                   05/06/2019           KTRK         PA 2-199-729
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/10/2019                   05/10/2019           KTRK         PA 2-199-753
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/11/2018                   05/11/2018           WABC         PA 2-125-257
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/17/2019                   05/17/2019           KTRK         PA 2-189-967
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/18/2018                   05/18/2018           WABC         PA 2-125-780
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/25/2018                   05/25/2018           WABC         PA 2-121-617
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/30/2019                   05/30/2019           KTRK         PA 2-199-204
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 05/31/2019                   05/31/2019           KTRK         PA 2-199-205
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/01/2018                   06/01/2018           WABC         PA 2-120-412
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/05/2019                   06/05/2019           KTRK         PA 2-201-619
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/07/2019                   06/07/2019           KTRK         PA 2-201-618
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/08/2018                   06/08/2018           WABC         PA 2-129-893
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/14/2019                   06/14/2019           KTRK         PA 2-201-673
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/15/2018                   06/15/2018           WABC         PA 2-141-974
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/21/2019                   06/21/2019           KABC         PA 2-193-603
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/22/2018                   06/22/2018           WABC         PA 2-126-338
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 06/29/2018                   06/29/2018           WABC         PA 2-133-080
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/05/2019                   07/05/2019           KABC         PA 2-204-084
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/06/2018                   07/06/2018           WABC         PA 2-146-400
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/13/2018                   07/13/2018           WABC         PA 2-142-453
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/20/2018                   07/20/2018           WABC         PA 2-137-262
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/26/2019                   07/26/2019           KABC         PA 2-202-225
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 07/272018                    07/27/2018           WABC         PA 2-149-009
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 08/03/2018                   08/03/2018           WABC         PA 2-146-600
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 08/10/2018                   08/10/2018           WABC         PA 2-148-077
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 08/24/2018                   08/24/2018           KTRK         PA 2-159-348
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 08/31/2018                   08/31/2018           KTRK         PA 2-144-793
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 09/07/2018                   09/07/2018           KTRK         PA 2-152-158
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 09/14/2018                   09/14/2018           KTRK         PA 2-152-922
Inc.




                                                                       7
               Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 9 of 89
                                   American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                   Exhibit C
                                                                                                                     U.S. Copyright
         Copyright Owner                               Title                      Broadcast Date         Station
                                                                                                                   Registration Number
American Broadcasting Companies,
                                     NIGHTLINE Airdate 09/21/2018                   09/21/2018           KTRK         PA 2-155-591
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 09/28/2018                   09/28/2018           KTRK         PA 2-158-446
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 1/30/2018                    11/30/2018           KTRK         PA 2-159-045
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 10/05/2018                   10/05/2018           KTRK         PA 2-151-122
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 10/12/2018                   10/12/2018           KTRK         PA 2-155-800
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 10/19/2018                   10/19/2018           KTRK         PA 2-157-535
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 10/26/2018                   10/26/2018           KTRK         PA 2-160-254
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 10/27/2018                   10/27/2018           KTRK         PA 2-160-241
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/02/2018                   11/02/2018           KTRK         PA 2-157-337
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/03/2018                   11/03/2018           KTRK         PA 2-157-513
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/09/2018                   11/09/2018           KTRK         PA 2-156-173
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/10/2018                   11/10/2018           KTRK         PA 2-156-172
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/23/2018                   11/23/2018           KTRK         PA 2-156-213
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 11/6/2018                    11/16/2018           KTRK         PA 2-157-351
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 12/07/2018                   12/07/2018           KTRK         PA 2-166-531
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 12/14/2018                   12/14/2018           KTRK         PA 2-162-260
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 12/21/2018                   12/21/2018           KTRK         PA 2-163-454
Inc.
American Broadcasting Companies,
                                     NIGHTLINE Airdate 12/28/2018                   12/28/2018           KTRK         PA 2-163-447
Inc.
American Broadcasting Companies,     TRUTH AND LIES: JONESTOWN,
                                                                                    09/28/2018           KTRK         PA 2-158-452
Inc.                                 PARADISE LOST
American Broadcasting Companies,     TRUTH AND LIES: MONICA AND
                                                                                    01/10/2019           KTRK         PA 2-180-161
Inc.                                 BILL
American Broadcasting Companies,     TRUTH AND LIES: THE FAMILY
                                                                                    07/14/2018           WABC         PA 2-034-252
Inc.                                 MANSON
                                     TRUTH AND LIES: THE MENENDEZ
American Broadcasting Companies,
                                     ROTHERS - AMERICAN SONS,                       07/21/2018           WABC         PA 2-023-990
Inc.
                                     AMERICAN MURDERERS
American Broadcasting Companies,     TRUTH AND LIES: THE MURDER
                                                                                    06/30/2018           WABC         PA 2-121-626
Inc.                                 OF LACI PETERSON
American Broadcasting Companies,     TRUTH AND LIES: THE TONYA
                                                                                    01/11/2018           WABC         PA 2-098-734
Inc.                                 HARDING STORY
American Broadcasting Companies,
                                     TRUTH AND LIES: WACO                           07/07/2018           WABC         PA 2-099-527
Inc.
                                     40 YEARS OF SUNDAY MORNING:
CBS Broadcasting Inc.                                                               09/14/2018           WCBS         PA 2-136-743
                                     September 14, 2018
                                     48 HOURS LIVE TO TELL: "Afraid of
CBS Broadcasting Inc.                the Dark": March 3, 2018 (9:00pm-              03/03/2018           WCBS         PA 2-106-302
                                     10:00pm)
                                     48 HOURS LIVE TO TELL: The
CBS Broadcasting Inc.                Vendetta, August 31, 2019 (10:00pm-            08/31/2019           WCBS         PA 2-213-780
                                     11:00pm)




                                                                       8
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 10 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             48 HOURS PRESENTS: "The Family"
                             (9:00pm-10:00pm) and "The Family...A
CBS Broadcasting Inc.                                                       02/24/2018           WCBS         PA 2-105-336
                             Cult Revealed" (10:00pm-11:00pm):
                             February 24, 2019
                             48 HOURS PRESENTS: August 12,
CBS Broadcasting Inc.                                                       08/12/2019           WCBS         PA 2-213-786
                             2019 (10:00pm-11:00pm)
                             48 HOURS PRESENTS: August 24,
CBS Broadcasting Inc.                                                       08/24/2019           WCBS         PA 2-210-438
                             2019
                             48 HOURS PRESENTS: LIVE TO
CBS Broadcasting Inc.                                                       05/26/2018           WCBS         PA 2-119-990
                             TELL: "Sophia's Secret": May 26, 2018
CBS Broadcasting Inc.        48 HOURS PRESENTS: May 25, 2019                05/25/2019           WCBS         PA 2-194-683

                             48 HOURS PRESENTS: Rodney Alcala:
CBS Broadcasting Inc.                                                       02/17/2018           WCBS         PA 2-107-490
                             The Killing Game - February 17, 2018
                             48 HOURS SPECIAL: January 12, 2019
CBS Broadcasting Inc.                                                       01/12/2019           WCBS         PA 2-154-240
                             (10:00pm-11:00pm)
                             48 HOURS: "Letter from San Quentin"
                             (9:00pm-10:00pm) and "Was Kevin
CBS Broadcasting Inc.                                                       01/26/2019           WCBS         PA 2-164-134
                             Cooper Framed?" (10:00pm-11:00pm):
                             January 26, 2019
                             48 HOURS: "The Good Girl" :March 3,
CBS Broadcasting Inc.                                                       03/03/2018           WCBS         PA 2-106-317
                             2018 (10:00pm-11:00pm)
                             48 HOURS: April 14, 2018 (10:00 PM -
CBS Broadcasting Inc.                                                       04/14/2018           WCBS         PA 2-112-660
                             11:00 PM)
                             48 HOURS: April 14, 2018 (9:00 PM -
CBS Broadcasting Inc.                                                       04/14/2018           WCBS         PA 2-112-618
                             10:00 PM)
                             48 HOURS: April 20, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       04/20/2019           WCBS         PA 2-192-053
                             11:00pm)
                             48 HOURS: April 20, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       04/20/2019           WCBS         PA 2-192-038
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: April 21, 2018                       04/21/2018           WCBS         PA 2-115-304
CBS Broadcasting Inc.        48 HOURS: April 27, 2019                       04/27/2019           WCBS         PA 2-195-794
                             48 HOURS: April 28, 2018 (10:00pm -
CBS Broadcasting Inc.                                                       04/28/2018           WCBS         PA 2-115-800
                             11:00pm)
                             48 HOURS: April 28, 2018 (9:00pm -
CBS Broadcasting Inc.                                                       04/28/2018           WCBS         PA 2-115-802
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: April 7, 2018                        04/07/2018           WCBS         PA 2-111-811
                             48 HOURS: August 10, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       08/10/2019           WCBS         PA 2-205-512
                             11:00pm)
                             48 HOURS: August 10, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       08/10/2019           WCBS         PA 2-210-437
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: August 11, 2018                      08/11/2018           WCBS         PA 2-136-289
                             48 HOURS: August 12, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       08/12/2019           WCBS         PA 2-210-448
                             10:00pm)
                             48 HOURS: August 18, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       08/18/2018           WCBS         PA 2-136-284
                             11:00pm)
                             48 HOURS: August 18, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       08/18/2018           WCBS         PA 2-136-280
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: August 3, 2019                       08/03/2019           WCBS         PA 2-198-813
                             48 HOURS: August 31, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       08/31/2019           WCBS         PA 2-213-783
                             10:00pm)
                             48 HOURS: August 4, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       08/04/2018           WCBS         PA 2-131-873
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: December 1, 2018                     12/01/2018           WCBS         PA 2-153-636
                             48 HOURS: December 15, 2018
CBS Broadcasting Inc.                                                       12/15/2018           WCBS         PA 2-146-514
                             (10:00pm-11:00pm)
                             48 HOURS: December 15, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       12/15/2018           WCBS         PA 2-146-516
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: December 22, 2018                    12/22/2018           WCBS         PA 2-147-936




                                                               9
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 11 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             48 HOURS: December 29, 2018
CBS Broadcasting Inc.                                                       12/29/2018           WCBS         PA 2-147-958
                             (10:00pm-11:00pm)
                             48 HOURS: December 29, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       12/29/2018           WCBS         PA 2-147-961
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: December 8, 2018                     12/08/2018           WCBS         PA 2-147-069
CBS Broadcasting Inc.        48 HOURS: February 10, 2018                    02/10/2018           WCBS         PA 2-103-759
                             48 HOURS: February 23, 2019
CBS Broadcasting Inc.                                                       02/23/2019           WCBS         PA 2-175-421
                             (10:00pm-11:00pm)
                             48 HOURS: February 23, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       02/23/2019           WCBS         PA 2-175-439
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: February 3, 2018                     02/03/2018           WCBS         PA 2-103-760
CBS Broadcasting Inc.        48 HOURS: February 3, 2018                     02/03/2018           WCBS         PA 2-103-762
                             48 HOURS: January 12, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       01/12/2019           WCBS         PA 2-154-236
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: January 19, 2019                     01/19/2019           WCBS         PA 2-153-333
CBS Broadcasting Inc.        48 HOURS: January 5, 2019                      01/05/2019           WCBS         PA 2-151-230
CBS Broadcasting Inc.        48 HOURS: July 13, 2019                        07/13/2019           WCBS         PA 2-198-815
CBS Broadcasting Inc.        48 HOURS: July 14, 2018                        07/14/2018           WCBS         PA 2-128-355
                             48 HOURS: July 20, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       07/20/2019           WCBS         PA 2-198-816
                             11:00pm)
                             48 HOURS: July 20, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       07/20/2019           WCBS         PA 2-206-210
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: July 21, 2018                        07/21/2018           WCBS         PA 2-130-306
                             48 HOURS: July 27, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       07/27/2019           WCBS         PA 2-198-818
                             11:00pm)
                             48 HOURS: July 27, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       07/27/2019           WCBS         PA 2-198-819
                             10:00pm)
                             48 HOURS: July 28, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       07/28/2018           WCBS         PA 2-132-410
                             11:00pm)
                             48 HOURS: July 28, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       07/28/2018           WCBS         PA 2-132-415
                             10:00pm)
                             48 HOURS: July 6, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       07/06/2019           WCBS         PA 2-196-381
                             11:00pm)
                             48 HOURS: July 6, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       07/06/2019           WCBS         PA 2-206-464
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: July 7, 2018                         07/07/2018           WCBS         PA 2-128-352
                             48 HOURS: June 1, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       06/01/2019           WCBS         PA 2-194-068
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: June 15, 2019                        06/15/2019           WCBS         PA 2-198-362
                             48 HOURS: June 16, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       06/16/2018           WCBS         PA 2-125-586
                             11:00pm)
                             48 HOURS: June 16, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       06/16/2018           WCBS         PA 2-126-807
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: June 2, 2018                         06/02/2018           WCBS         PA 2-122-417
CBS Broadcasting Inc.        48 HOURS: June 22, 2019                        06/22/2019           WCBS         PA 2-198-365
                             48 HOURS: June 23, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       06/23/2018           WCBS         PA 2-126-838
                             11:00pm)
                             48 HOURS: June 23, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       06/23/2018           WCBS         PA 2-126-845
                             10:00pm)
                             48 HOURS: June 29, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       06/29/2019           WCBS         PA 2-198-364
                             11:00pm)
                             48 HOURS: June 29, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       06/29/2019           WCBS         PA 2-198-363
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: June 30, 2018                        06/30/2018           WCBS         PA 2-133-352
CBS Broadcasting Inc.        48 HOURS: June 8, 2019                         06/08/2019           WCBS         PA 2-206-460
                             48 HOURS: June 8, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       06/08/2019           WCBS         PA 2-198-361
                             11:00pm)
                             48 HOURS: June 9, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       06/09/2018           WCBS         PA 2-122-027
                             11:00pm)




                                                              10
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 12 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             48 HOURS: June 9, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       06/09/2018           WCBS         PA 2-122-028
                             10:00pm)
                             48 HOURS: LIVE TO TELL: "Standoff
CBS Broadcasting Inc.                                                       02/16/2019           WCBS         PA 2-172-702
                             at Trader Joe's": February 16, 2019
                             48 HOURS: LIVE TO TELL:
CBS Broadcasting Inc.        "Trafficked" March 9, 2019 (9:00PM-            03/09/2019           WCBS         PA 2-177-420
                             10:00PM)
                             48 HOURS: LIVE TO TELL: The
CBS Broadcasting Inc.        Chowchilla Kidnapping: October 12,             10/12/2019           WCBS         PA 2-221-820
                             2019
CBS Broadcasting Inc.        48 HOURS: March 10, 2018                       03/10/2018           WCBS         PA 2-107-593
CBS Broadcasting Inc.        48 HOURS: March 16, 2019                       03/16/2019           WCBS         PA 2-187-285
CBS Broadcasting Inc.        48 HOURS: March 2, 2019                        03/02/2019           WCBS         PA 2-179-129
CBS Broadcasting Inc.        48 HOURS: March 23, 2019                       03/23/2019           WCBS         PA 2-184-371
CBS Broadcasting Inc.        48 HOURS: March 24, 2018                       03/24/2018           WCBS         PA 2-111-123
CBS Broadcasting Inc.        48 HOURS: March 30, 2019                       03/30/2019           WCBS         PA 2-184-535
CBS Broadcasting Inc.        48 HOURS: March 31, 2018                       03/31/2018           WCBS         PA 2-111-140
                             48 HOURS: March 9, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       03/09/2019           WCBS         PA 2-177-433
                             11:00pm)
CBS Broadcasting Inc.        48 HOURS: May 11, 2019                         05/11/2019           WCBS         PA 2-194-684
                             48 HOURS: May 12, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       05/12/2018           WCBS         PA 2-116-014
                             11:00pm)
                             48 HOURS: May 12, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       05/12/2018           WCBS         PA 2-116-017
                             10:pm)
CBS Broadcasting Inc.        48 HOURS: May 18, 2019                         05/18/2019           WCBS         PA 2-194-685
CBS Broadcasting Inc.        48 HOURS: May 19, 2018                         05/19/2018           WCBS         PA 2-127-589
CBS Broadcasting Inc.        48 HOURS: May 4, 2019                          05/04/2019           WCBS         PA 2-194-689
CBS Broadcasting Inc.        48 HOURS: May 5, 2018                          05/05/2018           WCBS         PA 2-116-020
                             48 HOURS: NCIS - A Solider's Honor
CBS Broadcasting Inc.                                                       05/29/2018           WCBS         PA 2-120-315
                             May 29, 2018
                             48 HOURS: NCIS: "A Date with Evil" -
CBS Broadcasting Inc.                                                       06/05/2018           WCBS         PA 2-121-461
                             June 5, 2018 (10:00pm-11:00pm)
                             48 HOURS: NCIS: "Deadly Lies": June
CBS Broadcasting Inc.                                                       06/19/2018           WCBS         PA 2-126-846
                             19, 2018
                             48 HOURS: NCIS: "Trail of Fire"
CBS Broadcasting Inc.                                                       06/26/2018           WCBS         PA 2-133-426
                             (10:00pm-11:00pm)
                             48 HOURS: NCIS: Ruthless May 22,
CBS Broadcasting Inc.                                                       05/22/2018           WCBS         PA 2-126-580
                             2018
                             48 HOURS: NCIS: The Marine's Wife:
CBS Broadcasting Inc.                                                       06/12/2018           WCBS         PA 2-125-635
                             June 12, 2018 (10:00pm-11:00pm)
CBS Broadcasting Inc.        48 HOURS: November 10, 2018                    11/10/2018           WCBS         PA 2-143-681
                             48 HOURS: November 16, 2019
CBS Broadcasting Inc.                                                       11/16/2019           WCBS         PA 2-226-784
                             (10:00pm-11:00pm)
                             48 HOURS: November 16, 2019
CBS Broadcasting Inc.                                                       11/16/2019           WCBS         PA 2-226-632
                             (9:00pm-10:00pm)
CBS Broadcasting Inc.        48 HOURS: November 17, 2018                    11/17/2018           WCBS         PA 2-143-721
                             48 HOURS: November 17, 2018
CBS Broadcasting Inc.                                                       11/17/2018           WCBS         PA 2-143-660
                             (10:00pm-11:00pm)
CBS Broadcasting Inc.        48 HOURS: November 2, 2019                     11/02/2019           WCBS         PA 2-2266-869
CBS Broadcasting Inc.        48 HOURS: November 23. 2019                    11/23/2019           WCBS         PA 2-226-785
CBS Broadcasting Inc.        48 HOURS: November 24, 2018                    11/24/2018           WCBS         PA 2-144-435
CBS Broadcasting Inc.        48 HOURS: November 30, 2019                    11/30/2019           WCBS         PA 2-226-786
CBS Broadcasting Inc.        48 HOURS: November 9, 2019                     11/09/2019           WCBS         PA 2-226-630
CBS Broadcasting Inc.        48 HOURS: October 13, 2018                     10/13/2018           WCBS         PA 2-141-078
CBS Broadcasting Inc.        48 HOURS: October 19, 2019                     10/19/2019           WCBS         PA 2-229-631
                             48 HOURS: October 20, 2018 (10:00pm-
CBS Broadcasting Inc.                                                       10/20/2018           WCBS         PA 2-141-104
                             11:00pm)
                             48 HOURS: October 20, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       10/20/2018           WCBS         PA 2-142-904
                             10:00pm)




                                                              11
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 13 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             48 HOURS: October 26, 2019 (10:00pm-
CBS Broadcasting Inc.                                                       10/26/2019           WCBS         PA 2-224-955
                             11:00pm)
                             48 HOURS: October 26, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       10/26/2019           WCBS         PA 2-224-954
                             10:00pm)
CBS Broadcasting Inc.        48 HOURS: October 5, 2019                      10/05/2019           WCBS         PA 2-220-654
CBS Broadcasting Inc.        48 HOURS: October 6, 2018                      10/06/2018           WCBS         PA 2-139-347
                             48 HOURS: September 14, 2019
CBS Broadcasting Inc.                                                       09/14/2019           WCBS         PA 2-219-313
                             (9:00pm-11:00pm)
                             48 HOURS: September 15, 2018
CBS Broadcasting Inc.                                                       09/15/2018           WCBS         PA 2-136-348
                             (10:00pm-11:00pm)
                             48 HOURS: September 15, 2018
CBS Broadcasting Inc.                                                       09/15/2018           WCBS         PA 2-136-731
                             (9:00pm-10:00pm)
CBS Broadcasting Inc.        48 HOURS: September 22, 2018                   09/22/2018           WCBS         PA 2-140-530
CBS Broadcasting Inc.        48 HOURS: September 28, 2019                   09/28/2019           WCBS         PA 2-219-013
                             48 HOURS: September 29, 2018
CBS Broadcasting Inc.                                                       09/29/2018           WCBS         PA 2-154-099
                             (10:00pm-11:00pm)
                             48 HOURS: September 29, 2018 9:00pm-
CBS Broadcasting Inc.                                                       09/29/2018           WCBS         PA 2-146-823
                             10:00pm
                             48 HOURS: September 7, 2019
CBS Broadcasting Inc.                                                       09/07/2019           WCBS         PA 2-214-120
                             (10:00pm-11:00pm)
                             48 HOURS: September 7, 2019 (9:00pm-
CBS Broadcasting Inc.                                                       09/07/2019           WCBS         PA 2-215-655
                             10:00pm)
                             48 HOURS: September 8, 2018
CBS Broadcasting Inc.                                                       09/08/2018           WCBS         PA 2-135-614
                             (10:00pm-11:00pm)
                             48 HOURS: September 8, 2018 (9:00pm-
CBS Broadcasting Inc.                                                       09/08/2018           WCBS         PA 2-135-616
                             10:00pm)
                             60 MINUTES (A Special Edition
CBS Broadcasting Inc.                                                       03/11/2018           WCBS         PA 2-110-038
                             8:00pm-9:00pm): March 11, 2018
                             60 MINUTES (A Special Edition of 60
CBS Broadcasting Inc.        Minutes): May 13, 2018 (8:00pm-                05/13/2018           WCBS         PA 2-116-029
                             9:00pm)
                             60 MINUTES Presents: 50 Years of 60
CBS Broadcasting Inc.                                                       01/21/2018           WCBS         PA 2-093-807
                             Minutes: January 21, 2018
                             60 MINUTES PRESENTS: 50 YEARS
CBS Broadcasting Inc.                                                       07/01/2018           WCBS         PA 2-133-427
                             OF 60 MINUTES: July 1, 2018
                             60 MINUTES PRESENTS: EAT,
CBS Broadcasting Inc.        DRINK & BE MERRY December 30,                  12/30/2018           WCBS         PA 2-147-892
                             2018
                             60 MINUTES PRESENTS: March 4,
CBS Broadcasting Inc.                                                       03/04/2018           WCBS         PA 2-106-341
                             2018
                             60 MINUTES PRESENTS: May 26,
CBS Broadcasting Inc.                                                       05/26/2019           WCBS         PA 2-198-821
                             2019
                             60 MINUTES PRESENTS: Working
CBS Broadcasting Inc.                                                       06/16/2019           WCBS         PA 2-205-759
                             Dads - June 16, 2019 (8:00pm-9:00pm)
CBS Broadcasting Inc.        60 MINUTES: April 1, 2018                      04/01/2018           WCBS         PA 2-111-151
CBS Broadcasting Inc.        60 MINUTES: April 14, 2019                     04/14/2019           WCBS         PA 2-190-323
CBS Broadcasting Inc.        60 MINUTES: April 15, 2018                     04/15/2018           WCBS         PA 2-112-739
CBS Broadcasting Inc.        60 MINUTES: April 21, 2019                     04/21/2019           WCBS         PA 2-192-070
CBS Broadcasting Inc.        60 MINUTES: April 22, 2018                     04/22/2018           WCBS         PA 2-115-312
CBS Broadcasting Inc.        60 MINUTES: April 28, 2019                     04/28/2019           WCBS         PA 2-195-803
CBS Broadcasting Inc.        60 MINUTES: April 29, 2018                     04/29/2018           WCBS         PA 2-112-623
CBS Broadcasting Inc.        60 MINUTES: April 7, 2019                      04/07/2019           WCBS         PA 2-187-383
CBS Broadcasting Inc.        60 MINUTES: April 8, 2018                      04/08/2018           WCBS         PA 2-111-800
CBS Broadcasting Inc.        60 MINUTES: August 11, 2019                    08/11/2019           WCBS         PA 2-212-283
CBS Broadcasting Inc.        60 MINUTES: August 12, 2018                    08/12/2018           WCBS         PA 2-136272
CBS Broadcasting Inc.        60 MINUTES: August 18, 2019                    08/18/2019           WCBS         PA 2-213-773
CBS Broadcasting Inc.        60 MINUTES: August 19, 2018                    08/19/2018           WCBS         PA 2-136-269
CBS Broadcasting Inc.        60 MINUTES: August 25, 2019                    08/25/2019           WCBS         PA 2-213-772




                                                              12
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 14 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        60 MINUTES: August 26, 2018                    08/26/2018           WCBS         PA 2-136-267
CBS Broadcasting Inc.        60 MINUTES: August 4, 2019                     08/04/2019           WCBS         PA 2-210-603
CBS Broadcasting Inc.        60 MINUTES: August 5, 2018                     08/05/2018           WCBS         PA 2-131-881
CBS Broadcasting Inc.        60 MINUTES: December 16, 2018                  12/16/2018           WCBS         PA 2-147-073
CBS Broadcasting Inc.        60 MINUTES: December 2, 2018                   12/02/2018           WCBS         PA 2-146-266
CBS Broadcasting Inc.        60 MINUTES: December 23, 2018                  12/23/2018           WCBS         PA 2-147-924
CBS Broadcasting Inc.        60 MINUTES: December 6, 2019                   12/06/2019           WCBS         PA 2-219-262
CBS Broadcasting Inc.        60 MINUTES: December 8, 2019                   12/08/2019           WCBS         PA 2-229-909
CBS Broadcasting Inc.        60 MINUTES: December 9, 2018                   12/09/2018           WCBS         PA 2-147-047
CBS Broadcasting Inc.        60 MINUTES: February 11, 2018                  02/11/2018           WCBS         PA 2-104-119
CBS Broadcasting Inc.        60 MINUTES: February 17, 2019                  02/17/2019           WCBS         PA 2-175-444
CBS Broadcasting Inc.        60 MINUTES: February 18, 2018                  02/18/2018           WCBS         PA 2-106-323
CBS Broadcasting Inc.        60 MINUTES: February 24, 2019                  02/24/2019           WCBS         PA 2-175-453
CBS Broadcasting Inc.        60 MINUTES: February 25, 2018                  02/25/2018           WCBS         PA 2-104-704
CBS Broadcasting Inc.        60 MINUTES: February 4, 2018                   02/04/2018           WCBS         PA 2-101-838
CBS Broadcasting Inc.        60 MINUTES: January 13, 2019                   01/13/2019           WCBS         PA 2-151-815
CBS Broadcasting Inc.        60 MINUTES: January 27, 2019                   01/27/2019           WCBS         PA 2-154-704
CBS Broadcasting Inc.        60 MINUTES: January 6, 2019                    01/06/2019           WCBS         PA 2-148-339
CBS Broadcasting Inc.        60 MINUTES: July 14, 2019                      07/14/2019           WCBS         PA 2-208-322
CBS Broadcasting Inc.        60 MINUTES: July 15, 2018                      07/15/2018           WCBS         PA 2-128-322
CBS Broadcasting Inc.        60 MINUTES: July 21, 2019                      07/21/2019           WCBS         PA 2-208-835
CBS Broadcasting Inc.        60 MINUTES: July 22, 2018                      07/22/2018           WCBS         PA 2-133-355
CBS Broadcasting Inc.        60 MINUTES: July 28, 2019                      07/28/2019           WCBS         PA 2-212-303
CBS Broadcasting Inc.        60 MINUTES: July 29, 2018                      07/29/2018           WCBS         PA 2-131-994
CBS Broadcasting Inc.        60 MINUTES: July 7, 2019                       07/07/2019           WCBS         PA 2-206-241
CBS Broadcasting Inc.        60 MINUTES: July 8, 2018                       07/08/2018           WCBS         PA 2-131-800
CBS Broadcasting Inc.        60 MINUTES: June 10, 2018                      06/10/2018           WCBS         PA 2-122-030
                             60 MINUTES: June 16, 2019 (7:00pm-
CBS Broadcasting Inc.                                                       06/16/2019           WCBS         PA 2-205-525
                             8:00pm)
CBS Broadcasting Inc.        60 MINUTES: June 17, 2018                      06/17/2018           WCBS         PA 2-126-803
CBS Broadcasting Inc.        60 MINUTES: June 2, 2019                       06/02/2019           WCBS         PA 2-198-995
                             60 MINUTES: June 23, 2019 (7:00pm-
CBS Broadcasting Inc.                                                       06/23/2019           WCBS         PA 2-205-523
                             8:00pm)
CBS Broadcasting Inc.        60 MINUTES: June 24, 2018                      06/24/2018           WCBS         PA 2-126-849
CBS Broadcasting Inc.        60 MINUTES: June 3, 2018                       06/03/2018           WCBS         PA 2-122-763
CBS Broadcasting Inc.        60 MINUTES: June 30, 2019                      06/30/2019           WCBS         PA 2-205-515
CBS Broadcasting Inc.        60 MINUTES: June 9, 2019                       06/09/2019           WCBS         PA 2-201-093
CBS Broadcasting Inc.        60 MINUTES: March 10, 2019                     03/10/2019           WCBS         PA 2-177-414
CBS Broadcasting Inc.        60 MINUTES: March 11, 2018                     03/11/2018           WCBS         PA 2-110-459
CBS Broadcasting Inc.        60 MINUTES: March 17, 2019                     03/17/2019           WCBS         PA 2-182-970
CBS Broadcasting Inc.        60 MINUTES: March 18, 2018                     03/18/2018           WCBS         PA 2-110-477
CBS Broadcasting Inc.        60 MINUTES: March 24, 2019                     03/24/2019           WCBS         PA 2-187-282
CBS Broadcasting Inc.        60 MINUTES: March 25, 2018                     03/25/2018           WCBS         PA 2-111-161
CBS Broadcasting Inc.        60 MINUTES: March 3, 2019                      03/03/2019           WCBS         PA 2-179-137
CBS Broadcasting Inc.        60 MINUTES: March 31, 2019                     03/31/2019           WCBS         PA 2-184-533
CBS Broadcasting Inc.        60 MINUTES: May 12, 2019                       05/12/2019           WCBS         PA 2-195-498
                             60 MINUTES: May 13, 2018 (7:00pm-
CBS Broadcasting Inc.                                                       05/12/2018           WCBS         PA 2-116-048
                             8:00pm)
CBS Broadcasting Inc.        60 MINUTES: May 19, 2019                       05/19/2019           WCBS         PA 2-197-267
CBS Broadcasting Inc.        60 MINUTES: May 20, 2018                       05/20/2018           WCBS         PA 2-117-217
CBS Broadcasting Inc.        60 MINUTES: May 27, 2018                       05/27/2018           WCBS         PA 2-119-991
CBS Broadcasting Inc.        60 MINUTES: May 5, 2019                        05/05/2019           WCBS         PA 2-194-693
CBS Broadcasting Inc.        60 MINUTES: May 6, 2018                        05/06/2018           WCBS         PA 2-116-052
CBS Broadcasting Inc.        60 MINUTES: November 10, 2019                  11/10/2019           WCBS         PA 2-227-609
CBS Broadcasting Inc.        60 MINUTES: November 11, 2018                  11/11/2018           WCBS         PA 2-143-682
CBS Broadcasting Inc.        60 MINUTES: November 18, 2018                  11/18/2018           WCBS         PA 2-143-684
CBS Broadcasting Inc.        60 MINUTES: November 25, 2018                  11/25/2018           WCBS         PA 2-144-434
CBS Broadcasting Inc.        60 MINUTES: November 3, 2019                   11/03/2019           WCBS         PA 2-227-180
CBS Broadcasting Inc.        60 MINUTES: November 4, 2018                   11/04/2018           WCBS         PA 2-143-438
CBS Broadcasting Inc.        60 MINUTES: October 13, 2019                   10/13/2019           WCBS         PA 2-221-825




                                                              13
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 15 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        60 MINUTES: October 14, 2018                   10/14/2018           WCBS         PA 2-139-914
CBS Broadcasting Inc.        60 MINUTES: October 20, 2019                   10/20/2019           WCBS         PA 2-226-787
CBS Broadcasting Inc.        60 MINUTES: October 21, 2018                   10/21/2018           WCBS         PA 2-141-096
CBS Broadcasting Inc.        60 MINUTES: October 27, 2019                   10/27/2019           WCBS         PA 2-226-501
CBS Broadcasting Inc.        60 MINUTES: October 28, 2018                   10/28/2018           WCBS         PA 2-143-439
CBS Broadcasting Inc.        60 MINUTES: October 7, 2018                    10/07/2018           WCBS         PA 2-139-364
CBS Broadcasting Inc.        60 MINUTES: September 1, 2019                  09/01/2019           WCBS         PA 2-213-770
CBS Broadcasting Inc.        60 MINUTES: September 15, 2019                 09/15/2019           WCBS         PA 2-216-780
CBS Broadcasting Inc.        60 MINUTES: September 16, 2018                 09/16/2018           WCBS         PA 2-136-728
CBS Broadcasting Inc.        60 MINUTES: September 2, 2018                  09/02/2018           WCBS         PA 2-135-177
CBS Broadcasting Inc.        60 MINUTES: September 22, 2019                 09/22/2019           WCBS         PA 2-217-195
CBS Broadcasting Inc.        60 MINUTES: September 23, 2018                 09/23/2018           WCBS         PA 2-140-541
CBS Broadcasting Inc.        60 MINUTES: September 29, 2019                 09/29/2019           WCBS          PA 2-219056
CBS Broadcasting Inc.        60 MINUTES: September 30, 2018                 09/30/2018           WCBS         PA 2-140-548
CBS Broadcasting Inc.        60 MINUTES: September 8, 2019                  09/08/2019           WCBS         PA 2-214-122
CBS Broadcasting Inc.        60 MINUTES: September 9, 2018                  09/09/2018           WCBS         PA 2-135-606
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/01/2019           WCBS         PA 2-184-918
                             1, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/10/2019           WCBS         PA 2-187-587
                             10, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/11/2019           WCBS         PA 2-187-588
                             11, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/12/2019           WCBS         PA 2-186-787
                             12, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/15/2019           WCBS         PA 2-190-330
                             15, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/16/2019           WCBS         PA 2-192-079
                             16, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/17/2019           WCBS         PA 2-192-086
                             17, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/18/2019           WCBS         PA 2-192-090
                             18, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/19/2019           WCBS         PA 2-192-100
                             19, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/02/2019           WCBS         PA 2-187-367
                             2, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/22/2019           WCBS         PA 2-192-102
                             22, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/23/2019           WCBS         PA 2-192-105
                             23, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/24/2019           WCBS         PA 2-192-107
                             24, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/25/2019           WCBS         PA 2-195-774
                             25, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/26/2019           WCBS         PA 2-195-778
                             26, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/29/2019           WCBS         PA 2-195-793
                             29, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/03/2019           WCBS         PA 2-187-448
                             3, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/30/2019           WCBS         PA 2-195-819
                             30, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/04/2019           WCBS         PA 2-186-697
                             4, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/05/2019           WCBS         PA 2-186-706
                             5, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/08/2019           WCBS         PA 2-186-707
                             8, 2019
                             CBS Evening News with Jeff Glor: April
CBS Broadcasting Inc.                                                       04/09/2019           WCBS         PA 2-198-436
                             9, 2019




                                                              14
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 16 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/01/2019           WCBS         PA 2-169-891
                             February 1, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/11/2019           WCBS         PA 2-172-558
                             February 11, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/12/2019           WCBS         PA 2-175-466
                             February 12, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/13/2019           WCBS         PA 2-175-469
                             February 12, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/14/2019           WCBS         PA 2-175-472
                             February 14, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/15/2019           WCBS         PA 2-175-476
                             February 15, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/18/2019           WCBS         PA 2-175-480
                             February 18, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/19/2019           WCBS         PA 2-174-407
                             February 19, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/20/2019           WCBS         PA 2-174-764
                             February 20, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/21/2019           WCBS         PA 2-174-776
                             February 21, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/22/2019           WCBS         PA 2-174-787
                             February 22, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/25/2019           WCBS         PA 2-174-848
                             February 25, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/26/2019           WCBS         PA 2-175-485
                             February 26, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/27/2019           WCBS         PA 2-179-141
                             February 27, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/28/2019           WCBS         PA 2-179-142
                             February 28, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/03/2019           WCBS         PA 2-170-010
                             February 3, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/04/2019           WCBS         PA 2-170-012
                             February 4, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/06/2019           WCBS         PA 2-172-527
                             February 6, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/07/2019           WCBS         PA 2-171-615
                             February 7, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       02/08/2019           WCBS         PA 2-172-529
                             February 8, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/11/2019           WCBS         PA 2-151-921
                             January 11, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/14/2019           WCBS         PA 2-151-865
                             January 14, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/15/2019           WCBS         PA 2-151-913
                             January 15, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/16/2019           WCBS         PA 2-151-993
                             January 16, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/17/2019           WCBS         PA 2-152-140
                             January 17, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/18/2019           WCBS         PA 2-154-095
                             January 18, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/21/2019           WCBS         PA 2-153-627
                             January 21, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/22/2019           WCBS         PA 2-154-094
                             January 22, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/23/2019           WCBS         PA 2-154-093
                             January 23, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/24/2019           WCBS         PA 2-154-721
                             January 24, 2019




                                                              15
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 17 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/25/2019           WCBS         PA 2-154-656
                             January 25, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/28/2019           WCBS         PA 2-154-666
                             January 28, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/29/2019           WCBS         PA 2-155-326
                             January 29, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/30/2019           WCBS         PA 2-155-394
                             January 30, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/31/2019           WCBS         PA 2-155-398
                             January 31, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       01/09/2019           WCBS         PA 2-151-958
                             January 9, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/01/2019           WCBS         PA 2-179-145
                             March 1, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/11/2019           WCBS         PA 2-182-509
                             March 11, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/12/2019           WCBS         PA 2-182-981
                             March 12, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/13/2019           WCBS         PA 2-182-636
                             March 13, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/14/2019           WCBS         PA 2-180-631
                             March 14, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/15/2019           WCBS         PA 2-183-004
                             March 15, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/18/2019           WCBS         PA 2-182-977
                             March 18, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/19/2019           WCBS         PA 2-182-562
                             March 19, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/20/2019           WCBS         PA 2-184-640
                             March 20, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/21/2019           WCBS         PA 2-184-634
                             March 21, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/22/2019           WCBS         PA 2-184-264
                             March 22, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/23/2019           WCBS         PA 2-184-629
                             March 23, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/26/2019           WCBS         PA 2-184-624
                             March 26, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/27/2019           WCBS         PA 2-185-515
                             March 27, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/28/2019           WCBS         PA 2-185-509
                             March 28, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/29/2019           WCBS         PA 2-185-498
                             March 29, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/04/2019           WCBS         PA 2-179-150
                             March 4, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/05/2019           WCBS         PA 2-179-156
                             March 5, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/06/2019           WCBS         PA 2-179-160
                             March 6, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/07/2019           WCBS         PA 2-179-164
                             March 7, 2019
                             CBS Evening News with Jeff Glor:
CBS Broadcasting Inc.                                                       03/08/2019           WCBS         PA 2-179-172
                             March 8, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/01/2019           WCBS         PA 2-194-694
                             1 , 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/10/2019           WCBS         PA 2-195-157
                             10, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/14/2019           WCBS         PA 2-198-823
                             14, 2019




                                                              16
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 18 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/15/2019           WCBS         PA 2-198-827
                             15, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/16/2019           WCBS         PA 2-198-829
                             16, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/17/2019           WCBS         PA 2-198-833
                             17, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/02/2019           WCBS         PA 2-194-695
                             2, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/20/2019           WCBS         PA 2-198-835
                             20, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/21/2019           WCBS         PA 2-198-836
                             21, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/23/2019           WCBS         PA 2-198-341
                             23, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/23/2019           WCBS         PA 2-198-342
                             23, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/24/2019           WCBS         PA 2-198-340
                             24, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/03/2019           WCBS         PA 2-194-698
                             3, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/06/2019           WCBS         PA 2-194-699
                             6, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/07/2019           WCBS         PA 2-195-512
                             7, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/08/2019           WCBS         PA 2-195-502
                             8, 2019
                             CBS Evening News with Jeff Glor: May
CBS Broadcasting Inc.                                                       05/09/2019           WCBS         PA 2-195-158
                             9, 2019
                             CBS Evening News with Jeff Glor:May
CBS Broadcasting Inc.                                                       05/13/2019           WCBS         PA 2-195-507
                             12, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/23/2019           WCBS         PA 2-213-752
                             O'Donnell:
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/12/2019           WCBS         PA 2-212-290
                             O'Donnell: August 12, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/13/2019           WCBS         PA 2-213-768
                             O'Donnell: August 13, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/14/2019           WCBS         PA 2-213-766
                             O'Donnell: August 14, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/15/2019           WCBS          PA 2-213-62
                             O'Donnell: August 15, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/16/2019           WCBS         PA 2-213-759
                             O'Donnell: August 16, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/19/2019           WCBS         PA 2-213-758
                             O'Donnell: August 19, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/20/2019           WCBS         PA 2-213757
                             O'Donnell: August 20, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/21/2019           WCBS         PA 2-213-755
                             O'Donnell: August 21, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/22/2019           WCBS         PA 2-213-754
                             O'Donnell: August 22, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/26/2019           WCBS         PA 2-213-749
                             O'Donnell: August 26, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/27/2019           WCBS         PA 2-213-748
                             O'Donnell: August 27, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/28/2019           WCBS         PA 2-213-747
                             O'Donnell: August 28, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/29/2019           WCBS         PA 2-213-725
                             O'Donnell: August 29, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/30/2019           WCBS         PA 2-213-714
                             O'Donnell: August 30, 2019




                                                              17
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 19 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/06/2019           WCBS         PA 2-212-264
                             O'Donnell: August 6, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/07/2019           WCBS         PA 2-212-266
                             O'Donnell: August 7, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/08/2019           WCBS         PA 2-212-274
                             O'Donnell: August 8, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       08/09/2019           WCBS         PA 2-212-280
                             O'Donnell: August 9/ 2109
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/01/2019           WCBS         PA 2-229-487
                             O'Donnell: December 1, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/02/2019           WCBS         PA 2-229-911
                             O'Donnell: December 2, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/03/2019           WCBS         PA 2-229-912
                             O'Donnell: December 3, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/04/2019           WCBS         PA 2-229-913
                             O'Donnell: December 4, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/05/2019           WCBS         PA 2-229-914
                             O'Donnell: December 5, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/06/2019           WCBS         PA 2-229-915
                             O'Donnell: December 6, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       12/09/2019           WCBS         PA 2-229-916
                             O'Donnell: December 9, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/15/2019           WCBS         PA 2-208-324
                             O'Donnell: July 15, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/16/2019           WCBS         PA 2-208-831
                             O'Donnell: July 16, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/17/2019           WCBS         PA 2-208-837
                             O'Donnell: July 17, 2018
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/18/2019           WCBS         PA 2-208-838
                             O'Donnell: July 18, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/18/2019           WCBS         PA 2-209-582
                             O'Donnell: July 18, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       07/22/2019           WCBS         PA 2-208-841
                             O'Donnell: July 22, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/01/2019           WCBS         PA 2-227-130
                             O'Donnell: November 1, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/11/2019           WCBS         PA 2-227-643
                             O'Donnell: November 11, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/12/2019           WCBS         PA 2-228-187
                             O'Donnell: November 12, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/13/2019           WCBS         PA 2-228-189
                             O'Donnell: November 13, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/14/2019           WCBS         PA 2-228-191
                             O'Donnell: November 14, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/15/2019           WCBS         PA 2-228-192
                             O'Donnell: November 15, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/21/2019           WCBS         PA 2-229-027
                             O'Donnell: November 21, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/04/2019           WCBS         PA 2-227-133
                             O'Donnell: November 4, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/05/2019           WCBS         PA 2-227-618
                             O'Donnell: November 5, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/06/2019           WCBS         PA 2-227-622
                             O'Donnell: November 6, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/07/2019           WCBS         PA 2-227-629
                             O'Donnell: November 7, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       11/08/2019           WCBS         PA 2-227-637
                             O'Donnell: November 8, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/01/2019           WCBS         PA 2-219-293
                             O'Donnell: October 1, 2019




                                                              18
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 20 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/10/2019           WCBS         PA 2-221-830
                             O'Donnell: October 10, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/11/2019           WCBS         PA 2-221-832
                             O'Donnell: October 11, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/14/2019           WCBS         PA 2-222-632
                             O'Donnell: October 14, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/15/2019           WCBS         PA 2-226-369
                             O'Donnell: October 15, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/16/2019           WCBS         PA 2-226-500
                             O'Donnell: October 16, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/17/2019           WCBS         PA 2-222-314
                             O'Donnell: October 17, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/18/2019           WCBS         PA 2-222-306
                             O'Donnell: October 18, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/02/2019           WCBS         PA 2-219-264
                             O'Donnell: October 2, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/21/2019           WCBS         PA 2-226-499
                             O'Donnell: October 21, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/22/2019           WCBS         PA 2-226-498
                             O'Donnell: October 22, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/23/2019           WCBS         PA 2-226-493
                             O'Donnell: October 23, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/24/2019           WCBS         PA 2-226-489
                             O'Donnell: October 24, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/25/2019           WCBS         PA 2-226-485
                             O'Donnell: October 25, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/28/2019           WCBS         PA 2-226-479
                             O'Donnell: October 28, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/29/2019           WCBS         PA 2-227-438
                             O'Donnell: October 29, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/03/2019           WCBS         PA 2-219-257
                             O'Donnell: October 3, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/30/2019           WCBS         PA 2-227-436
                             O'Donnell: October 30, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/31/2019           WCBS         PA 2-227-430
                             O'Donnell: October 31, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/04/2019           WCBS         PA 2-219-252
                             O'Donnell: October 4, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/07/2019           WCBS         PA 2-219-254
                             O'Donnell: October 7, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/08/2019           WCBS         PA 2-221-827
                             O'Donnell: October 8, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       10/09/2019           WCBS         PA 2-221-828
                             O'Donnell: October 9, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/10/2019           WCBS         PA 2-216-026
                             O'Donnell: September 10, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/11/2019           WCBS         PA 2-216-025
                             O'Donnell: September 11, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/12/2019           WCBS         PA 2-215-167
                             O'Donnell: September 12, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/13/2019           WCBS         PA 2-216-023
                             O'Donnell: September 13, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/16/2019           WCBS         PA 2-216-788
                             O'Donnell: September 16, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/17/2019           WCBS         PA 2-216789
                             O'Donnell: September 17, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/18/2019           WCBS         PA 2-216-791
                             O'Donnell: September 18, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/19/2019           WCBS         PA 2-217-176
                             O'Donnell: September 19, 2019




                                                              19
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 21 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/02/2019           WCBS         PA 2-213-711
                             O'Donnell: September 2, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/20/2019           WCBS         PA 2-217-183
                             O'Donnell: September 20, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/23/2019           WCBS         PA 2-217-178
                             O'Donnell: September 23, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/24/2019           WCBS         PA 2-218-905
                             O'Donnell: September 24, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/25/2019           WCBS         PA 2-218-666
                             O'Donnell: September 25, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/26/2019           WCBS         PA 2-219-072
                             O'Donnell: September 26, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/27/2019           WCBS         PA 2-219-073
                             O'Donnell: September 27, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/03/2019           WCBS         PA 2-214-123
                             O'Donnell: September 3, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/30/2019           WCBS         PA 2-219-291
                             O'Donnell: September 30, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/04/2019           WCBS         PA 2-214-125
                             O'Donnell: September 4, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/05/2019           WCBS         PA 2-214-126
                             O'Donnell: September 5, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/06/2019           WCBS         PA 2-214-127
                             O'Donnell: September 6, 2019
                             CBS Evening News with Norah
CBS Broadcasting Inc.                                                       09/09/2019           WCBS         PA 2-215-168
                             O'Donnell: September 9, 2019
CBS Broadcasting Inc.        CBS Evening News: April 10, 2018               04/10/2018           WCBS         PA 2-112-613
CBS Broadcasting Inc.        CBS Evening News: April 11, 2018               04/11/2018           WCBS         PA 2-111-939
CBS Broadcasting Inc.        CBS Evening News: April 12, 2018               04/12/2018           WCBS         PA 2-112-449
CBS Broadcasting Inc.        CBS Evening News: April 13, 2018               04/13/2018           WCBS         PA 2-112-434
CBS Broadcasting Inc.        CBS Evening News: April 14, 2019               04/14/2019           WCBS         PA 2-190-235
CBS Broadcasting Inc.        CBS Evening News: April 16, 2018               04/16/2018           WCBS         PA 2-115-326
CBS Broadcasting Inc.        CBS Evening News: April 17, 2018               04/17/2018           WCBS         PA 2-115-362
CBS Broadcasting Inc.        CBS Evening News: April 18, 2018               04/18/2018           WCBS         PA 2-115-364
CBS Broadcasting Inc.        CBS Evening News: April 19, 2018               04/19/2018           WCBS         PA 2-115-410
CBS Broadcasting Inc.        CBS Evening News: April 2, 2018                04/02/2018           WCBS         PA 2-111-476
CBS Broadcasting Inc.        CBS Evening News: April 20, 2018               04/20/2018           WCBS         PA 2-115-399
CBS Broadcasting Inc.        CBS Evening News: April 21, 2019               04/21/2019           WCBS         PA 2-193-168
CBS Broadcasting Inc.        CBS Evening News: April 23, 2018               04/23/2018           WCBS         PA 2-112-629
CBS Broadcasting Inc.        CBS Evening News: April 24, 2018               04/24/2018           WCBS         PA 2-112-632
CBS Broadcasting Inc.        CBS Evening News: April 25, 2018               04/25/2018           WCBS         PA 2-112-634
CBS Broadcasting Inc.        CBS Evening News: April 26, 2018               04/26/2018           WCBS         PA 2-112-638
CBS Broadcasting Inc.        CBS Evening News: April 27, 2018               04/27/2018           WCBS         PA 2-112-641
CBS Broadcasting Inc.        CBS Evening News: April 3, 2018                04/03/2018           WCBS         PA 2-111-516
CBS Broadcasting Inc.        CBS Evening News: April 30, 2018               04/30/2018           WCBS         PA 2-112-646
CBS Broadcasting Inc.        CBS Evening News: April 4, 2018                04/04/2018           WCBS         PA 2-111-514
CBS Broadcasting Inc.        CBS Evening News: April 5, 2018                04/05/2018           WCBS         PA 2-111-521
CBS Broadcasting Inc.        CBS Evening News: April 6, 2018                04/06/2018           WCBS         PA 2-111-532
CBS Broadcasting Inc.        CBS Evening News: April 9, 2018                04/09/2018           WCBS         PA 2--211-535
CBS Broadcasting Inc.        CBS Evening News: August 1, 2018               08/01/2018           WCBS         PA 2-132-093
CBS Broadcasting Inc.        CBS Evening News: August 1, 2019               08/01/2019           WCBS         PA 2-210-613
CBS Broadcasting Inc.        CBS Evening News: August 10, 2018              08/10/2018           WCBS         PA 2-136-266
CBS Broadcasting Inc.        CBS Evening News: August 13, 2018              08/13/2018           WCBS         PA 2-136-265
CBS Broadcasting Inc.        CBS Evening News: August 14, 2018              08/14/2018           WCBS         PA 2-136-264
CBS Broadcasting Inc.        CBS Evening News: August 15, 2018              08/15/2018           WCBS         PA 2-136-263
CBS Broadcasting Inc.        CBS Evening News: August 16, 2018              08/16/2018           WCBS         PA 2-136-262
CBS Broadcasting Inc.        CBS Evening News: August 17, 2018              08/17/2018           WCBS         PA 2-136-261
CBS Broadcasting Inc.        CBS Evening News: August 2, 2018               08/02/2018           WCBS         PA 2-132-074
CBS Broadcasting Inc.        CBS Evening News: August 2, 2019               08/02/2019           WCBS         PA 2-210-615
CBS Broadcasting Inc.        CBS Evening News: August 20, 2018              08/20/2018           WCBS         PA 2-136-260




                                                              20
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 22 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: August 21, 2018              08/21/2018           WCBS         PA 2-136-259
CBS Broadcasting Inc.        CBS Evening News: August 22, 2018              08/22/2018           WCBS         PA 2-136-256
CBS Broadcasting Inc.        CBS Evening News: August 23, 2018              08/23/2018           WCBS         PA 2-136-254
CBS Broadcasting Inc.        CBS Evening News: August 24, 2018              08/24/2018           WCBS         PA 2-136-251
CBS Broadcasting Inc.        CBS Evening News: August 26, 2018              08/26/2018           WCBS         PA 2-136-143
CBS Broadcasting Inc.        CBS Evening News: August 27, 2018              08/27/2018           WCBS         PA 2-136-250
CBS Broadcasting Inc.        CBS Evening News: August 28, 2018              08/28/2018           WCBS         PA 2-135-141
CBS Broadcasting Inc.        CBS Evening News: August 29, 2018              08/29/2018           WCBS         PA 2-135-143
CBS Broadcasting Inc.        CBS Evening News: August 3, 2018               08/03/2018           WCBS         PA 2-133-358
CBS Broadcasting Inc.        CBS Evening News: August 30, 2018              08/30/2018           WCBS         PA 2-135-116
CBS Broadcasting Inc.        CBS Evening News: August 31, 2018              08/31/2018           WCBS         PA 2-135-168
CBS Broadcasting Inc.        CBS Evening News: August 5, 2019               08/05/2019           WCBS         PA 2-210-622
CBS Broadcasting Inc.        CBS Evening News: August 6, 2018               08/06/2018           WCBS         PA 2-131-866
CBS Broadcasting Inc.        CBS Evening News: August 7, 2018               08/07/2018           WCBS         PA 2-136-248
CBS Broadcasting Inc.        CBS Evening News: August 8, 2018               08/08/2018           WCBS         PA 2-136-247
CBS Broadcasting Inc.        CBS Evening News: August 9, 2018               08/09/2018           WCBS         PA 2-136-162
CBS Broadcasting Inc.        CBS Evening News: December 1, 2018             12/01/2018           WCBS         PA 2-146-343
CBS Broadcasting Inc.        CBS Evening News: December 10, 2018            12/10/2018           WCBS         PA 2-147-075

CBS Broadcasting Inc.        CBS Evening News: December 11, 2018            12/11/2018           WCBS         PA 2-147-077

CBS Broadcasting Inc.        CBS Evening News: December 12, 2018            12/12/2018           WCBS         PA 2-147-079

CBS Broadcasting Inc.        CBS Evening News: December 13, 2018            12/13/2018           WCBS         PA 2-146-503

CBS Broadcasting Inc.        CBS Evening News: December 14, 2018            12/14/2018           WCBS         PA 2-146-520

CBS Broadcasting Inc.        CBS Evening News: December 17, 2018            12/17/2018           WCBS         PA 2-146-517

CBS Broadcasting Inc.        CBS Evening News: December 18, 2018            12/18/2018           WCBS         PA 2-147-082

CBS Broadcasting Inc.        CBS Evening News: December 19, 2018            11/19/2018           WCBS         PA 2-147-894
CBS Broadcasting Inc.        CBS Evening News: December 2, 2018             12/02/2018           WCBS         PA 2-146-342
CBS Broadcasting Inc.        CBS Evening News: December 20, 2018            12/20/2018           WCBS         PA 2-148-354

CBS Broadcasting Inc.        CBS Evening News: December 24, 2018            12/24/2018           WCBS         PA 2-147-895

CBS Broadcasting Inc.        CBS Evening News: December 25, 2018            12/25/2018           WCBS         PA 2-148-358

CBS Broadcasting Inc.        CBS Evening News: December 26, 2018            12/26/2018           WCBS         PA 2-148-360

CBS Broadcasting Inc.        CBS Evening News: December 27, 2018            12/27/2018           WCBS         PA 2-148-363

CBS Broadcasting Inc.        CBS Evening News: December 28, 2018            12/28/2018           WCBS         PA 2-147-910
CBS Broadcasting Inc.        CBS Evening News: December 3, 2018             12/03/2018           WCBS         PA 2-145-982
CBS Broadcasting Inc.        CBS Evening News: December 31, 2018            12/31/2018           WCBS         PA 2-147-912

CBS Broadcasting Inc.        CBS Evening News: December 31, 2018            12/31/2018           WCBS         PA 2-148-356
CBS Broadcasting Inc.        CBS Evening News: December 4, 2018             12/04/2018           WCBS         PA 2-146-255
CBS Broadcasting Inc.        CBS Evening News: December 5, 2018             12/05/2018           WCBS         PA 2-146-257
CBS Broadcasting Inc.        CBS Evening News: December 6, 2018             12/06/2018           WCBS         PA 2-146-261
CBS Broadcasting Inc.        CBS Evening News: December 7, 2018             12/07/2018           WCBS         PA 2-146-264
CBS Broadcasting Inc.        CBS Evening News: February 1, 2018             02/01/2018           WCBS         PA 2-101-837
CBS Broadcasting Inc.        CBS Evening News: February 12, 2018            02/12/2018           WCBS         PA 2-106-320
CBS Broadcasting Inc.        CBS Evening News: February 13, 2018            02/13/2018           WCBS         PA 2-106-325
CBS Broadcasting Inc.        CBS Evening News: February 14, 2018            02/14/2018           WCBS         PA 2-106-327
CBS Broadcasting Inc.        CBS Evening News: February 15, 2018            02/15/2018           WCBS         PA 2-106-329




                                                              21
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 23 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: February 16, 2018            02/16/2018           WCBS         PA 2-106-322
CBS Broadcasting Inc.        CBS Evening News: February 19, 2018            02/19/2018           WCBS         PA 2-106-331
CBS Broadcasting Inc.        CBS Evening News: February 2, 2018             02/02/2018           WCBS         PA 2-102-299
CBS Broadcasting Inc.        CBS Evening News: February 20, 2018            02/20/2018           WCBS         PA 2-106-334
CBS Broadcasting Inc.        CBS Evening News: February 21, 2018            02/21/2018           WCBS         PA 2-106-335
CBS Broadcasting Inc.        CBS Evening News: February 22, 2018            02/22/2018           WCBS         PA 2-104-794
CBS Broadcasting Inc.        CBS Evening News: February 23, 2018            02/23/2018           WCBS         PA 2-104-908
CBS Broadcasting Inc.        CBS Evening News: February 26, 2018            02/26/2018           WCBS         PA 2-105-562
CBS Broadcasting Inc.        CBS Evening News: February 27, 2018            02/27/2018           WCBS         PA 2-105-565
CBS Broadcasting Inc.        CBS Evening News: February 28, 2018            02/28/2018           WCBS         PA 2-106-388
CBS Broadcasting Inc.        CBS Evening News: February 5, 2018             02/05/2018           WCBS         PA 2-104-1066
CBS Broadcasting Inc.        CBS Evening News: February 6, 2018             02/06/2018           WCBS         PA 2-104-107
CBS Broadcasting Inc.        CBS Evening News: February 7, 2018             02/07/2018           WCBS         PA 2-104-108
CBS Broadcasting Inc.        CBS Evening News: February 8, 2018             02/08/2018           WCBS         PA 2-104-110
CBS Broadcasting Inc.        CBS Evening News: February 9, 2018             02/09/2018           WCBS         PA 2-104-109
CBS Broadcasting Inc.        CBS Evening News: February 9, 2019             02/09/2019           WCBS         PA 2-184-622
CBS Broadcasting Inc.        CBS Evening News: January 1, 2019              01/01/2019           WCBS         PA 2-148-362
CBS Broadcasting Inc.        CBS Evening News: January 12, 2019             01/12/2019           WCBS         PA 2-151-846
CBS Broadcasting Inc.        CBS Evening News: January 13, 2019             01/13/2019           WCBS         PA 2-151-953
CBS Broadcasting Inc.        CBS Evening News: January 19, 2019             01/19/2019           WCBS         PA 2-153-626
CBS Broadcasting Inc.        CBS Evening News: January 2, 2019              01/02/2019           WCBS         PA 2-178-239
CBS Broadcasting Inc.        CBS Evening News: January 3, 2019              01/03/2019           WCBS         PA 2-148-244
CBS Broadcasting Inc.        CBS Evening News: January 4, 2019              01/04/2019           WCBS          PA 2-148-47
CBS Broadcasting Inc.        CBS Evening News: January 7, 2019              01/07/2019           WCBS         PA 2-149-676
CBS Broadcasting Inc.        CBS Evening News: January 8, 2019              01/08/2019           WCBS         PA 2-151-825
CBS Broadcasting Inc.        CBS Evening News: July 1, 2018                 07/01/2018           WCBS         PA 2-133-403
CBS Broadcasting Inc.        CBS Evening News: July 1, 2019                 07/01/2019           WCBS         PA 2-205-760
CBS Broadcasting Inc.        CBS Evening News: July 10, 2018                07/10/2018           WCBS         PA 2-128-314
CBS Broadcasting Inc.        CBS Evening News: July 10, 2019                07/10/2019           WCBS         PA 2-209-579
CBS Broadcasting Inc.        CBS Evening News: July 11, 2018                07/11/2018           WCBS         PA 2-128-311
CBS Broadcasting Inc.        CBS Evening News: July 11, 2019                07/11/2019           WCBS         PA 2-208-319
CBS Broadcasting Inc.        CBS Evening News: July 12, 2018                07/12/2018           WCBS         PA 2-128-306
CBS Broadcasting Inc.        CBS Evening News: July 12, 2019                07/12/2019           WCBS         PA 2-208-323
CBS Broadcasting Inc.        CBS Evening News: July 13, 2018                07/13/2018           WCBS         PA 2-128-302
CBS Broadcasting Inc.        CBS Evening News: July 15, 2018                07/15/2018           WCBS         PA 2-128-464
CBS Broadcasting Inc.        CBS Evening News: July 16, 2018                07/16/2018           WCBS         PA 2-128-429
CBS Broadcasting Inc.        CBS Evening News: July 17, 2018                07/17/2018           WCBS         PA 2-133-359
CBS Broadcasting Inc.        CBS Evening News: July 18, 2018                07/18/2018           WCBS         PA 2-133-361
CBS Broadcasting Inc.        CBS Evening News: July 19, 2018                07/19/2018           WCBS         PA 2-133-362
CBS Broadcasting Inc.        CBS Evening News: July 2, 2018                 07/02/2018           WCBS         PA 2-133-364
CBS Broadcasting Inc.        CBS Evening News: July 2, 2019                 07/02/2019           WCBS         PA 2-206-648
CBS Broadcasting Inc.        CBS Evening News: July 20, 2018                07/20/2018           WCBS         PA 2-133-365
CBS Broadcasting Inc.        CBS Evening News: July 23, 2018                07/23/2018           WCBS         PA 2-133-367
CBS Broadcasting Inc.        CBS Evening News: July 23, 2019                07/23/2019           WCBS         PA 2-212-308
CBS Broadcasting Inc.        CBS Evening News: July 24, 2018                07/24/2018           WCBS         PA 2-133-381
CBS Broadcasting Inc.        CBS Evening News: July 24, 2019                07/24/2019           WCBS         PA 2-212-309
CBS Broadcasting Inc.        CBS Evening News: July 25, 2018                07/25/2018           WCBS         PA 2-133--384
CBS Broadcasting Inc.        CBS Evening News: July 25, 2019                07/25/2019           WCBS         PA 2-212-310
CBS Broadcasting Inc.        CBS Evening News: July 26, 2018                07/26/2018           WCBS         PA 2-1131-995
CBS Broadcasting Inc.        CBS Evening News: July 26, 2019                07/26/2019           WCBS         PA 2-212-312
CBS Broadcasting Inc.        CBS Evening News: July 27, 2018                07/27/2018           WCBS         PA 2-133-385
CBS Broadcasting Inc.        CBS Evening News: July 27, 2019                07/27/2019           WCBS         PA 2-212-316
CBS Broadcasting Inc.        CBS Evening News: July 28, 2019                07/28/2019           WCBS         PA 2-212-317
CBS Broadcasting Inc.        CBS Evening News: July 29, 2019                07/29/2019           WCBS         PA 2-212-315
CBS Broadcasting Inc.        CBS Evening News: July 3, 2018                 07/03/2018           WCBS         PA 2-133-387
CBS Broadcasting Inc.        CBS Evening News: July 3, 2019                 07/03/2019           WCBS         PA 2-206-645
CBS Broadcasting Inc.        CBS Evening News: July 30, 2018                07/30/2018           WCBS         PA 2-131-588
CBS Broadcasting Inc.        CBS Evening News: July 30, 2019                07/30/2019           WCBS         PA 2-210-607
CBS Broadcasting Inc.        CBS Evening News: July 31, 2018                07/31/2018           WCBS         PA 2-131-876
CBS Broadcasting Inc.        CBS Evening News: July 31, 2019                07/31/2019           WCBS         PA 2-210-608




                                                              22
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 24 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: July 4, 2018                 07/04/2018           WCBS         PA 2-133-391
CBS Broadcasting Inc.        CBS Evening News: July 4, 2019                 07/04/2019           WCBS         PA 2-206-234
CBS Broadcasting Inc.        CBS Evening News: July 5, 2018                 07/05/2018           WCBS         PA 2-133-393
CBS Broadcasting Inc.        CBS Evening News: July 5, 2019                 07/05/2019           WCBS         PA 2-206-235
CBS Broadcasting Inc.        CBS Evening News: July 8, 2019                 07/08/2019           WCBS         PA 2-206-642
CBS Broadcasting Inc.        CBS Evening News: July 9, 2018                 07/09/2018           WCBS         PA 2-133-395
CBS Broadcasting Inc.        CBS Evening News: July 9, 2019                 07/09/2019           WCBS         PA 2-209-581
CBS Broadcasting Inc.        CBS Evening News: June 1, 2018                 06/01/2018           WCBS         PA 2-122-803
CBS Broadcasting Inc.        CBS Evening News: June 10, 2019                06/10/2019           WCBS         PA 2-201-094
CBS Broadcasting Inc.        CBS Evening News: June 11, 2018                06/11/2018           WCBS         PA 2-122-031
CBS Broadcasting Inc.        CBS Evening News: June 11, 2019                06/11/2019           WCBS         PA 2-205-761
CBS Broadcasting Inc.        CBS Evening News: June 12, 2018                06/12/2018           WCBS         PA 2-125-626
CBS Broadcasting Inc.        CBS Evening News: June 12, 2019                06/12/2019           WCBS         PA 2-205-762
CBS Broadcasting Inc.        CBS Evening News: June 13, 2018                06/13/2018           WCBS         PA 2-125-630
CBS Broadcasting Inc.        CBS Evening News: June 13, 2019                06/13/2019           WCBS         PA 2-205-763
CBS Broadcasting Inc.        CBS Evening News: June 14, 2018                06/14/2018           WCBS         PA 2-125-620
CBS Broadcasting Inc.        CBS Evening News: June 14, 2019                06/14/2019           WCBS         PA 2-205-765
CBS Broadcasting Inc.        CBS Evening News: June 15, 2018                06/15/2018           WCBS         PA 2-125-468
CBS Broadcasting Inc.        CBS Evening News: June 16, 2019                06/16/2019           WCBS         PA 2-205-801
CBS Broadcasting Inc.        CBS Evening News: June 17, 2019                06/17/2019           WCBS         PA 2-205-769
CBS Broadcasting Inc.        CBS Evening News: June 18, 2018                06/18/2018           WCBS         PA 2-125-582
CBS Broadcasting Inc.        CBS Evening News: June 18, 2019                06/18/2019           WCBS         PA 2-205-772
CBS Broadcasting Inc.        CBS Evening News: June 19, 2018                06/19/2018           WCBS         PA 2-126-851
CBS Broadcasting Inc.        CBS Evening News: June 19, 2018                06/29/2018           WCBS         PA 2-133-402
CBS Broadcasting Inc.        CBS Evening News: June 19, 2019                06/19/2019           WCBS         PA 2-205-774
CBS Broadcasting Inc.        CBS Evening News: June 20, 2018                06/20/2018           WCBS         PA 2-126-853
CBS Broadcasting Inc.        CBS Evening News: June 20, 2019                06/20/2019           WCBS         PA 2-205-778
CBS Broadcasting Inc.        CBS Evening News: June 21, 2018                06/21/2018           WCBS         PA 2-126-855
CBS Broadcasting Inc.        CBS Evening News: June 21, 2019                06/21/2019           WCBS         PA 2-205-782
CBS Broadcasting Inc.        CBS Evening News: June 22, 2018                06/22/2018           WCBS         PA 2-126-857
CBS Broadcasting Inc.        CBS Evening News: June 24, 2019                06/24/2019           WCBS         PA 2-205-784
CBS Broadcasting Inc.        CBS Evening News: June 25, 2018                06/25/2018           WCBS         PA 2-133-396
CBS Broadcasting Inc.        CBS Evening News: June 25, 2019                06/25/2019           WCBS         PA 2-205-786
CBS Broadcasting Inc.        CBS Evening News: June 26, 2018                06/26/2018           WCBS         PA 2-133-397
CBS Broadcasting Inc.        CBS Evening News: June 26, 2019                06/26/2019           WCBS         PA 2-205-787
CBS Broadcasting Inc.        CBS Evening News: June 27, 2018                06/27/2018           WCBS         PA 2-133-399
CBS Broadcasting Inc.        CBS Evening News: June 27, 2019                06/27/2019           WCBS         PA 2-205-789
CBS Broadcasting Inc.        CBS Evening News: June 28, 2018                06/28/2018           WCBS          PA 2-133-01
CBS Broadcasting Inc.        CBS Evening News: June 28, 2019                06/28/2019           WCBS         PA 2-205-794
CBS Broadcasting Inc.        CBS Evening News: June 29, 2019                06/29/2019           WCBS         PA 2-205-809
CBS Broadcasting Inc.        CBS Evening News: June 3, 2019                 06/03/2019           WCBS         PA 2-199-002
CBS Broadcasting Inc.        CBS Evening News: June 30, 2018                06/30/2018           WCBS         PA 2-133-411
CBS Broadcasting Inc.        CBS Evening News: June 30, 2019                06/30/2019           WCBS         PA 2-205-813
CBS Broadcasting Inc.        CBS Evening News: June 4, 2018                 06/04/2018           WCBS         PA 2-122-800
CBS Broadcasting Inc.        CBS Evening News: June 4, 2019                 06/04/2019           WCBS         PA 2-201-096
CBS Broadcasting Inc.        CBS Evening News: June 5, 2018                 06/05/2018           WCBS         PA 2-122-032
CBS Broadcasting Inc.        CBS Evening News: June 5, 2019                 06/05/2019           WCBS         PA 2-201-098
CBS Broadcasting Inc.        CBS Evening News: June 6, 2018                 06/06/2018           WCBS         PA 2-122-033
CBS Broadcasting Inc.        CBS Evening News: June 6, 2019                 06/06/2019           WCBS         PA 2-201-100
CBS Broadcasting Inc.        CBS Evening News: June 6/2018                  07/06/2018           WCBS         PA 2-133-394
CBS Broadcasting Inc.        CBS Evening News: June 7, 2018                 06/07/2018           WCBS         PA 2-122-035
CBS Broadcasting Inc.        CBS Evening News: June 7, 2019                 06/07/2019           WCBS         PA 2-201-101
CBS Broadcasting Inc.        CBS Evening News: June 8, 2018                 06/08/2018           WCBS         PA 2-122-036
CBS Broadcasting Inc.        CBS Evening News: June 8, 2019                 06/08/2019           WCBS         PA 2-201-102
CBS Broadcasting Inc.        CBS Evening News: June 9, 2019                 06/09/2019           WCBS         PA 2-201-103
CBS Broadcasting Inc.        CBS Evening News: March 1, 2018                03/01/2018           WCBS         PA 2-106-338
CBS Broadcasting Inc.        CBS Evening News: March 12, 2018               03/12/2018           WCBS         PA 2-110-469
CBS Broadcasting Inc.        CBS Evening News: March 13, 2018               03/13/2018           WCBS         PA 2-110-472
CBS Broadcasting Inc.        CBS Evening News: March 14, 2018               03/14/2018           WCBS         PA 2-110-474
CBS Broadcasting Inc.        CBS Evening News: March 15, 2018               03/15/2018           WCBS         PA 2-110-475




                                                              23
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 25 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: March 16, 2018               03/16/2018           WCBS         PA 2-110-476
CBS Broadcasting Inc.        CBS Evening News: March 19, 2018               03/19/2018           WCBS         PA 2-115-607
CBS Broadcasting Inc.        CBS Evening News: March 2, 2018                03/02/2018           WCBS         PA 2-106-340
CBS Broadcasting Inc.        CBS Evening News: March 20, 2018               03/20/2018           WCBS         PA 2-111-182
CBS Broadcasting Inc.        CBS Evening News: March 21, 2018               03/21/2018           WCBS         PA 2-111-189
CBS Broadcasting Inc.        CBS Evening News: March 22, 2018               03/22/2018           WCBS         PA 2-111-195
CBS Broadcasting Inc.        CBS Evening News: March 23, 2018               03/23/2018           WCBS         PA 2-111-196
CBS Broadcasting Inc.        CBS Evening News: March 26, 2018               03/26/2018           WCBS         PA 2-111-217
CBS Broadcasting Inc.        CBS Evening News: March 27, 2018               03/27/2018           WCBS         PA 2-111-221
CBS Broadcasting Inc.        CBS Evening News: March 28, 2018               03/28/2018           WCBS         PA 2-111-226
CBS Broadcasting Inc.        CBS Evening News: March 29, 2018               03/29/2018           WCBS         PA 2-111-228
CBS Broadcasting Inc.        CBS Evening News: March 30, 2018               03/30/2018           WCBS         PA 2-111-229
CBS Broadcasting Inc.        CBS Evening News: March 5, 2018                03/05/2018           WCBS         PA 2-107-615
CBS Broadcasting Inc.        CBS Evening News: March 6, 2018                03/06/2018           WCBS         PA 2-107-617
CBS Broadcasting Inc.        CBS Evening News: March 7, 2018                03/07/2018           WCBS         PA 2-107-618
CBS Broadcasting Inc.        CBS Evening News: March 8, 2018                03/08/2018           WCBS         PA 2-107-619
CBS Broadcasting Inc.        CBS Evening News: March 9, 2018                03/09/2018           WCBS         PA 2-107-625
CBS Broadcasting Inc.        CBS Evening News: May 1, 2018                  05/01/2018           WCBS         PA 2-118-009
CBS Broadcasting Inc.        CBS Evening News: May 10, 2018                 05/10/2018           WCBS         PA 2-116-083
CBS Broadcasting Inc.        CBS Evening News: May 11, 2018                 05/11/2018           WCBS         PA 2-116-100
CBS Broadcasting Inc.        CBS Evening News: May 11, 2019                 05/11/2019           WCBS         PA 2-197-010
CBS Broadcasting Inc.        CBS Evening News: May 14, 2018                 05/14/2018           WCBS         PA 2-116-105
CBS Broadcasting Inc.        CBS Evening News: May 15, 2018                 05/15/2018           WCBS         PA 2-117-219
CBS Broadcasting Inc.        CBS Evening News: May 16, 2018                 05/16/2018           WCBS         PA 2-117-225
CBS Broadcasting Inc.        CBS Evening News: May 17, 2018                 05/17/2018           WCBS         PA 2-117-226
CBS Broadcasting Inc.        CBS Evening News: May 18, 2018                 05/18/2018           WCBS         PA 2-117-230
CBS Broadcasting Inc.        CBS Evening News: May 2, 2018                  05/02/2018           WCBS          PA 2-117-92
CBS Broadcasting Inc.        CBS Evening News: May 21, 2018                 05/21/2018           WCBS         PA 2-120-784
CBS Broadcasting Inc.        CBS Evening News: May 22, 2018                 05/22/2018           WCBS         PA 2-120-785
CBS Broadcasting Inc.        CBS Evening News: May 23, 2018                 05/23/2018           WCBS         PA 2-120-782
CBS Broadcasting Inc.        CBS Evening News: May 23, 2018                 05/23/2018           WCBS         PA 2-120-786
CBS Broadcasting Inc.        CBS Evening News: May 24, 2018                 05/24/2018           WCBS         PA 2-120-787
CBS Broadcasting Inc.        CBS Evening News: May 27, 2019                 05/27/2019           WCBS         PA 2-198-339
CBS Broadcasting Inc.        CBS Evening News: May 28, 2018                 05/28/2018           WCBS         PA 2-120-783
CBS Broadcasting Inc.        CBS Evening News: May 28, 2019                 05/28/2019           WCBS         PA 2-199-263
CBS Broadcasting Inc.        CBS Evening News: May 29, 2018                 05/29/2018           WCBS         PA 2-120-336
CBS Broadcasting Inc.        CBS Evening News: May 29, 2019                 05/29/2019           WCBS         PA 2-199-236
CBS Broadcasting Inc.        CBS Evening News: May 3, 2018                  05/03/2018           WCBS         PA 2-118-002
CBS Broadcasting Inc.        CBS Evening News: May 30, 2018                 05/30/2018           WCBS         PA 2-120-341
CBS Broadcasting Inc.        CBS Evening News: May 30, 2019                 05/30/2019           WCBS         PA 2-199-268
CBS Broadcasting Inc.        CBS Evening News: May 31, 2018                 05/31/2018           WCBS         PA 2-120-343
CBS Broadcasting Inc.        CBS Evening News: May 31, 2019                 05/31/2019           WCBS         PA 2-199-274
CBS Broadcasting Inc.        CBS Evening News: May 4, 2018                  05/04/2018           WCBS         PA 2-118-017
CBS Broadcasting Inc.        CBS Evening News: May 7, 2018                  05/07/2018           WCBS         PA 2-116-112
CBS Broadcasting Inc.        CBS Evening News: May 8, 2018                  05/08/2018           WCBS         PA 2-116-117
CBS Broadcasting Inc.        CBS Evening News: May 9, 2018                  05/09/2018           WCBS         PA 2-116-120
CBS Broadcasting Inc.        CBS Evening News: November 1, 2018             11/01/2018           WCBS         PA 2-143-442

CBS Broadcasting Inc.        CBS Evening News: November 12, 2018            11/12/2018           WCBS         PA 2-143-704

CBS Broadcasting Inc.        CBS Evening News: November 13, 2018            11/13/2018           WCBS         PA 2-143-707

CBS Broadcasting Inc.        CBS Evening News: November 14, 2018            11/14/2018           WCBS         PA 2-143-744

CBS Broadcasting Inc.        CBS Evening News: November 15, 2018            11/15/2018           WCBS         PA 2-143-759

CBS Broadcasting Inc.        CBS Evening News: November 16, 2018            11/16/2018           WCBS         PA 2-143-754

CBS Broadcasting Inc.        CBS Evening News: November 19, 2018            11/19/2018           WCBS         PA 2-143-676




                                                              24
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 26 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: November 2, 2018             11/02/2018           WCBS         PA 2-143-443

CBS Broadcasting Inc.        CBS Evening News: November 20, 2018            11/20/2018           WCBS         PA 2-144-472

CBS Broadcasting Inc.        CBS Evening News: November 21, 2018            11/21/2018           WCBS         PA 2-144-473

CBS Broadcasting Inc.        CBS Evening News: November 22, 2018            11/22/2018           WCBS         PA 2-144-474

CBS Broadcasting Inc.        CBS Evening News: November 23, 2018            11/23/2018           WCBS         PA 2-144-431

CBS Broadcasting Inc.        CBS Evening News: November 26, 2018            11/26/2018           WCBS         PA 2-144-476

CBS Broadcasting Inc.        CBS Evening News: November 27, 2018            11/27/2018           WCBS         PA 2-145-983

CBS Broadcasting Inc.        CBS Evening News: November 28, 2018            11/28/2018           WCBS         PA 2-144-477

CBS Broadcasting Inc.        CBS Evening News: November 29, 2018            11/29/2018           WCBS         PA 2-144-478

CBS Broadcasting Inc.        CBS Evening News: November 30, 2018            11/30/2018           WCBS         PA 2-145-984

CBS Broadcasting Inc.        CBS Evening News: November 5, 2018             11/05/2018           WCBS         PA 2-143-709

CBS Broadcasting Inc.        CBS Evening News: November 6, 2018             11/06/2018           WCBS         PA 2-143-711

CBS Broadcasting Inc.        CBS Evening News: November 7, 2018             11/07/2018           WCBS         PA 2-143-712

CBS Broadcasting Inc.        CBS Evening News: November 8, 2018             11/08/2018           WCBS         PA 2-143-713

CBS Broadcasting Inc.        CBS Evening News: November 9, 2018             11/09/2018           WCBS         PA 2-143-715
CBS Broadcasting Inc.        CBS Evening News: October 1, 2018              10/01/2018           WCBS         PA 2-137-687
CBS Broadcasting Inc.        CBS Evening News: October 10, 2018             10/10/2018           WCBS         PA 2-141-137
CBS Broadcasting Inc.        CBS Evening News: October 11, 2018             10/11/2018           WCBS         PA 2-141-144
CBS Broadcasting Inc.        CBS Evening News: October 12, 2018             10/12/2018           WCBS         PA 2-141-148
CBS Broadcasting Inc.        CBS Evening News: October 15, 2018             10/15/2018           WCBS         PA 2-141-193
CBS Broadcasting Inc.        CBS Evening News: October 16, 2018             10/16/2018           WCBS         PA 2-141-109
CBS Broadcasting Inc.        CBS Evening News: October 17, 2018             10/17/2018           WCBS         PA 2-141-110
CBS Broadcasting Inc.        CBS Evening News: October 18, 2018             10/18/2018           WCBS         PA 2-141-114
CBS Broadcasting Inc.        CBS Evening News: October 19, 2018             10/19/2018           WCBS         PA 2-141-381
CBS Broadcasting Inc.        CBS Evening News: October 2, 2018              10/02/2018           WCBS         PA 2-139-255
CBS Broadcasting Inc.        CBS Evening News: October 22, 2018             10/22/2018           WCBS         PA 2-143-444
CBS Broadcasting Inc.        CBS Evening News: October 23, 2018             10/23/2018           WCBS         PA 2-141-478
CBS Broadcasting Inc.        CBS Evening News: October 24, 2018             10/24/2018           WCBS         PA 2-141-495
CBS Broadcasting Inc.        CBS Evening News: October 25, 2018             10/25/2018           WCBS         PA 2-141-499
CBS Broadcasting Inc.        CBS Evening News: October 26, 2018             10/26/2018           WCBS         PA 2-141-502
CBS Broadcasting Inc.        CBS Evening News: October 28, 2018             10/28/2018           WCBS         PA 2-144-485
CBS Broadcasting Inc.        CBS Evening News: October 29, 2018             10/29/2018           WCBS         PA 2-143-445
CBS Broadcasting Inc.        CBS Evening News: October 3, 2018              10/03/2018           WCBS         PA 2-140-586
CBS Broadcasting Inc.        CBS Evening News: October 30, 2018             10/30/2018           WCBS         PA 2-143-446
CBS Broadcasting Inc.        CBS Evening News: October 31, 2018             10/31/2018           WCBS         PA 2-143-448
CBS Broadcasting Inc.        CBS Evening News: October 4, 2018              10/04/2018           WCBS         PA 2-140-587
CBS Broadcasting Inc.        CBS Evening News: October 5, 2018              10/05/2018           WCBS         PA 2-139-253
CBS Broadcasting Inc.        CBS Evening News: October 8, 2018              10/08/2018           WCBS         PA 2-140-590
CBS Broadcasting Inc.        CBS Evening News: October 9, 2018              10/09/2018           WCBS         PA 2-141-135
CBS Broadcasting Inc.        CBS Evening News: September 10, 2018           09/10/2018           WCBS         PA 2-136-349

CBS Broadcasting Inc.        CBS Evening News: September 11, 2018           09/11/2018           WCBS         PA 2-136-217

CBS Broadcasting Inc.        CBS Evening News: September 12, 2018           09/12/2018           WCBS         PA 2-136-216




                                                              25
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 27 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Evening News: September 13, 2018           09/13/2018           WCBS         PA 2-136-226

CBS Broadcasting Inc.        CBS Evening News: September 14, 2018           09/14/2018           WCBS         PA 2-136-215

CBS Broadcasting Inc.        CBS Evening News: September 17, 2018           09/17/2018           WCBS         PA 2-136-732

CBS Broadcasting Inc.        CBS Evening News: September 18, 2018           09/18/2018           WCBS         PA 2-139-552

CBS Broadcasting Inc.        CBS Evening News: September 19, 2018           09/19/2018           WCBS         PA 2-139-553

CBS Broadcasting Inc.        CBS Evening News: September 20, 2018           09/20/2018           WCBS         PA 2-139-554

CBS Broadcasting Inc.        CBS Evening News: September 21, 2018           09/21/2018           WCBS         PA 2-140-520

CBS Broadcasting Inc.        CBS Evening News: September 24, 2018           09/24/2018           WCBS         PA 2-140-513

CBS Broadcasting Inc.        CBS Evening News: September 25, 2018           09/25/2018           WCBS         PA 2-140-511

CBS Broadcasting Inc.        CBS Evening News: September 26, 2018           09/26/2018           WCBS         PA 2-140-508

CBS Broadcasting Inc.        CBS Evening News: September 28, 2018           09/28/2018           WCBS         PA 2-140-500

CBS Broadcasting Inc.        CBS Evening News: September 29, 2018           09/29/2018           WCBS         PA 2-140-503

CBS Broadcasting Inc.        CBS Evening News: September 3, 2018            09/03/2018           WCBS         PA 2-135-024

CBS Broadcasting Inc.        CBS Evening News: September 30, 2018           09/30/2018           WCBS         PA 2-140-502

CBS Broadcasting Inc.        CBS Evening News: September 4, 2018            09/04/2018           WCBS         PA 2-135-025

CBS Broadcasting Inc.        CBS Evening News: September 5, 2018            09/05/2018           WCBS         PA 2-135-609

CBS Broadcasting Inc.        CBS Evening News: September 6, 2018            09/06/2018           WCBS         PA 2-135-611

CBS Broadcasting Inc.        CBS Evening News: September 7, 2018            09/07/2018           WCBS         PA 2-135-574

CBS Broadcasting Inc.        CBS Evening News: September 7, 2018            09/07/2018           WCBS         PA 2-140-507

CBS Broadcasting Inc.        CBS Evening News: September 8, 2018            09/08/2018           WCBS         PA 2-135-604
                             CBS NEWS SPECIAL, July 16, 2019
CBS Broadcasting Inc.                                                       07/16/2019           WCBS         PA 2-210-602
                             "Man on the Moon"
CBS Broadcasting Inc.        CBS Weekend News: April 1, 2018                04/01/2018           WCBS         PA 2-112-650
CBS Broadcasting Inc.        CBS Weekend News: April 13, 2019               04/13/2019           WCBS         PA 2-190-216
CBS Broadcasting Inc.        CBS Weekend News: April 14, 2018               04/14/2018           WCBS         PA 2-112-463
CBS Broadcasting Inc.        CBS Weekend News: April 15, 2018               04/15/2018           WCBS         PA 2-111-556
CBS Broadcasting Inc.        CBS Weekend News: April 20, 2019               04/20/2019           WCBS         PA 2-192-110
CBS Broadcasting Inc.        CBS Weekend News: April 21, 2018               04/21/2018           WCBS         PA 2-115-315
CBS Broadcasting Inc.        CBS Weekend News: April 22, 2018               04/22/2018           WCBS         PA 2-115-320
CBS Broadcasting Inc.        CBS Weekend News: April 27, 2019               04/27/2019           WCBS         PA 2-195-783
CBS Broadcasting Inc.        CBS Weekend News: April 28, 2018               04/28/2018           WCBS         PA 2-112-653
CBS Broadcasting Inc.        CBS Weekend News: April 28, 2019               04/28/2019           WCBS         PA 2-195-788
CBS Broadcasting Inc.        CBS Weekend News: April 29, 2018               04/29/2018           WCBS         PA 2-112-659
CBS Broadcasting Inc.        CBS Weekend News: April 7, 2018                04/07/2018           WCBS         PA 2-111-459
CBS Broadcasting Inc.        CBS Weekend News: April 7, 2019                04/07/2019           WCBS         PA 2-187-438
CBS Broadcasting Inc.        CBS Weekend News: April 8, 2018                04/08/2018           WCBS         PA 2-111-455
CBS Broadcasting Inc.        CBS Weekend News: August 10, 2019              08/10/2019           WCBS         PA 2-212-284
CBS Broadcasting Inc.        CBS Weekend News: August 11, 2018              08/11/2018           WCBS         PA 2-136-160
CBS Broadcasting Inc.        CBS Weekend News: August 11, 2019              08/11/2019           WCBS         PA 2-212-289
CBS Broadcasting Inc.        CBS Weekend News: August 12, 2018              08/12/2018           WCBS         PA 2-146-143




                                                              26
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 28 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Weekend News: August 17, 2019              08/17/2019           WCBS         PA 2-213-710
CBS Broadcasting Inc.        CBS Weekend News: August 18, 2018              08/18/2018           WCBS         PA 2-136-153
CBS Broadcasting Inc.        CBS Weekend News: August 18, 2019              08/18/2019           WCBS         PA 2-213-708
CBS Broadcasting Inc.        CBS Weekend News: August 19, 2018              08/19/2018           WCBS         PA 2-136-144
CBS Broadcasting Inc.        CBS Weekend News: August 24, 2019              08/24/2019           WCBS         PA 2-213-706
CBS Broadcasting Inc.        CBS Weekend News: August 25, 2019              08/25/2019           WCBS         PA 2-213-705
CBS Broadcasting Inc.        CBS Weekend News: August 3, 2019               08/03/2019           WCBS         PA 2-210-617
CBS Broadcasting Inc.        CBS Weekend News: August 31, 2019              08/31/2019           WCBS         PA 2-213-704
CBS Broadcasting Inc.        CBS Weekend News: August 4, 2018               08/04/2018           WCBS         PA 2-131-879
CBS Broadcasting Inc.        CBS Weekend News: August 4, 2019               08/04/2019           WCBS         PA 2-210-621
CBS Broadcasting Inc.        CBS Weekend News: August 5, 2018               08/05/2018           WCBS         PA 2-131-877
                             CBS Weekend News: December 15,
CBS Broadcasting Inc.                                                       12/15/2018           WCBS         PA 2-146-519
                             2018
                             CBS Weekend News: December 16,
CBS Broadcasting Inc.                                                       12/16/2018           WCBS         PA 2-146-518
                             2018
                             CBS Weekend News: December 22,
CBS Broadcasting Inc.                                                       12/22/2018           WCBS         PA 2-148-357
                             2018
                             CBS Weekend News: December 23,
CBS Broadcasting Inc.                                                       12/23/2018           WCBS         PA 2-147-893
                             2018
                             CBS Weekend News: December 29,
CBS Broadcasting Inc.                                                       12/29/2018           WCBS         PA 2-147-898
                             2018
                             CBS Weekend News: December 30,
CBS Broadcasting Inc.                                                       12/30/2018           WCBS         PA 2-147-918
                             2018
CBS Broadcasting Inc.        CBS Weekend News: December 7, 2019             12/07/2019           WCBS         PA 2-229-917

CBS Broadcasting Inc.        CBS Weekend News: December 8, 2018             12/08/2018           WCBS         PA 2-147-086

CBS Broadcasting Inc.        CBS Weekend News: December 8, 2019             12/08/2019           WCBS         PA 2-229-918

CBS Broadcasting Inc.        CBS Weekend News: December 9, 2018             12/09/2018           WCBS         PA 2-147-089

CBS Broadcasting Inc.        CBS Weekend News: February 10, 2018            02/10/2018           WCBS         PA 2-104-117

CBS Broadcasting Inc.        CBS Weekend News: February 11, 2018            02/11/2018           WCBS         PA 2-104-116

CBS Broadcasting Inc.        CBS Weekend News: February 16, 2019            02/16/2019           WCBS         PA 2-175-491

CBS Broadcasting Inc.        CBS Weekend News: February 17, 2018            02/17/2018           WCBS         PA 2-106-296

CBS Broadcasting Inc.        CBS Weekend News: February 17, 2019            02/17/2019           WCBS         PA 2-175-495

CBS Broadcasting Inc.        CBS Weekend News: February 18, 2018            02/18/2018           WCBS         PA 2-106-292

CBS Broadcasting Inc.        CBS Weekend News: February 2, 2019             02/02/2019           WCBS         PA 2-170-006

CBS Broadcasting Inc.        CBS Weekend News: February 23, 2019            02/23/2019           WCBS         PA 2-175-498

CBS Broadcasting Inc.        CBS Weekend News: February 24, 2018            02/24/2018           WCBS         PA 2-104-906

CBS Broadcasting Inc.        CBS Weekend News: February 24, 2019            02/24/2019           WCBS         PA 2-175-502

CBS Broadcasting Inc.        CBS Weekend News: February 25, 2018            02/25/2018           WCBS         PA 2-104-799

CBS Broadcasting Inc.        CBS Weekend News: February 3, 2018             02/03/2018           WCBS         PA 2-102-298

CBS Broadcasting Inc.        CBS Weekend News: February 4, 2018             02/04/2018           WCBS         PA 2-102-304
CBS Broadcasting Inc.        CBS Weekend News: January , 2019               01/06/2019           WCBS         PA 2-148-757
CBS Broadcasting Inc.        CBS Weekend News: January 26, 2019             01/26/2019           WCBS         PA 2-154-636




                                                              27
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 29 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        CBS Weekend News: January 27, 2019             01/27/2019           WCBS         PA 2-154-739
CBS Broadcasting Inc.        CBS Weekend News: January 5, 2019              01/05/2019           WCBS         PA 2-148-755
CBS Broadcasting Inc.        CBS Weekend News: July 13, 2019                07/13/2019           WCBS         PA 2-208-325
CBS Broadcasting Inc.        CBS Weekend News: July 14, 2018                07/14/2018           WCBS         PA 2-129-031
CBS Broadcasting Inc.        CBS Weekend News: July 14, 2019                07/14/2019           WCBS         PA 2-208-317
CBS Broadcasting Inc.        CBS Weekend News: July 20, 2019                07/20/2019           WCBS         PA 2-208-839
CBS Broadcasting Inc.        CBS Weekend News: July 21, 2018                07/21/2018           WCBS         PA 2-133-404
CBS Broadcasting Inc.        CBS Weekend News: July 21, 2019                07/21/2019           WCBS         PA 2-208-840
CBS Broadcasting Inc.        CBS Weekend News: July 22, 2018                07/22/2018           WCBS         PA 2-133-405
CBS Broadcasting Inc.        CBS Weekend News: July 28, 2018                07/28/2018           WCBS         PA 2-131-579
CBS Broadcasting Inc.        CBS Weekend News: July 29, 2018                07/29/2018           WCBS         PA 2-131-580
CBS Broadcasting Inc.        CBS Weekend News: July 6, 2019                 07/06/2019           WCBS         PA 2-206-650
CBS Broadcasting Inc.        CBS Weekend News: July 7, 2018                 07/07/2018           WCBS         PA 2-133-409
CBS Broadcasting Inc.        CBS Weekend News: July 7, 2019                 07/07/2019           WCBS         PA 2-206-643
CBS Broadcasting Inc.        CBS Weekend News: July 8, 2018                 07/08/2018           WCBS         PA 2-133-410
CBS Broadcasting Inc.        CBS Weekend News: June 1, 2019                 06/01/2019           WCBS         PA 2-198-997
CBS Broadcasting Inc.        CBS Weekend News: June 10, 2018                06/10/2018           WCBS         PA 2-122-039
CBS Broadcasting Inc.        CBS Weekend News: June 16, 2018                06/16/2018           WCBS         PA 2-125-469
CBS Broadcasting Inc.        CBS Weekend News: June 17, 2018                06/17/2018           WCBS         PA 2-125-565
CBS Broadcasting Inc.        CBS Weekend News: June 2, 2018                 06/02/2018           WCBS         PA 2-122-804
CBS Broadcasting Inc.        CBS Weekend News: June 2, 2019                 06/02/2019           WCBS         PA 2-199-004
CBS Broadcasting Inc.        CBS Weekend News: June 22, 2019                06/22/2019           WCBS         PA 2-205-803
CBS Broadcasting Inc.        CBS Weekend News: June 23, 2018                06/23/2018           WCBS         PA 2-126-860
CBS Broadcasting Inc.        CBS Weekend News: June 23, 2019                06/23/2019           WCBS         PA 2-205-806
CBS Broadcasting Inc.        CBS Weekend News: June 24, 2018                06/24/2018           WCBS         PA 2-126-862
CBS Broadcasting Inc.        CBS Weekend News: June 3, 2018                 06/03/2018           WCBS         PA 2-122-806
CBS Broadcasting Inc.        CBS Weekend News: June 9, 2018                 06/09/2018           WCBS         PA 2-122-040
CBS Broadcasting Inc.        CBS Weekend News: March 10, 2018               03/10/2018           WCBS         PA 2-107-632
CBS Broadcasting Inc.        CBS Weekend News: March 10, 2019               03/10/2019           WCBS         PA 2-177-466
CBS Broadcasting Inc.        CBS Weekend News: March 11, 2018               03/11/2018           WCBS         PA 2-107-635
CBS Broadcasting Inc.        CBS Weekend News: March 16, 2019               03/16/2019           WCBS         PA 2-182-974
CBS Broadcasting Inc.        CBS Weekend News: March 17, 2019               03/17/2019           WCBS         PA 2-182-971
CBS Broadcasting Inc.        CBS Weekend News: March 18, 2018               03/18/2018           WCBS         PA 2-110-467
CBS Broadcasting Inc.        CBS Weekend News: March 2, 2019                03/02/2019           WCBS         PA 2-179-176
CBS Broadcasting Inc.        CBS Weekend News: March 24, 2018               03/24/2018           WCBS         PA 2-112-662
CBS Broadcasting Inc.        CBS Weekend News: March 24, 2019               03/24/2019           WCBS         PA 2-184-619
CBS Broadcasting Inc.        CBS Weekend News: March 25, 2018               03/25/2018           WCBS         PA 2-112-666
CBS Broadcasting Inc.        CBS Weekend News: March 3, 2018                03/03/2018           WCBS         PA 2-105-508
CBS Broadcasting Inc.        CBS Weekend News: March 3, 2019                03/03/2019           WCBS         PA 2-179-174
CBS Broadcasting Inc.        CBS Weekend News: March 30, 2019               03/30/2019           WCBS         PA 2-185-505
CBS Broadcasting Inc.        CBS Weekend News: March 31, 2018               03/31/2018           WCBS         PA 2-112-667
CBS Broadcasting Inc.        CBS Weekend News: March 31, 2019               03/31/2019           WCBS         PA 2-185-506
CBS Broadcasting Inc.        CBS Weekend News: March 4, 2018                03/04/2018           WCBS         PA 2-105-514
CBS Broadcasting Inc.        CBS Weekend News: March 9, 2019                03/09/2019           WCBS         PA 2-177-461
CBS Broadcasting Inc.        CBS Weekend News: May 12, 2018                 05/12/2018           WCBS         PA 2-116-125
CBS Broadcasting Inc.        CBS Weekend News: May 12, 2019                 05/12/2019           WCBS         PA 2-197-193
CBS Broadcasting Inc.        CBS Weekend News: May 13, 2018                 05/13/2018           WCBS         PA 2-116-130
CBS Broadcasting Inc.        CBS Weekend News: May 18, 2019                 05/18/2019           WCBS         PA 2-198-838
CBS Broadcasting Inc.        CBS Weekend News: May 19, 2018                 05/19/2018           WCBS         PA 2-117-232
CBS Broadcasting Inc.        CBS Weekend News: May 19, 2019                 05/19/2019           WCBS         PA 2-198-840
CBS Broadcasting Inc.        CBS Weekend News: May 20, 2018                 05/20/2018           WCBS         PA 2-117/244
CBS Broadcasting Inc.        CBS Weekend News: May 25, 2019                 05/25/2019           WCBS         PA 2-198-337
CBS Broadcasting Inc.        CBS Weekend News: May 26, 2018                 05/26/2018           WCBS         PA 2-121-183
CBS Broadcasting Inc.        CBS Weekend News: May 26, 2019                 05/26/2019           WCBS         PA 2-198-336
CBS Broadcasting Inc.        CBS Weekend News: May 27, 2018                 05/27/2018           WCBS         PA 2-120-788
CBS Broadcasting Inc.        CBS Weekend News: May 4, 2019                  05/04/2019           WCBS         PA 2-194-701
CBS Broadcasting Inc.        CBS Weekend News: May 5, 2018                  05/05/2018           WCBS         PA 2-116-134
CBS Broadcasting Inc.        CBS Weekend News: May 5, 2019                  05/05/2019           WCBS         PA 2-194-704
CBS Broadcasting Inc.        CBS Weekend News: May 6, 2018                  05/06/2018           WCBS         PA 2-116-138




                                                              28
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 30 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Weekend News: November 10,
CBS Broadcasting Inc.                                                       11/10/2018           WCBS         PA 2-143-718
                             2018
                             CBS Weekend News: November 10,
CBS Broadcasting Inc.                                                       11/20/2019           WCBS         PA 2-227-641
                             2019
                             CBS Weekend News: November 11,
CBS Broadcasting Inc.                                                       11/11/2018           WCBS         PA 2-143-722
                             2018
                             CBS Weekend News: November 16,
CBS Broadcasting Inc.                                                       11/16/2019           WCBS         PA 2-228-193
                             2019
                             CBS Weekend News: November 17,
CBS Broadcasting Inc.                                                       11/17/2018           WCBS         PA 2-143-748
                             2018
                             CBS Weekend News: November 17,
CBS Broadcasting Inc.                                                       11/17/2019           WCBS         PA 2-228-194
                             2019
                             CBS Weekend News: November 18,
CBS Broadcasting Inc.                                                       11/18/2018           WCBS         PA 2-143761
                             2018
CBS Broadcasting Inc.        CBS Weekend News: November 2, 2019             11/02/2019           WCBS         PA 2-227-127
                             CBS Weekend News: November 24,
CBS Broadcasting Inc.                                                       11/24/2018           WCBS         PA 2-144-430
                             2018
                             CBS Weekend News: November 25,
CBS Broadcasting Inc.                                                       11/25/2018           WCBS         PA 2-144-475
                             2018
CBS Broadcasting Inc.        CBS Weekend News: November 3, 2019             11/03/2019           WCBS         PA 2-227-128

CBS Broadcasting Inc.        CBS Weekend News: November 4, 2018             11/04/2018           WCBS         PA 2-143-449

CBS Broadcasting Inc.        CBS Weekend News: November 9, 2019             11/09/2019           WCBS         PA 2-227-639

CBS Broadcasting Inc.        CBS Weekend News: October 12, 2019             10/12/2019           WCBS         PA 2-221-833

CBS Broadcasting Inc.        CBS Weekend News: October 13, 2018             10/13/2018           WCBS         PA 2-141-150

CBS Broadcasting Inc.        CBS Weekend News: October 13, 2019             10/13/2019           WCBS         PA 2-221-837

CBS Broadcasting Inc.        CBS Weekend News: October 14, 2018             10/14/2018           WCBS         PA 2-139-915

CBS Broadcasting Inc.        CBS Weekend News: October 19, 2019             10/19/2019           WCBS         PA 2-222-302

CBS Broadcasting Inc.        CBS Weekend News: October 20, 2018             10/20/2018           WCBS         PA 2-142-119

CBS Broadcasting Inc.        CBS Weekend News: October 20, 2019             10/20/2019           WCBS         PA 2-226-473

CBS Broadcasting Inc.        CBS Weekend News: October 21, 2018             10/21/2018           WCBS         PA 2-142-121

CBS Broadcasting Inc.        CBS Weekend News: October 26, 2019             10/26/2019           WCBS         PA 2-226-470

CBS Broadcasting Inc.        CBS Weekend News: October 27, 2019             10/27/2019           WCBS         PA 2-226-467
CBS Broadcasting Inc.        CBS Weekend News: October 5, 2019              10/05/2019           WCBS         PA 2-219-247
CBS Broadcasting Inc.        CBS Weekend News: October 6, 2018              10/06/2018           WCBS         PA 2-140-588
CBS Broadcasting Inc.        CBS Weekend News: October 6, 2019              10/06/2019           WCBS         PA 2-219-250
CBS Broadcasting Inc.        CBS Weekend News: October 7, 2018              10/07/2018           WCBS         PA 2-140-589
CBS Broadcasting Inc.        CBS Weekend News: September 1, 2018            09/01/2018           WCBS         PA 2-135-021

CBS Broadcasting Inc.        CBS Weekend News: September 1, 2019            09/01/2019           WCBS         PA 2-219-184
                             CBS Weekend News: September 14,
CBS Broadcasting Inc.                                                       09/14/2019           WCBS         PA 2-217-291
                             2019
                             CBS Weekend News: September 15,
CBS Broadcasting Inc.                                                       09/15/2018           WCBS         PA 2-136-730
                             2018
                             CBS Weekend News: September 15,
CBS Broadcasting Inc.                                                       09/15/2019           WCBS         PA 2-216-793
                             2019




                                                              29
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 31 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             CBS Weekend News: September 16,
CBS Broadcasting Inc.                                                       09/16/2018           WCBS         PA 2-136-729
                             2018
CBS Broadcasting Inc.        CBS Weekend News: September 2, 2018            09/02/2018           WCBS         PA 2-135-148
                             CBS Weekend News: September 22,
CBS Broadcasting Inc.                                                       09/22/2019           WCBS         PA 2-217-177
                             2019
                             CBS Weekend News: September 23,
CBS Broadcasting Inc.                                                       09/23/2018           WCBS         PA 2-140-504
                             2018
                             CBS Weekend News: September 28,
CBS Broadcasting Inc.                                                       09/28/2019           WCBS         PA 2-218-917
                             2019
                             CBS Weekend News: September 29,
CBS Broadcasting Inc.                                                       09/29/2019           WCBS         PA 2-218-927
                             2019
CBS Broadcasting Inc.        CBS Weekend News: September 7, 2019            09/07/2019           WCBS         PA 2-214-128

CBS Broadcasting Inc.        CBS Weekend News: September 8, 2019            09/08/2019           WCBS         PA 2-214-129

CBS Broadcasting Inc.        CBS Weekend News: September 9, 2018            09/09/2018           WCBS         PA 2-135-605

CBS Broadcasting Inc.        CBS Wekend News: September 22, 2018            09/22/2018           WCBS         PA 2-140-505
CBS Broadcasting Inc.        FACE THE NATION: April 15, 2018                04/15/2018           WCBS         PA 2-111-839
CBS Broadcasting Inc.        FACE THE NATION: April 2, 2018                 04/01/2018           WCBS         PA 2-112-668
CBS Broadcasting Inc.        FACE THE NATION: April 21, 2019                04/21/2019           WCBS         PA 2-192-123
CBS Broadcasting Inc.        FACE THE NATION: April 22, 2018                04/22/2018           WCBS         PA 2-115-310
CBS Broadcasting Inc.        FACE THE NATION: April 28, 2019                04/28/2019           WCBS         PA 2-195-797
CBS Broadcasting Inc.        FACE THE NATION: April 29, 2018                04/29/2018           WCBS         PA 2-112-670
CBS Broadcasting Inc.        FACE THE NATION: April 7, 2019                 04/07/2019           WCBS         PA 2-187-121
CBS Broadcasting Inc.        FACE THE NATION: April 8, 2018                 04/08/2018           WCBS         PA 2-111-474
CBS Broadcasting Inc.        FACE THE NATION: August 11, 2019               08/11/2019           WCBS         PA 2-212-285

CBS Broadcasting Inc.        FACE THE NATION: August 12, 2018               08/12/2018           WCBS         PA 2-136-142

CBS Broadcasting Inc.        FACE THE NATION: August 18, 2019               08/18/2019           WCBS         PA 2-212-841

CBS Broadcasting Inc.        FACE THE NATION: August 19, 2018               08/19/2018           WCBS         PA 2-136-140

CBS Broadcasting Inc.        FACE THE NATION: August 25, 2019               08/25/2019           WCBS         PA 2-213-699

CBS Broadcasting Inc.        FACE THE NATION: August 26, 2018               08/26/2018           WCBS         PA 2-136-137
CBS Broadcasting Inc.        FACE THE NATION: August 4, 2019                08/04/2019           WCBS         PA 2-210-630
CBS Broadcasting Inc.        FACE THE NATION: August 5, 2018                08/05/2018           WCBS         PA 2-132-091
                             FACE THE NATION: December 1,
CBS Broadcasting Inc.                                                       12/01/2019           WCBS         PA 2-229-489
                             2019
                             FACE THE NATION: December 16,
CBS Broadcasting Inc.                                                       12/16/2018           WCBS         PA 2-147-099
                             2018
                             FACE THE NATION: December 2,
CBS Broadcasting Inc.                                                       12/02/2018           WCBS         PA 2-145-985
                             2018
                             FACE THE NATION: December 23,
CBS Broadcasting Inc.                                                       12/23/2018           WCBS         PA 2-147-903
                             2018
                             FACE THE NATION: December 30,
CBS Broadcasting Inc.                                                       12/30/2018           WCBS         PA 2-147-921
                             2018
                             FACE THE NATION: December 8,
CBS Broadcasting Inc.                                                       12/08/2019           WCBS         PA 2-229-919
                             2019
                             FACE THE NATION: December 9,
CBS Broadcasting Inc.                                                       12/09/2018           WCBS         PA 2-147-107
                             2018
                             FACE THE NATION: February 10,
CBS Broadcasting Inc.                                                       02/10/2019           WCBS         PA 2-171-595
                             2019
                             FACE THE NATION: February 11,
CBS Broadcasting Inc.                                                       02/11/2018           WCBS         PA 2-104-112
                             2018




                                                              30
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 32 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             FACE THE NATION: February 17,
CBS Broadcasting Inc.                                                       02/17/2019           WCBS         PA 2-173-133
                             2019
                             FACE THE NATION: February 18,
CBS Broadcasting Inc.                                                       02/18/2018           WCBS         PA 2-106-291
                             2018
                             FACE THE NATION: February 24,
CBS Broadcasting Inc.                                                       02/24/2019           WCBS         PA 2-174-393
                             2019
                             FACE THE NATION: February 25,
CBS Broadcasting Inc.                                                       02/25/2018           WCBS         PA 2-104-919
                             2018
CBS Broadcasting Inc.        FACE THE NATION: February 3, 2019              02/03/2019           WCBS         PA 2-170-002

CBS Broadcasting Inc.        FACE THE NATION: February 4, 2018              02/04/2018           WCBS         PA 2-102-293

CBS Broadcasting Inc.        FACE THE NATION: January 13, 2019              01/13/2019           WCBS         PA 2-151-837

CBS Broadcasting Inc.        FACE THE NATION: January 20, 2019              01/20/2019           WCBS         PA 2-153-642

CBS Broadcasting Inc.        FACE THE NATION: January 27, 2019              01/27/2019           WCBS         PA 2-154-741
CBS Broadcasting Inc.        FACE THE NATION: January 6, 2019               01/06/2019           WCBS         PA 2-148-751
CBS Broadcasting Inc.        FACE THE NATION: July 1, 2018                  07/01/2018           WCBS         PA 2-133-413
CBS Broadcasting Inc.        FACE THE NATION: July 14, 2019                 07/14/2019           WCBS         PA 2-208-321
CBS Broadcasting Inc.        FACE THE NATION: July 15, 2018                 07/15/2018           WCBS         PA 2-128-353
CBS Broadcasting Inc.        FACE THE NATION: July 21, 2019                 07/21/2019           WCBS         PA 2-209-050
CBS Broadcasting Inc.        FACE THE NATION: July 22, 2018                 07/22/2018           WCBS         PA 2-133-415
CBS Broadcasting Inc.        FACE THE NATION: July 28, 2019                 07/28/2019           WCBS         PA 2-212-319
CBS Broadcasting Inc.        FACE THE NATION: July 29, 2018                 07/29/2018           WCBS         PA 2-133-417
CBS Broadcasting Inc.        FACE THE NATION: July 7, 2019                  07/07/2019           WCBS         PA 2-206-644
CBS Broadcasting Inc.        FACE THE NATION: July 8, 2018                  07/08/2018           WCBS         PA 2-128-347
CBS Broadcasting Inc.        FACE THE NATION: June 10, 2018                 06/10/2018           WCBS         PA 2-122-041
CBS Broadcasting Inc.        FACE THE NATION: June 16, 2019                 06/16/2019           WCBS         PA 2-205-816
CBS Broadcasting Inc.        FACE THE NATION: June 17, 2018                 06/17/2018           WCBS         PA 2-125-554
CBS Broadcasting Inc.        FACE THE NATION: June 2, 2019                  06/02/2019           WCBS         PA 2-201-104
CBS Broadcasting Inc.        FACE THE NATION: June 23, 2019                 06/23/2019           WCBS         PA 2-205-817
CBS Broadcasting Inc.        FACE THE NATION: June 24, 2018                 06/24/2018           WCBS         PA 2-126-863
CBS Broadcasting Inc.        FACE THE NATION: June 3, 2018                  06/03/2018           WCBS         PA 2-122-802
CBS Broadcasting Inc.        FACE THE NATION: June 30, 2019                 06/30/2019           WCBS         PA 2-205-818
CBS Broadcasting Inc.        FACE THE NATION: June 9, 2019                  06/09/2019           WCBS         PA 2-201-106
CBS Broadcasting Inc.        FACE THE NATION: March 10, 2019                03/10/2019           WCBS         PA 2-177-409-

CBS Broadcasting Inc.        FACE THE NATION: March 11, 2018                03/11/2018           WCBS         PA 2-107-628

CBS Broadcasting Inc.        FACE THE NATION: March 17, 2019                03/17/2019           WCBS         PA 2-182-997

CBS Broadcasting Inc.        FACE THE NATION: March 24, 2019                03/24/2019           WCBS         PA 2-184-613

CBS Broadcasting Inc.        FACE THE NATION: March 25, 2018                03/25/2018           WCBS         PA 2-112-675

CBS Broadcasting Inc.        FACE THE NATION: March 28, 2018                03/28/2018           WCBS         PA 2-110-464
CBS Broadcasting Inc.        FACE THE NATION: March 3, 2018                 03/03/2018           WCBS         PA 2-179-167
CBS Broadcasting Inc.        FACE THE NATION: March 30, 2019                03/30/2019           WCBS         PA 2-184-530
CBS Broadcasting Inc.        FACE THE NATION: March 4, 2018                 03/04/2018           WCBS         PA 2-105-504
CBS Broadcasting Inc.        FACE THE NATION: May 12, 2019                  05/12/2019           WCBS         PA 2-195-495
CBS Broadcasting Inc.        FACE THE NATION: May 13, 2018                  05/13/2018           WCBS         PA 2-117-008
CBS Broadcasting Inc.        FACE THE NATION: May 19, 2019                  05/19/2019           WCBS         PA 2-197-268
CBS Broadcasting Inc.        FACE THE NATION: May 20, 2018                  05/20/2018           WCBS         PA 2-117-243
CBS Broadcasting Inc.        FACE THE NATION: May 26, 2019                  05/26/2019           WCBS         PA 2-198-843
CBS Broadcasting Inc.        FACE THE NATION: May 27, 2018                  05/27/2018           WCBS         PA 2-120-779
CBS Broadcasting Inc.        FACE THE NATION: May 5, 2019                   05/05/2019           WCBS         PA 2-194-707




                                                              31
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 33 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        FACE THE NATION: May 6, 2018                   05/06/2018           WCBS         PA 2-117-013
                             FACE THE NATION: November 10,
CBS Broadcasting Inc.                                                       11/10/2019           WCBS         PA 2-227-607
                             2019
                             FACE THE NATION: November 11,
CBS Broadcasting Inc.                                                       11/11/2018           WCBS         PA 2-143-726
                             2018
                             FACE THE NATION: November 17,
CBS Broadcasting Inc.                                                       11/17/2019           WCBS         PA 2-228-195
                             2019
                             FACE THE NATION: November 18,
CBS Broadcasting Inc.                                                       11/18/2018           WCBS         PA 2-143-666
                             2018
                             FACE THE NATION: November 25,
CBS Broadcasting Inc.                                                       11/25/2018           WCBS         PA 2-144-433
                             2018
                             FACE THE NATION: November 3,
CBS Broadcasting Inc.                                                       11/03/2019           WCBS         PA 2-227-123
                             2019
                             FACE THE NATION: November 4,
CBS Broadcasting Inc.                                                       11/04/2018           WCBS         PA 2-143-450
                             2018
CBS Broadcasting Inc.        FACE THE NATION: October 13, 2019              10/13/2019           WCBS         PA 2-221-815

CBS Broadcasting Inc.        FACE THE NATION: October 14, 2018              10/14/2018           WCBS         PA 2-141-154

CBS Broadcasting Inc.        FACE THE NATION: October 20, 2019              10/20/2019           WCBS         PA 2-226-465

CBS Broadcasting Inc.        FACE THE NATION: October 27, 2019              10/27/2019           WCBS         PA 2-226-452

CBS Broadcasting Inc.        FACE THE NATION: October 28, 2018              10/28/2018           WCBS         PA 2-143-451

CBS Broadcasting Inc.        FACE THE NATION: October 6, 2019               10/06/2019           WCBS         PA 2-219-299

CBS Broadcasting Inc.        FACE THE NATION: October 7, 2018               10/07/2018           WCBS         PA 2-139-355
                             FACE THE NATION: September 1,
CBS Broadcasting Inc.                                                       09/01/2019           WCBS         PA 2-213-697
                             2019
                             FACE THE NATION: September 15,
CBS Broadcasting Inc.                                                       09/15/2019           WCBS         PA 2-216-796
                             2019
                             FACE THE NATION: September 16,
CBS Broadcasting Inc.                                                       09/16/2018           WCBS         PA 2-136-726
                             2018
                             FACE THE NATION: September 2,
CBS Broadcasting Inc.                                                       09/02/2018           WCBS         PA 2-135-017
                             2018
                             FACE THE NATION: September 22,
CBS Broadcasting Inc.                                                       09/22/2019           WCBS         PA 2-217-009
                             2019
                             FACE THE NATION: September 23,
CBS Broadcasting Inc.                                                       09/23/2018           WCBS         PA 2-140-552
                             2018
                             FACE THE NATION: September 29,
CBS Broadcasting Inc.                                                       09/29/2019           WCBS         PA 2-217-867
                             2019
                             FACE THE NATION: September 30,
CBS Broadcasting Inc.                                                       09/30/2018           WCBS         PA 2-140-553
                             2018
                             FACE THE NATION: September 8,
CBS Broadcasting Inc.                                                       09/08/2019           WCBS         PA 2-214-130
                             2019
                             FACE THE NATION: September 9,
CBS Broadcasting Inc.                                                       09/09/2018           WCBS         PA 2-135-608
                             2018
                             Special Edition of 60 MINUTES: June
CBS Broadcasting Inc.                                                       06/23/2019           WCBS         PA 2-205-820
                             23, 2019 (8:00pm-9:00pm)
CBS Broadcasting Inc.        SUNDAY MORNING: April 1, 2018                  04/01/2018           WCBS         PA 2-112-680
CBS Broadcasting Inc.        SUNDAY MORNING: April 15, 2018                 04/15/2018           WCBS         PA 2-112-698
CBS Broadcasting Inc.        SUNDAY MORNING: April 21, 2019                 04/21/2019           WCBS         PA 2-192-151
CBS Broadcasting Inc.        SUNDAY MORNING: April 22, 2018                 04/22/2018           WCBS         PA 2-115-308
CBS Broadcasting Inc.        SUNDAY MORNING: April 28, 2019                 04/28/2019           WCBS         PA 2-195-801
CBS Broadcasting Inc.        SUNDAY MORNING: April 29, 2018                 04/29/2018           WCBS         PA 2-112-689
CBS Broadcasting Inc.        SUNDAY MORNING: April 7, 2019                  04/07/2019           WCBS         PA 2-187-284
CBS Broadcasting Inc.        SUNDAY MORNING: April 8, 2018                  04/08/2018           WCBS         PA 2-111-600




                                                              32
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 34 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        SUNDAY MORNING: August 11, 2019                08/11/2019           WCBS         PA 2-205-491

CBS Broadcasting Inc.        SUNDAY MORNING: August 12, 2018                08/12/2018           WCBS         PA 2-136-135

CBS Broadcasting Inc.        SUNDAY MORNING: August 18, 2019                08/18/2019           WCBS         PA 2-213-695

CBS Broadcasting Inc.        SUNDAY MORNING: August 19, 2018                08/19/2018           WCBS         PA 2-136-134

CBS Broadcasting Inc.        SUNDAY MORNING: August 25, 2019                08/25/2019           WCBS         PA 2-212-546

CBS Broadcasting Inc.        SUNDAY MORNING: August 26, 2018                08/26/2018           WCBS         PA 2-136-133

CBS Broadcasting Inc.        SUNDAY MORNING: August 4, 2019                 08/04/2019           WCBS         PA 2-205-489

CBS Broadcasting Inc.        SUNDAY MORNING: August 5, 2018                 08/05/2018           WCBS         PA 2-132-092
                             SUNDAY MORNING: December 1,
CBS Broadcasting Inc.                                                       12/01/2019           WCBS         PA 2-229-488
                             2019
                             SUNDAY MORNING: December 16,
CBS Broadcasting Inc.                                                       12/16/2018           WCBS         PA 2-147-110
                             2018
                             SUNDAY MORNING: December 2,
CBS Broadcasting Inc.                                                       12/02/2018           WCBS         PA 2-145-986
                             2018
                             SUNDAY MORNING: December 23,
CBS Broadcasting Inc.                                                       12/23/2018           WCBS         PA 2-147-891
                             2018
                             SUNDAY MORNING: December 30,
CBS Broadcasting Inc.                                                       12/30/2018           WCBS         PA 2-147-953
                             2018
                             SUNDAY MORNING: December 8,
CBS Broadcasting Inc.                                                       12/08/2019           WCBS         PA 2-229-921
                             2019
                             SUNDAY MORNING: December 9,
CBS Broadcasting Inc.                                                       12/09/2018           WCBS         PA 2-147-112
                             2018
                             SUNDAY MORNING: February 10,
CBS Broadcasting Inc.                                                       02/10/2019           WCBS         PA 2-171-621
                             2019
                             SUNDAY MORNING: February 11,
CBS Broadcasting Inc.                                                       02/11/2018           WCBS         PA 2-104-115
                             2018
                             SUNDAY MORNING: February 17,
CBS Broadcasting Inc.                                                       02/17/2019           WCBS         PA 2-172-703
                             2019
                             SUNDAY MORNING: February 18,
CBS Broadcasting Inc.                                                       02/18/2018           WCBS         PA 2-106-282
                             2018
                             SUNDAY MORNING: February 24,
CBS Broadcasting Inc.                                                       02/24/2019           WCBS         PA 2-174-398
                             2019
                             SUNDAY MORNING: February 25,
CBS Broadcasting Inc.                                                       02/25/2018           WCBS         PA 2-104-789
                             2018
CBS Broadcasting Inc.        SUNDAY MORNING: February 3, 2019               02/03/2019           WCBS         PA 2-169-999

CBS Broadcasting Inc.        SUNDAY MORNING: February 4, 2018               02/04/2018           WCBS         PA 2-102-292

CBS Broadcasting Inc.        SUNDAY MORNING: January 13, 2019               01/13/2019           WCBS         PA 2-151-808

CBS Broadcasting Inc.        SUNDAY MORNING: January 20, 2019               01/20/2019           WCBS         PA 2-153-628

CBS Broadcasting Inc.        SUNDAY MORNING: January 27, 2019               01/27/2019           WCBS         PA 2-154-711

CBS Broadcasting Inc.        SUNDAY MORNING: January 6, 2019                01/06/2019           WCBS         PA 2-148-752
CBS Broadcasting Inc.        SUNDAY MORNING: July 1, 2018                   07/01/2018           WCBS         PA 2-133-428
CBS Broadcasting Inc.        SUNDAY MORNING: July 14, 2019                  07/14/2019           WCBS         PA 2-203-352
CBS Broadcasting Inc.        SUNDAY MORNING: July 15, 2018                  07/15/2018           WCBS         PA 2-133-429
CBS Broadcasting Inc.        SUNDAY MORNING: July 21, 2019                  07/21/2019           WCBS         PA 2-203-353
CBS Broadcasting Inc.        SUNDAY MORNING: July 22, 2018                  07/22/2018           WCBS         PA 2-133-430
CBS Broadcasting Inc.        SUNDAY MORNING: July 28, 2019                  07/28/2019           WCBS         PA 2-205-487




                                                              33
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 35 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Broadcasting Inc.        SUNDAY MORNING: July 29, 2018                  07/29/2018           WCBS         PA 2-133-433
CBS Broadcasting Inc.        SUNDAY MORNING: July 7, 2019                   07/07/2019           WCBS         PA 2-203-347
CBS Broadcasting Inc.        SUNDAY MORNING: July 8, 2018                   07/08/2018           WCBS         PA 2-128-341
CBS Broadcasting Inc.        SUNDAY MORNING: June 10, 2018                  06/10/2018           WCBS         PA 2-122-046
CBS Broadcasting Inc.        SUNDAY MORNING: June 16, 2019                  06/16/2019           WCBS         PA 2-203-351
CBS Broadcasting Inc.        SUNDAY MORNING: June 17, 2018                  06/17/2018           WCBS         PA 2-125-589
CBS Broadcasting Inc.        SUNDAY MORNING: June 2 , 2019                  06/02/2019           WCBS         PA 2-198-993
CBS Broadcasting Inc.        SUNDAY MORNING: June 23, 2019                  06/23/2019           WCBS         PA 2-203-349
CBS Broadcasting Inc.        SUNDAY MORNING: June 24, 2018                  06/24/2018           WCBS         PA 2-126-865
CBS Broadcasting Inc.        SUNDAY MORNING: June 3, 2018                   06/03/2018           WCBS         PA 2-122-852
CBS Broadcasting Inc.        SUNDAY MORNING: June 30, 2019                  06/30/2019           WCBS         PA 2-203-348
CBS Broadcasting Inc.        SUNDAY MORNING: June 9, 2019                   06/09/2019           WCBS         PA 2-201-121
CBS Broadcasting Inc.        SUNDAY MORNING: March 10, 2019                 03/10/2019           WCBS         PA 2-177-411

CBS Broadcasting Inc.        SUNDAY MORNING: March 11, 2018                 03/11/2018           WCBS         PA 2-107-545

CBS Broadcasting Inc.        SUNDAY MORNING: March 17, 2019                 03/17/2019           WCBS         PA 2-185-036

CBS Broadcasting Inc.        SUNDAY MORNING: March 18, 2018                 03/18/2018           WCBS         PA 2-110-460

CBS Broadcasting Inc.        SUNDAY MORNING: March 24, 2019                 03/24/2019           WCBS         PA 2-184-610

CBS Broadcasting Inc.        SUNDAY MORNING: March 25, 2018                 03/25/2018           WCBS         PA 2-112-691

CBS Broadcasting Inc.        SUNDAY MORNING: March 3, 2019                  03/03/2019           WCBS         PA 2-179-171

CBS Broadcasting Inc.        SUNDAY MORNING: March 31, 2019                 03/31/2019           WCBS         PA 2-184-531

CBS Broadcasting Inc.        SUNDAY MORNING: March 4, 2018                  03/04/2018           WCBS         PA 2-105-503
CBS Broadcasting Inc.        SUNDAY MORNING: May 12, 2019                   05/12/2019           WCBS         PA 2-195-518
CBS Broadcasting Inc.        SUNDAY MORNING: May 13, 2018                   05/13/2018           WCBS         PA 2-117-010
CBS Broadcasting Inc.        SUNDAY MORNING: May 19, 2019                   05/19/2019           WCBS         PA 2-197-269
CBS Broadcasting Inc.        SUNDAY MORNING: May 20, 2018                   05/20/2018           WCBS         PA 2-117-256
CBS Broadcasting Inc.        SUNDAY MORNING: May 26, 2019                   05/26/2019           WCBS         PA 2-198-847
CBS Broadcasting Inc.        SUNDAY MORNING: May 27, 2018                   05/27/2018           WCBS         PA 2-120-781
CBS Broadcasting Inc.        SUNDAY MORNING: May 5, 2019                    05/05/2019           WCBS         PA 2-194-712
CBS Broadcasting Inc.        SUNDAY MORNING: May 6, 2018                    05/06/2018           WCBS         PA 2-117-012
                             SUNDAY MORNING: November 10,
CBS Broadcasting Inc.                                                       11/10/2019           WCBS         PA 2-227-120
                             2019
                             SUNDAY MORNING: November 11,
CBS Broadcasting Inc.                                                       11/11/2018           WCBS         PA 2-143-729
                             2018
                             SUNDAY MORNING: November 17,
CBS Broadcasting Inc.                                                       11/17/2019           WCBS         PA 2-228-198
                             2019
                             SUNDAY MORNING: November 18,
CBS Broadcasting Inc.                                                       11/18/2018           WCBS         PA 2-143-672
                             2018
                             SUNDAY MORNING: November 25,
CBS Broadcasting Inc.                                                       11/25/2018           WCBS         PA 2-144-432
                             2018
                             SUNDAY MORNING: November 3,
CBS Broadcasting Inc.                                                       11/03/2019           WCBS         PA 2-227-126
                             2019
                             SUNDAY MORNING: November 4,
CBS Broadcasting Inc.                                                       11/04/2018           WCBS         PA 2-143-453
                             2018
                             SUNDAY MORNING: October 13,
CBS Broadcasting Inc.                                                       10/13/2019           WCBS         PA 2-221-816
                             2019
                             SUNDAY MORNING: October 14,
CBS Broadcasting Inc.                                                       10/14/2018           WCBS         PA 2-141-156
                             2018
                             SUNDAY MORNING: October 20,
CBS Broadcasting Inc.                                                       10/20/2019           WCBS         PA 2-226-456
                             2019
                             SUNDAY MORNING: October 27,
CBS Broadcasting Inc.                                                       10/27/2019           WCBS         PA 2-226-440
                             2019




                                                              34
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 36 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
         Copyright Owner                        Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              SUNDAY MORNING: October 28,
CBS Broadcasting Inc.                                                        10/28/2018           WCBS         PA 2-141-497
                              2018
CBS Broadcasting Inc.         SUNDAY MORNING: October 6, 2019                10/06/2019           WCBS         PA 2-219-305

CBS Broadcasting Inc.         SUNDAY MORNING: October 7, 2018                10/07/2018           WCBS         PA 2-139-351
                              SUNDAY MORNING: September 1,
CBS Broadcasting Inc.                                                        09/01/2019           WCBS         PA 2-213-691
                              2019
                              SUNDAY MORNING: September 15,
CBS Broadcasting Inc.                                                        09/15/2019           WCBS         PA 2-216-798
                              2019
                              SUNDAY MORNING: September 16,
CBS Broadcasting Inc.                                                        09/16/2018           WCBS         PA 2-136-727
                              2018
                              SUNDAY MORNING: September 2,
CBS Broadcasting Inc.                                                        09/02/2018           WCBS         PA 2-135-015
                              2018
                              SUNDAY MORNING: September 23,
CBS Broadcasting Inc.                                                        09/23/2018           WCBS         PA 2-140-557
                              2018
                              SUNDAY MORNING: September 27,
CBS Broadcasting Inc.                                                        09/27/2019           WCBS         PA 2-217-189
                              2019
                              SUNDAY MORNING: September 29,
CBS Broadcasting Inc.                                                        09/29/2019           WCBS         PA 2-219-182
                              2019
                              SUNDAY MORNING: September 30,
CBS Broadcasting Inc.                                                        09/30/2018           WCBS         PA 2-140-558
                              2018
                              SUNDAY MORNING: September 8,
CBS Broadcasting Inc.                                                        09/08/2019           WCBS         PA 2-214-131
                              2019
                              SUNDAY MORNING: September 9,
CBS Broadcasting Inc.                                                        09/09/2018           WCBS         PA 2-135-610
                              2018
                              THE LATE SHOW WITH JAMES
CBS Broadcasting Inc.         CORDEN - Season 4 - Carpool Karaoke            05/20/2019           WCBS         PA 2-220-478
                              Primetime Special 2019 - may 20, 2019
CBS Broadcasting Inc.         Whistleblower - August 10, 2018                08/10/2018           WCBS         PA 2-136-129
                              Whistleblower - August 17, 2018
CBS Broadcasting Inc.                                                        08/17/2018           WCBS         PA 2-136-128
                              (10:00pm-11:00pm)
CBS Broadcasting Inc.         Whistleblower - August 3, 2018                 08/03/2018           WCBS         PA 2-133-554
                              Whistleblower - August 7, 2018 (9:00pm-
CBS Broadcasting Inc.                                                        08/17/2018           WCBS         PA 2-136-112
                              10:00pm)
CBS Broadcasting Inc.         Whistleblower - July 13, 2018                  07/13/2018           WCBS         PA 2-128-453
CBS Broadcasting Inc.         Whistleblower - July 20, 2018                  07/20/2018           WCBS         PA 2-133-439
CBS Broadcasting Inc.         Whistleblower - July 27, 2018                  07/27/2018           WCBS         PA 2-131-997
CBS Broadcasting Inc.         Whistleblower - June 14, 2019                  06/14/2019           WCBS         PA 2-206-240
CBS Broadcasting Inc.         Whistleblower - June 28, 2019                  06/28/2019           WCBS         PA 2-206-647
CBS Broadcasting Inc.         Whistleblower - June 7, 2019                   06/07/2019           WCBS         PA 2-201-124
CBS Broadcasting Inc.         Whistleblower - May 24, 2019                   05/24/2019           WCBS         PA 2-198-631
                              Whistleblower: Polygamy, Power and
CBS Broadcasting Inc.                                                        05/31/2019           WCBS         PA 2-201-125
                              Profits - May 31, 2019
                              Whistleblower: The Billion-Dollar Back
CBS Broadcasting Inc.         Surgery Scam: Patients in Pain and Peril       06/21/2019           WCBS         PA 2-205-824
                              (Season 2, Episode 5) - June 21, 2019
                              NCIS: THE CASES THEY CAN'T
CBS News Inc.                 FORGET: "Death of a Dream": July 3,            07/03/2019           WCBS         PA 2-202-467
                              2019 (9:00PM-10:00PM)
                              NCIS: THE CASES THEY CAN'T
CBS News Inc.                 FORGET: "NEVER FORGET!": July 3,               07/03/2019           WCBS         PA 2-206-651
                              2019 (10:00PM-11:00PM)
                              NCIS: THE CASES THEY CAN'T
CBS News Inc.                 FORGET: "Roadmap to Murder" (9:00p-            05/29/2019           WCBS         PA 2-201-110
                              10:00p): May 29, 2019
                              NCIS: THE CASES THEY CAN'T
CBS News Inc.                 FORGET: "THE ENEMY WITHIN":                    06/19/2019           WCBS         PA 2-202-463
                              June 19, 2019 (9:00PM-10:00PM)




                                                               35
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 37 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
         Copyright Owner                        Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              NCIS: THE CASES THEY CAN'T
CBS News Inc.                 FORGET: "UNBREAKABLE": June 12,                06/12/2019           WCBS         PA 2-202-464
                              2019 (9:00PM-10:00PM)
                              Blood & Treasure - Show # 101 "The
CBS Studios Inc.                                                             05/20/2019           WCBS         PA 2-204-315
                              Curse of Cleopatra - Part I"
                              Blood & Treasure - Show # 101/102
CBS Studios Inc.              "The Curse of Cleopatra - Part I / The         05/20/2019           WCBS         PA 2-206-751
                              Curse of Cleopatra - Part II"
                              Blood & Treasure - Show # 102 "The
CBS Studios Inc.                                                             05/20/2019           WCBS         PA 2-204-327
                              Curse of Cleopatra - Part II"
                              Blood & Treasure - Show # 103 "Code
CBS Studios Inc.                                                             05/27/2019           WCBS         PA 2-208-810
                              of the Hawaladar"
                              Blood & Treasure - Show # 104 "The
CBS Studios Inc.                                                             06/03/2019           WCBS         PA 2-210-071
                              Secret of Macho Grande"
                              Blood & Treasure - Show # 105 "'File
CBS Studios Inc.                                                             06/10/2019           WCBS         PA 2-210-074
                              Brotherhood of Serapis"
                              Blood & Treasure - Show # 106 "The
CBS Studios Inc.                                                             06/17/2019           WCBS         PA 2-210-076
                              Ghost Train of Sierra Perdida"
                              Blood & Treasure - Show # 107 "Escape
CBS Studios Inc.                                                             06/24/2019           WCBS         PA 2-210-069
                              from Casablanca"
                              Blood & Treasure - Show # 108 "The
CBS Studios Inc.                                                             07/01/2019           WCBS         PA 2-207-600
                              Lunchbox of Destiny
                              Blood & Treasure - Show # 109 "The
CBS Studios Inc.                                                             07/08/2019           WCBS         PA 2-207-637
                              Shadow of Project Athena"
                              Blood & Treasure - Show # 110 "The
CBS Studios Inc.                                                             07/15/2019           WCBS         PA 2-207-599
                              Wages of Vengeance"
                              Blood & Treasure - Show # 111 "Return
CBS Studios Inc.                                                             07/22/2019           WCBS         PA 2-207-636
                              of the Queen"
                              Blood & Treasure - Show # 112 "Legacy
CBS Studios Inc.                                                             07/29/2019           WCBS         PA 2-215-905
                              of the Father"
                              Blood & Treasure - Show # 113 "The
CBS Studios Inc.                                                             08/05/2019           WCBS         PA 2-215-908
                              Revenge of Farouk"
                              BLUE BLOOD - Show # 908 "Stirring
CBS Studios Inc.                                                             11/15/2018           WCBS         PA 2-188-219
                              the Pot"
                              BLUE BLOODS - Show # 1001 "The
CBS Studios Inc.                                                             09/26/2019           WCBS         PA 2-220-376
                              Real Deal"
                              BLUE BLOODS - Show # 1002
CBS Studios Inc.                                                             10/03/2019           WCBS         PA 2-220-377
                              "Naughty Or Nice"
                              BLUE BLOODS - Show # 1003 "Behind
CBS Studios Inc.                                                             10/10/2019           WCBS         PA 2-220-382
                              the Smile"
                              BLUE BLOODS - Show # 1004
CBS Studios Inc.                                                             10/17/2019           WCBS         PA 2-225-904
                              "Another Look"
                              BLUE BLOODS - Show # 1005 "The
CBS Studios Inc.                                                             10/24/2019           WCBS         PA 2-225-916
                              Price You Pay"
                              BLUE BLOODS - Show # 804 "Out of
CBS Studios Inc.                                                             10/19/2017           WCBS         PA 2-080-617
                              the Blue"
                              BLUE BLOODS - Show # 805 "The
CBS Studios Inc.                                                             10/26/2017           WCBS         PA 2-080-618
                              Forgotten"
                              BLUE BLOODS - Show # 806 "Brushed
CBS Studios Inc.                                                             11/02/2017           WCBS         PA 2-080-620
                              Off"
                              BLUE BLOODS - Show # 808 "Pick
CBS Studios Inc.                                                             11/16/2017           WCBS         PA 2-096-252
                              Your Poison"
                              BLUE BLOODS - Show # 809 "Pain
CBS Studios Inc.                                                             11/30/2017           WCBS         PA 2-096-253
                              Killers"
                              BLUE BLOODS - Show # 810 "Heavy
CBS Studios Inc.                                                             12/07/2017           WCBS         PA 2-096-254
                              is the-Head"
                              BLUE BLOODS - Show # 811 "Second
CBS Studios Inc.                                                             01/04/2018           WCBS         PA 2-096-258
                              Chances"
                              BLUE BLOODS - Show # 812 "The
CBS Studios Inc.                                                             01/11/2018           WCBS         PA 2-096-261
                              Brave"




                                                               36
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 38 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             BLUE BLOODS - Show # 814 "School
CBS Studios Inc.                                                            02/01/2018           WCBS         PA 2-108-725
                             of Hard Knocks"
CBS Studios Inc.             BLUE BLOODS - Show # 815 "Legacy"              03/01/2018           WCBS         PA 2-118-623
                             BLUE BLOODS - Show # 816 "Tale of
CBS Studios Inc.                                                            03/08/2018           WCBS         PA 2-118-624
                             Two Cities"
                             BLUE BLOODS - Show # 817 "Close
CBS Studios Inc.                                                            03/29/2018           WCBS         PA 2-118-625
                             Calls"
                             BLUE BLOODS - Show # 818
CBS Studios Inc.                                                            04/05/2018           WCBS         PA 2-118-628
                             "Friendship, Love, and Loyalty"
                             BLUE BLOODS - Show # 819 "Risk
CBS Studios Inc.                                                            04/12/2018           WCBS         PA 2-118-631
                             Management"
                             BLUE BLOODS - Show # 820 "Your
CBS Studios Inc.                                                            04/26/2018           WCBS         PA 2-118-632
                             Six"
                             BLUE BLOODS - Show # 821 "The
CBS Studios Inc.                                                            05/03/2018           WCBS         PA 2-118-636
                             Devil You Know"
                             BLUE BLOODS - Show # 870
CBS Studios Inc.                                                            01/09/2017           WCBS         PA 2-080-626
                             "Common Ground"
                             BLUE BLOODS - Show # 901 "Playing
CBS Studios Inc.                                                            09/27/2018           WCBS         PA 2-167-276
                             With Fire"
                             BLUE BLOODS - Show # 902 "Meet
CBS Studios Inc.                                                            10/04/2018           WCBS         PA 2-168-645
                             the New Boss"
                             BLUE BLOODS - Show # 903 "Mind
CBS Studios Inc.                                                            10/11/2018           WCBS         PA 2-168-644
                             Games"
                             BLUE BLOODS - Show # 904
CBS Studios Inc.                                                            10/18/2018           WCBS         PA 2-167-278
                             "Blackout"
                             BLUE BLOODS - Show # 905 "Thicker
CBS Studios Inc.                                                            10/25/2018           WCBS         PA 2-168-643
                             Than Water"
CBS Studios Inc.             BLUE BLOODS - Show # 906 "Trust"               11/01/2018           WCBS         PA 2-170-801
                             BLUE BLOODS - Show # 907 "By
CBS Studios Inc.                                                            11/08/2018           WCBS         PA 2-171-064
                             Hook or By Cook"
                             BLUE BLOODS - Show # 909
CBS Studios Inc.                                                            11/29/2018           WCBS         PA 2-188-221
                             "Handcuffs"
                             BLUE BLOODS - Show # 911
CBS Studios Inc.                                                            01/03/2019           WCBS         PA 2-189-415
                             "Disrupted"
                             BLUE BLOODS - Show # 912
CBS Studios Inc.                                                            01/10/2019           WCBS         PA 2-189-414
                             "Milestones"
                             BLUE BLOODS - Show # 913 "Ripple
CBS Studios Inc.                                                            01/31/2019           WCBS         PA 2-186-677
                             Effect"
                             BLUE BLOODS - Show # 914 "My
CBS Studios Inc.                                                            02/07/2019           WCBS         PA 2-186-682
                             Brother's Keeper"
CBS Studios Inc.             BLUE BLOODS - Show # 915 "Blues"               02/14/2019           WCBS         PA 2-188-921
                             BLUE BLOODS - Show # 916 "Past
CBS Studios Inc.                                                            03/07/2019           WCBS         PA 2-193-094
                             Tense"
                             BLUE BLOODS - Show # 917 "Two-
CBS Studios Inc.                                                            03/14/2019           WCBS         PA 2-193-095
                             Faced"
CBS Studios Inc.             BLUE BLOODS - Show # 918 "Rectify"             04/04/2019           WCBS         PA 2-205-481
                             BLUE BLOODS - Show # 919
CBS Studios Inc.                                                            04/11/2019           WCBS         PA 2-205-480
                             "Common Enemies"
                             BLUE BLOODS - Show # 920 "Strange
CBS Studios Inc.                                                            04/25/2019           WCBS         PA 2-201-661
                             Bedfellows"
                             BLUE BLOODS - Show # 921
CBS Studios Inc.                                                            05/02/2019           WCBS         PA 2-203-345
                             "Identity"
                             BLUE BLOODS - Show # 922
CBS Studios Inc.                                                            05/09/2019           WCBS         PA 2-203-340
                             "Something Blue"
                             BLUE BLOODS - Show #822 "My Aim
CBS Studios Inc.                                                            05/10/2018           WCBS         PA 2-144-922
                             Is True"
                             BLUE BLOODS - Show #910
CBS Studios Inc.                                                            12/06/2018           WCBS         PA 2-178-145
                             "Authority Figures"




                                                              37
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 39 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             BLUE BLOODS -Show # 803 "Ghost of
CBS Studios Inc.                                                            10/05/2017           WCBS         PA 2-080-616
                             the Past"
CBS Studios Inc.             BULL - Show # 117 "Name Game"                  03/27/2017           WCBS         PA 2-046-277
CBS Studios Inc.             BULL - Show # 119 "Dressed to Kill"            04/03/2017           WCBS         PA 2-046-286
CBS Studios Inc.             BULL - Show # 120 "Bring It On"                04/17/2017           WCBS         PA 2-046-292
CBS Studios Inc.             BULL - Show # 201 "Already Gone"               10/02/2017           WCBS         PA 2-079-760
                             BULL - Show # 202 "A Business of
CBS Studios Inc.                                                            10/09/2017           WCBS         PA 2-079-761
                             Favors
                             BULL - Show # 203 "School for
CBS Studios Inc.                                                            09/25/2017           WCBS         PA 2-079-796
                             Scandal"
                             BULL - Show # 204 "The Illusion of
CBS Studios Inc.                                                            10/16/2017           WCBS         PA 2-079-799
                             Control"
                             BULL - Show # 205 "Play The Hand
CBS Studios Inc.                                                            10/23/2017           WCBS         PA 2-079-804
                             You're Dealt"
                             BULL - Show # 206 "The Exception To
CBS Studios Inc.                                                            10/30/2017           WCBS         PA 2-079-805
                             The Rule'
CBS Studios Inc.             BULL - Show # 207 "No Good Deed"               11/06/2017           WCBS         PA 2-096-248
                             BULL - Show # 208 "The Devil, The
CBS Studios Inc.                                                            11/13/2017           WCBS         PA 2-096-249
                             Detail'
CBS Studios Inc.             BULL - Show # 209 "Thanksgiving"               11/20/2017           WCBS         PA 2-096-250
                             BULL - Show # 210 "Fairytale of New
CBS Studios Inc.                                                            12/11/2017           WCBS         PA 2-093-828
                             York"
CBS Studios Inc.             BULL - Show # 212 "Grey Areas                  01/08/2018           WCBS         PA 2-093-835
CBS Studios Inc.             BULL - Show # 213 "Kill Shot"                  01/22/2018           WCBS         PA 2-114-009
                             BULL - Show # 214 "Keep Your Friends
CBS Studios Inc.                                                            02/05/2018           WCBS         PA 2-114-012
                             Close"
                             BULL - Show # 215 "Witness for the
CBS Studios Inc.                                                            02/26/2018           WCBS         PA 2-114-018
                             Prosecution"
CBS Studios Inc.             BULL - Show # 216 "Absolution"                 03/05/2018           WCBS         PA 2-118-519
CBS Studios Inc.             BULL - Show # 217 "Gag Order"                  03/12/2018           WCBS         PA 2-118-520
CBS Studios Inc.             BULL - Show # 218 "Bad Medicine                03/26/2018           WCBS         PA 2-118-521
CBS Studios Inc.             BULL - Show # 219 "A Redemption"               04/02/2018           WCBS         PA 2-118-522
CBS Studios Inc.             BULL - Show # 220 "Justified"                  04/16/2018           WCBS         PA 2-118-523
CBS Studios Inc.             BULL - Show # 221 "Reckless"                   04/30/2018           WCBS         PA 2-144-941
CBS Studios Inc.             BULL - Show # 222 "Death Sentence"             05/07/2018           WCBS         PA 2-144-942
                             BULL - Show # 301 "The Ground
CBS Studios Inc.                                                            09/23/2018           WCBS         PA 2-164-490
                             Beneath Their Feet"
CBS Studios Inc.             BULL - Show # 302 "Jury Duty"                  09/30/2018           WCBS         PA 2-164-492
CBS Studios Inc.             BULL - Show # 303 "Excessive Force"            10/07/2018           WCBS         PA 2-164-480
CBS Studios Inc.             BULL - Show # 304 "Justice for Cable"          10/14/2018           WCBS         PA 2-164-487
                             BULL - Show # 305 "The Missing
CBS Studios Inc.                                                            10/21/2018           WCBS         PA 2-161-512
                             Piece"
CBS Studios Inc.             BULL - Show # 306 "Fool Me Twice"              10/28/2018           WCBS         PA 2-161-513
                             BULL - Show # 307 "A Girl Without
CBS Studios Inc.                                                            11/04/2018           WCBS         PA 2-161-514
                             Feelings"
CBS Studios Inc.             BULL - Show # 308 "But For the Grace"          11/11/2018           WCBS         PA 2-171-121
CBS Studios Inc.             BULL - Show # 309 "Separation"                 12/02/2018           WCBS         PA 2-177-962
CBS Studios Inc.             BULL - Show # 310 "A Higher Law"               12/09/2018           WCBS         PA 2-177-964
CBS Studios Inc.             BULL - Show # 311 "Separate Together"          01/13/2019           WCBS         PA 2-181-453
CBS Studios Inc.             BULL - Show # 312 "Split Hairs"                01/20/2019           WCBS         PA 2-181-456
CBS Studios Inc.             BULL - Show # 313 "Prior Bad Acts"             02/03/2019           WCBS         PA 2-187-125
                             BULL - Show # 314 "Leave It All
CBS Studios Inc.                                                            02/10/2019           WCBS         PA 2-187-126
                             Behind"
CBS Studios Inc.             BULL - Show # 315 "Security Fraud"             02/17/2019           WCBS         PA 2-188-899
CBS Studios Inc.             BULL - Show # 316 "Forfeiture"                 02/24/2019           WCBS         PA 2-188-900
                             BULL - Show # 317 "Parental
CBS Studios Inc.                                                            03/17/2019           WCBS        PA 2-192~5-21
                             Guidance"




                                                              38
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 40 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             BULL - Show # 318 "Don't Say A
CBS Studios Inc.                                                            04/01/2019           WCBS         PA 2-199-686
                             Word"
CBS Studios Inc.             BULL - Show # 319 "Bounty"                     04/14/2019           WCBS         PA 2-199-774
CBS Studios Inc.             BULL - Show # 320 "The Good One"               04/28/2019           WCBS         PA 2-201-386
                             BULL - Show # 321 "When The Rains
CBS Studios Inc.                                                            05/05/2019           WCBS         PA 2-201-363
                             Came"
CBS Studios Inc.             BULL - Show # 322 "Pillar of Salt"             05/12/2019           WCBS         PA 2-201-383
CBS Studios Inc.             BULL - Show # 401 "Labor Days"                 09/22/2019           WCBS         PA 2-220-347
                             BULL - Show # 402 "Fantastica
CBS Studios Inc.                                                            09/29/2019           WCBS         PA 2-220-348
                             Voyage"
CBS Studios Inc.             BULL - Show # 403 "Rectify"                    10/06/2019           WCBS         PA 2-220-349
                             BULL - Show # 404 "Her Own Two
CBS Studios Inc.                                                            10/13/2019           WCBS         PA 2-220-350
                             Feet"
CBS Studios Inc.             BULL - Show # 405 "Billboard Justice"          10/20/2019           WCBS         PA 2-225-909
CBS Studios Inc.             BULL - Show # 406 "Into The Mystic"            10/27/2019           WCBS         PA 2-225-726
CBS Studios Inc.             BULL - Show# 211 "Survival Instincts"          01/01/2018           WCBS         PA 2-093-832
CBS Studios Inc.             Carol's Second Act - Show # 101 "Pilot"        09/25/2019           WCBS         PA 2-216-766
                             Carol's Second Act - Show # 102 "You
CBS Studios Inc.                                                            10/02/2019           WCBS         PA 2-216-772
                             Give Me Fever"
                             Carol's Second Act - Show # 105
CBS Studios Inc.                                                            10/16/2019           WCBS         PA 2-225-759
                             "Marathon Day"
                             Carol's Second Act - Show # 106 "The
CBS Studios Inc.                                                            10/23/2019           WCBS         PA 2-225-761
                             Night Float"
                             Carol's Second Act ~ Show # 104 "The
CBS Studios Inc.                                                            10/09/2019           WCBS         PA 2-225-756
                             Zebra"
                             ELEMENTARY - Show # 601 "An
CBS Studios Inc.                                                            04/29/2018           WCBS         PA 2-129-218
                             Infinite Capacity for Taking Pains"
                             ELEMENTARY - Show # 602 "Once
CBS Studios Inc.                                                            05/06/2018           WCBS         PA 2-149-910
                             You've Ruled Out God"
                             ELEMENTARY - Show # 603 "Pushing
CBS Studios Inc.                                                            05/13/2018           WCBS         PA 2-144-865
                             Buttons"
                             ELEMENTARY - Show # 604 "Our
CBS Studios Inc.                                                            05/20/2018           WCBS         PA 2-144-740
                             Time Is Up"
                             ELEMENTARY - Show # 605 "Bits and
CBS Studios Inc.                                                            05/27/2018           WCBS         PA 2-144-705
                             Pieces"
                             ELEMENTARY - Show # 606 "Give Me
CBS Studios Inc.                                                            06/03/2018           WCBS         PA 2-177-763
                             the Finger"
                             ELEMENTARY - Show # 607 "Sober
CBS Studios Inc.                                                            06/10/2018           WCBS         PA 2-177-759
                             Companions"
                             ELEMENTARY - Show # 608 "Sand
CBS Studios Inc.                                                            06/17/2018           WCBS         PA 2-177-764
                             Trap"
                             ELEMENTARY - Show # 609 "Nobody
CBS Studios Inc.                                                            06/24/2018           WCBS         PA 2-177-450
                             Lives Forever"
                             ELEMENTARY - Show # 610 "The
CBS Studios Inc.                                                            07/01/2018           WCBS         PA 2-177-458
                             Adventure of the Ersatz"
                             ELEMENTARY - Show # 611 "You've
CBS Studios Inc.                                                            07/08/2018           WCBS         PA 2-177-452
                             Come a Long Way, Baby"
                             ELEMENTARY - Show # 612 "Fit to be
CBS Studios Inc.                                                            09/09/2018           WCBS         PA 2-164-478
                             Tied"
                             ELEMENTARY - Show # 613
CBS Studios Inc.             "Whatever Remains, However                     09/16/2018           WCBS         PA 2-164-479
                             Improbable"
                             ELEMENTARY - Show # 614 "Meet
CBS Studios Inc.                                                            07/15/2018           WCBS         PA 2-177-453
                             Your Maker"
CBS Studios Inc.             ELEMENTARY - Show # 615 "Breathe"              07/29/2018           WCBS         PA 2-149-696
                             ELEMENTARY - Show # 616 "Through
CBS Studios Inc.                                                            08/05/2018           WCBS         PA 2-149-697
                             the Fog"




                                                              39
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 41 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             ELEMENTARY - Show # 617 "How to
CBS Studios Inc.                                                            08/11/2018           WCBS         PA 2-149-698
                             Get a Head"
                             ELEMENTARY - Show # 618
CBS Studios Inc.                                                            08/12/2018           WCBS         PA 2-149-699
                             "Uncanny Valley of the Dolls"
                             ELEMENTARY - Show # 619 "The
CBS Studios Inc.                                                            08/19/2018           WCBS         PA 2-149-700
                             Worms Crawl In, the Worms Crawl Out"
                             ELEMENTARY - Show # 620 "The
CBS Studios Inc.                                                            08/26/2018           WCBS         PA 2-149-701
                             Visions of Norman P. Horowitz"
                             ELEMENTARY - Show # 621 "The
CBS Studios Inc.                                                            09/02/2018           WCBS         PA 2-149-702
                             Geek Interpreter"
                             ELEMENTARY - Show # 701 "The
CBS Studios Inc.                                                            05/22/2019           WCBS         PA 2-205-640
                             Further Adventures"
CBS Studios Inc.             ELEMENTARY - Show # 702 "Gutshot"              05/29/2019           WCBS         PA 2-205-638
                             ELEMENTARY - Show # 703 "The
CBS Studios Inc.                                                            06/05/2019           WCBS         PA 2-210-066
                             Price of Admission"
                             ELEMENTARY - Show # 704 "Red
CBS Studios Inc.                                                            06/12/2019           WCBS         PA 2-210-064
                             Light, Green Light"
                             ELEMENTARY - Show # 705 "Into the
CBS Studios Inc.                                                            06/19/2019           WCBS         PA 2-210-061
                             Woods"
                             ELEMENTARY - Show # 706
CBS Studios Inc.                                                            06/26/2019           WCBS         PA 2-210-055
                             "Command: Delete"
                             ELEMENTARY - Show # 707 "From
CBS Studios Inc.                                                            07/03/2019           WCBS         PA 2-207-628
                             Russia with Drugs"
                             ELEMENTARY - Show # 708 "Miss
CBS Studios Inc.                                                            07/10/2019           WCBS         PA 2-207-630
                             Understood"
                             ELEMENTARY - Show # 709 "On the
CBS Studios Inc.                                                            07/17/2019           WCBS         PA 2-207-612
                             Scent"
                             ELEMENTARY - Show # 710 "The
CBS Studios Inc.                                                            07/24/2019           WCBS         PA 2-207-611
                             Latest Model"
                             ELEMENTARY - Show # 711
CBS Studios Inc.                                                            07/31/2019           WCBS         PA 2-216-531
                             "Unfriended"
                             ELEMENTARY - Show # 712
CBS Studios Inc.                                                            08/07/2019           WCBS         PA 2-216-534
                             "Reichenback Falls"
                             ELEMENTARY - Show # 713 "Their
CBS Studios Inc.                                                            08/14/2019           WCBS         PA 2-216-537
                             Last Bow"
CBS Studios Inc.             Evil - Show # 101 "Genesis 1"                  09/25/2019           WCBS         PA 2-225-515
CBS Studios Inc.             Evil - Show # 102 "177 Minutes"                10/02/2019           WCBS         PA 2-225-516
CBS Studios Inc.             Evil - Show # 103 "3 Stars"                    10/09/2019           WCBS         PA 2-225-517
CBS Studios Inc.             Evil - Show # 104 "Rose390"                    10/16/2019           WCBS         PA 2-225-518
CBS Studios Inc.             Evil - Show # 105 "October 31"                 10/23/2019           WCBS         PA 2-225-519
CBS Studios Inc.             Happy Together - Show # 101 "Pilot"            09/30/2018           WCBS         PA 2-156-550
                             Happy Together - Show # 102 "Bland
CBS Studios Inc.                                                            11/04/2018           WCBS         PA 2-170-729
                             Gestures"
                             Happy Together - Show # 103
CBS Studios Inc.                                                            10/07/2018           WCBS         PA 2-156-599
                             "Scrubbing"
                             Happy Together - Show # 104 "Let's
CBS Studios Inc.                                                            10/14/2018           WCBS         PA 2-156-605
                             Work it Out"
                             Happy Together - Show # 105 "How
CBS Studios Inc.                                                            11/11/2018           WCBS         PA 2-170-739
                             Jake and Clair Met"
                             Happy Together - Show # 106 "Til Death
CBS Studios Inc.                                                            11/18/2018           WCBS         PA 2-188-196
                             Do We Part"
                             Happy Together - Show # 107 "About
CBS Studios Inc.                                                            10/21/2018           WCBS         PA 2-166-991
                             Your Parents"
                             Happy Together - Show # 108 "Like
CBS Studios Inc.                                                            10/28/2018           WCBS         PA 2-166-986
                             Father, Like Son"
                             Happy Together - Show # 109 "The
CBS Studios Inc.                                                            12/02/2018           WCBS         PA 2-178-316
                             Power of Yes...Men"




                                                              40
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 42 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             Happy Together - Show # 110 "Home
CBS Studios Inc.                                                            12/09/2018           WCBS         PA 2-171-627
                             Insecurity"
                             Happy Together - Show # 111 "A Claire-
CBS Studios Inc.                                                            12/16/2018           WCBS         PA 2-171-628
                             Free Lifestyle"
CBS Studios Inc.             Happy Together - Show # 112 "Vows"             01/06/2019           WCBS         PA 2-188-461
                             Happy Together - Show # 113
CBS Studios Inc.                                                            01/13/2019           WCBS         PA 2-188-464
                             "Backstage Pa(asses)
                             HAWAII FIVE-0 - Show - #914 "Ikiiki i
CBS Studios Inc.             ka la o Keawalua (Depressed with the           01/31/2019           WCBS         PA 2-186-566
                             heat of Kealwalua)"
                             HAWAII FIVE-0 - Show # 1002 "Ua
CBS Studios Inc.             'eha ka 'iii i ka maka o ka ihe (The skin      09/26/2019           WCBS         PA 2-225-849
                             has been hurt by the point of the spear)"
                             HAWAII FIVE-0 - Show # 1003
CBS Studios Inc.             "Kuipeia e ka makani apaa (Knocked flat        10/03/2019           WCBS         PA 2-225-846
                             by the wind; sudden disaster)"
                             HAWAII FIVE-0 - Show # 1004 "E uhi
CBS Studios Inc.             ana ka wa i hala i na mea i hala (Passing      10/10/2019           WCBS         PA 2-225-847
                             time obscures the past)"
                             HAWAII FIVE-0 - Show # 1006 "Ukuli'i
                             ka pua, onaona i ka mau'u (Tiny is the
CBS Studios Inc.                                                            10/17/2019           WCBS         PA 2-225-845
                             flower, yet it scents the grasses around
                             it)"
                             HAWAII FIVE-0 - Show # 707 "Ka
CBS Studios Inc.             makuahine a me ke keikikane Mother             11/03/2016           WCBS         PA 2-015-585
                             and Son)"
                             HAWAII FIVE-0 - Show # 801 "A'ole e
CBS Studios Inc.             'olelo mai ana ke ahi ua ana ia (Fire will     09/28/2017           WCBS         PA 2-077-785
                             never say that it has had enough)"
                             HAWAII FIVE-0 - Show # 802 "Kau
CBS Studios Inc.             pahi, ko'u kua. Kaupu, ko'u po'o (Your         10/12/2017           WCBS         PA 2-080-719
                             knife, my back. My gun, your head.)"
                             HAWAII FIVE-0 - Show # 804 "E uhi
                             wale no 'a'ole e nalo, heimu puhi (No
CBS Studios Inc.                                                            10/09/2019           WCBS         PA 2-080-717
                             matter how much "one covers a steaming
                             imu, the smoke will rise)"
                             HAWAII FIVE-0 - Show # 805 "Kama'
CBS Studios Inc.             oma 'o, ka 'aina.huli hana (At                 11/02/2017           WCBS         PA 2-080-711
                             Kama'oma'o, the land of activities)"
                             HAWAII FIVE-0 - Show # 807 "Kau ka
CBS Studios Inc.             'onohi ali'I I luna (The Royal Eyes Rest       11/16/2017           WCBS         PA 2-096-349
                             Above)"
                             HAWAII FIVE-0 - Show # 808 "Mohala
CBS Studios Inc.             I ka wai ka maka o ka pua (Unfolded by         11/09/2017           WCBS         PA 2-096-350
                             the water are the faces of the flowers)"
                             HAWAII FIVE-0 - Show # 809 "Make
CBS Studios Inc.                                                            12/07/2017           WCBS         PA 2-096-360
                             me Kai (Death at Sea)"
                             HAWAII FIVE-0 - Show # 811 "Oni
CBS Studios Inc.             kalalea ke ku a ka la'au loa (A tall tree      12/14/2017           WCBS         PA 2-096-363
                             stands above the others)"
                             HAWAII FIVE-0 - Show # 812 "Ka
CBS Studios Inc.                                                            01/04/2018           WCBS         PA 2-113-718
                             hopu nui 'ana (The Round Up)"
                             HAWAII FIVE-0 - Show # 813 "Oka
CBS Studios Inc.             mea ua hala, ua hala ia (What is gone is       01/11/2018           WCBS         PA 2-113-704
                             gone)"
                             HAWAII FIVE-0 - Show # 814 "Na
CBS Studios Inc.             keiki a Kalaihaohia (The Children of           01/18/2018           WCBS         PA 2-113-712
                             Kalaihaohia)"




                                                                41
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 43 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             HAWAII FIVE-0 - Show # 815 "He
CBS Studios Inc.             puko'a kani 'aina (A Coral Reef                02/01/2018           WCBS         PA 2-113-706
                             Strengthens Out Into Land)"
                             HAWAII FIVE-0 - Show # 816 "O na
                             hoku o ka lani wale no kai 'ike i kahi o
CBS Studios Inc.                                                            03/01/2018           WCBS         PA 2-113-713
                             Pae. (Only the Stars of Heaven Know
                             Where Pae is.)"
                             HAWAII FIVE-0 - Show # 817 "Holapu
CBS Studios Inc.             ke ahi, koe iho ka Jehu (The Fire Blazed       03/08/2018           WCBS         PA 2-113-716
                             Up, Then Only Ashes Were Left)"
                             HAWAII FIVE-0 - Show # 819 "Aohe
                             mea make i ka hew a; make no i ka mihi
CBS Studios Inc.             ole (No one has ever died for the              04/05/2018           WCBS         PA 2-128-895
                             mistakes he has made; only because he
                             didn't repent.)"
                             HAWAII FIVE-0 - Show # 820 "He
CBS Studios Inc.             lokomaika'i ka manu o Kaiona (Kind is          04/12/2018           WCBS         PA 2-128-898
                             the Bird of Kaiona)"
                             HAWAII FIVE-0 - Show # 821
CBS Studios Inc.             "Ahuwale ka nane huna (The Answer to           04/19/2018           WCBS         PA 2-128-899
                             the Riddle is Seen)"
                             HAWAII FIVE-0 - Show # 822 "Kopi
                             wale no i ka i'a a 'eu no ka ilo. (Though
CBS Studios Inc.                                                            04/26/2018           WCBS         PA 2-128-917
                             the Fish is Well Salted, the Maggots
                             Crawl.)"
                             HAWAII FIVE-0 - Show # 823 "Kahana
CBS Studios Inc.             aka makua, o ka hana no ia a keiki (What       05/03/2018           WCBS         PA 2-128-920
                             Parents Will Do, Children Will Do)"
                             HAWAII FIVE-0 - Show # 824 "Ka lala
                             kaukonakona haki 'ole i ka pa aka
CBS Studios Inc.                                                            05/10/2018           WCBS         PA 2-128-923
                             makani kona. (The Tough Branch That
                             Does Not Break in the Kona Gale.)"
                             HAWAII FIVE-0 - Show # 825 "Waiho
CBS Studios Inc.                                                            05/17/2018           WCBS         PA 2-128-925
                             wale kahiko (Ancients Exposed)"

                             HAWAII FIVE-0 - Show # 901 "Mimiki
CBS Studios Inc.                                                            10/11/2018           WCBS         PA 2-161-105
                             Ke Kai, Ahuwale Ka Papa Leho"
                             HAWAII FIVE-0 - Show # 902 "Ke
CBS Studios Inc.                                                            10/04/2018           WCBS         PA 2-161-104
                             Kanaka I Ha'ule Mai Ka Lewa Mai"
                             HAWAII FIVE-0 - Show # 903 "Ka
CBS Studios Inc.                                                            09/27/2018           WCBS         PA 2-161-149
                             'Owili 'Oka'i"
                             HAWAII FIVE-0 - Show # 904 "A'ohe
CBS Studios Inc.                                                            10/25/2018           WCBS         PA 2-163-715
                             Mea 'Imi a Ka Maka"
                             HAWAII FIVE-0 - Show # 905 "A'ohe
CBS Studios Inc.                                                            10/18/2018           WCBS         PA 2-161-178
                             Kio Pohaku Nalo i Ke Alo Pali"
                             HAWAII FIVE-0 - Show # 906 "Aia I
CBS Studios Inc.                                                            11/01/2018           WCBS         PA 2-171-113
                             Hi'ikua; I Hi'Ialo
                             HAWAII FIVE-0 - Show # 907 "Pua A'e
CBS Studios Inc.                                                            11/08/2018           WCBS         PA 2-171-110
                             La Ka Uwahi O Ka Moe"
                             HAWAII FIVE-0 - Show # 908 "Lele pu
CBS Studios Inc.                                                            11/15/2018           WCBS         PA 2-188-278
                             na manu like"
                             HAWAII FIVE-0 - Show # 909 "Mai ka
CBS Studios Inc.                                                            11/29/2018           WCBS         PA 2-188-268
                             po mai ka 'oia'i'o"
                             HAWAII FIVE-0 - Show # 910 "Hala i
CBS Studios Inc.             ke ala o'i'ole mai (Gone on the road from      01/03/2019           WCBS         PA 2-189-261
                             which there is no returning)"




                                                                42
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 44 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                       Broadcast Date        Station
                                                                                                           Registration Number
                             HAWAII FIVE-0 - Show # 911 "Pio ke
CBS Studios Inc.                                                             12/06/2018          WCBS         PA 2-178-320
                             kukui, po'ele ka hale"
                             HAWAII FIVE-0 - Show # 913 "Ke iho
CBS Studios Inc.             mai nei ko luna (Those above are                01/17/2019          WCBS         PA 2-189-262
                             descending)
                             HAWAII FIVE-0 - Show # 915 "Ho'opio
CBS Studios Inc.             'ia e ka noho ali'i a ka ua (Made prisoner      02/14/2019          WCBS         PA 2-186-562
                             by the reign of the rain)"
                             HAWAII FIVE-0 - Show # 916 "Hapai
CBS Studios Inc.             ke kuko, hanau ka hewa (When                    02/21/2019          WCBS         PA 2-186-791
                             covetousness is conceived, sin is born)"
                             HAWAII FIVE-0 - Show # 917 "E'ao
CBS Studios Inc.             lu'au a kualima (Offer young taro leaves        02/21/2019          WCBS         PA 2-187-793
                             to)"
                             HAWAII FIVE-0 - Show # 918 "Ai no i
                             ka 'ape he mane-'o no ko ka nuku. (He
CBS Studios Inc.                                                             03/17/2019          WCBS         PA 2-193-176
                             who eats 'ape is bound to have his mouth
                             itch)"
                             HAWAII FIVE-0 - Show # 919 "Pupuhi
CBS Studios Inc.             ka he'e o kai uli (The octopus of the deep      03/14/2019          WCBS         PA 2-193-178
                             spews its ink)'
                             HAWAII FIVE-0 - Show # 920 "Ke ala
CBS Studios Inc.                                                             04/04/2019          WCBS         PA 2-203-089
                             o ka pu (Way of the gun)"
                             HAWAII FIVE-0 - Show # 921 "He
CBS Studios Inc.                                                             04/11/2019          WCBS         PA 2-201-568
                             kama na ka pueo (Offspring of an Owl)"
                             HAWAII FIVE-0 - Show # 922 "O ke
CBS Studios Inc.             kumu, o ka mana, ho'opuka 'ia (The              04/25/2019          WCBS         PA 2-201-361
                             teacher, the pupil--let it come forth)"
                             HAWAII FIVE-0 - Show # 923
CBS Studios Inc.             "Ho'okahi no la o ka rnalihini (A stranger      05/02/2019          WCBS         PA 2-204-305
                             only for a day)"
                             HAWAII FIVE-0 - Show # 924 "Hana
CBS Studios Inc.             Mao 'ole ka ua o Waianae (Endlessly             05/16/2019          WCBS         PA 2-204-320
                             Pours the Rain of Waianae)"
                             HAWAII FIVE-0 - Show # 925 "Hewa
CBS Studios Inc.                                                             05/09/2019          WCBS         PA 2-204-325
                             ka lima (The hand is at fault)"
                             HAWAII FIVE-0 - Show # l007 "A'ohe
                             pau ka 'ike i ka halau ho'okahi (All
CBS Studios Inc.                                                             10/31/2019          WCBS         PA 2-225-510
                             knowledge is not learned in just one
                             school)"
                             HAWAII FIVE-0 - Show #912 "Ka hauli
                             o ka mea hewa 'ole, he nalowale koke (A
CBS Studios Inc.                                                             01/10/2019          WCBS         PA 2-189-260
                             bruise inflicted on an innocent person
                             vanishes quickly)"
                             HAWAII FIVE-0 - Show# 1005 "He
                             'oi'o kuhihcwa; he kaka ola i 'ike 'ia c ka
CBS Studios Inc.             makaula (Don't blame ghosts and spirits         10/24/2019          WCBS         PA 2-225-509
                             for one's troubles; a human is
                             responsible)"
                             HAWAII FIVE-0 -Show# 718 "E
CBS Studios Inc.                                                             02/23/2017          WCBS         PA 2-038-373
                             malama pono (Handle with Care)"
                             HAWAII FIVE-0 -Show# 818 "E ho'oko
CBS Studios Inc.                                                             03/29/2018          WCBS         PA 2-128-891
                             kuleana (To Do One's Duty)"
CBS Studios Inc.             INSTINCT - Show # 101 "Pilot"                   03/17/2018          WCBS         PA 2-112-985
CBS Studios Inc.             INSTINCT - Show # 102 "Heartless"               04/21/2018          WCBS         PA 2-129-202
CBS Studios Inc.             INSTINCT - Show # 103 "Long Shot"               05/26/2018          WCBS         PA 2-144-835
CBS Studios Inc.             INSTINCT - Show # 104 "Owned"                   05/05/2018          WCBS         PA 2-144-836
CBS Studios Inc.             INSTINCT - Show # 105 "Bad Actors"              05/26/2018          WCBS         PA 2-144-837




                                                                43
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 45 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             INSTINCT - Show # 106 "I Heart New
CBS Studios Inc.                                                            04/07/2018           WCBS         PA 2-127-969
                             York"
                             INSTINCT - Show # 107 "Bye Bye
CBS Studios Inc.                                                            06/02/2018           WCBS         PA 2-150-410
                             Birdie"
                             INSTINCT - Show # 108 "Secrets and
CBS Studios Inc.                                                            03/31/2018           WCBS         PA 2-127-966
                             Lies"
                             INSTINCT - Show # 109 "Blast From
CBS Studios Inc.                                                            06/16/2018           WCBS         PA 2-150-405
                             The Past"
CBS Studios Inc.             INSTINCT - Show # 110 "Live"                   06/23/2018           WCBS         PA 2-149-921
CBS Studios Inc.             INSTINCT - Show # 111 "Flat Line"              04/28/2018           WCBS         PA 2-129-198
CBS Studios Inc.             INSTINCT - Show # 112 "Wild Game"              03/24/2018           WCBS         PA 2-112-984
CBS Studios Inc.             INSTINCT - Show # 113 "Tribal"                 06/30/2018           WCBS         PA 2-150-421
CBS Studios Inc.             INSTINCT - Show # 201 "Stay Gold"              06/29/2019           WCBS         PA 2-210-274
                             INSTINCT - Show # 202 "Broken
CBS Studios Inc.                                                            07/06/2019           WCBS         PA 2-210-268
                             Record"
                             INSTINCT - Show # 203 "Finders
CBS Studios Inc.                                                            07/13/2019           WCBS         PA 2-210-261
                             Keepers"
CBS Studios Inc.             INSTINCT - Show # 204 "Big Splash"             07/20/2019           WCBS         PA 2-207-632
                             INSTINCT - Show # 205 "Ancient
CBS Studios Inc.                                                            07/27/2019           WCBS         PA 2-207-605
                             History"
                             INSTINCT - Show # 206 "One of a
CBS Studios Inc.                                                            08/03/2019           WCBS         PA 2-215-834
                             Kind"
CBS Studios Inc.             INSTINCT - Show # 207 "After Hours"            08/10/2019           WCBS         PA 2-215-835
CBS Studios Inc.             INSTINCT - Show # 208 "Go Figure"              08/10/2019           WCBS         PA 2-215-837
CBS Studios Inc.             INSTINCT - Show # 209 "Manhunt"                08/17/2019           WCBS         PA 2-215-838
CBS Studios Inc.             INSTINCT - Show # 210 "Trust Issues"           08/17/2019           WCBS         PA 2-215-839

CBS Studios Inc.             INSTINCT - Show # 211 "Grey Matter"            08/24/2019           WCBS         PA 2-215-840
CBS Studios Inc.             MACGYVER - Show # 117 "Ruler"                  02/23/2017           WCBS         PA 2-053-163
CBS Studios Inc.             MACGYVER - Show # 117 "Ruler"                  02/23/2017           WCBS         PA 2-106-711
                             MACGYVER - Show # 201 "DIY or
CBS Studios Inc.                                                            09/28/2017           WCBS         PA 2-082-830
                             Die"
                             MACGYVER - Show # 215 "Murdoc +
CBS Studios Inc.                                                            02/01/2018           WCBS         PA 2-113-041
                             Handcuffs"
                             MACGYVER - Show # 216 "Hammock
CBS Studios Inc.                                                            03/01/2018           WCBS         PA 2-113-039
                             + Balcony"
                             MACGYVER - Show # 217 "Bear Trap
CBS Studios Inc.                                                            03/08/2018           WCBS         PA 2-124-688
                             + Mob Boss"
                             MACGYVER - Show # 218 "Riley+
CBS Studios Inc.                                                            03/29/2018           WCBS         PA 2-124-687
                             Airplane"
                             MACGYVER - Show # 219 "Benjamin
CBS Studios Inc.                                                            04/05/2018           WCBS         PA 2-124-683
                             Franklin+ Grey Duffle"
                             MACGYVER - Show # 220 "Skyscraper
CBS Studios Inc.                                                            04/12/2018           WCBS         PA 2-124-682
                             - Power"
                             MACGYVER - Show # 221 "Wind+
CBS Studios Inc.                                                            04/19/2018           WCBS         PA 2-124-685
                             Water"
                             MACGYVER - Show # 222 "UFO+
CBS Studios Inc.                                                            04/26/2018           WCBS         PA 2-127-973
                             Area 51"
                             MACGYVER - Show # 223 "MacGyver
CBS Studios Inc.                                                            05/03/2018           WCBS         PA 2-127-970
                             + MacGyver"
CBS Studios Inc.             MACGYVER - Show # 301 "Improve"                09/27/2018           WCBS         PA 2-168-165
                             MACGYVER - Show # 302 "Bravo
CBS Studios Inc.                                                            10/04/2018           WCBS         PA 2-168-169
                             Lead + Loyalty + Friendship"
                             MACGYVER - Show # 303 "Bozer +
CBS Studios Inc.                                                            10/11/2018           WCBS         PA 2-168-171
                             Booze + Back to School"
                             MACGYVER - Show # 304 "Guts +
CBS Studios Inc.                                                            10/18/2018           WCBS         PA 2-167-291
                             Fuel + Hope"




                                                              44
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 46 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             MACGYVER - Show # 305 "Dia de
CBS Studios Inc.                                                            10/25/2018           WCBS         PA 2-168-176
                             Muertos + Sicarios + Family"
                             MACGYVER - Show # 306 "Murdoc +
CBS Studios Inc.                                                            11/01/2018           WCBS         PA 2-170-841
                             MacGyver + Murdoc"
                             MACGYVER - Show # 307 "Scavengers
CBS Studios Inc.                                                            11/08/2018           WCBS         PA 2-170-843
                             + Hard Drive + Dragonfly"
                             MACGYVER - Show # 308 "Revenge +
CBS Studios Inc.                                                            11/15/2018           WCBS         PA 2-188-274
                             Catacombs + Le Fantome"
                             MACGYVER - Show # 309 "Specimen
CBS Studios Inc.                                                            11/29/2018           WCBS         PA 2-188-272
                             234 + PAPR + Outbreak"
                             MACGYVER - Show # 310 "Matty +
CBS Studios Inc.                                                            12/06/2018           WCBS         PA 2-178-334
                             Ethan + Fidelity"
                             MACGYVER - Show # 311 "Mac +
CBS Studios Inc.                                                            01/03/2019           WCBS         PA 2-189-226
                             Fallout + Jack"
                             MACGYVER - Show # 312 "Fence +
CBS Studios Inc.                                                            01/10/2019           WCBS         PA 2-189-227
                             Fence + Suitcase + Americium-241"
                             MACGYVER - Show # 313 "Wilderness
CBS Studios Inc.                                                            01/17/2019           WCBS         PA 2-181-953
                             + Training + Survival"
                             MACGYVER - Show # 314 "Father +
CBS Studios Inc.                                                            01/31/2019           WCBS         PA 2-186-490
                             Bride + Betrayal"
                             MACGYVER - Show # 315 "K-9
CBS Studios Inc.                                                            02/14/2019           WCBS         PA 2-186-491
                             Smugglers + New Recruit"
                             MACGYVER - Show # 316 "Lidar +
CBS Studios Inc.                                                            02/21/2019           WCBS         PA 2-187-794
                             Rogues + Duty"
                             MACGYVER - Show # 317 "Seeds +
CBS Studios Inc.                                                            03/14/2019           WCBS         PA 2-193-130
                             Permafrost + Feather"
                             MACGYVER - Show # 318 "Murdoc +
CBS Studios Inc.                                                            04/04/2019           WCBS         PA 2-205-940
                             Helman + Hit"
                             MACGYVER - Show # 319 "Friends +
CBS Studios Inc.                                                            04/11/2019           WCBS         PA 2-205-927
                             Enemies + Border"
                             MACGYVER - Show # 320 "No-Go +
CBS Studios Inc.                                                            04/25/2019           WCBS         PA 2-205-938
                             High Voltages + Rescue"
                             MACGYVER - Show # 321 "Mason +
CBS Studios Inc.                                                            05/09/2019           WCBS         PA 2-206-748
                             Cable + Choices"
                             MACGYVER - Show # 322 "Treason +
CBS Studios Inc.                                                            05/02/2019           WCBS         PA 2-205-247
                             Heartbreak + Gum"
                             MADAM SECRETARY - Show #
CBS Studios Inc.                                                            12/08/2018           WCBS         PA 2-178-132
                             12/8/18
                             MADAM SECRETARY - Show # 413
CBS Studios Inc.                                                            03/10/2018           WCBS         PA 2-131-485
                             "Reading the Signs"
                             MADAM SECRETARY - Show # 414
CBS Studios Inc.                                                            03/17/2018           WCBS         PA 2-131-486
                             "Refuge"
                             MADAM SECRETARY - Show # 415
CBS Studios Inc.                                                            03/24/2018           WCBS         PA 2-131-488
                             "The Unnamed"
                             MADAM SECRETARY - Show # 416
CBS Studios Inc.                                                            03/31/2018           WCBS         PA 2-131-489
                             "My Funny Valentine"
                             MADAM SECRETARY - Show # 417
CBS Studios Inc.                                                            04/07/2018           WCBS         PA 2-131-491
                             "Phase Two"
                             MADAM SECRETARY - Show # 419
CBS Studios Inc.                                                            04/28/2018           WCBS         PA 2-131-494
                             "Thin Ice"
                             MADAM SECRETARY - Show # 420
CBS Studios Inc.                                                            05/05/2018           WCBS         PA 2-131-495
                             "The Things We Get to Say"
                             MADAM SECRETARY - Show # 421
CBS Studios Inc.                                                            05/19/2018           WCBS         PA 2-131-496
                             "Night Watch"
                             MADAM SECRETARY - Show # 422
CBS Studios Inc.                                                            05/19/2018           WCBS         PA 2-151-484
                             "Night Watch"
                             MADAM SECRETARY - Show # 501
CBS Studios Inc.                                                            10/06/2018           WCBS         PA 2-163-685
                             "E Pluribus Unum"
                             MADAM SECRETARY - Show # 502
CBS Studios Inc.                                                            10/13/2018           WCBS         PA 2-161-393
                             "The Chaos Game"




                                                              45
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 47 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             MADAM SECRETARY - Show # 503
CBS Studios Inc.                                                            10/20/2018           WCBS         PA 2-161-394
                             "The Magic Rake"
                             MADAM SECRETARY - Show # 504
CBS Studios Inc.                                                            10/27/2018           WCBS         PA 2-168-649
                             "Requiem"
                             MADAM SECRETARY - Show # 505
CBS Studios Inc.                                                            11/03/2018           WCBS         PA 2-168-648
                             "Ghosts"
                             MADAM SECRETARY - Show # 506
CBS Studios Inc.                                                            11/10/2018           WCBS         PA 2-171-088
                             "Eyjafjallajokull"
                             MADAM SECRETARY - Show # 507
CBS Studios Inc.                                                            11/17/2018           WCBS         PA 2-171-090
                             "Baby Steps"
                             MADAM SECRETARY - Show # 508
CBS Studios Inc.                                                            11/24/2018           WCBS         PA 2-188-229
                             "The Courage To Continue"
                             MADAM SECRETARY - Show # 510
CBS Studios Inc.                                                            12/22/2018           WCBS         PA 2-178-135
                             "Family Separation: Part 1"
                             MADAM SECRETARY - Show # 511
CBS Studios Inc.                                                            01/05/2019           WCBS         PA 2-186-116
                             "Family Separation: Part 2"
                             MADAM SECRETARY - Show # 512
CBS Studios Inc.                                                            01/12/2019           WCBS         PA 2-186-117
                             "Strategic Ambiguity"
                             MADAM SECRETARY - Show # 513
CBS Studios Inc.                                                            01/26/2019           WCBS         PA 2-181-908
                             "Proxy War"
                             MADAM SECRETARY - Show # 514
CBS Studios Inc.                                                            02/16/2019           WCBS         PA 2-189-715
                             "Something Better"
                             MADAM SECRETARY - Show # 515
CBS Studios Inc.                                                            03/02/2019           WCBS         PA 2-189-718
                             "Between the Seats"
                             MADAM SECRETARY - Show # 516
CBS Studios Inc.                                                            03/16/2019           WCBS         PA 2-193-077
                             "The New Normal"
                             MADAM SECRETARY - Show # 517
CBS Studios Inc.                                                            03/23/2019           WCBS         PA 2-193-086
                             "The Common Defense"
                             MADAM SECRETARY - Show # 518
CBS Studios Inc.                                                            03/30/2019           WCBS         PA 2-193-090
                             "Ready"
                             MADAM SECRETARY - Show # 519
CBS Studios Inc.                                                            04/13/2019           WCBS         PA 2-203-034
                             "The Great Experiment"
                             MADAM SECRETARY - Show # 520
CBS Studios Inc.                                                            04/20/2019           WCBS         PA 2-2-3-033
                             "Better Angels"
                             MADAM SECRETARY - Show # 601
CBS Studios Inc.                                                            10/05/2019           WCBS         PA 2-224-335
                             "Hail to the Chief"
                             MADAM SECRETARY - Show # 602
CBS Studios Inc.                                                            10/12/2019           WCBS         PA 2-224-337
                             "The Strike Zone"
                             MADAM SECRETARY - Show # 603
CBS Studios Inc.                                                            10/19/2019           WCBS         PA 2-224-341
                             "Killer Robots"
                             MADAM SECRETARY - Show # 604
CBS Studios Inc.                                                            10/26/2019           WCBS         PA 2-224-333
                             "Valor"
                             MADAM SECRETARY - Show# 418
CBS Studios Inc.                                                            04/21/2018           WCBS         PA 2-131-493
                             "The Friendship Game"
                             MAN WITH A PLAN - Show # 201
CBS Studios Inc.                                                            11/12/2017           WCBS         PA 2-099-295
                             "The Silver Fox"
                             MAN WITH A PLAN - Show # 202
CBS Studios Inc.                                                            11/19/2017           WCBS         PA 2-099-302
                             "Andi's Boyfriend"
                             MAN WITH A PLAN - Show # 203
CBS Studios Inc.                                                            12/10/2017           WCBS         PA 2-093-809
                             "Battle of the Sexists"
                             MAN WITH A PLAN - Show # 205
CBS Studios Inc.                                                            11/26/2017           WCBS         PA 2-099-303
                             "The Parents Strike Back"
                             MAN WITH A PLAN - Show # 206
CBS Studios Inc.                                                            12/03/2017           WCBS         PA 2-099-304
                             "Into the Weeds"
                             MAN WITH A PLAN - Show # 207
CBS Studios Inc.                                                            01/21/2018           WCBS         PA 2-127-960
                             "Lice Lice Baby"
                             MAN WITH A PLAN - Show # 208
CBS Studios Inc.             "Adam's Turtle-y Awesome Valentine's           02/04/2018           WCBS         PA 2-113-636
                             Day"




                                                              46
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 48 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             MAN WITH A PLAN - Show # 209
CBS Studios Inc.                                                            12/17/2017           WCBS         PA 2-113-647
                             "Adam Gets Neighborly"
                             MAN WITH A PLAN - Show # 210
CBS Studios Inc.                                                            01/14/2018           WCBS         PA 2-113-638
                             "We Can Be Heroes"
                             MAN WITH A PLAN - Show # 211
CBS Studios Inc.             "Guess Who's Coming to Breakfast,              02/25/2018           WCBS         PA 2-113-629
                             Lunch and Dinner"
                             MAN WITH A PLAN - Show # 212
CBS Studios Inc.                                                            03/04/2018           WCBS         PA 2-124-700
                             "Everybody's A Winner"
                             MAN WITH A PLAN - Show # 213
CBS Studios Inc.                                                            03/11/2018           WCBS         PA 2-121-818
                             "The Party Planner"
                             MAN WITH A PLAN - Show # 214
CBS Studios Inc.                                                            03/18/2018           WCBS         PA 2-124-698
                             "King for a Day"
                             MAN WITH A PLAN - Show # 215
CBS Studios Inc.                                                            03/25/2018           WCBS         PA 2-121-814
                             "Out With the In-Laws"
                             MAN WITH A PLAN - Show # 216
CBS Studios Inc.                                                            03/18/2018           WCBS         PA 2-121-817
                             "March Madness"
                             MAN WITH A PLAN - Show # 217
CBS Studios Inc.                                                            04/08/2018           WCBS         PA 2-118-238
                             "April Fools"
                             MAN WITH A PLAN - Show # 218
CBS Studios Inc.                                                            05/13/2018           WCBS         PA 2-145-294
                             "We Got a Girl"
                             MAN WITH A PLAN - Show # 219
CBS Studios Inc.                                                            05/06/2018           WCBS         PA 2-145-296
                             "We Hate Money"
                             MAN WITH A PLAN - Show # 220
CBS Studios Inc.                                                            04/29/2018           WCBS         PA 2-150-561
                             "The Burns System"
                             MAN WITH A PLAN - Show # 221
CBS Studios Inc.                                                            05/20/2018           WCBS         PA 2-144-727
                             "Family Business"
                             MAN WITH A PLAN - Show # 301
CBS Studios Inc.                                                            02/10/2019           WCBS         PA 2-186-552
                             "Yeah, Maybe"
                             MAN WITH A PLAN - Show # 302
CBS Studios Inc.                                                            02/03/2019           WCBS         PA 2-186-547
                             "Wife-Proof"
                             MAN WITH A PLAN - Show # 303 "Put
CBS Studios Inc.                                                            02/17/2019           WCBS         PA 2-187-786
                             Him on the Ground"
                             MAN WITH A PLAN - Show # 304
CBS Studios Inc.                                                            02/24/2019           WCBS         PA 2-187-785
                             "Adam's Wall Hole Bowl"
                             MAN WITH A PLAN - Show # 305
CBS Studios Inc.                                                            03/10/2019           WCBS         PA 2-193-216
                             "Semi-Indecent Proposal"
                             MAN WITH A PLAN - Show # 306
CBS Studios Inc.                                                            03/17/2019           WCBS         PA 2-192-903
                             "Hotel Hanky Panky"
                             MAN WITH A PLAN - Show # 308
CBS Studios Inc.                                                            05/05/2019           WCBS         PA 2-206-858
                             "The Intervention(s)"
                             MAN WITH A PLAN - Show # 309
CBS Studios Inc.                                                            03/03/2019           WCBS         PA 2-193-217
                             "The New Old School"
                             MAN WITH A PLAN - Show # 310
CBS Studios Inc.                                                            03/31/2019           WCBS         PA 2-202-944
                             "Adam Acts His Age"
                             MAN WITH A PLAN - Show # 311
CBS Studios Inc.                                                            03/24/2019           WCBS         PA 2-192-904
                             "Adam's Ribs"
                             MAN WITH A PLAN - Show # 312
CBS Studios Inc.                                                            04/14/2019           WCBS         PA 2-202-938
                             "We Don't Need Another Hero"
                             MAN WITH A PLAN - Show # 313
CBS Studios Inc.                                                            04/21/2019           WCBS         PA 2-202-933
                             "Cabin Fever"
                             MAN WITH A PLAN - Show# 307
CBS Studios Inc.                                                            04/28/2019           WCBS         PA 2-202-943
                             "Clean Country Living"
CBS Studios Inc.             NCIS - Show # 331 "House Divided"              09/25/2017           WCBS         PA 2-072-198
CBS Studios Inc.             NCIS - Show # 332 "Twofer"                     10/02/2017           WCBS         PA 2-082-066
CBS Studios Inc.             NCIS - Show # 333 "Exit Strategy"              10/09/2017           WCBS         PA 2-082-064
CBS Studios Inc.             NCIS - Show # 334 "Skeleton Crew"              10/16/2017           WCBS         PA 2-082-065
                             NCIS - Show # 336 "Fake It 'Til You
CBS Studios Inc.                                                            10/23/2017           WCBS         PA 2-082-236
                             Make It"
CBS Studios Inc.             NCIS - Show # 337 "Burden of Proof"            11/06/2017           WCBS         PA 2-096-313




                                                              47
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 49 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
CBS Studios Inc.             NCIS - Show # 338 "Voices"                     11/13/2017           WCBS         PA 2-096-202
CBS Studios Inc.             NCIS - Show # 339 "Ready or Not"               11/20/2017           WCBS         PA 2-096-203
CBS Studios Inc.             NCIS - Show # 340 "Double Down"                12/11/2017           WCBS         PA 2-096-205
CBS Studios Inc.             NCIS - Show # 341 "Dark Secrets"               01/08/2018           WCBS         PA 2-099-163
CBS Studios Inc.             NCIS - Show # 342 "High Tide"                  01/01/2018           WCBS         PA 2-094-822
CBS Studios Inc.             NCIS - Show # 343 "Family Ties"                01/22/2018           WCBS         PA 2-112-969
                             NCIS - Show # 344 "Keep Your Friends
CBS Studios Inc.                                                            02/05/2018           WCBS         PA 2-112-953
                             Close"
                             NCIS - Show # 345 "Keep Your Enemies
CBS Studios Inc.                                                            02/26/2018           WCBS         PA 2-112-970
                             Closer"
CBS Studios Inc.             NCIS - Show # 346 "Handle with Care"           03/05/2018           WCBS         PA 2-112-952

CBS Studios Inc.             NCIS - Show # 347 "One Man's Trash"            03/12/2018           WCBS         PA 2-112-967
                             NCIS - Show # 348 "Death From
CBS Studios Inc.                                                            03/26/2018           WCBS         PA 2-127-609
                             Above"
                             NCIS - Show # 349 "The Numerical
CBS Studios Inc.                                                            04/02/2018           WCBS         PA 2-127-608
                             Limit"
CBS Studios Inc.             NCIS - Show # 350 "Sight Unseen"               04/16/2018           WCBS         PA 2-132-436
CBS Studios Inc.             NCIS - Show # 351 "One Step Forward"           04/30/2018           WCBS         PA 2-144-926
CBS Studios Inc.             NCIS - Show # 352 "Two Steps Back"             05/07/2018           WCBS         PA 2-144-925
CBS Studios Inc.             NCIS - Show # 353 "Fallout"                    05/14/2018           WCBS         PA 2-144-923
CBS Studios Inc.             NCIS - Show # 354 "Date with Destiny"          05/21/2018           WCBS         PA 2-144-924
CBS Studios Inc.             NCIS - Show # 355 "Destiny's Child"            09/24/2018           WCBS         PA 2-161-401
                             NCIS - Show # 356 "Love Thy
CBS Studios Inc.                                                            10/01/2018           WCBS         PA 2-161-396
                             Neighbor"
CBS Studios Inc.             NCIS - Show # 357 "Third Wheel"                10/15/2018           WCBS         PA 2-161-406
CBS Studios Inc.             NCIS - Show # 358 "Boom"                       10/08/2018           WCBS         PA 2-161-399
CBS Studios Inc.             NCIS - Show # 359 "Fragments"                  10/22/2018           WCBS         PA 2-168-652
                             NCIS - Show # 360 "Beneath the
CBS Studios Inc.                                                            10/29/2018           WCBS         PA 2-168-647
                             Surface"
                             NCIS - Show # 361 "A Thousand
CBS Studios Inc.                                                            11/12/2018           WCBS         PA 2-171-063
                             Words"
CBS Studios Inc.             NCIS - Show # 362 "Friendly Fire"              11/19/2018           WCBS         PA 2-170-799
CBS Studios Inc.             NCIS - Show # 363 "Tailing Angie"              12/03/2018           WCBS         PA 2-181-527
CBS Studios Inc.             NCIS - Show # 364 "What Child Is This"         12/10/2018           WCBS         PA 2-181-529
CBS Studios Inc.             NCIS - Show # 365 "Toil and Trouble"           01/07/2019           WCBS         PA 2-186-114
CBS Studios Inc.             NCIS - Show # 366 "The Last Link"              01/14/2019           WCBS         PA 2-186-118
CBS Studios Inc.             NCIS - Show # 367 "Once Upon a Tim"            02/18/2019           WCBS         PA 2-188-924
CBS Studios Inc.             NCIS - Show # 368 "She"                        02/11/2019           WCBS         PA 2-188-167
CBS Studios Inc.             NCIS - Show # 369 "Crossing the Line"          02/25/2019           WCBS         PA 2-188-165
CBS Studios Inc.             NCIS - Show # 370 "Bears and Cubs"             03/11/2019           WCBS         PA 2-193-725
CBS Studios Inc.             NCIS - Show # 371 "Silent Service"             03/25/2019           WCBS         PA 2-193-726
CBS Studios Inc.             NCIS - Show # 372 "Mona Lisa"                  04/01/2019           WCBS         PA 2-205-910
CBS Studios Inc.             NCIS - Show # 373 "Perennial"                  04/08/2019           WCBS         PA 2-205-913
CBS Studios Inc.             NCIS - Show # 374 "Hail & Farewell"            04/15/2019           WCBS         PA 2-203-032
CBS Studios Inc.             NCIS - Show # 375 "Judge, Jury ... "           04/29/2019           WCBS         PA 2-203-045
                             NCIS - Show # 376 " ... and
CBS Studios Inc.                                                            05/06/2019           WCBS         PA 2-205-269
                             Executioner"
CBS Studios Inc.             NCIS - Show # 377 "Lost Time"                  05/13/2019           WCBS         PA 2-205-271
CBS Studios Inc.             NCIS - Show # 378 "Daughters"                  05/30/2019           WCBS         PA 2-205-273
                             NCIS - Show # 379 "Out of the
CBS Studios Inc.                                                            09/23/2019           WCBS         PA 2-216-786
                             Darkness"
CBS Studios Inc.             NCIS - Show # 380 "Into The Light"             09/30/2019           WCBS         PA 2-216-785
CBS Studios Inc.             NCIS - Show # 381 "Going Mobile"               10/07/2019           WCBS         PA 2-216-783




                                                              48
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 50 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             NCIS - Show # 382 "Someone Else's
CBS Studios Inc.                                                            10/14/2019           WCBS         PA 2-224-338
                             Shoes"
CBS Studios Inc.             NCIS - Show # 383 "Wide Awake"                 10/21/2019           WCBS         PA 2-224-339
CBS Studios Inc.             NCIS -Show# 335 "Trapped"                      10/30/2017           WCBS         PA 2-082-063
                             NCIS: LOS ANGELES - Show # 1006
CBS Studios Inc.                                                            11/03/2018           WCBS         PA 2-171-116
                             "ASESINOS"
                             NCIS: LOS ANGELES - Show # 1007
CBS Studios Inc.                                                            11/10/2018           WCBS         PA 2-170-522
                             "One of Us"
                             NCIS: LOS ANGELES - Show # 1008
CBS Studios Inc.                                                            11/17/2018           WCBS         PA 2-188-246
                             "The Patton Project"
                             NCIS: LOS ANGELES - Show # 1009
CBS Studios Inc.                                                            11/24/2018           WCBS         PA 2-188-247
                             "A Diamond in the Rough"
                             NCIS: LOS ANGELES - Show # 1010
CBS Studios Inc.                                                            12/08/2018           WCBS         PA 2-181-576
                             "Heist"
                             NCIS: LOS ANGELES - Show # 1011
CBS Studios Inc.                                                            12/15/2018           WCBS         PA 2-181-573
                             "Joyride"
                             NCIS: LOS ANGELES - Show # 1012
CBS Studios Inc.                                                            01/05/2019           WCBS         PA 2-186-120
                             "The Sound of Silence"
                             NCIS: LOS ANGELES - Show # 1013
CBS Studios Inc.                                                            01/12/2019           WCBS         PA 2-186-121
                             "Better Angels"
                             NCIS: LOS ANGELES - Show # 1014
CBS Studios Inc.                                                            01/26/2019           WCBS         PA 2-183-656
                             "Smokescreen"
                             NCIS: LOS ANGELES - Show # 1015
CBS Studios Inc.                                                            02/16/2019           WCBS         PA 2-189-736
                             "Smokescreen - Part 2"
                             NCIS: LOS ANGELES - Show # 1016
CBS Studios Inc.                                                            03/02/2019           WCBS         PA 2-193-763
                             "Into The Breach"
                             NCIS: LOS ANGELES - Show # 1017
CBS Studios Inc.                                                            03/16/2019           WCBS         PA 2-193-762
                             "Till Death Do Us Part"
                             NCIS: LOS ANGELES - Show # 1018
CBS Studios Inc.                                                            03/23/2019           WCBS         PA 2-205-560
                             "Born To Run"
                             NCIS: LOS ANGELES - Show # 1019
CBS Studios Inc.                                                            03/30/2019           WCBS         PA 2-202-952
                             "Searching"
                             NCIS: LOS ANGELES - Show # 1020
CBS Studios Inc.                                                            04/13/2019           WCBS         PA 2-205-926
                             ''Choke Point"
                             NCIS: LOS ANGELES - Show # 1022
CBS Studios Inc.                                                            05/04/2019           WCBS         PA 2-205-245
                             "No More Secrets"
                             NCIS: LOS ANGELES - Show # 1023
CBS Studios Inc.                                                            05/11/2019           WCBS         PA 2-210-417
                             "The Guardian"
                             NCIS: LOS ANGELES - Show # 1024
CBS Studios Inc.                                                            05/18/2019           WCBS         PA 2-206-837
                             "False Flag"
                             NCIS: LOS ANGELES - Show # 1025
CBS Studios Inc.                                                            09/28/2019           WCBS         PA 2-225-906
                             "Let Fate Decide"
                             NCIS: LOS ANGELES - Show # 1026
CBS Studios Inc.                                                            10/12/2019           WCBS         PA 2-225-912
                             "Hail Mary"
                             NCIS: LOS ANGELES - Show # 1101
CBS Studios Inc.                                                            10/05/2019           WCBS         PA 2-225-914
                             "Decoy"
                             NCIS: LOS ANGELES - Show # 1102
CBS Studios Inc.                                                            10/19/2019           WCBS         PA 2-226-318
                             "Yellow Jack"
                             NCIS: LOS ANGELES - Show # 1103
CBS Studios Inc.                                                            10/26/2019           WCBS         PA 2-226-316
                             "Provenance"
                             NCIS: LOS ANGELES - Show # 1104
CBS Studios Inc.                                                            11/02/2019           WCBS         PA 2-226-313
                             "A Bloody Brilliant Plan"
                             NCIS: LOS ANGELES - Show # 213
CBS Studios Inc.                                                            05/05/2018           WCBS         PA 2-144-708
                             "Where Everybody Knows Your Name"
                             NCIS: LOS ANGELES - Show # 214
CBS Studios Inc.                                                            05/12/2018           WCBS         PA 2-144-838
                             "Venganza"
                             NCIS: LOS ANGELES - Show # 215 "A
CBS Studios Inc.                                                            05/19/2018           WCBS         PA 2-144-841
                             Line in the Sand"




                                                              49
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 51 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             NCIS: LOS ANGELES - Show # 216
CBS Studios Inc.                                                            05/19/2018           WCBS         PA 2-144-915
                             "Ninguna Salida"
                             NCIS: LOS ANGELES - Show # 217
CBS Studios Inc.                                                            09/29/2018           WCBS         PA 2-167-287
                             "To Live and Die in Mexico"
                             NCIS: LOS ANGELES - Show # 218
CBS Studios Inc.                                                            10/06/2018           WCBS         PA 2-167-289
                             "Superhuman"
                             NCIS: LOS ANGELES - Show # 219
CBS Studios Inc.                                                            10/13/2018           WCBS         PA 2-167-293
                             "The Prince"
                             NCIS: LOS ANGELES - Show # 220
CBS Studios Inc.                                                            10/27/2018           WCBS         PA 2-168-132
                             "Pro Se"
                             NCIS: LOS ANGELES - Show # 221
CBS Studios Inc.                                                            10/20/2018           WCBS         PA 2-168-144
                             "Hit List"
                             NCIS: LOS ANGELES - Show # 825
CBS Studios Inc.                                                            10/07/2017           WCBS         PA 2-082-177
                             "Se Murio el Payaso"
                             NCIS: LOS ANGELES - Show # 826
CBS Studios Inc.                                                            11/04/2017           WCBS         PA 2-099-220
                             "Can I Get a Witness?"
                             NCIS: LOS ANGELES - Show # 901
CBS Studios Inc.                                                            09/30/2017           WCBS         PA 2-081-963
                             "Party Crashers"
                             NCIS: LOS ANGELES - Show # 902
CBS Studios Inc.                                                            10/14/2017           WCBS         PA 2-081-968
                             "Assets"
                             NCIS: LOS ANGELES - Show # 903
CBS Studios Inc.                                                            10/21/2017           WCBS         PA 2-082-174
                             "Plain Sight"
                             NCIS: LOS ANGELES - Show # 904
CBS Studios Inc.                                                            10/28/2017           WCBS         PA 2-081-970
                             "Mountebank"
                             NCIS: LOS ANGELES - Show # 905
CBS Studios Inc.                                                            11/11/2017           WCBS         PA 2-096-180
                             "The Silo"
                             NCIS: LOS ANGELES - Show # 906
CBS Studios Inc.                                                            11/18/2017           WCBS         PA 2-096-183
                             "This Is What We Do"
                             NCIS: LOS ANGELES - Show # 907
CBS Studios Inc.                                                            11/25/2017           WCBS         PA 2-096-184
                             "Fool Me Twice"
                             NCIS: LOS ANGELES - Show # 908
CBS Studios Inc.                                                            12/09/2017           WCBS         PA 2-093-821
                             "Forasteira"
                             NCIS: LOS ANGELES - Show # 909
CBS Studios Inc.                                                            12/16/2017           WCBS         PA 2-100-587
                             "All is Bright"
                             NCIS: LOS ANGELES - Show # 910
CBS Studios Inc.                                                            01/13/2018           WCBS         PA 2-100-590
                             "Cac Tu Nhan"
                             NCIS: LOS ANGELES - Show # 911
CBS Studios Inc.                                                            01/06/2018           WCBS         PA 2-100-589
                             "Under Pressure"
                             NCIS: LOS ANGELES - Show # 912
CBS Studios Inc.                                                            03/10/2018           WCBS         PA 2-124-693
                             "Goodbye, Vietnam"
                             NCIS: LOS ANGELES - Show # 913
CBS Studios Inc.                                                            03/17/2018           WCBS         PA 2-124-697
                             "Liabilities"
                             NCIS: LOS ANGELES - Show # 914
CBS Studios Inc.                                                            03/24/2018           WCBS         PA 2-124-691
                             "Warrior of Peace"
                             NCIS: LOS ANGELES - Show # 915
CBS Studios Inc.                                                            03/31/2018           WCBS         PA 2-124-692
                             "The Monster"
                             NCIS: LOS ANGELES - Show # 916
CBS Studios Inc.                                                            04/07/2018           WCBS         PA 2-124-690
                             "Vendetta"
                             NCIS: LOS ANGELES - Show # 917
CBS Studios Inc.                                                            04/21/2018           WCBS         PA 2-129-199
                             "Outside The Lines"
                             NCIS: LOS ANGELES - Show # 918
CBS Studios Inc.                                                            04/28/2018           WCBS         PA 2-129-200
                             "Reentry"
                             NCIS: LOS ANGELES - Show # I 021
CBS Studios Inc.                                                            04/27/2019           WCBS         PA 2-205-923
                             "The One That Got Away"
                             NCIS: NEW ORLEANS - Show # 320
CBS Studios Inc.                                                            04/03/2017           WCBS         PA 2-047-612
                             "NOLA Confidential"
                             NCIS: NEW ORLEANS - Show # 323
CBS Studios Inc.                                                            05/08/2017           WCBS         PA 2-047-616
                             "Down the Rabbit Hole"
                             NCIS: NEW ORLEANS - Show # 325
CBS Studios Inc.                                                            11/06/2017           WCBS         PA 2-080-039
                             "The Accident"




                                                              50
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 52 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             NCIS: NEW ORLEANS - Show # 326
CBS Studios Inc.                                                            10/02/2017           WCBS         PA 2-080-042
                             "#1 Fan"
                             NCIS: NEW ORLEANS - Show # 401
CBS Studios Inc.                                                            09/25/2017           WCBS         PA 2-072-199
                             "Rogue Nation"
                             NCIS: NEW ORLEANS - Show # 402
CBS Studios Inc.                                                            10/09/2017           WCBS         PA 2-080-044
                             "The Asset"
                             NCIS: NEW ORLEANS - Show # 403
CBS Studios Inc.                                                            10/16/2017           WCBS         PA 2-080-048
                             "Dead Man Calling"
                             NCIS: NEW ORLEANS - Show # 404
CBS Studios Inc.                                                            10/23/2017           WCBS         PA 2-080-040
                             "Viral"
                             NCIS: NEW ORLEANS - Show # 405
CBS Studios Inc.                                                            10/30/2017           WCBS         PA 2-080-049
                             "Acceptable Loss"
                             NCIS: NEW ORLEANS - Show # 406
CBS Studios Inc.                                                            11/13/2017           WCBS         PA 2-094-823
                             "Sins of the Father"
                             NCIS: NEW ORLEANS - Show # 407
CBS Studios Inc.                                                            11/20/2017           WCBS         PA 2-099-160
                             "Hard Knock Life"
                             NCIS: NEW ORLEANS - Show # 408
CBS Studios Inc.                                                            12/11/2017           WCBS         PA 2-099-167
                             "Mirror, Mirror"
                             NCIS: NEW ORLEANS - Show # 409
CBS Studios Inc.                                                            01/01/2018           WCBS         PA 2-099-164
                             "Monster"
                             NCIS: NEW ORLEANS - Show # 410
CBS Studios Inc.                                                            01/08/2018           WCBS         PA 2-099-166
                             "Identity Crisis"
                             NCIS: NEW ORLEANS - Show # 411
CBS Studios Inc.                                                            01/22/2018           WCBS         PA 2-112-959
                             "Ties That Bind"
                             NCIS: NEW ORLEANS - Show # 412
CBS Studios Inc.                                                            02/05/2018           WCBS         PA 2-112-961
                             "A New Dawn"
                             NCIS: NEW ORLEANS - Show # 413
CBS Studios Inc.                                                            02/26/2018           WCBS         PA 2-112-966
                             "The Last Mile"
                             NCIS: NEW ORLEANS - Show # 414
CBS Studios Inc.                                                            03/05/2018           WCBS         PA 2-112-955
                             "Empathy"
                             NCIS: NEW ORLEANS - Show # 415
CBS Studios Inc.                                                            03/12/2018           WCBS         PA 2-124-519
                             "Treasure Hunt"
                             NCIS: NEW ORLEANS - Show # 416
CBS Studios Inc.                                                            03/26/2018           WCBS         PA 2-118-253
                             "Welcome to the Jungle"
                             NCIS: NEW ORLEANS - Show # 417
CBS Studios Inc.                                                            04/02/2018           WCBS         PA 2-118-254
                             "High Stakes"
                             NCIS: NEW ORLEANS - Show # 418
CBS Studios Inc.                                                            04/16/2018           WCBS         PA 2-132-435
                             "Powder Keg"
                             NCIS: NEW ORLEANS - Show # 419
CBS Studios Inc.                                                            04/30/2018           WCBS         PA 2-150-460
                             "Mind Games"
                             NCIS: NEW ORLEANS - Show # 420
CBS Studios Inc.                                                            05/07/2018           WCBS         PA 2-150-453
                             "The Assassination of Dwayne Pride"
                             NCIS: NEW ORLEANS - Show # 421
CBS Studios Inc.                                                            05/14/2018           WCBS         PA 2-144-905
                             "Checkmate, Part I"
                             NCIS: NEW ORLEANS - Show # 422
CBS Studios Inc.                                                            05/14/2018           WCBS         PA 2-144-886
                             "Checkmate, Part II"
                             NCIS: NEW ORLEANS - Show # 501
CBS Studios Inc.                                                            09/24/2018           WCBS         PA 2-161-395
                             "See You Soon"
                             NCIS: NEW ORLEANS - Show # 502
CBS Studios Inc.                                                            10/01/2018           WCBS         PA 2-161-398
                             "Inside Out"
                             NCIS: NEW ORLEANS - Show # 503
CBS Studios Inc.                                                            10/08/2018           WCBS         PA 2-161-397
                             "Diplomatic Immunity"
                             NCIS: NEW ORLEANS - Show # 504
CBS Studios Inc.                                                            10/15/2018           WCBS         PA 2-168-646
                             "Legacy"
                             NCIS: NEW ORLEANS - Show # 505
CBS Studios Inc.                                                            10/22/2018           WCBS         PA 2-168-653
                             "In The Blood"
                             NCIS: NEW ORLEANS - Show # 506
CBS Studios Inc.                                                            10/29/2018           WCBS         PA 2-168-650
                             "Pounds of Flesh"




                                                              51
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 53 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             NCIS: NEW ORLEANS - Show # 507
CBS Studios Inc.                                                            11/12/2018           WCBS         PA 2-170-803
                             "Sheepdogs"
                             NCIS: NEW ORLEANS - Show # 508
CBS Studios Inc.                                                            11/19/2018           WCBS         PA 2-171-062
                             "Close to Home"
                             NCIS: NEW ORLEANS - Show # 509
CBS Studios Inc.                                                            12/03/2018           WCBS         PA 2-178-133
                             "Risk Assessment"
                             NCIS: NEW ORLEANS - Show # 510
CBS Studios Inc.                                                            12/10/2018           WCBS         PA 2-178-134
                             "Tick Tock"
                             NCIS: NEW ORLEANS - Show # 511
CBS Studios Inc.                                                            01/14/2019           WCBS         PA 2-186-113
                             "Vindicta"
                             NCIS: NEW ORLEANS - Show # 512
CBS Studios Inc.                                                            01/21/2019           WCBS         PA 2-181-906
                             "Desperate Navy Wives"
                             NCIS: NEW ORLEANS - Show # 513
CBS Studios Inc.                                                            02/11/2019           WCBS         PA 2-188-172
                             "X"
                             NCIS: NEW ORLEANS - Show # 514
CBS Studios Inc.                                                            02/18/2019           WCBS         PA 2-188-162
                             "Conspiracy Theories"
                             NCIS: NEW ORLEANS - Show # 515
CBS Studios Inc.                                                            02/25/2019           WCBS         PA 2-188-163
                             "Crab Mentality"
                             NCIS: NEW ORLEANS - Show # 516
CBS Studios Inc.                                                            03/11/2019           WCBS         PA 2-193-728
                             "Survivor"
                             NCIS: NEW ORLEANS - Show # 517
CBS Studios Inc.                                                            03/25/2019           WCBS         PA 2-193-730
                             "Reckoning"
                             NCIS: NEW ORLEANS - Show # 518
CBS Studios Inc.                                                            04/01/2019           WCBS         PA 2-203-031
                             "In Plain Sight"
                             NCIS: NEW ORLEANS - Show # 519
CBS Studios Inc.                                                            04/08/2019           WCBS         PA 2-205-900
                             "A House Divided"
                             NCIS: NEW ORLEANS - Show # 520
CBS Studios Inc.                                                            04/15/2019           WCBS         PA 2-205-906
                             "Jackpot"
                             NCIS: NEW ORLEANS - Show # 521
CBS Studios Inc.                                                            04/22/2019           WCBS         PA 2-205-907
                             "Trust Me"
                             NCIS: NEW ORLEANS - Show # 522
CBS Studios Inc.                                                            04/29/2019           WCBS         PA 2-205-909
                             "Chaos Theory"
                             NCIS: NEW ORLEANS - Show # 523
CBS Studios Inc.                                                            05/06/2019           WCBS         PA 2-206-861
                             "The River Styx, Part I"
                             NCIS: NEW ORLEANS - Show # 524
CBS Studios Inc.                                                            05/13/2019           WCBS         PA 2-206-753
                             "The River Styx, Part II"
                             NCIS: NEW ORLEANS - Show # 601
CBS Studios Inc.                                                            09/23/2019           WCBS         PA 2-224-949
                             "Judgement Call"
                             NCIS: NEW ORLEANS - Show # 602
CBS Studios Inc.                                                            09/30/2019           WCBS         PA 2-224-947
                             "The Terminator Conundrum"
                             NCIS: NEW ORLEANS - Show # 603
CBS Studios Inc.                                                            10/07/2019           WCBS         PA 2-224-944
                             "Bad Apple"
                             NCIS: NEW ORLEANS - Show # 604
CBS Studios Inc.                                                            10/14/2019           WCBS         PA 2-224-946
                             "Overlooked"
                             NCIS: NEW ORLEANS - Show # 605
CBS Studios Inc.                                                            10/21/2019           WCBS         PA 2-227-369
                             "Spies & Lies''
                             NCIS: NEW ORLEANS - Show # 606
CBS Studios Inc.                                                            11/04/2019           WCBS         PA 2-227-368
                             "Matthew 5:9"
                             Pink Collar Crimes - Show # 101
CBS Studios Inc.                                                            07/27/2018           WCBS         PA 2-154-606
                             "Minivan Morn Bank Robber"
                             Pink Collar Crimes - Show # 102 "The
CBS Studios Inc.                                                            09/14/2018           WCBS         PA 2-154-611
                             Outcast of Brownstone Brooklyn"
                             Pink Collar Crimes - Show # 103 "The
CBS Studios Inc.                                                            08/17/2018           WCBS         PA 2-154-614
                             Crappy Accountant"
                             Pink Collar Crimes - Show # 104
CBS Studios Inc.                                                            08/03/2018           WCBS         PA 2-154-616
                             "Jackpot Jackie"
                             Pink Collar Crimes - Show # 105 "The
CBS Studios Inc.                                                            08/10/2018           WCBS         PA 2-154-618
                             She-Wolf of Wall Street"
                             Pink Collar Crimes - Show # 106 "The
CBS Studios Inc.                                                            08/10/2018           WCBS         PA 2-154-631
                             Psychic Didn't See Him Coming"




                                                              52
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 54 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             Pink Collar Crimes - Show # 107 "The
CBS Studios Inc.                                                            08/31/2018           WCBS         PA 2-154-632
                             Queen of Coupons"
                             Pink Collar Crimes - Show # 108 "Clash
CBS Studios Inc.                                                            09/07/2018           WCBS         PA 2-154-650
                             of the Carriages"
CBS Studios Inc.             SALVATION - Show # 201 "Fall Out"              06/24/2018           WCBS         PA 2-150-386
CBS Studios Inc.             SALVATION - Show # 202 "Detente"               07/01/2018           WCBS         PA 2-150-390
                             SALVATION - Show # 203 "Crimes &
CBS Studios Inc.                                                            07/08/2018           WCBS         PA 2-150-399
                             Punishment"
                             SALVATION - Show # 204
CBS Studios Inc.                                                            07/15/2018           WCBS         PA 2-150-839
                             "Indivisible"
                             SALVATION - Show # 205 "White
CBS Studios Inc.                                                            07/22/2018           WCBS         PA 2-152-566
                             House Down"
                             SALVATION - Show # 206 "Let the
CBS Studios Inc.                                                            07/29/2018           WCBS         PA 2-152-565
                             Chips Fall"
                             SALVATION - Show # 207 "The
CBS Studios Inc.                                                            08/05/2018           WCBS         PA 2-152-564
                             Madness of King Tanz"
                             SALVATION - Show # 208 "Abre Sus
CBS Studios Inc.                                                            08/12/2018           WCBS         PA 2-152-563
                             Ojos"
                             SALVATION - Show # 209 "The
CBS Studios Inc.                                                            08/19/2018           WCBS         PA 2-152-562
                             Manchurian Candidate"
CBS Studios Inc.             SALVATION - Show # 210 "Prisoners"             08/26/2018           WCBS         PA 2-152-560
                             SALVATION - Show # 211
CBS Studios Inc.                                                            09/02/2018           WCBS         PA 2-152-559
                             "Celebration Day"
                             SALVATION - Show # 212 "Hail
CBS Studios Inc.                                                            09/09/2018           WCBS         PA 2-161-073
                             Marry"
                             SALVATION - Show # 213 "Get
CBS Studios Inc.                                                            09/16/2018           WCBS         PA 2-164-475
                             Ready"
                             SCORPION - Show # 416 "Nerd, Wind
CBS Studios Inc.                                                            02/04/2018           WCBS         PA 2-105-632
                             and Fire"
                             SCORPION - Show # 417 "Dumbster
CBS Studios Inc.                                                            02/25/2018           WCBS         PA 2-127-964
                             Fire"
                             SCORPION - Show # 418 "Dork Day
CBS Studios Inc.                                                            03/04/2018           WCBS         PA 2-124-676
                             Afternoon"
CBS Studios Inc.             SCORPION - Show # 419 "Gator Done"             03/18/2018           WCBS         PA 2-124-677
CBS Studios Inc.             SCORPION - Show # 420 "Foul Balls"             03/25/2018           WCBS         PA 2-124-680
                             SCORPION - Show # 421 "Kenny and
CBS Studios Inc.                                                            04/08/2018           WCBS         PA 2-124-679
                             the Jet"
                             SCORPION - Show # 422 "A Lie in the
CBS Studios Inc.                                                            04/15/2018           WCBS         PA 2-124-681
                             Sand"
                             SEAL TEAM - Show # 101 "Tip of the
CBS Studios Inc.                                                            09/26/2017           WCBS         PA 2-077-786
                             Spear"
                             SEAL TEAM - Show # 102 "Other
CBS Studios Inc.                                                            10/03/2017           WCBS         PA 2-082-170
                             Lives"
                             SEAL TEAM - Show # 103 "Boarding
CBS Studios Inc.                                                            10/10/2017           WCBS         PA 2-081-971
                             Party"
CBS Studios Inc.             SEAL TEAM - Show # 105 "Collapse"              10/24/2017           WCBS         PA 2-082-166
                             SEAL TEAM - Show # 106 "The
CBS Studios Inc.                                                            11/07/2017           WCBS         PA 2-082-173
                             Spinning Wheel"
                             SEAL TEAM - Show # 107
CBS Studios Inc.                                                            11/14/2017           WCBS         PA 2-096-176
                             "Borderlines"
                             SEAL TEAM - Show # 108 "The
CBS Studios Inc.                                                            11/21/2017           WCBS         PA 2-096-177
                             Exchange"
                             SEAL TEAM - Show # 113 "Getaway
CBS Studios Inc.                                                            01/30/2018           WCBS         PA 2-113-011
                             Day"
CBS Studios Inc.             SEAL TEAM - Show # 114 "Call Out"              02/27/2018           WCBS         PA 2-112-999
                             SEAL TEAM - Show # 115 "No Man's
CBS Studios Inc.                                                            03/06/2018           WCBS         PA 2-113-009
                             Land"




                                                              53
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 55 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             SEAL TEAM - Show # 116 "Never Get
CBS Studios Inc.                                                            03/20/2018           WCBS         PA 2-113-006
                             Out of the Boat"
                             SEAL TEAM - Show # 117 "In Name
CBS Studios Inc.                                                            03/01/2718           WCBS         PA 2-113-000
                             Only"
                             SEAL TEAM - Show # 118 "Credible
CBS Studios Inc.                                                            04/10/2018           WCBS         PA 2-129-197
                             Threat"
CBS Studios Inc.             SEAL TEAM - Show # 119 "Takedown"              04/24/2018           WCBS         PA 2-128-885
                             SEAL TEAM - Show # 120 "Enemy of
CBS Studios Inc.                                                            05/01/2018           WCBS         PA 2-129-196
                             My Enemy"
                             SEAL TEAM - Show # 121 "The
CBS Studios Inc.                                                            05/08/2018           WCBS         PA 2-128-887
                             Graveyard of Empires"
                             SEAL TEAM - Show # 122 "The Cost of
CBS Studios Inc.                                                            05/15/2018           WCBS         PA 2-128-888
                             Doing Business"
CBS Studios Inc.             SEAL TEAM - Show # 201 "Fracture"              10/02/2018           WCBS         PA 2-161-181
                             SEAL TEAM - Show # 202 "The Worst
CBS Studios Inc.                                                            10/16/2018           WCBS         PA 2-161-158
                             of Conditions"
                             SEAL TEAM - Show # 203 "Never Say
CBS Studios Inc.                                                            10/09/2018           WCBS         PA 2-161-174
                             Die"
                             SEAL TEAM - Show # 204 "All That
CBS Studios Inc.                                                            10/23/2018           WCBS         PA 2-168-120
                             Matters"
                             SEAL TEAM - Show # 205 "Say Again
CBS Studios Inc.                                                            10/30/2018           WCBS         PA 2-168-124
                             Your Last"
                             SEAL TEAM - Show # 206 "Hold What
CBS Studios Inc.                                                            11/06/2018           WCBS         PA 2-170-831
                             You Got"
                             SEAL TEAM - Show # 207 "Outside the
CBS Studios Inc.                                                            11/13/2018           WCBS         PA 2-188-244
                             Wire"
CBS Studios Inc.             SEAL TEAM - Show # 208 "Parallax"              11/30/2018           WCBS         PA 2-188-242
                             SEAL TEAM - Show # 209 "Santa
CBS Studios Inc.                                                            12/04/2018           WCBS         PA 2-178-321
                             Muerte"
                             SEAL TEAM - Show # 210 "Prisoner's
CBS Studios Inc.                                                            12/11/2018           WCBS         PA 2-178-324
                             Dilemma"
                             SEAL TEAM - Show # 211 "Backwards
CBS Studios Inc.                                                            01/01/2019           WCBS         PA 2-186-122
                             in High Heels"
                             SEAL TEAM - Show # 212 "Things Not
CBS Studios Inc.                                                            01/08/2019           WCBS         PA 2-186-123
                             Seen"
                             SEAL TEAM - Show # 213 "Time to
CBS Studios Inc.                                                            01/22/2019           WCBS         PA 2-181-955
                             Shine"
                             SEAL TEAM - Show # 214 "What
CBS Studios Inc.                                                            03/19/2019           WCBS         PA 2-193-755
                             Appears to Be"
                             SEAL TEAM - Show # 215 "You Only
CBS Studios Inc.                                                            03/26/2019           WCBS         PA 2-193-132
                             Die Once"
                             SEAL TEAM - Show # 216 "Din, Dirt,
CBS Studios Inc.                                                            04/02/2019           WCBS         PA 2-202-949
                             Gucci"
                             SEAL TEAM - Show # 217 "Paradise
CBS Studios Inc.                                                            04/09/2019           WCBS         PA 2-202-955
                             Lost"
CBS Studios Inc.             SEAL TEAM - Show # 218 "Payback"               04/16/2019           WCBS         PA 2-202-947
                             SEAL TEAM - Show # 219 "Medicate
CBS Studios Inc.                                                            04/23/2019           WCBS         PA 2-205-921
                             and Isolate"
                             SEAL TEAM - Show # 220 ''Rock
CBS Studios Inc.                                                            04/30/2019           WCBS         PA 2-206-691
                             Bottom"
                             SEAL TEAM - Show # 221 "My Life
CBS Studios Inc.                                                            05/07/2019           WCBS         PA 2-206-693
                             For Yours"
                             SEAL TEAM - Show # 222 "Never Out
CBS Studios Inc.                                                            05/21/2019           WCBS         PA 2-206-694
                             of the Fight"
                             SEAL TEAM - Show # 301 "Welcome
CBS Studios Inc.                                                            10/01/2019           WCBS         PA 2-224-915
                             to the Refuge"
                             SEAL TEAM - Show # 302 "Ignore and
CBS Studios Inc.                                                            10/08/2019           WCBS         PA 2-224-938
                             Override"




                                                              54
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 56 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             SEAL TEAM - Show # 303 "Theory and
CBS Studios Inc.                                                            10/15/2019           WCBS         PA 2-224-890
                             Methodology"
                             SEAL TEAM - Show # 305 "The
CBS Studios Inc.                                                            10/22/2019           WCBS         PA 2-224-940
                             Strength of the Wolf"
                             SEAL TEAM - Show # 306 "All Along
CBS Studios Inc.                                                            10/29/2019           WCBS         PA 2-227-336
                             the Watchtower: Part 1"
                             SEAL TEAM - Show # 307 "All Along
CBS Studios Inc.                                                            11/05/2019           WCBS         PA 2-227-359
                             the Watchtower: Part 2"
CBS Studios Inc.             The Code - Show # 101 "Pilot"                  04/08/2019           WCBS         PA 2-201-564
CBS Studios Inc.             The Code - Show # 102 "P.O.G"                  04/14/2019           WCBS         PA 2-201-512
CBS Studios Inc.             The Code - Show # 103 "Molly Marine"           04/21/2019           WCBS         PA 2-201-515
                             The Code - Show # 104 "Back on the
CBS Studios Inc.                                                            04/28/2019           WCBS         PA 2-203-127
                             Block"
                             The Code - Show # 105 "Maggie's
CBS Studios Inc.                                                            05/05/2019           WCBS         PA 2-206-701
                             Drawers"
CBS Studios Inc.             The Code - Show # 106 "1st Civ Div"            05/12/2019           WCBS         PA 2-206-702
                             The Code - Show # 107 "Above the
CBS Studios Inc.                                                            05/19/2019           WCBS         PA 2-206-703
                             Knee"
CBS Studios Inc.             The Code - Show # 108 "Lioness"                06/02/2019           WCBS         PA 2-206-746
CBS Studios Inc.             The Code - Show # 109 "Smoke-Pit"              06/30/2019           WCBS         PA 2-210-052
CBS Studios Inc.             The Code - Show # 110 "Secret Squirrel"        07/07/2019           WCBS         PA 2-210-053
CBS Studios Inc.             The Code - Show # 111 "Don Doff"               07/14/2019           WCBS         PA 2-210-021
CBS Studios Inc.             The Code - Show # 112 "Legit Bad Day"          07/21/2019           WCBS         PA 2-210-050
                             THE GOOD FIGHT - Show # 101
CBS Studios Inc.                                                            06/15/2019           WCBS         PA 2-210-007
                             "Inauguration" (Network Broadcast)
                             THE GOOD FIGHT - Show # 102 "First
CBS Studios Inc.                                                            06/15/2019           WCBS         PA 2-209-998
                             Week" (Network Broadcast)
                             THE GOOD FIGHT - Show # 103 "The
CBS Studios Inc.                                                            06/22/2019           WCBS         PA 2-210-017
                             Schtup List" (Network Broadcast)
                             THE GOOD FIGHT - Show # 104
CBS Studios Inc.             "Henceforth Known as Property"                 06/22/2019           WCBS         PA 2-210-016
                             (Network Broadcast)
                             THE GOOD FIGHT - Show # 105
CBS Studios Inc.             "Stoppable: Requiem for an Airdate"            06/29/2019           WCBS         PA 2-220-018
                             (Network Broadcast)
                             THE GOOD FIGHT - Show # 106
CBS Studios Inc.             "Social Media and Its Discontents"             07/06/2019           WCBS         PA 2-210-019
                             (Network Broadcast)
                             THE GOOD FIGHT - Show # 107 "Not
CBS Studios Inc.                                                            07/13/2019           WCBS         PA 2-210-004
                             So Grand Jury" (Network Broadcast)
                             THE GOOD FIGHT - Show # 108
CBS Studios Inc.             "Reddick v Boseman" (Network                   07/20/2019           WCBS         PA 2-210-754
                             Broadcast)
                             THE GOOD FIGHT - Show # 109 "Self
CBS Studios Inc.                                                            07/27/2019           WCBS         PA 2-206-755
                             Condemned" (Network Broadcast)
                             THE GOOD FIGHT - Show # 110
CBS Studios Inc.                                                            08/03/2019           WCBS         PA 2-206-756
                             "Chaos" (Network Broadcast)
                             The Neighborhood - Show # 101
CBS Studios Inc.                                                            09/30/2018           WCBS         PA 2-156-585
                             "Welcome to the Neighborhood"
                             The Neighborhood - Show # 102
CBS Studios Inc.                                                            10/07/2018           WCBS         PA 2-156-577
                             "Welcome to the Repipe"
                             The Neighborhood - Show # 103
CBS Studios Inc.                                                            10/14/2018           WCBS         PA 2-156-571
                             "Welcome to the Spare Key"
                             The Neighborhood - Show # 104
CBS Studios Inc.                                                            10/21/2018           WCBS         PA 2-166-993
                             "Welcome to the Housewarming"




                                                              55
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 57 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                             Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              The Neighborhood - Show # 105
CBS Studios Inc.                                                             10/28/2018           WCBS         PA 2-167-001
                              "Welcome to Game Night"
                              The Neighborhood - Show # 106
CBS Studios Inc.                                                             11/04/2018           WCBS         PA 2-170-734
                              "Welcome to the Anniversary"
                              The Neighborhood - Show # 107
CBS Studios Inc.                                                             11/11/2018           WCBS         PA 2-170-737
                              "Welcome to the Barbershop"
                              The Neighborhood - Show # 108
CBS Studios Inc.                                                             12/02/2018           WCBS         PA 2-181-564
                              "Welcome to the Dinner Guest"
                              The Neighborhood - Show # 109
CBS Studios Inc.                                                             11/08/2018           WCBS         PA 2-188-198
                              "Welcome to Thanksgiving"
                              The Neighborhood - Show # 110
CBS Studios Inc.                                                             12/09/2018           WCBS         PA 2-181-571
                              "Welcome to the Stolen Sneakers"
                              The Neighborhood - Show # 111
CBS Studios Inc.                                                             12/16/2018           WCBS         PA 2-181-567
                              "Welcome to the Fundraiser"
                              The Neighborhood - Show # 112
CBS Studios Inc.                                                             01/13/2019           WCBS         PA 2-188-463
                              "Welcome to Grover's Birthday"
                              The Neighborhood - Show # 113
CBS Studios Inc.                                                             02/10/2019           WCBS         PA 2-187-790
                              "Welcome to the Yard Sale"
                              The Neighborhood - Show # 114
CBS Studios Inc.                                                             02/17/2019           WCBS         PA 2-187-789
                              "Welcome to Malcolm's Job"
                              The Neighborhood - Show # 115
CBS Studios Inc.                                                             02/03/2019           WCBS         PA 2-187-788
                              "Welcome to Fight Night"
                              The Neighborhood - Show # 116
CBS Studios Inc.                                                             02/24/2019           WCBS         PA 2-187-787
                              "Welcome to the Big Payback"
                              The Neighborhood - Show # 117
CBS Studios Inc.                                                             03/10/2019           WCBS         PA 2-192-906
                              "Welcome to the Climb"
                              The Neighborhood - Show # 118
CBS Studios Inc.                                                             03/31/2019           WCBS         PA 2-202-958
                              "Welcome to the Camping Trip"
                              The Neighborhood - Show # 119
CBS Studios Inc.                                                             03/24/2019           WCBS         PA 2-192-905
                              "Welcome to Logan #2"
                              The Neighborhood - Show # 120
CBS Studios Inc.                                                             04/14/2019           WCBS         PA 2-202-959
                              "Welcome to the Repass"
                              The Neighborhood - Show # 121
CBS Studios Inc.                                                             04/21/2019           WCBS         PA 2-202-964
                              "Welcome to the Conversation"
                              The Neighborhood - Show # 20 I
CBS Studios Inc.                                                             09/22/2019           WCBS         PA 2-224-850
                              "Welcome to the Re-Rack"
                              The Neighborhood - Show # 202
CBS Studios Inc.                                                             10/06/2019           WCBS         PA 2-224-868
                              "Welcome to the Fresh Coat"
                              The Neighborhood - Show # 203
CBS Studios Inc.                                                             09/29/2019           WCBS         PA 2-224-858
                              "Welcome to the Bully"
                              The Neighborhood - Show # 204
CBS Studios Inc.                                                             10/13/2019           WCBS         PA 2-225-753
                              "Welcome to Co-Habitation"
                              The Neighborhood - Show # 205
CBS Studios Inc.                                                             10/20/2019           WCBS         PA 2-226-110
                              "Welcome to Soul Food"
                              The Neighborhood - Show # 206
CBS Studios Inc.                                                             10/27/2019           WCBS         PA 2-226-115
                              "Welcome to the Wagon"
                              Title of Work: BLUE BLOODS - Show
CBS Studios Inc.                                                             04/06/2017           WCBS         PA 2-045-965
                              # 719 "Love Lost"
CBS Studios Inc. Kapital
                              9JKL - Show # 116 "Tell All"                   02/04/2018           WCBS         PA 2-104-498
Entertainment, LLC
                              AMERICAN HOUSEWIFE "A MOM'S
Disney Enterprises, Inc.                                                     05/21/2019           KTRK         PA 2-203-232
                              PARADE" (318)
                              AMERICAN HOUSEWIFE "ALL
Disney Enterprises, Inc.                                                     03/07/2018           WABC         PA 2-110-082
                              COUPLED UP" (216)
                              AMERICAN HOUSEWIFE
Disney Enterprises, Inc.                                                     03/19/2019           KTRK         PA 2-180-436
                              "AMERICAN IDOL" (315)
                              AMERICAN HOUSEWIFE "BABY
Disney Enterprises, Inc.                                                     02/26/2019           KTRK         PA 2-190-157
                              CRAZY” (313)
                              AMERICAN HOUSEWIFE "BACK TO
Disney Enterprises, Inc.                                                     04/18/2018           WABC         PA 2-076-615
                              SCHOOL" (201)




                                                                56
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 58 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              AMERICAN HOUSEWIFE
Disney Enterprises, Inc.                                                     02/21/2018           WABC         PA 2-110-270
                              "BLONDETOURAGE" (211)
                              AMERICAN HOUSEWIFE "BODY
Disney Enterprises, Inc.                                                     10/31/2018           KTRK         PA 2-163-792
                              IMAGE" (305)
                              AMERICAN HOUSEWIFE
Disney Enterprises, Inc.      "CHEATERS SOMETIMES WIN"                       10/10/2018           KRTK         PA 2-155-979
                              (303)
                              AMERICAN HOUSEWIFE
Disney Enterprises, Inc.                                                     02/12/2019           KTRK         PA 2-176-658
                              "DISCONNECTED" (312)
                              AMERICAN HOUSEWIFE "ENEMIES:
Disney Enterprises, Inc.                                                     10/17/2018           KTRK         PA 2-157-529
                              AN OTTO STORY" (304)
                              AMERICAN HOUSEWIFE "FIELD
Disney Enterprises, Inc.                                                     02/28/2018           WABC         PA 2-111-175
                              DAY" (217)
                              AMERICAN HOUSEWIFE "FIELD
Disney Enterprises, Inc.                                                     04/30/2019           KTRK         PA 2-195-914
                              TRIPPIN" (320)
                              AMERICAN HOUSEWIFE "FINDING
Disney Enterprises, Inc.                                                     05/09/2018           WABC         PA 2-118-837
                              PILLION" (222)
                              AMERICAN HOUSEWIFE "GALA
Disney Enterprises, Inc.                                                     01/31/2018           WABC         PA 2-102-685
                              AUCTION" (206)
                              AMERICAN HOUSEWIFE
Disney Enterprises, Inc.                                                     04/23/2019           KTRK         PA 2-183-075
                              "GRANDMA S WAY" (319)
                              AMERICAN HOUSEWIFE "HERE WE
Disney Enterprises, Inc.                                                     10/03/2018           KRTK         PA 2-157-192
                              GO AGAIN" (302)
                              AMERICAN HOUSEWIFE "HIGHS
Disney Enterprises, Inc.                                                     12/05/2018           KTRK         PA 2-162-054
                              AND LOWS” (310)
                              AMERICAN HOUSEWIFE "INSTA-
Disney Enterprises, Inc.                                                     03/26/2019           KTRK         PA 2-187-510
                              FRIENDS" (316)
                              AMERICAN HOUSEWIFE "IT'S
Disney Enterprises, Inc.                                                     03/21/2018           WABC         PA 2-111-926
                              HARD TO SAY GOODBYE (219)
                              AMERICAN HOUSEWIFE "IT'S NOT
Disney Enterprises, Inc.                                                     04/11/2018           WABC         PA 2-125-017
                              YOU, ITS ME" (221)
                              AMERICAN HOUSEWIFE "LIAR
Disney Enterprises, Inc.                                                     04/09/2019           KTRK         PA 2-181-827
                              LIAR, ROOM ON FIRE" (317)
                              AMERICAN HOUSEWIFE "LOCKED
Disney Enterprises, Inc.                                                     05/07/2019           KTRK         PA 2-195-916
                              IN THE BASEMENT" (323)
                              AMERICAN HOUSEWIFE "MIDLIFE
Disney Enterprises, Inc.                                                     01/24/2018           WABC         PA 2-101-217
                              CRISIS" (214)
                              AMERICAN HOUSEWIFE "MO'
Disney Enterprises, Inc.                                                     02/19/2019           KTRK         PA 2-177-566
                              MONEY, MO' PROBLEMS" (309)
                              AMERICAN HOUSEWIFE "MOM
Disney Enterprises, Inc.                                                     09/26/2018           KTRK         PA 2-151-176
                              GUILT" (301)
                              AMERICAN HOUSEWIFE "PHONE
Disney Enterprises, Inc.                                                     04/16/2019           KTRK         PA 2-188-294
                              FREE DAY" (321)
                              AMERICAN HOUSEWIFE "SAVING
Disney Enterprises, Inc.                                                     12/12/2018           KTRK         PA 2-165-957
                              CHRISTMAS" (311)
                              AMERICAN HOUSEWIFE "SELLING
Disney Enterprises, Inc.                                                     05/30/2018           WABC         PA 2-098-226
                              OUT" (212)
                              AMERICAN HOUSEWIFE "SLIDING
Disney Enterprises, Inc.                                                     05/02/2018           WABC         PA 2-137-079
                              SWEATERS" (223)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     05/30/2018           WABC         PA 2-100-042
                              ANNIVERSARY" (213)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     11/07/2018           KTRK         PA 2-164-501
                              CODE" (307)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     02/14/2018           WABC         PA 2-102-688
                              COUPLE" (208)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     05/14/2019           KTRK         PA 2-189-955
                              DANCE" (322)




                                                               57
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 59 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     04/04/2018           WABC         PA 2-114-965
                              INHERITANCE" (220)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     01/24/2018           WABC         PA 2-101-219
                              MOM SWITCH" (215)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     05/16/2018           WABC         PA 2-119-643
                              SPRING GALA" (224)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     02/05/2019           KTRK         PA 2-175-217
                              THINGS YOU DO” (314)
                              AMERICAN HOUSEWIFE "THE
Disney Enterprises, Inc.                                                     03/14/2018           WABC         PA 2-110-410
                              VENUE" (218)
                              AMERICAN HOUSEWIFE "THEN
Disney Enterprises, Inc.                                                     07/04/2018           WABC         PA 2-026-713
                              AND NOW" (113)
                              AMERICAN HOUSEWIFE "TROPHY
Disney Enterprises, Inc.                                                     11/28/2018           KTRK         PA 2-167-352
                              WIFE" (308)
                              AMERICAN HOUSEWIFE "TRUST
Disney Enterprises, Inc.                                                     10/24/2018           KTRK         PA 2-155-483
                              ME" (306)
                              BLACK ISH "BLACK HISTORY
Disney Enterprises, Inc.                                                     02/26/2019           KTRK         PA 2-190-176
                              MONTH" (517)
                              BLACK ISH "DON'T YOU BE MY
Disney Enterprises, Inc.                                                     10/23/2018           KTRK         PA 2-155-485
                              NEIGHBOR" (502)
                              BLACK ISH "ENOUGH IS ENOUGH"
Disney Enterprises, Inc.                                                     03/26/2019           KTRK         PA 2-187-516
                              (515)
Disney Enterprises, Inc.      BLACK ISH "GAP YEAR" (501)                     10/16/2018           KTRK         PA 2-155-981
                              BLACK ISH "PLEASE DON’T FEED
Disney Enterprises, Inc.                                                     02/17/2018           WABC         PA 2-080-931
                              THE ANIMALS" (407)
Disney Enterprises, Inc.      BLACK ISH "R-E-S-P-E-C-T" (416)                03/13/2018           WABC         PA 2-110-407
                              BLACK-ISH "ADVANCE TO GO
Disney Enterprises, Inc.                                                     05/29/2018           WABC         PA 2-071-455
                              (COLLECT $200)" (406)
                              BLACK-ISH "ANDRE JOHNSON:
Disney Enterprises, Inc.                                                     04/09/2019           KTRK         PA 2-181-830
                              GOOD PERSON" (518)
Disney Enterprises, Inc.      BLACK-ISH "BLACK LIKE US" (511)                01/15/2019           KTRK         PA 2-171-631
Disney Enterprises, Inc.      BLACK-ISH "BLACK MATH" (419)                   04/03/2018           WABC         PA 2-114-966
                              BLACK-ISH "BLUE VALENTINE"
Disney Enterprises, Inc.                                                     05/01/2018           WABC         PA 2-137-080
                              (422)
Disney Enterprises, Inc.      BLACK-ISH "BOW KNOWS" (414)                    01/16/2018           WABC         PA 2-100-045
Disney Enterprises, Inc.      BLACK-ISH "CHARITY CASE" (409)                 02/17/2018           WABC         PA 2-102-683
                              BLACK-ISH "CHRISTMAS IN
Disney Enterprises, Inc.                                                     12/11/2018           KTRK         PA 2-165-959
                              THEATER EIGHT" (507)
                              BLACK-ISH "COLLATERAL
Disney Enterprises, Inc.                                                     05/08/2018           WABC         PA 2-118-838
                              DAMAGE" (423)
                              BLACK-ISH "DOG EAT DOG
Disney Enterprises, Inc.                                                     04/10/2018           WABC         PA 2-125-016
                              WORLD" (420)
Disney Enterprises, Inc.      BLACK-ISH "DREAM HOME" (424)                   05/15/2018           WABC         PA 2-119-645
                              BLACK-ISH "DREAMGIRLS AND
Disney Enterprises, Inc.                                                     02/12/2019           KTRK         PA 2-176-659
                              BOYS" (512)
                              BLACK-ISH "EACH ONE, TEACH
Disney Enterprises, Inc.                                                     04/02/2019           KTRK         PA 2-180-913
                              ONE” (516)
                              BLACK-ISH "FIFTY-THREE
Disney Enterprises, Inc.                                                     04/17/2018           WABC         PA 2-118-703
                              PERCENT" (421)
                              BLACK-ISH "FIRST AND LAST"
Disney Enterprises, Inc.                                                     01/23/2018           WABC         PA 2-083-268
                              (405)
                              BLACK-ISH "FRIDRE NIGHT
Disney Enterprises, Inc.                                                     04/30/2019           KTRK         PA 2-195-918
                              LIGHTS" (522)
                              BLACK-ISH "FRIENDS WITHOUT
Disney Enterprises, Inc.                                                     12/04/2018           KTRK         PA 2-162-049
                              BENEFITS" (506)
Disney Enterprises, Inc.      BLACK-ISH "GOOD GRIEF" (504)                   11/20/2018           KTRK         PA 2-164-498
                              BLACK-ISH "GOOD IN THE 'HOOD"
Disney Enterprises, Inc.                                                     04/23/2019           KTRK         PA 2-183-078
                              (520)




                                                               58
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 60 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
Disney Enterprises, Inc.      BLACK-ISH "INHERITANCE " (411)                 05/29/2018           WABC         PA 2-098-220
                              BLACK-ISH "IS IT DESERT OR
Disney Enterprises, Inc.                                                     05/14/2019           KTRK         PA 2-189-956
                              DESSERT” (523)
Disney Enterprises, Inc.      BLACK-ISH "JUNETEENTH" (401)                   06/19/2018           WABC         PA 2-066-829
                              BLACK-ISH
Disney Enterprises, Inc.                                                     03/19/2019           KTRK         PA 2-180-428
                              "JUSTAKIDFROMCOMPTON" (514)
                              BLACK-ISH "MOTHER NATURE"
Disney Enterprises, Inc.                                                     02/27/2018           WABC         PA 2-068-568
                              (402)
Disney Enterprises, Inc.      BLACK-ISH "NORTH STAR" (418)                   03/27/2018           WABC         PA 2-114-875
Disney Enterprises, Inc.      BLACK-ISH "PUBLIC FOOL" (403)                  06/05/2018           WABC         PA 2-078-613
Disney Enterprises, Inc.      BLACK-ISH "PURPLE RAIN" (503)                  11/13/2018           KTRK         PA 2-160-673
                              BLACK-ISH "RELATIVELY GROWN
Disney Enterprises, Inc.                                                     05/21/2019           KTRK         PA 2-203-239
                              MAN" (521)
                              BLACK-ISH "SCARRED FOR LIFE"
Disney Enterprises, Inc.                                                     10/30/2018           KTRK         PA 2-163-797
                              (505)
Disney Enterprises, Inc.      BLACK-ISH "SON OF A PITCH" (513)               02/19/2019           KTRK         PA 2-177-558
                              BLACK-ISH "STAND UP, FALL
Disney Enterprises, Inc.                                                     11/27/2018           KTRK         PA 2-167-354
                              DOWN" (508)
                              BLACK-ISH "THINGS WERE
Disney Enterprises, Inc.                                                     03/20/2018           WABC         PA 2-112-183
                              DIFFERENT THEN" (417)
                              BLACK-ISH "UNDER THE
Disney Enterprises, Inc.                                                     04/16/2019           KTRK         PA 2-188-287
                              INFLUENCE" (519)
                              BLACK-ISH "UNKEPT WOMAN"
Disney Enterprises, Inc.                                                     02/06/2018           WABC         PA 2-116-353
                              (412)
                              BLACK-ISH "WALTZ IN A MINOR"
Disney Enterprises, Inc.                                                     01/22/2019           KTRK         PA 2-179-570
                              (510)
                              BLACK-ISH "WHITE BREAKFAST"
Disney Enterprises, Inc.                                                     03/13/2018           WABC         PA 2-111-917
                              (415)
                              BLACK-ISH "WILDS OF VALLEY
Disney Enterprises, Inc.                                                     01/08/2019           KTRK         PA 2-166-940
                              GLEN" (509)
Disney Enterprises, Inc.      BLACK-ISH "WORKING GIRL" (408)                 06/12/2018           WABC         PA 2-129-736
                              CASTAWAYS "A CRY FOR HELP"
Disney Enterprises, Inc.                                                     09/04/2018           KTRK         PA 2-152-117
                              (105)
Disney Enterprises, Inc.      CASTAWAYS "ABANDONED" (101)                    08/07/2018           WABC         PA 2-152-110
Disney Enterprises, Inc.      CASTAWAYS "HINDSIGHT" (108)                    09/17/2018           KTRK         PA 2-150-602
                              CASTAWAYS "IS IT WORTH IT?"
Disney Enterprises, Inc.                                                     09/12/2018           KTRK         PA 2-149-859
                              (107)
Disney Enterprises, Inc.      CASTAWAYS "MAN DOWN" (102)                     08/12/2018           WABC         PA 2-152-112
                              CASTAWAYS "MY TRUE RESCUE"
Disney Enterprises, Inc.                                                     09/11/2018           KTRK         PA 2-149-879
                              (106)
                              CASTAWAYS "ONLY THE LONELY"
Disney Enterprises, Inc.                                                     08/21/2018           KTRK         PA 2-152-113
                              (103)
Disney Enterprises, Inc.      CASTAWAYS "THE SEARCH" (109)                   09/18/2018           KTRK         PA 2-158-711
                              CASTAWAYS "THREE S A CROWD"
Disney Enterprises, Inc.                                                     08/28/2018           KTRK         PA 2-152-115
                              (104)
                              CHILD SUPPORT " EPISODE 206"
Disney Enterprises, Inc.                                                     10/26/2018           KTRK         PA 2-160-266
                              (206)
                              CHILD SUPPORT "EPISODE 102"
Disney Enterprises, Inc.                                                     01/12/2018           WABC         PA 2-115-199
                              (102)
                              CHILD SUPPORT "EPISODE 103"
Disney Enterprises, Inc.                                                     01/26/2018           WABC         PA 2-115-197
                              (103)
                              CHILD SUPPORT "EPISODE 104"
Disney Enterprises, Inc.                                                     01/19/2018           WABC         PA 2-115-198
                              (104)
                              CHILD SUPPORT "EPISODE 105"
Disney Enterprises, Inc.                                                     02/09/2018           WABC         PA 2-115-194
                              (105)




                                                               59
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 61 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              CHILD SUPPORT "EPISODE 106
Disney Enterprises, Inc.                                                     02/02/2018           WABC         PA 2-115-196
                              (106)
                              CHILD SUPPORT "EPISODE 201"
Disney Enterprises, Inc.                                                     10/19/2018           KTRK         PA 2-157-530
                              (201)
                              CHILD SUPPORT "EPISODE 202"
Disney Enterprises, Inc.                                                     10/05/2018           KTRK         PA 2-162-779
                              (202)
                              CHILD SUPPORT "EPISODE 204"
Disney Enterprises, Inc.                                                     11/09/2018           KTRK         PA 2-156-176
                              (204)
                              CHILD SUPPORT "EPISODE 205"
Disney Enterprises, Inc.                                                     11/02/2018           KTRK         PA 2-149-885
                              (205)
                              CHILD SUPPORT "EPISODE 207"
Disney Enterprises, Inc.                                                     11/30/2018           KTRK         PA 2-159-008
                              (207)
                              CHILD SUPPORT "EPISODE 208"
Disney Enterprises, Inc.                                                     11/23/2018           KTRK         PA 2-179-664
                              (2028)
                              CHILD SUPPORT "EPISODE 210"
Disney Enterprises, Inc.                                                     12/14/2018           KTRK         PA 2-162-261
                              (210)
                              FOR THE PEOPLE "18 MILES
Disney Enterprises, Inc.                                                     03/27/2018           WABC         PA 2-114-890
                              OUTSIDE OF ROANOKE" (103)
                              FOR THE PEOPLE "A CHOICE
Disney Enterprises, Inc.                                                     05/16/2019           KTRK         PA 2-189-959
                              BETWEEN TWO THINGS" (210)
                              FOR THE PEOPLE "EVERYBODY'S A
Disney Enterprises, Inc.                                                     04/17/2018           WABC         PA 2-118-715
                              SUPERHERO" (106)
                              FOR THE PEOPLE
Disney Enterprises, Inc.      "EXTRAORDINARY                                 05/15/2018           WABC         PA 2-119-649
                              CIRCUMSTANCES" (109)
                              FOR THE PEOPLE "FIRST INNING"
Disney Enterprises, Inc.                                                     03/07/2019           KTRK         PA 2-180-961
                              (201)
                              FOR THE PEOPLE "FLIPPITY-FLOP"
Disney Enterprises, Inc.                                                     05/08/2018           WABC         PA 2-118--809
                              (108)
                              FOR THE PEOPLE "HAVE YOU MET
Disney Enterprises, Inc.                                                     05/01/2018           WABC         PA 2-137-098
                              LEONARD KNOX?" (107)
                              FOR THE PEOPLE "MINIMUM
Disney Enterprises, Inc.      CONTINUING LEGAL EDUCATION"                    03/21/2019           KTRK         PA 2-180-133
                              (203)
                              FOR THE PEOPLE "MORAL
Disney Enterprises, Inc.                                                     05/02/2019           KTRK         PA 2-195-929
                              SUASION" (208)
                              FOR THE PEOPLE "ONE BIG HAPPY
Disney Enterprises, Inc.                                                     04/04/2019           KTRK         PA 2-180-908
                              FAMILY" (205)
Disney Enterprises, Inc.      FOR THE PEOPLE "PILOT" (101)                   03/13/2018           WABC         PA 2-114-888
Disney Enterprises, Inc.      FOR THE PEOPLE "RAHOWA" (102)                  03/20/2018           WABC         PA 2-114-889
                              FOR THE PEOPLE "THE VAST,
Disney Enterprises, Inc.                                                     03/28/2019           KTRK         PA 2-187-522
                              IMMOVABLE OBJECT" (204)
                              FOR THE PEOPLE "THIS IS AM
Disney Enterprises, Inc.                                                     03/14/2019           KTRK         PA 2-181-110
                              ERICA" (202)
                              FOR THE PEOPLE "THIS IS WHAT I
Disney Enterprises, Inc.                                                     05/22/2018           WABC         PA 2-152-643
                              WANTED TO SAY" (110)
                              FOR THE PEOPLE "WHO ARE WE
Disney Enterprises, Inc.                                                     05/09/2019           KTRK         PA 2-195-935
                              NOW?" (209)
                              FOR THE PEOPLE "WORLD’S
Disney Enterprises, Inc.                                                     04/10/2018           WABC         PA 2-125-012
                              GREATEST JUDGE" (105)
                              FOR THE PEOPLE "YOU BELONG
Disney Enterprises, Inc.                                                     04/11/2019           KTRK         PA 2-181-824
                              HERE" (206)
                              FOR THE PEOPLE THE BOXER"
Disney Enterprises, Inc.                                                     04/18/2019           KTRK         PA 2-188-283
                              (207)
                              FOR THE PEOPLE THE LIBRARY
Disney Enterprises, Inc.                                                     04/03/2018           WABC         PA 2-114-891
                              FOUNTAIN" (104)
Disney Enterprises, Inc.      FROZEN                                         09/30/2018           KTRK         PA 1-871-077
Disney Enterprises, Inc.      GRAND HOTEL "CURVEBALL" (103)                  07/01/2019           KABC         PA 2-206-848




                                                               60
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 62 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              GRAND HOTEL "LOVE THY
Disney Enterprises, Inc.                                                     07/22/2019           KABC         PA 2-202-224
                              NEIGHBOR" (106)
Disney Enterprises, Inc.      GRAND HOTEL "PILOT" (101)                      06/17/2019           KTRK         PA 2-193-598
                              GRAND HOTEL "THE BIG
Disney Enterprises, Inc.                                                     07/08/2019           KABC         PA 2-207-071
                              SICKOUT" (104)
                              GRAND HOTEL "WHERE THE SUN
Disney Enterprises, Inc.                                                     07/29/2019           KABC         PA 2-202-131
                              DON'T SHINE" (107)
                              GRAND HOTEL "YOU'VE GOT
Disney Enterprises, Inc.                                                     07/15/2019           KABC         PA 2-207-073
                              BLACKMAIL" (105)
                              HOLEY MOLEY "LEAVE THE GOLF
Disney Enterprises, Inc.                                                     07/11/2019           KABC         PA 2-208-105
                              TO THE ROBOTS" (107)
                              HOLEY MOLEY "PUTT UP OR SHUT
Disney Enterprises, Inc.                                                     06/20/2019           KABC         PA 2-208-098
                              UP" (104)
                              HOLEY MOLEY "THE GREATEST
Disney Enterprises, Inc.                                                     07/18/2019           KABC         PA 2-207-422
                              SHOW ON TURF" (105)
                              HOLEY MOLEY "THE
Disney Enterprises, Inc.      THUNDERDOME OF MINI GOLF"                      06/27/2019           KABC         PA 2-208-100
                              (109)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "ASK HIM ABOUT                          02/08/2018           WABC         PA 2-114-121
                              STELLA" (412)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     01/31/2019           KTRK         PA 2-175-212
                              MURDER "BE THE MARTYR" (511)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "DON'T GO DARK ON ME"                   01/24/2019           KTRK         PA 2-179-585
                              (510)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "EVERYTHING WE DID                      01/25/2018           WABC         PA 2-101-227
                              WAS FOR NOTHING" (410)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "HE BETRAYED US                         01/17/2019           KTRK         PA 2-171-632
                              BOTH" (509)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "HE'S A BAD FATHER"                     02/01/2018           WABC         PA 2-105-870
                              (411)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     01/18/2018           WABC         PA 2-100-033
                              MURDER "HE'S DEAD!” (409)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     11/08/2018           KTRK         PA 2-164-502
                              MURDER "I GOT PLAYED" (507)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "I WANT TO LOVE YOU                     11/15/2018           KTRK         PA 2-160-699
                              UNTIL THE DAY I DIE" (508)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "IT WAS THE WORST                       10/25/2018           KTRK         PA 2-155-505
                              DAY OF MY LIFE" (505)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     10/18/2018           KTRK         PA 2-157-524
                              MURDER "IT'S HER KID" (504)
                              HOW TO GET AWAY WITH
                              MURDER "LAHEY V.
Disney Enterprises, Inc.                                                     03/01/2018           WABC         PA 2-111-170
                              COMMONWEALTH OF
                              PENNSYLVANIA" (413)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "MAKE ME THE ENEMY"                     02/21/2019           KTRK         PA 2-177-575
                              (514)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "NOBODY ELSE IS                         03/15/2018           WABC         PA 2-111-865
                              DYING” (415)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "PLEASE SAY NO ONE                      02/28/2019           KTRK         PA 2-190-195
                              ELSE IS DEAD” (515)




                                                               61
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 63 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "THE BABY WAS NEVER                     10/11/2018           KTRK         PA 2-155-989
                              DEAD"(503)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "THE DAY BEFORE HE                      03/08/2018           WABC         PA 2-109-694
                              DIED"(414)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     11/01/2018           KTRK         PA 2-163-794
                              MURDER "WE CAN FIND HIM" (506)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "WE KNOW                                02/07/2019           KTRK         PA 2-180-244
                              EVERYTHING" (512)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "WHERE ARE YOUR                         02/14/2019           KTRK         PA 2-176-661
                              PARENTS?"(513)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.      MURDER "WHOSE BLOOD IS                         10/04/2018           KTRK         PA 2-155-987
                              THAT?" (502)
                              HOW TO GET AWAY WITH
Disney Enterprises, Inc.                                                     09/27/2018           KTRK         PA 2-151-142
                              MURDER "YOUR FUNERAL” (501)
                              JIMMY KIMMEL LIVE (18 2686)
Disney Enterprises, Inc.                                                     03/13/2018           WABC         PA 2-110-412
                              Airdate 03/13/2018
                              JIMMY KIMMEL LIVE (18-2658)
Disney Enterprises, Inc.                                                     01/16/2018           WABC         PA 2-100-031
                              Airdate 01/16/2018
                              JIMMY KIMMEL LIVE (18-2662)
Disney Enterprises, Inc.                                                     01/23/2018           WABC         PA 2-101-234
                              Airdate 01/23/2018
                              JIMMY KIMMEL LIVE (18-2666)
Disney Enterprises, Inc.                                                     01/30/2018           WABC         PA 2-105-854
                              Airdate 01 /30/2018
                              JIMMY KIMMEL LIVE (18-2670)
Disney Enterprises, Inc.                                                     02/06/2018           WABC         PA 2-117-305
                              Airdate 02/06/2018
                              JIMMY KIMMEL LIVE (18-2674)
Disney Enterprises, Inc.                                                     02/13/2018           WABC         PA 2-113-401
                              Airdate 02/13/2018
                              JIMMY KIMMEL LIVE (18-2677)
Disney Enterprises, Inc.                                                     02/20/2018           WABC         PA 2-106-896
                              Airdate 02/20/2018
                              JIMMY KIMMEL LIVE (18-2682)
Disney Enterprises, Inc.                                                     03/06/2018           WABC         PA 2-109-669
                              Airdate 03/06/2018
                              JIMMY KIMMEL LIVE (18-2690)
Disney Enterprises, Inc.                                                     03/20/2018           WABC         PA 2-118-207
                              Airdate 03/20/2018
                              JIMMY KIMMEL LIVE (18-2694)
Disney Enterprises, Inc.                                                     04/03/2018           WABC         PA 2-114-974
                              Airdate 04/03/2018
                              JIMMY KIMMEL LIVE (18-2698)
Disney Enterprises, Inc.                                                     04/10/2018           WABC         PA 2-125-010
                              Airdate 04/10/2018
                              JIMMY KIMMEL LIVE (18-2702)
Disney Enterprises, Inc.                                                     04/17/2018           WABC         PA 2-128-319
                              Airdate 04/17/2018
                              JIMMY KIMMEL LIVE (18-2706)
Disney Enterprises, Inc.                                                     04/24/2018           WABC         PA 2-155-533
                              Airdate 04/24/2018
                              JIMMY KIMMEL LIVE (18-2710)
Disney Enterprises, Inc.                                                     05/01/2018           WABC         PA 2-137-082
                              Airdate 05/01/2018
                              JIMMY KIMMEL LIVE (18-2714)
Disney Enterprises, Inc.                                                     05/08/2018           WABC         PA 2-118-776
                              Airdate 05/08/2018
                              JIMMY KIMMEL LIVE (18-2724)
Disney Enterprises, Inc.                                                     05/29/2018           WABC         PA 2-121-628
                              Airdate 05/29/2018
                              JIMMY KIMMEL LIVE (18-2730)
Disney Enterprises, Inc.                                                     06/12/2018           WABC         PA 2-141-972
                              Airdate 06/12/2018
                              JIMMY KIMMEL LIVE (18-2735)
Disney Enterprises, Inc.                                                     06/19/2018           WABC         PA 2-126-340
                              Airdate 06/19/2018
                              JIMMY KIMMEL LIVE (18-2739)
Disney Enterprises, Inc.                                                     07/10/2018           WABC         PA 2-146-609
                              Airdate 07/10/2018
                              JIMMY KIMMEL LIVE (18-2743)
Disney Enterprises, Inc.                                                     07/17/2018           WABC         PA 2-146-607
                              Airdate 07/17/2018




                                                               62
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 64 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              JIMMY KIMMEL LIVE (18-2747)
Disney Enterprises, Inc.                                                     07/24/2018           WABC         PA 2-149-023
                              Airdate 07/24/2018
                              JIMMY KIMMEL LIVE (18-2751)
Disney Enterprises, Inc.                                                     07/31/2018           WABC         PA 2-159-281
                              Airdate 07/31/2018
                              JIMMY KIMMEL LIVE (18-2755)
Disney Enterprises, Inc.                                                     08/07/2018           WABC         PA 2-148-078
                              Airdate 08/07/2018
                              JIMMY KIMMEL LIVE (18-2759)
Disney Enterprises, Inc.                                                     08/14/2018           WABC         PA 2-159-287
                              Airdate 08/14/2018
                              JIMMY KIMMEL LIVE (18-2762)
Disney Enterprises, Inc.                                                     09/04/2018           KTRK         PA 2-155-552
                              Airdate 09/04/2018
                              JIMMY KIMMEL LIVE (18-2767)
Disney Enterprises, Inc.                                                     09/11/2018           KTRK         PA 2-152-142
                              Airdate 09/11/2018
                              JIMMY KIMMEL LIVE (18-2770)
Disney Enterprises, Inc.                                                     09/18/2018           KTRK         PA 2-155-468
                              Airdate 09/18/2018
                              JIMMY KIMMEL LIVE (18-2775)
Disney Enterprises, Inc.                                                     09/25/2018           KTRK         PA 2-151-145
                              Airdate 09/25/2018
                              JIMMY KIMMEL LIVE (18-2779)
Disney Enterprises, Inc.                                                     10/02/2018           KTRK         PA 2-155-513
                              Airdate 10/02/2018
                              JIMMY KIMMEL LIVE (18-2783)
Disney Enterprises, Inc.                                                     10/09/2018           KTRK         PA 2-194-614
                              Airdate 10/09/2018
                              JIMMY KIMMEL LIVE (18-2787)
Disney Enterprises, Inc.                                                     10/16/2018           KTRK         PA 2-164-777
                              Airdate 10/16/2018
                              JIMMY KIMMEL LIVE (18-2792)
Disney Enterprises, Inc.                                                     10/23/2018           KTRK         PA 2-155-490
                              Airdate 10/23/2018
                              JIMMY KIMMEL LIVE (18-2796)
Disney Enterprises, Inc.                                                     10/30/2018           KTRK         PA 2-164-497
                              Airdate 10/30/2018
                              JIMMY KIMMEL LIVE (18-2804)
Disney Enterprises, Inc.                                                     11/13/2018           KTRK         PA 2-160-701
                              Airdate 11 /13/2018
                              JIMMY KIMMEL LIVE (18-2808)
Disney Enterprises, Inc.                                                     11/20/2018           KTRK         PA 2-162-057
                              Airdate 11/20/2018
                              JIMMY KIMMEL LIVE (18-2810)
Disney Enterprises, Inc.                                                     12/04/2018           KTRK         PA 2-162-056
                              Airdate 12/04/2018
                              JIMMY KIMMEL LIVE (18-2814)
Disney Enterprises, Inc.                                                     12/11/2018           KTRK         PA 2-165-953
                              Airdate 12/11/2018
                              JIMMY KIMMEL LIVE (18-2818)
Disney Enterprises, Inc.                                                     12/18/2018           KTRK         PA 2-166-943
                              Airdate 12/18/2018
                              JIMMY KIMMEL LIVE (19-2822)
Disney Enterprises, Inc.                                                     01/08/2019           KTRK         PA 2-171-638
                              Airdate 01/08/2019
                              JIMMY KIMMEL LIVE (19-2826)
Disney Enterprises, Inc.                                                     01/15/2019           KTRK         PA 2-171-636
                              Airdate 01/15/2019
                              JIMMY KIMMEL LIVE (19-2830)
Disney Enterprises, Inc.                                                     01/22/2019           KTRK         PA 2-179-568
                              Airdate 01/22/2019
                              JIMMY KIMMEL LIVE (19-2834)
Disney Enterprises, Inc.                                                     01/29/2019           KTRK         PA 2-175-242
                              Airdate 01/29/2019
                              JIMMY KIMMEL LIVE (19-2838)
Disney Enterprises, Inc.                                                     02/05/2019           KTRK         PA 2-180-232
                              Airdate 02/05/2019
                              JIMMY KIMMEL LIVE (19-2842)
Disney Enterprises, Inc.                                                     02/12/2019           KTRK         PA 2-176-663
                              Airdate 2/12/2019
                              JIMMY KIMMEL LIVE (19-2846)
Disney Enterprises, Inc.                                                     02/26/2019           KTRK         PA 2-190-203
                              Airdate 02/26/2019
                              JIMMY KIMMEL LIVE (19-2850)
Disney Enterprises, Inc.                                                     03/05/2019           KTRK         PA 2-180-965
                              Airdate 03/05/2019
                              JIMMY KIMMEL LIVE (19-2854)
Disney Enterprises, Inc.                                                     03/12/2019           KTRK         PA 2-181-115
                              Airdate 03/12/2019
                              JIMMY KIMMEL LIVE (19-2858)
Disney Enterprises, Inc.                                                     03/19/2019           KTRK         PA 2-180-403
                              Airdate 03/19/2019
                              JIMMY KIMMEL LIVE (19-2862)
Disney Enterprises, Inc.                                                     03/26/2019           KTRK         PA 2-187-506
                              Airdate 03/26/2019
                              JIMMY KIMMEL LIVE (19-2871)
Disney Enterprises, Inc.                                                     04/09/2019           KTRK         PA 2-181-976
                              Airdate 04/09/2019




                                                               63
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 65 of 89
                            American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                            Exhibit C
                                                                                                              U.S. Copyright
          Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                            Registration Number
                              JIMMY KIMMEL LIVE (19-2875)
Disney Enterprises, Inc.                                                     04/16/2019           KTRK         PA 2-188-290
                              Airdate 04/16/2019
                              JIMMY KIMMEL LIVE (19-2901)
Disney Enterprises, Inc.                                                     06/18/2019           KTRK         PA 2-193-597
                              Airdate 06/18/2019
                              ONCE UPON A TIME "A TASTE OF
Disney Enterprises, Inc.                                                     03/09/2018           WABC         PA 2-110-409
                              THE HEIGHTS" (712)
                              ONCE UPON A TIME
Disney Enterprises, Inc.                                                     04/06/2018           WABC         PA 2-127-404
                              "BREADCRUMBS" (716)
                              ONCE UPON A TIME "CHOSEN"
Disney Enterprises, Inc.                                                     04/13/2018           WABC         PA 2-118-721
                              (717)
                              ONCE UPON A TIME "FLOWER
Disney Enterprises, Inc.                                                     04/27/2018           WABC         PA 2-137-095
                              CHILD" (719)
                              ONCE UPON A TIME
Disney Enterprises, Inc.                                                     05/11/2018           WABC         PA 2-119-652
                              "HOMECOMING" (721)
                              ONCE UPON A TIME "IS THIS
Disney Enterprises, Inc.                                                     05/04/2018           WABC         PA 2-118-840
                              HENRY MILLS?" (720)
                              ONCE UPON A TIME
Disney Enterprises, Inc.                                                     03/16/2018           WABC         PA 2-111-867
                              "KNIGHTFALL" (713)
                              ONCE UPON A TIME "LEAVING
Disney Enterprises, Inc.                                                     05/18/2018           WABC         PA 2-152-656
                              STORYBROOKE" (722)
                              ONCE UPON A TIME "SECRET
Disney Enterprises, Inc.                                                     03/02/2018           WABC         PA 2-109-698
                              GARDEN" (711)
                              ONCE UPON A TIME
Disney Enterprises, Inc.                                                     03/30/2018           WABC         PA 2-114-919
                              "SISTERHOOD" (715)
                              ONCE UPON A TIME "THE GIRL IN
Disney Enterprises, Inc.                                                     03/23/2018           WABC         PA 2-123-207
                              THE TOWER" (714)
                              ONCE UPON A TIME "THE
Disney Enterprises, Inc.                                                     04/20/2018           WABC         PA 2-118-700
                              GUARDIAN" (718)
Disney Enterprises, Inc.      PREP & LANDING                                 12/13/2018           KTRK         PA 1-684-059
                              PREP & LANDING: NAUGHTY VS.
Disney Enterprises, Inc.                                                     12/13/2018           KTRK         PA 1-771-370
                              NICE
Disney Enterprises, Inc.      SCANDAL "AIR FORCE TWO" (713)                  03/08/2018           WABC         PA 2-109-682
                              SCANDAL "ALLOW ME TO
Disney Enterprises, Inc.      INTRODUCE REINTRODUCE                          03/01/2018           WABC         PA 2-111-177
                              MYSELF"(712)
Disney Enterprises, Inc.      SCANDAL "ARMY OF ONE" (711)                    02/08/2018           WABC         PA 2-114-129
Disney Enterprises, Inc.      SCANDAL "OVER A CLIFF" (718)                   04/19/2018           WABC         PA 2-118-702
Disney Enterprises, Inc.      SCANDAL "PEOPLE LIKE ME " (716)                04/05/2018           WABC         PA 2-127-397
Disney Enterprises, Inc.      SCANDAL "ROBIN" (709)                          01/18/2018           WABC         PA 2-100-034
                              SCANDAL "STANDING IN THE
Disney Enterprises, Inc.                                                     04/12/2018           WABC         PA 2-128-325
                              SUN" (717)
Disney Enterprises, Inc.      SCANDAL "THE LIST" (714)                       03/15/2018           WABC         PA 2-111-869
Disney Enterprises, Inc.      SCANDAL "THE NOISE" (715)                      03/29/2018           WABC         PA 2-114-922
                              THE ALEC BALDWIN SHOW
Disney Enterprises, Inc.      "KERRY WASHINGTON, ROBERT                      12/15/2018           KTRK         PA 2-162-262
                              F.KENNEDY, JR." (106)
                              THE ALEC BALDWIN SHOW "KIM
Disney Enterprises, Inc.                                                     10/21/2018           KTRK         PA 2-157-532
                              KARSASHIAN WEST" (102)
                              THE ALEC BALDWIN SHOW "MIKE
Disney Enterprises, Inc.                                                     11/04/2018           KTRK         PA 2-150-563
                              MYERS, CECILE RICHARDS" (104)
                              THE ALEC BALDWIN SHOW
Disney Enterprises, Inc.      "REGINA KING, GLORIA ALLRED"                   12/29/2018           KTRK         PA 2-179-681
                              (108)
                              THE ALEC BALDWIN SHOW
Disney Enterprises, Inc.      "RICKY GERVAIS, JEFF BRIDGES"                  10/28/2018           KTRK         PA 2-160-274
                              (103)




                                                               64
                Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 66 of 89
                                     American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                     Exhibit C
                                                                                                                       U.S. Copyright
          Copyright Owner                                Title                      Broadcast Date         Station
                                                                                                                     Registration Number
                                       THE ALEC BALDWIN SHOW
Disney Enterprises, Inc.               "ROBERT DE NIRO, TARAJI P.                     10/14/2018           KTRK         PA 2-150-567
                                       HENSON" (101)
                                       THE ALEC BALDWIN SHOW
Disney Enterprises, Inc.                                                              12/08/2018           KTRK         PA 2-179-680
                                       "SARAH JESSICA PARKER" (105)
Disney Enterprises, Inc.               THE FIX "GHOST WHISPERER" (107)                04/29/2019           KTRK         PA 2-195-936
Disney Enterprises, Inc.               THE FIX "JEOPARDY!" (109)                      05/13/2019           KTRK         PA 2-189-958
Disney Enterprises, Inc.               THE FIX "LIE TO ME" (105)                      04/15/2019           KTRK         PA 2-188-291
                                       THE FIX "MAKING A MURDERER"
Disney Enterprises, Inc.                                                              05/20/2019           KTRK         PA 2-203-235
                                       (110)
Disney Enterprises, Inc.               THE FIX "PILOT" (101)                          03/18/2019           KTRK         PA 2-180-445
Disney Enterprises, Inc.               THE FIX "QUEEN FOR A DAY" (108)                05/06/2019           KTRK         PA 2-195-938
Disney Enterprises, Inc.               THE FIX "REVENGE" (102)                        03/25/2019           KTRK         PA 2-187-509
Disney Enterprises, Inc.               THE FIX "SCANDAL" (104)                        04/08/2019           KTRK         PA 2-181-820
Disney Enterprises, Inc.               THE FIX "THE WIRE" (103)                       04/01/2019           KTRK         PA 2-180-916
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              11/26/2018           KTRK         PA 2-179-683
                                       FIGHT "EPISODE 601" (601)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              11/26/2018           KTRK         PA 2-179-684
                                       FIGHT "EPISODE 602" (602)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              12/03/2018           KTRK         PA 2-179-686
                                       FIGHT "EPISODE 603" (603)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              12/03/2018           KTRK         PA 2-179-687
                                       FIGHT "EPISODE 604" (604)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              12/17/2018           KTRK         PA 2-179-689
                                       FIGHT "EPISODE 605" (605)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.                                                              12/17/2018           KTRK         PA 2-179-691
                                       FIGHT "EPISODE 606" (606)
                                       THE GREAT CHRISTMAS LIGHT
Disney Enterprises, Inc.               FIGHT "EPISODE 607 - ALL-                      12/10/2018           KTRK         PA 2-162-182
                                       STARS"(607)
Disney Enterprises, Inc.               THE HX "THE FUGITIVE" (106)                    04/22/2019           KTRK         PA 2-183-081
Disney Enterprises, Inc.               WRECK-IT-RALPH                                 02/23/2018           WABC         PA 1-814-870
Disney Enterprises, Inc. and Pixar
                                       A BUG'S LIFE                                   02/16/2018           WABC          PA 901-890
Animation Studios
                                       THE FOUR: BATTLE FOR STARDOM
Fox Broadcasting Company               Series -EPISODE 104 (TV -MOTION                01/25/2018        WNYW-TV         PA 2-115-124
                                       PICTURE)
                                       FOX5 News a 5 - Episode of August 21,
Fox Television Stations, LLC                                                          08/21/2019        WNYW-TV         PA 2-199-350
                                       2019
                                       FOX5 News at 10 - Episode of August
Fox Television Stations, LLC                                                          08/14/2019        WNYW-TV         PA 2-199-351
                                       14, 2019
                                       FOX5 News at 10 - Episode of August
Fox Television Stations, LLC                                                          08/21/2019        WNYW-TV         PA 2-199-349
                                       21, 2019
                                       FOX5 News at 5 - Episode of August 14,
Fox Television Stations, LLC                                                          08/14/2019        WNYW-TV         PA 2-199-352
                                       2019
                                       Good Day New York - Episode of
Fox Television Stations, LLC                                                          08/21/2019        WNYW-TV         PA 2-199-353
                                       August 21, 2019
                                       Good Day New York Series - Episode of
Fox Television Stations, LLC                                                          08/14/2019        WNYW-TV         PA 2-199-354
                                       August 14, 2019
NBC Universal Media, LLC               News 4 NY at 11 - August 14, 2019              08/14/2019           WNBC         PA 2-203-770
NBC Universal Medial, LLC              News 4 NY at 11 - August 21, 2019              08/21/2019           WNBC         PA 2-203-774
Open 4 Business Productions LLC        A Closer Eye - (Chicago Fire)                  09/26/2018           WNBC         PA 2-160-178
Open 4 Business Productions LLC        A Real Shot in the Arm - (Chicago Fire)        10/02/2019           WNBC         PA 2-223-243
Open 4 Business Productions LLC        A Volatile Mixture - (Chicago Fire)            10/24/2018           WNBC         PA 2-162-823
                                       All The Holidays All At Once - (Making
Open 4 Business Productions LLC                                                       08/21/2018           WNBC         PA 2-149-582
                                       It)
Open 4 Business Productions LLC        All the Proof - (Chicago Fire)                 10/31/2018           WNBC         PA 2-160-182
Open 4 Business Productions LLC        Always a Catch - (Chicago Fire)                12/05/2018           WNBC         PA 2-163-933




                                                                        65
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 67 of 89
                                  American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                  Exhibit C
                                                                                                                    U.S. Copyright
         Copyright Owner                              Title                      Broadcast Date         Station
                                                                                                                  Registration Number
Open 4 Business Productions LLC     Badlands - (Chicago Fire)                      10/09/2019           WNBC         PA 2-223-244
Open 4 Business Productions LLC     Best Friend Magic - (Chicago Fire)             11/20/2019           WNBC         PA 2-227-342
Open 4 Business Productions LLC     Buckle Up - (Chicago Fire)                     10/23/2019           WNBC         PA 2-223-146
Open 4 Business Productions LLC     Divisional Final - (World of Dance)            04/28/2019           WNBC         PA 2-192-650
                                    Episode #208 - To The Sahara and Back -
Open 4 Business Productions LLC                                                    02/05/2018           WNBC         PA 2-125-353
                                    (Better Late Than Never)
Open 4 Business Productions LLC     Fault in Him - (Chicago Fire)                  02/27/2019           WNBC         PA 2-181-537
Open 4 Business Productions LLC     Going to War - (Chicago Fire)                  10/03/2018           WNBC         PA 2-148-142
Open 4 Business Productions LLC     Happily Ever Crafter - (Making It)             09/04/2018           WNBC         PA 2-149-586
Open 4 Business Productions LLC     Hiding Not Seeking - (Chicago Fire)            03/08/2018           WNBC         PA 2-109-983
Open 4 Business Productions LLC     Home Sweet Home - (Making It)                  08/07/2018           WNBC         PA 2-149-573
Open 4 Business Productions LLC     I'm Not Leaving You - (Chicago Fire)           05/22/2019           WNBC         PA 2-204-279
Open 4 Business Productions LLC     Infection, Part 1 - (Chicago Fire)             10/16/2019           WNBC         PA 2-223-124
Open 4 Business Productions LLC     Inside Out - (Making It)                       08/28/2018           WNBC         PA 2-149-584
Open 4 Business Productions LLC     Inside These Walls - (Chicago Fire)            01/09/2019           WNBC         PA 2-177-823
Open 4 Business Productions LLC     It Wasn't About Hockey - (Chicago Fire)        02/13/2019           WNBC         PA 2-178-187
Open 4 Business Productions LLC     Law of the Jungle - (Chicago Fire)             02/01/2018           WNBC         PA 2-100-961
Open 4 Business Productions LLC     Looking For A Lifeline - (Chicago Fire)        03/22/2018           WNBC         PA 2-114-733
Open 4 Business Productions LLC     Make This Right - (Chicago Fire)               01/23/2019           WNBC         PA 2-168-329
Open 4 Business Productions LLC     Meet Your Makers - (Making It)                 07/31/2018           WNBC         PA 2-149-567
Open 4 Business Productions LLC     Move a Wall - (Chicago Fire)                   03/27/2019           WNBC         PA 2-188-152
                                    No Such Things as Bad Luck - (Chicago
Open 4 Business Productions LLC                                                    04/03/2019           WNBC         PA 2-190-329
                                    Fire)
Open 4 Business Productions LLC     One for the Ages - (Chicago Fire)              05/10/2018           WNBC         PA 2-124-500
Open 4 Business Productions LLC     PA 2-144-615                                   09/05/2018           WNBC         PA 2-144-615
Open 4 Business Productions LLC     Party Time! - (Making It)                      08/14/2018           WNBC         PA 2-149-577
Open 4 Business Productions LLC     Pit White On Me - (Chicago Fire)               04/05/2018           WNBC         PA 2-117-834
Open 4 Business Productions LLC     Sacred Ground - (Chicago Fire)                 09/25/2019           WNBC         PA 2-221-648
Open 4 Business Productions LLC     Seeing Is Believing - (Chicago Fire)           11/13/2019           WNBC         PA 2-227-345
Open 4 Business Productions LLC     The Chance To Forgive - (Chicago Fire)         03/22/2018           WNBC         PA 2-114-734

Open 4 Business Productions LLC     The Comedy Clash 1 - (Bring the Funny)         08/06/2019           WNBC         PA 2-223-100

Open 4 Business Productions LLC     The Comedy Clash 2 - (Bring the Funny)         08/13/2019           WNBC         PA 2-223-101

Open 4 Business Productions LLC     The Comedy Clash 3 - (Bring the Funny)         08/20/2019           WNBC         PA 2-221-651
Open 4 Business Productions LLC     The Cut 1 - (World of Dance)                   08/22/2018           WNBC         PA 2-157-276
Open 4 Business Productions LLC     The Cut 1 - (World of Dance)                   04/14/2019           WNBC         PA 2-193-442
Open 4 Business Productions LLC     The Cut 2 - (World of Dance)                   08/29/2018           WNBC         PA 2-157-274
Open 4 Business Productions LLC     The Cut 2 - (World of Dance)                   04/21/2019           WNBC         PA 2-201-792
Open 4 Business Productions LLC     The Duels - (World of Dance)                   08/01/2018           WNBC         PA 2-146-735
Open 4 Business Productions LLC     The Duels 1 - (World of Dance)                 07/25/2018           WNBC         PA 2-144-885
Open 4 Business Productions LLC     The Duels 1 - (World of Dance)                 03/17/2019           WNBC         PA 2-188-160
Open 4 Business Productions LLC     The Duels 2 - (World of Dance)                 03/24/2019           WNBC         PA 2-188-159
Open 4 Business Productions LLC     The Duels 3 - (World of Dance)                 08/08/2018           WNBC         PA 2-145-675
Open 4 Business Productions LLC     The Duels 3 - (World of Dance)                 03/31/2019           WNBC         PA 2-190-311
Open 4 Business Productions LLC     The Duels 4 - (World of Dance)                 08/15/2018           WNBC         PA 2-145-671
Open 4 Business Productions LLC     The Duels 4 - (World of Dance)                 04/07/2019           WNBC         PA 2-190-314
Open 4 Business Productions LLC     The F Is For - (Chicago Fire)                  03/01/2018           WNBC         PA 2-113-931
Open 4 Business Productions LLC     The Finale - (Bring the Funny)                 09/10/2019           WNBC         PA 2-223-104
Open 4 Business Productions LLC     The Finale Results - (Bring the Funny)         09/17/2019           WNBC         PA 2-223-109
Open 4 Business Productions LLC     The Grand Gesture - (Chicago Fire)             05/10/2018           WNBC         PA 2-124-503
                                    The One That Matters Most - (Chicago
Open 4 Business Productions LLC                                                    03/29/2018           WNBC         PA 2-114-740
                                    Fire)
Open 4 Business Productions LLC     The Open Mic 1 - (Bring the Funny)             07/09/2019           WNBC         PA 2-215-189
Open 4 Business Productions LLC     The Open Mic 2 - (Bring the Funny)             07/16/2019           WNBC         PA 2-215-190
Open 4 Business Productions LLC     The Open Mic 3 - (Bring the Funny)             07/13/2019           WNBC         PA 2-215-188
Open 4 Business Productions LLC     The Open Mic 4 - (Bring the Funny)             07/30/2019           WNBC         PA 2-215-191




                                                                     66
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 68 of 89
                                  American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                  Exhibit C
                                                                                                                    U.S. Copyright
         Copyright Owner                              Title                      Broadcast Date         Station
                                                                                                                  Registration Number
Open 4 Business Productions LLC     The Plunge - (Chicago Fire)                    02/06/2019           WNBC         PA 2-176-310
Open 4 Business Productions LLC     The Qualifiers 1 - (World of Dance)            05/29/2018           WNBC         PA 2-125-312
Open 4 Business Productions LLC     The Qualifiers 1 - (World of Dance)            02/26/2019           WNBC         PA 2-181-525
Open 4 Business Productions LLC     The Qualifiers 2 - (World of Dance)            06/05/2018           WNBC         PA 2-125-317
Open 4 Business Productions LLC     The Qualifiers 2 - (World of Dance)            03/03/2019           WNBC         PA 2-181-521
Open 4 Business Productions LLC     The Qualifiers 3 - (World of Dance)            06/12/2018           WNBC         PA 2-125-309
Open 4 Business Productions LLC     The Qualifiers 3 - (World of Dance)            03/10/2019           WNBC         PA 2-182-266
Open 4 Business Productions LLC     The Qualifiers 4 - (World of Dance)            06/19/2018           WNBC         PA 2-142-162
Open 4 Business Productions LLC     The Qualifiers 5 - (World of Dance)            06/26/2018           WNBC         PA 2-142-176
Open 4 Business Productions LLC     The Qualifiers 6 - (World of Dance)            07/10/2018           WNBC         PA 2-142-169
Open 4 Business Productions LLC     The Qualifiers 7 - (World of Dance)            07/17/2018           WNBC         PA 2-144-892
Open 4 Business Productions LLC     The Qualifiers 8 - (World of Dance)            07/24/2018           WNBC         PA 2-144-912
                                    The Semi-Final Showcase 1 - (Bring the
Open 4 Business Productions LLC                                                    08/27/2019           WNBC         PA 2-217-626
                                    Funny)
                                    The Semi-Final Showcase 2 - (Bring the
Open 4 Business Productions LLC                                                    09/03/2019           WNBC         PA 2-221-649
                                    Funny)
                                    The Solution To Everything - (Chicago
Open 4 Business Productions LLC                                                    11/14/2018           WNBC         PA 2-161-047
                                    Fire)
                                    The Strongest Among Us - (Chicago
Open 4 Business Productions LLC                                                    04/26/2018           WNBC         PA 2-122-822
                                    Fire)
Open 4 Business Productions LLC     The Unrivaled Standard - (Chicago Fire)        05/03/2018           WNBC         PA 2-122-836
Open 4 Business Productions LLC     The White Wale - (Chicago Fire)                05/15/2019           WNBC         PA 2-193-808
                                    Thirty Percent Sleight of Hand -
Open 4 Business Productions LLC                                                    10/10/2018           WNBC         PA 2-148-144
                                    (Chicago Fire)
Open 4 Business Productions LLC     This Isn't Charity - (Chicago Fire)            10/17/2018           WNBC         PA 2-162-824
Open 4 Business Productions LLC     Try Like Hell - (Chicago Fire)                 05/08/2019           WNBC         PA 2-192-619
                                    Until the Weather Breaks - (Chicago
Open 4 Business Productions LLC                                                    04/24/2019           WNBC         PA 2-189-412
                                    Fire)
Open 4 Business Productions LLC     Welcome to Crazytown - (Chicago Fire)          11/06/2019           WNBC         PA 2-227-330
Open 4 Business Productions LLC     What I Saw - (Chicago Fire)                    02/20/2019           WNBC         PA 2-186-309
Open 4 Business Productions LLC     What Went Wrong - (Chicago Fire)               10/30/2019           WNBC         PA 2-224-175
Open 4 Business Productions LLC     What Will Define You - (Chicago Fire)          11/07/2018           WNBC         PA 2-161-048
Open 4 Business Productions LLC     Where I Want To Be - (Chicago Fire)            04/17/2018           WNBC         PA 2-122-853
                                    Whey They See Us Coming - (Chicago
Open 4 Business Productions LLC                                                    04/02/2018           WNBC         PA 2-117-835
                                    Fire)
Open 4 Business Productions LLC     World Final - (World of Dance)                 09/12/2018           WNBC         PA 2-144-594
Open 4 Business Productions LLC     You Choose - (Chicago Fire)                    01/16/2019           WNBC         PA 2-177-821
The Walt Disney Company             BEAUTY AND THE BEAST                           12/24/2018           KTRK          PA 542-647
                                    FRESH OFF THE BOAT Series - A
Twentieth Century Fox Film
                                    LEAGUE OF HER OWN Episode (TV -                08/31/2018           KTRK         PA 2-087-987
Corporation
                                    MOTION PICTURE)
                                    FRESH OFF THE BOAT Series - A
Twentieth Century Fox Film
                                    MAN TO SHARE THE NIGHT WITH                    09/18/2018           KTRK         PA 2-115-101
Corporation
                                    Episode (TV - MOTION PICTURE)
                                    FRESH OFF THE BOAT Series - B AS
Twentieth Century Fox Film
                                    IN BEST FRIENDS Episode (TV -                  01/23/2018           WABC         PA 2-067-380
Corporation
                                    MOTION PICTURE)
                                    FRESH OFF THE BOAT Series - BE A
Twentieth Century Fox Film
                                    MAN Episode (TV - MOTION                       02/22/2019           KTRK         PA 2-175-652
Corporation
                                    PICTURE)
                                    FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                                    COUSIN EDDIE Episode (TV -                     12/14/2018           KTRK         PA 2-168-494
Corporation
                                    MOTION PICTURE)
                                    FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                                    CUPID'S CROSSBOW Episode (TV -                 02/15/2019           KTRK         PA 2-175-169
Corporation
                                    MOTION PICTURE)




                                                                     67
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 69 of 89
                             American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                             Exhibit C
                                                                                                               U.S. Copyright
         Copyright Owner                         Title                      Broadcast Date         Station
                                                                                                             Registration Number
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film     DRIVER'S EDDIE 2: ORLANDO
                                                                              01/18/2019           KTRK         PA 2-171-850
Corporation                    DRIFT Episode(TV - MOTION
                               PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               DRIVER'S EDDIE Episode (TV -                   11/02/2018           KTRK         PA 2-164-539
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series - FIRST
Twentieth Century Fox Film
                               DAY Episode (TV - MOTION                       08/10/2018           WABC         PA 2-072-954
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series - FOUR
Twentieth Century Fox Film
                               FUNERALS AND A WEDDING                         08/24/2018           KTRK         PA 2-080-193
Corporation
                               Episode (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               FRESH OFF THE RV Episode (TV -                 10/05/2018           KTRK         PA 2-155-534
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               GRAND-MAHJONG Episode (TV -                    02/01/2019           KTRK         PA 2-175-126
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series - JUST
Twentieth Century Fox Film
                               THE TWO OF US Episode (TV -                    01/04/2019           KTRK         PA 2-178-466
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series - KING
Twentieth Century Fox Film
                               IN THE NORTH Episode (TV -                     03/20/2018           WABC         PA 2-106-784
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               LEGENDS OF THE FORTIETH                        01/25/2019           KTRK         PA 2-171-859
Corporation
                               Episode (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series - LET
Twentieth Century Fox Film
                               ME GO,BRO Episode(TV - MOTION                  02/27/2018           WABC         PA 2-110-405
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               MEASURE TWICE, CUT ONCE                        03/13/2018           WABC         PA 2-106-768
Corporation
                               Episode (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series - MO
Twentieth Century Fox Film
                               CHINESE MO' PROBLEMS Episode                   11/09/2018           KTRK         PA 2-164-536
Corporation
                               (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series - NERD
Twentieth Century Fox Film
                               WATCHING Episode (TV - MOTION                  03/29/2019           KTRK         PA 2-194-476
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series - NO
Twentieth Century Fox Film
                               APOLOGY NECESSARY Episode (TV -                04/12/2019           KTRK         PA 2-194-468
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               RANCHO CONTENTO Episode (TV -                  03/15/2019           KTRK         PA 2-183-942
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series - RIDE
Twentieth Century Fox Film
                               THE TIGER Episode (TV - MOTION                 02/06/2018           WABC         PA 2-115-098
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               SUBSTANDARD Episode (TV -                      11/16/2018           KTRK         PA 2-166-351
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series - THE
Twentieth Century Fox Film
                               CAR WASH Episode (TV - MOTION                  01/16/2018           WABC         PA 2-096-617
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series - THE
Twentieth Century Fox Film
                               HAND THAT SITS THE CRADLE                      10/12/2018           KTRK         PA 2-155-536
Corporation
                               Episode (TV - MOTION PICTURE)




                                                                68
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 70 of 89
                             American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                             Exhibit C
                                                                                                               U.S. Copyright
         Copyright Owner                         Title                      Broadcast Date         Station
                                                                                                             Registration Number
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film     THESE BOOTS ARE MADE FOR
                                                                              03/08/2019           KTRK         PA 2-181-042
Corporation                    WALKIN Episode (TV - MOTION
                               PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               TRENTINA Episode (TV - MOTION                  03/01/2019           KTRK         PA 2-181-069
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               UNDER THE TAIPEI SUN Episode                   04/05/2019           KTRK         PA 2-194-471
Corporation
                               (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series - VICE
Twentieth Century Fox Film
                               MOMMY Episode (TV - MOTION                     03/22/2019           KTRK         PA 2-183-944
Corporation
                               PICTURE)
                               FRESH OFF THE BOAT Series - WE
Twentieth Century Fox Film
                               NEED TO TALK ABOUT EVAN                        01/30/2018           WABC         PA 2-114-613
Corporation
                               Episode (TV - MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film     WHERE HAVE ALL THE
                                                                              12/07/2018           KTRK         PA 2-168-492
Corporation                    CATTLEMEN GONE? Episode (TV -
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               WORKIN' THE 'WEEN Episode (TV -                10/19/2018           KTRK         PA 2-155-542
Corporation
                               MOTION PICTURE)
                               FRESH OFF THE BOAT Series -
Twentieth Century Fox Film
                               YOU'VE GOTA GIRL FRIEND Episode                01/11/2019           KTRK         PA 2-178-467
Corporation
                               (TV- MOTION PICTURE)
                               MODERN FAMILY Series - A
Twentieth Century Fox Film
                               MOVING DAY Episode (TV -                       01/09/2019           KTRK         PA 2-178-655
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - A
Twentieth Century Fox Film
                               SKETCHY AREA Episode (TV -                     10/10/2018           KTRK         PA 2-158-393
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - BLASTS
Twentieth Century Fox Film
                               FROM THE PAST Episode (TV -                    01/16/2019           KTRK         PA 2-171-150
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - BRUSHES
Twentieth Century Fox Film
                               WITH CELEBRITY Episode (TV -                   01/24/2018           WABC         PA 2-093-748
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - CAN'T
Twentieth Century Fox Film
                               ELOPE Episode (TV - MOTION                     04/10/2019           KTRK         PA 2-194-487
Corporation
                               PICTURE)
                               MODERN FAMILY Series - CATCH
Twentieth Century Fox Film
                               OF THE DAY Episode (TV - MOTION                05/30/2018           WABC         PA 2-072-976
Corporation
                               PICTURE)
                               MODERN FAMILY Series - CHIPS
Twentieth Century Fox Film
                               AND SALSA Episode (TV - MOTION                 04/11/2018           WABC         PA 2-117-448
Corporation
                               PICTURE)
                               MODERN FAMILY Series - CLASH
Twentieth Century Fox Film
                               OF SWORDS Episode (TV - MOTION                 05/16/2018           WABC         PA 2-130-584
Corporation
                               PICTURE)
                               MODERN FAMILY Series - DADDY
Twentieth Century Fox Film
                               ISSUES Episode (TV - MOTION                    04/04/2018           WABC         PA 2-117-811
Corporation
                               PICTURE)
                               MODERN FAMILY Series - DEAR
Twentieth Century Fox Film
                               BELOVED FAMILY Episode (TV -                   02/21/2018           WABC         PA 2-096-683
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - DID THE
Twentieth Century Fox Film
                               CHICKEN CROSS THE ROAD?                        11/07/2018           KTRK         PA 2-164-700
Corporation
                               Episode (TV - MOTION PICTURE)




                                                                69
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 71 of 89
                             American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                             Exhibit C
                                                                                                               U.S. Copyright
         Copyright Owner                         Title                      Broadcast Date         Station
                                                                                                             Registration Number
                               MODERN FAMILY Series - GOOD
Twentieth Century Fox Film
                               GRIEF Episode (TV - MOTION                     10/24/2018           KTRK         PA 2-158-372
Corporation
                               PICTURE)
                               MODERN FAMILY Series - HE SAID,
Twentieth Century Fox Film
                               SHE SHED Episode (TV - MOTION                  02/06/2018           WABC         PA 2-096-682
Corporation
                               PICTURE)
                               MODERN FAMILY Series - I LOVE A
Twentieth Century Fox Film
                               PARADE Episode (TV - MOTION                    09/26/2018           KTRK         PA 2-143-985
Corporation
                               PICTURE)
                               MODERN FAMILY Series - IN YOUR
Twentieth Century Fox Film
                               HEAD Episode (TV - MOTION                      02/27/2018           WABC         PA 2-096-678
Corporation
                               PICTURE)
                               MODERN FAMILY Series - KIDS
Twentieth Century Fox Film
                               THESE DAYS Episode (TV - MOTION                11/28/2018           KTRK         PA 2-166-352
Corporation
                               PICTURE)
                               MODERN FAMILY Series - KISS AND
Twentieth Century Fox Film
                               TELL Episode (TV - MOTION                      10/03/2018           KTRK         PA 2-143-982
Corporation
                               PICTURE)
                               MODERN FAMILY Series - LAKE
Twentieth Century Fox Film
                               LIFE Episode (TV - MOTION                      03/14/2018           WABC         PA 2-072-984
Corporation
                               PICTURE)
Twentieth Century Fox Film     MODERN FAMILY Series - MOTHER!
                                                                              05/02/2018           WABC         PA 2-130-582
Corporation                    Episode (TV - MOTION PICTURE)
                               MODERN FAMILY Series - NO
Twentieth Century Fox Film
                               SMALL FEET Episode (TV - MOTION                02/14/2018           WABC         PA 2-093-752
Corporation
                               PICTURE)
                               MODERN FAMILY Series - ON THE
Twentieth Century Fox Film
                               SAME PAIGE Episode (TV - MOTION                10/31/2018           KTRK         PA 2-164-544
Corporation
                               PICTURE)
                               MODERN FAMILY Series - PUTTING
Twentieth Century Fox Film     DOWN ROOTS Episode (TV MOTION
                                                                              12/05/2018           KTRK         PA 2-168-504
Corporation                    PICTURE) MODERN FAMILY Series -
                               THE TREE OF STRIFE Episode
                               MODERN FAMILY Series - RED
Twentieth Century Fox Film
                               ALERT Episode (TV - MOTION                     02/27/2019           KTRK         PA 2-175-637
Corporation
                               PICTURE)
                               MODERN FAMILY Series - ROYAL
Twentieth Century Fox Film
                               VISIT Episode (TV - MOTION                     03/28/2018           WABC         PA 2-117-808
Corporation
                               PICTURE)
                               MODERN FAMILY Series - SEX,
Twentieth Century Fox Film
                               LIES, AND KICKBALL Episode (TV -               04/18/2018           WABC         PA 2-079-988
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - STAND
Twentieth Century Fox Film
                               BY YOUR MAN Episode (TV -                      03/20/2019           KTRK         PA 2-183-950
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - STUCK IN
Twentieth Century Fox Film
                               A MOMENT Episode (TV - MOTION                  12/12/2018           KTRK         PA 2-178-653
Corporation
                               PICTURE)
                               MODERN FAMILY Series - SUPER
Twentieth Century Fox Film
                               SHOWER BABY BOWL Episode (TV -                 02/20/2019           KTRK         PA 2-175-639
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - TEN
Twentieth Century Fox Film
                               YEARS LATER Episode (TV -                      01/23/2018           WABC         PA 2-079-987
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - THE
Twentieth Century Fox Film
                               ESCAPE Episode (TV - MOTION                    05/09/2018           WABC         PA 2-130-583
Corporation
                               PICTURE)




                                                                70
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 72 of 89
                             American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                             Exhibit C
                                                                                                               U.S. Copyright
         Copyright Owner                         Title                      Broadcast Date         Station
                                                                                                             Registration Number
                               MODERN FAMILY Series - THE
Twentieth Century Fox Film
                               LONG GOODBYE Episode (TV -                     03/20/2018           WABC         PA 2-072-982
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - THE
Twentieth Century Fox Film
                               WILD Episode (TV - MOTION                      03/13/2019           KTRK         PA 2-183-951
Corporation
                               PICTURE)
                               MODERN FAMILY Series - TORN
Twentieth Century Fox Film
                               BETWEEN TWO LOVERS Episode                     10/17/2018           KTRK         PA 2-158-528
Corporation
                               (TV - MOTION PICTURE)
                               MODERN FAMILY Series - TOUGH
Twentieth Century Fox Film
                               LOVE Episode (TV - MOTION                      01/31/2018           WABC         PA 2-093-759
Corporation
                               PICTURE)
                               MODERN FAMILY Series - WE NEED
Twentieth Century Fox Film
                               TO TALK ABOUT LILY Episode (TV -               01/30/2019           KTRK         PA 2-175-188
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series -
Twentieth Century Fox Film     WHANEX? Episode (TV - MOTION
                                                                              01/23/2019           KTRK         PA 2-171-149
Corporation                    PICTURE) MODERN FAMILY Series -
                               WHAT'S NEXT? Episode
                               MODERN FAMILY Series - WINE
Twentieth Century Fox Film
                               WEEKEND Episode (TV - MOTION                   03/21/2018           WABC         PA 2-105-839
Corporation
                               PICTURE)
                               MODERN FAMILY Series - WINNER
Twentieth Century Fox Film
                               WINNER TURKEY DINNER Episode                   11/21/2018           KTRK         PA 2-088-012
Corporation
                               (TV - MOTION PICTURE)
                               MODERN FAMILY Series - WRITTEN
Twentieth Century Fox Film
                               IN THE STARS Episode (TV -                     02/28/2018           WABC         PA 2-110-360
Corporation
                               MOTION PICTURE)
                               MODERN FAMILY Series - YES-
                               WOMAN Episode (TV - MOTION
Twentieth Century Fox Film
                               PICTURE) MODERN FAMILY Series -                04/03/2019           KTRK         PA 2-194-489
Corporation
                               PRANKS FOR THE MEMORIES
                               Episode
Universal Television LLC       #Cloud9Fail - (Superstore)                     05/09/2019           WNBC         PA 2-193-784
Universal Television LLC       11 Years Later - (Will & Grace Reunion)        09/28/2017           WNBC         PA 2-066-509
Universal Television LLC       25 Years to Life - (Bluff City Law)            10/07/2019           WNBC         PA 2-221-723
                               A Chip Driver Mystery - (The Good
Universal Television LLC                                                      10/31/2019           WNBC         PA 2-225-993
                               Place)
                               A Fractured Inheritance - (The Good
Universal Television LLC                                                      11/01/2018           WNBC         PA 2-160-320
                               Place)
                               A Gay Olde Christmas - (Will & Grace
Universal Television LLC                                                      12/05/2017           WNBC         PA 2-090-578
                               Reunion)
                               A Girl from Arizona Pt. 1 - (The Good
Universal Television LLC                                                      09/26/2019           WNBC         PA 2-224-048
                               Place)
                               A Girl from Arizona, Part 2 - (The Good
Universal Television LLC                                                      10/03/2019           WNBC         PA 2-222-152
                               Place)
                               A Little Late with Lilly Singh - A
Universal Television LLC                                                      09/18/2019           WNBC         PA 2-224-735
                               Primetime Special
Universal Television LLC       A Seat at the Table - (New Amsterdam)          01/15/2019           WNBC         PA 2-178-127
                               A Story of More Woe - (Law & Order:
Universal Television LLC                                                      01/31/2019           WNBC         PA 2-178-178
                               Special Victims Unit)
                               A Tale of Two Bandits - (Brooklyn Nine-
Universal Television LLC                                                      02/07/2019           WNBC         PA 2-186-303
                               Nine)
Universal Television LLC       A View From The Top - (Good Girls)             04/02/2018           WNBC         PA 2-114-217
Universal Television LLC       A Walking Shadow - (Shades of Blue)            07/08/2018           WNBC         PA 2-132-698
Universal Television LLC       Absolution - (Chicago PD)                      11/20/2019           WNBC         PA 2-227-340




                                                                71
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 73 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             Accredo - (Law & Order: Special
Universal Television LLC                                                    10/18/2018           WNBC         PA 2-160-169
                             Victims Unit)
Universal Television LLC     Aftermath - (Superstore)                       04/26/2018           WNBC         PA 2-125-355
Universal Television LLC     All The Lonely People - (Chicago Med)          01/09/2019           WNBC         PA 2-165-631
Universal Television LLC     Allegiance - (Chicago PD)                      05/02/2018           WNBC         PA 2-122-831
                             Alta Kockers - (Law & Order: Special
Universal Television LLC                                                    11/29/2018           WNBC         PA 2-168-331
                             Victims Unit)
Universal Television LLC     Altum Somnum - (Reverie)                       06/27/2018           WNBC         PA 2-132-689
Universal Television LLC     American Epidemic - (Bluff City Law)           11/04/2019           WNBC         PA 2-224-590
                             American Good Place Warrior -
Universal Television LLC                                                    07/11/2019           WNBC         PA 2-210-850
                             (Hollywood Game Night)
Universal Television LLC     Amnesty - (Superstore)                         03/15/2018           WNBC         PA 2-113-273
Universal Television LLC     An Inconvenient Truth - (Chicago Med)          04/17/2018           WNBC         PA 2-122-854
Universal Television LLC     An Offer - (The Enemy Within)                  04/15/2019           WNBC         PA 2-193-472
Universal Television LLC     Anchor Away - (Will & Grace Reunion)           12/06/2018           WNBC         PA 2-163-930
Universal Television LLC     Anima Sola - (New Amsterdam)                   01/22/2019           WNBC         PA 2-168-654
Universal Television LLC     Anthem - (Chicago Med)                         02/07/2018           WNBC         PA 2-100-965
Universal Television LLC     Anthropocene - (New Amsterdam)                 10/30/2018           WNBC         PA 2-144-920
Universal Television LLC     Apertus (Pilot) - (Reverie)                    05/30/2018           WNBC         PA 2-124-625
Universal Television LLC     As Long as It Takes - (New Amsterdam)          11/27/2018           WNBC         PA 2-168-657
Universal Television LLC     Assets - (Chicago PD)                          10/02/2019           WNBC         PA 2-222-323
                             Assumptions - (Law & Order: Special
Universal Television LLC                                                    05/09/2019           WNBC         PA 2-193-798
                             Victims Unit)
                             At Midnight in Manhattan - (Law &
Universal Television LLC                                                    10/24/2019           WNBC         PA 2-223-142
                             Order: Special Victims Unit)
Universal Television LLC     Atom Bomb - (Good Girls)                       03/19/2018           WNBC         PA 2-113-265
Universal Television LLC     Baby Shower - (Superstore)                     10/11/2018           WNBC         PA 2-160-319
                             Bachelor/ette Party - (Brooklyn Nine-
Universal Television LLC                                                    04/29/2018           WNBC         PA 2-127-612
                             Nine)
Universal Television LLC     Back to School - (Superstore)                  10/04/2018           WNBC         PA 2-159-996
                             Backed Against the Wall - (Chicago
Universal Television LLC                                                    10/17/2018           WNBC         PA 2-160-209
                             Med)
Universal Television LLC     Backup - (Abby's)                              05/30/2019           WNBC         PA 2-204-192
Universal Television LLC     Bad Boys - (Chicago PD)                        10/10/2018           WNBC         PA 2-148-146
Universal Television LLC     Be My Better Half - (Chicago Med)              09/26/2018           WNBC         PA 2-160-220
Universal Television LLC     Best Laid Plans - (Chicago Med)                03/27/2018           WNBC         PA 2-114-738
Universal Television LLC     Best Self - (The Good Place)                   01/11/2018           WNBC         PA 2-099-147
Universal Television LLC     Black & Black - (Chicago PD)                   11/14/2018           WNBC         PA 2-162-826
Universal Television LLC     Black Bear - (The Enemy Within)                03/04/2019           WNBC         PA 2-181-545
                             Blackout - (Law & Order: Special
Universal Television LLC                                                    03/21/2019           WNBC         PA 2-188-154
                             Victims Unit)
Universal Television LLC     Blizzard - (Superstore)                        03/21/2019           WNBC         PA 2-186-715
Universal Television LLC     Blue is the Coldest Color - (Reverie)          06/20/2018           WNBC         PA 2-128-963
Universal Television LLC     Bond. Jane Bond. - (Reverie)                   06/06/2018           WNBC         PA 2-127-600
Universal Television LLC     Book Club - (Abby's)                           04/18/2019           WNBC         PA 2-201-872
Universal Television LLC     Borderline - (Good Girls)                      03/12/2018           WNBC         PA 2-113-267
Universal Television LLC     Born This Way - (Chicago Med)                  03/20/2018           WNBC         PA 2-114-741
Universal Television LLC     Boundaries - (New Amsterdam)                   10/16/2018           WNBC         PA 2-161-402
Universal Television LLC     Breaking Point - (Chicago PD)                  03/14/2018           WNBC         PA 2-113-215
Universal Television LLC     Bring Me Stanton - (Rise)                      04/17/2018           WNBC         PA 2-131-321
                             Brooklyn Nine Ne-Yo Game Night -
Universal Television LLC                                                    08/21/2019           WNBC         PA 2-219-957
                             (Hollywood Game Night)
                             Brothel - (Law & Order: Special Victims
Universal Television LLC                                                    02/14/2019           WNBC         PA 2-178-184
                             Unit)
Universal Television LLC     Brotherhood - (Chicago PD)                     01/09/2019           WNBC         PA 2-165-632
Universal Television LLC     Brother's Keeper - (Chicago PD)                10/23/2019           WNBC         PA 2-223-135
Universal Television LLC     Burning Miles - (A.P. Bio)                     03/01/2018           WNBC         PA 2-210-355
Universal Television LLC     By Virtue Fall - (Shades of Blue)              08/19/2018           WNBC         PA 2-157-270
Universal Television LLC     Can't Unring That Bell - (Chicago Med)         02/13/2019           WNBC         PA 2-178-193




                                                              72
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 74 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Career Day - (Marlon)                          07/12/2018           WNBC         PA 2-133-153
                             Caretaker - (Law & Order: Special
Universal Television LLC                                                    11/01/2018           WNBC         PA 2-144-914
                             Victims Unit)
Universal Television LLC     Casecation - (Brooklyn Nine-Nine)              04/11/2019           WNBC         PA 2-201-868
Universal Television LLC     Cavitation - (New Amsterdam)                   10/23/2018           WNBC         PA 2-164-285
                             Chasing Demons - (Law & Order:
Universal Television LLC                                                    02/28/2018           WNBC         PA 2-113-925
                             Special Victims Unit)
                             Chidi Sees the Time-Knife - (The Good
Universal Television LLC                                                    01/17/2019           WNBC         PA 2-172-538
                             Place)
Universal Television LLC     Chigorin - (The Enemy Within)                  04/29/2019           WNBC         PA 2-193-738
Universal Television LLC     Chillaxing - (The Good Place)                  10/10/2019           WNBC         PA 2-222-146
Universal Television LLC     Choosing to Hope - (The Village)               05/07/2019           WNBC         PA 2-193-723
Universal Television LLC     Cinco de Mayo - (Brooklyn Nine-Nine)           05/09/2019           WNBC         PA 2-193-737
Universal Television LLC     Cloud 9 Academy - (Superstore)                 03/07/2019           WNBC         PA 2-186-057
Universal Television LLC     Cloud 9.0 - (Superstore)                       09/26/2019           WNBC         PA 2-221-622
Universal Television LLC     Cloud Green - (Superstore)                     05/02/2019           WNBC         PA 2-189-678
Universal Television LLC     Confession - (Chicago PD)                      05/15/2019           WNBC         PA 2-193-805
Universal Television LLC     Confessions - (The Enemy Within)               03/18/2019           WNBC         PA 2-182-285
                             Conscious Coupling - (Will & Grace
Universal Television LLC                                                    03/21/2019           WNBC         PA 2-186-698
                             Reunion)
Universal Television LLC     Costume Competition - (Superstore)             10/25/2018           WNBC         PA 2-160-321
Universal Television LLC     Couldn't Not Love You - (The Village)          04/30/2019           WNBC         PA 2-189-712
                             Counselor, It's Chinatown - (Law &
Universal Television LLC                                                    11/07/2019           WNBC         PA 2-224-594
                             Order: Special Victims Unit)
Universal Television LLC     Crisis of Confidence - (Chicago Med)           05/08/2018           WNBC         PA 2-124-510
Universal Television LLC     Croaklahoma - (New Amsterdam)                  03/05/2019           WNBC         PA 2-181-531
Universal Television LLC     Cry Havoc - (Shades of Blue)                   08/05/2018           WNBC         PA 2-146-729
Universal Television LLC     Curbside Pickup - (Superstore)                 11/21/2019           WNBC         PA 2-225-478
                             Dance Dance Resolution - (The Good
Universal Television LLC                                                    09/28/2017           WNBC         PA 2-068-563
                             Place)
                             Dare - (Law & Order: Special Victims
Universal Television LLC                                                    03/14/2018           WNBC         PA 2-112-798
                             Unit)
Universal Television LLC     Dating Toledoans - (A.P. Bio)                  03/08/2018           WNBC         PA 2-110-359
                             Dead man Texting - (Will & Grace
Universal Television LLC                                                    02/07/2019           WNBC         PA 2-176-315
                             Reunion)
Universal Television LLC     Deal or No Deal - (Champions)                  05/25/2018           WNBC         PA 2-123-120
                             Dear Ben - (Law & Order: Special
Universal Television LLC                                                    01/17/2019           WNBC         PA 2-172-536
                             Victims Unit)
                             Dearly Beloved - (Law & Order: Special
Universal Television LLC                                                    04/04/2019           WNBC         PA 2-190-326
                             Victims Unit)
Universal Television LLC     Death Do Us Part - (Chicago Med)               12/05/2018           WNBC         PA 2-163-935
Universal Television LLC     Decoded - (The Enemy Within)                   04/08/2019           WNBC         PA 2-201-818
Universal Television LLC     Delivery Day - (Superstore)                    11/01/2018           WNBC         PA 2-144-900
Universal Television LLC     Derek - (The Good Place)                       11/02/2017           WNBC         PA 2-085-064
Universal Television LLC     Descent - (Chicago PD)                         12/05/2018           WNBC         PA 2-163-936
Universal Television LLC     Despedida - (Reverie)                          07/25/2018           WNBC         PA 2-133-160
Universal Television LLC     Devil In Disguise - (Chicago Med)              04/10/2018           WNBC         PA 2-117-833
Universal Television LLC     DFW - (Brooklyn Nine-Nine)                     04/15/2018           WNBC         PA 2-131-475
                             DISS - (Law & Order: Special Victims
Universal Television LLC                                                    05/02/2019           WNBC         PA 2-193-799
                             Unit)
Universal Television LLC     District Manager - (Superstore)                03/29/2018           WNBC         PA 2-117-499
Universal Television LLC     Divorce Counseling - (Marlon)                  06/21/2018           WNBC         PA 2-128-974
                             Don't Let the Good Life Pass You By -
Universal Television LLC                                                    11/15/2018           WNBC         PA 2-161-056
                             (The Good Place)
Universal Television LLC     Doubt - (Chicago PD)                           09/25/2019           WNBC         PA 2-217-629
Universal Television LLC     Down By Law - (Chicago Med)                    02/27/2018           WNBC         PA 2-113-896
                             Down Low in Hell's Kitchen - (Law &
Universal Television LLC                                                    10/10/2019           WNBC         PA 2-223-253
                             Order: Special Victims Unit)
Universal Television LLC     Dr. Potato - (Sunnyside)                       10/10/2019           WNBC         PA 2-222-153
Universal Television LLC     Dr. Whoopsie - (A.P. Bio)                      05/02/2019           WNBC         PA 2-189-709




                                                              73
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 75 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Drenching Dallas - (A.P. Bio)                  05/03/2018           WNBC         PA 2-122-813
Universal Television LLC     Driving Miss Marley - (Marlon)                 07/05/2018           WNBC         PA 2-141-814
                             Drown the Sadness in Chardonnay -
Universal Television LLC                                                    11/30/2018           WNBC         PA 2-168-608
                             (Midnight, Texas)
Universal Television LLC     Durbin Crashes - (A.P. Bio)                    04/02/2018           WNBC         PA 2-117-495
Universal Television LLC     Easter - (Superstore)                          04/18/2019           WNBC         PA 2-193-482
                             Eat, Pray, Love, Phone, Sex - (Will &
Universal Television LLC                                                    10/24/2019           WNBC         PA 2-225-992
                             Grace Reunion)
Universal Television LLC     Eight Pigs and a Rat - (A.P. Bio)              04/09/2018           WNBC         PA 2-131-476
                             Emergency Contact - (Will & Grace
Universal Television LLC                                                    10/12/2017           WNBC         PA 2-067-731
                             Reunion)
                             Employee Appreciation Day -
Universal Television LLC                                                    05/16/2019           WNBC         PA 2-207-573
                             (Superstore)
                             Employee of the Bearimy - (The Good
Universal Television LLC                                                    10/24/2019           WNBC         PA 2-225-884
                             Place)
                             End Game - (Law & Order: Special
Universal Television LLC                                                    05/16/2019           WNBC         PA 2-193-794
                             Victims Unit)
Universal Television LLC     Endings - (Chicago PD)                         10/03/2018           WNBC         PA 2-149-097
Universal Television LLC     Every Last Minute - (New Amsterdam)            10/09/2018           WNBC         PA 2-160-376
                             Everything Is Bonzer! Pt. 1 &
Universal Television LLC     Everything Is Bonzer! Pt. 2 - (The Good        09/27/2018           WNBC         PA 2-160-144
                             Place)
Universal Television LLC     Everything Must Go - (Good Girls)              03/31/2019           WNBC         PA 2-189-170
                             Exile - (Law & Order: Special Victims
Universal Television LLC                                                    10/25/2018           WNBC         PA 2-160-176
                             Unit)
Universal Television LLC     Existential Crisis - (The Good Place)          10/12/2017           WNBC         PA 2-067-894
Universal Television LLC     Eye Horus - (The Enemy Within)                 04/01/2019           WNBC         PA 2-182-282
                             Facing Demons - (Law & Order: Special
Universal Television LLC                                                    02/21/2019           WNBC         PA 2-186-313
                             Victims Unit)
Universal Television LLC     False Positive - (Chicago PD)                  10/30/2019           WNBC         PA 2-224-179
Universal Television LLC     Familia - (Chicago PD)                         10/09/2019           WNBC         PA 2-223-252
Universal Television LLC     Family, Trip - (Will & Grace Reunion)          01/31/2019           WNBC         PA 2-178-124
Universal Television LLC     Fathers and Sons - (Chicago PD)                10/24/2018           WNBC         PA 2-160-194
                             Fire in a Crowded Theater - (Bluff City
Universal Television LLC                                                    10/14/2019           WNBC         PA 2-225-871
                             Law)
Universal Television LLC     Five Miles West - (New Amsterdam)              04/16/2019           WNBC         PA 2-193-452
Universal Television LLC     Folie A Deux - (Chicago Med)                   03/06/2018           WNBC         PA 2-113-922
Universal Television LLC     Forced Hire - (Superstore)                     10/10/2019           WNBC         PA 2-222-150
                             Forever Hold Your Peace - (Chicago
Universal Television LLC                                                    05/15/2019           WNBC         PA 2-193-803
                             Med)
Universal Television LLC     Four Movements - (Brooklyn Nine-Nine)          01/31/2019           WNBC         PA 2-178-125
Universal Television LLC     Freakin' Enamored - (A.P. Bio)                 03/15/2018           WNBC         PA 2-112-920
Universal Television LLC     Free Alcohol Day - (Abby's)                    04/11/2019           WNBC         PA 2-201-870
                             Friends and Lover - (Will & Grace
Universal Television LLC                                                    01/04/2018           WNBC         PA 2-098-879
                             Reunion)
Universal Television LLC     Funeral Party - (Marlon)                       07/12/2018           WNBC         PA 2-141-818
Universal Television LLC     Gender Reveal - (Superstore)                   04/19/2018           WNBC         PA 2-131-326
Universal Television LLC     Ghosts - (Chicago PD)                          03/21/2018           WNBC         PA 2-114-737
Universal Television LLC     Ghosts In The Attic - (Chicago Med)            02/06/2019           WNBC         PA 2-178-196
Universal Television LLC     Gintars - (Brooklyn Nine-Nine)                 03/04/2019           WNBC         PA 2-186-699
Universal Television LLC     Good Men - (Chicago PD)                        02/20/2019           WNBC         PA 2-186-315
Universal Television LLC     Good Police - (Shades of Blue)                 06/17/2018           WNBC         PA 2-128-969
Universal Television LLC     Good Soldiers - (New Amsterdam)                11/05/2019           WNBC         PA 2-224-750
Universal Television LLC     Good Thing - (The Village)                     03/26/2019           WNBC         PA 2-189-166
                             Goodnight Sweet Prince - (Shades of
Universal Television LLC                                                    08/12/2018           WNBC         PA 2-145-657
                             Blue)
Universal Television LLC     Got A Friend In Me - (Chicago Med)             10/23/2019           WNBC         PA 2-223-138
Universal Television LLC     Grace's Secret - (Will & Grace Reunion)        11/01/2018           WNBC         PA 2-144-908




                                                              74
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 76 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Grand Re-Opening - (Superstore)                09/28/2017           WNBC         PA 2-115-405
Universal Television LLC     Grandma Dearest - (Champions)                  04/19/2018           WNBC         PA 2-131-327
Universal Television LLC     Grandpa Jack - (Will & Grace Reunion)          10/19/2017           WNBC         PA 2-071-922
                             Gray Star Mutual - (Brooklyn Nine-
Universal Television LLC                                                    04/22/2018           WNBC         PA 2-173-204
                             Nine)
Universal Television LLC     Groundhog Day - (Superstore)                   02/01/2018           WNBC         PA 2-108-737
                             Guardian - (Law & Order: Special
Universal Television LLC                                                    05/09/2018           WNBC         PA 2-124-514
                             Victims Unit)
Universal Television LLC     Handcuffed - (A.P. Bio)                        05/30/2019           WNBC         PA 2-204-239
Universal Television LLC     Happiness - (A.P. Bio)                         03/07/2019           WNBC         PA 2-186-094
Universal Television LLC     Happy Place - (New Amsterdam)                  04/23/2019           WNBC         PA 2-192-657
Universal Television LLC     Havana - (The Enemy Within)                    03/25/2019           WNBC         PA 2-189-168
                             He Said, She Said - (Brooklyn Nine-
Universal Television LLC                                                    02/28/2019           WNBC         PA 2-186-053
                             Nine)
Universal Television LLC     Head Games - (Midnight, Texas)                 10/26/2018           WNBC         PA 2-161-400
Universal Television LLC     Heart on Fire - (The Village)                  04/09/2019           WNBC         PA 2-193-476
Universal Television LLC     Heavy is the Head - (Chicago Med)              10/10/2018           WNBC         PA 2-148-135
                             Hell's Kitchen - (Law & Order: Special
Universal Television LLC                                                    11/08/2018           WNBC         PA 2-162-840
                             Victims Unit)
Universal Television LLC     Help is Other People - (The Good Place)        11/07/2019           WNBC         PA 2-225-990
                             Hitchcock & Scully - (Brooklyn Nine-
Universal Television LLC                                                    01/17/2019           WNBC         PA 2-171-873
                             Nine)
                             Ho Ho Holiday Game Night -
Universal Television LLC                                                    12/11/2018           WNBC         PA 2-171-117
                             (Hollywood Game Night)
Universal Television LLC     Homecoming - (Chicago PD)                      05/09/2018           WNBC         PA 2-124-498
Universal Television LLC     Homecoming - (Marlon)                          07/05/2018           WNBC         PA 2-141-791
Universal Television LLC     Homecoming - (The Enemy Within)                04/22/2019           WNBC         PA 2-192-684
Universal Television LLC     Honeymoon - (Brooklyn Nine-Nine)               01/05/2019           WNBC         PA 2-165-619
                             How To Succeed In Business Without
Universal Television LLC                                                    10/26/2017           WNBC         PA 2-071-921
                             Really Crying - (Will & Grace Reunion)
Universal Television LLC     Hunting Season - (Good Girls)                  05/12/2019           WNBC         PA 2-201-820
Universal Television LLC     I am Defiant - (The Village)                   05/14/2019           WNBC         PA 2-201-803
                             I Can't Imagine The Future - (Chicago
Universal Television LLC                                                    11/20/2019           WNBC         PA 2-227-353
                             Med)
Universal Television LLC     I Don't Know My Dad - (I Feel Bad)             12/27/2018           WNBC         PA 2-165-610
                             I Get Sick of Being Needed - (I Feel
Universal Television LLC                                                    09/19/2018           WNBC         PA 2-153-929
                             Bad)
Universal Television LLC     I Have Got You - (The Village)                 05/21/2019           WNBC         PA 2-207-576
Universal Television LLC     I Lie To My Kids - (I Feel Bad)                10/04/2018           WNBC         PA 2-159-995
Universal Television LLC     I Miss Important Moments - (I Feel Bad)        11/15/2018           WNBC         PA 2-161-058
Universal Television LLC     I Need My Mom - (I Feel Bad)                   11/29/2018           WNBC         PA 2-163-931
Universal Television LLC     I Put a Spell on You - (Midnight, Texas)       11/16/2018           WNBC         PA 2-161-065
                             I Think I'm Gonna Tolerate It Here -
Universal Television LLC                                                    03/15/2018           WNBC         PA 2-112-923
                             (Champions)
Universal Television LLC     I'd Rather Be Crafting - (Good Girls)          03/03/2019           WNBC         PA 2-181-543
Universal Television LLC     I'm a Massive Hypocrite - (I Feel Bad)         10/25/2018           WNBC         PA 2-161-389
                             I'm Going to Make You a Star - (Law &
Universal Television LLC                                                    09/26/2019           WNBC         PA 2-217-633
                             Order: Special Victims Unit)
Universal Television LLC     I'm Not Sentimental - (I Feel Bad)             11/01/2018           WNBC         PA 2-144-898
Universal Television LLC     I'm Vain A. F. - (I Feel Bad)                  10/18/2018           WNBC         PA 2-161-391
                             In Loco Parentis - (Law & Order: Special
Universal Television LLC                                                    03/07/2018           WNBC         PA 2-113-899
                             Victims Unit)
                             In The Valley Of Shadows - (Chicago
Universal Television LLC                                                    10/09/2019           WNBC         PA 2-223-248
                             Med)
Universal Television LLC     In Your Bones - (The Village)                  04/02/2019           WNBC         PA 2-189-167
Universal Television LLC     Infection, Part II - (Chicago Med)             10/16/2019           WNBC         PA 2-223-111
Universal Television LLC     Infection, Part III - (Chicago PD)             10/16/2019           WNBC         PA 2-223-114




                                                              75
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 77 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Informant - (Chicago PD)                       11/06/2019           WNBC         PA 2-227-322
                             It's A Family Affair - (Will & Grace
Universal Television LLC                                                    04/05/2018           WNBC         PA 2-117-503
                             Reunion)
Universal Television LLC     It's All in the Family - (Chicago Med)         10/30/2019           WNBC         PA 2-224-149
Universal Television LLC     J'Accuse - (A.P. Bio)                          04/04/2019           WNBC         PA 2-182-249
                             Jack's Big Gay Wedding - (Will & Grace
Universal Television LLC                                                    04/04/2019           WNBC         PA 2-182-247
                             Reunion)
Universal Television LLC     Jake & Amy - (Brooklyn Nine-Nine)              05/20/2018           WNBC         PA 2-123-089
                             Jane's New Diggs - (Hollywood Game
Universal Television LLC                                                    07/18/2019           WNBC         PA 2-210-826
                             Night)
Universal Television LLC     Janet and Michael - (The Good Place)           10/26/2017           WNBC         PA 2-071-923
Universal Television LLC     Janet(s) - (The Good Place)                    12/06/2018           WNBC         PA 2-163-929
Universal Television LLC     Jeff - (Good Girls)                            05/19/2019           WNBC         PA 2-206-899
Universal Television LLC     Jeremy Bearimy - (The Good Place)              10/18/2018           WNBC         PA 2-161-390
Universal Television LLC     Jesus Christ Superstar Live in Concert         04/01/2018           WNBC         PA 2-152-604
Universal Television LLC     Keepin' It 100 - (Marlon)                      06/28/2018           WNBC         PA 2-142-776
Universal Television LLC     Kid "N Play - (Will & Grace Reunion)           11/15/2018           WNBC         PA 2-161-055
Universal Television LLC     Kinda Sorta - (A.P. Bio)                       06/13/2019           WNBC         PA 2-205-264
Universal Television LLC     King - (Good Girls)                            05/26/2019           WNBC         PA 2-204-228
Universal Television LLC     King of Swords - (New Amsterdam)               03/12/2019           WNBC         PA 2-182-270
                             Kiss Me in Lamorne-ing - (Hollywood
Universal Television LLC                                                    09/11/2019           WNBC         PA 2-216-510
                             Game Night)
Universal Television LLC     Kosher AF - (Almost Family)                    11/27/2019           WNBC         PA 2-225-464
Universal Television LLC     Laid Bare - (The Village)                      04/16/2019           WNBC         PA 2-193-448
Universal Television LLC     Late Night with Seth Meyers - #0645            02/01/2018           WNBC         PA 2-116-804
Universal Television LLC     Late Night with Seth Meyers - #0646            02/05/2018           WNBC         PA 2-116-805
Universal Television LLC     Late Night with Seth Meyers - #0647            02/06/2018           WNBC         PA 2-116-301
Universal Television LLC     Late Night with Seth Meyers - #0648            02/07/2018           WNBC         PA 2-116-302
Universal Television LLC     Late Night with Seth Meyers - #0649            02/08/2018           WNBC         PA 2-116-304
Universal Television LLC     Late Night with Seth Meyers - #0650            02/26/2018           WNBC         PA 2-116-306
Universal Television LLC     Late Night with Seth Meyers - #0651            02/27/2018           WNBC         PA 2-116-307
Universal Television LLC     Late Night with Seth Meyers - #0652            02/28/2018           WNBC         PA 2-116-308
Universal Television LLC     Late Night with Seth Meyers - #0653            03/01/2018           WNBC         PA 2-116-309
Universal Television LLC     Late Night with Seth Meyers - #0654            03/05/2018           WNBC         PA 2-116-310
Universal Television LLC     Late Night with Seth Meyers - #0655            03/06/2018           WNBC         PA 2-116-311
Universal Television LLC     Late Night with Seth Meyers - #0656            03/07/2018           WNBC         PA 2-116-312
Universal Television LLC     Late Night with Seth Meyers - #0657            03/08/2018           WNBC         PA 2-116-328
Universal Television LLC     Late Night with Seth Meyers - #0658            03/12/2018           WNBC         PA 2-116-330
Universal Television LLC     Late Night with Seth Meyers - #0659            03/13/2018           WNBC         PA 2-116-331
Universal Television LLC     Late Night with Seth Meyers - #0660            03/14/2018           WNBC         PA 2-116-332
Universal Television LLC     Late Night with Seth Meyers - #0661            03/15/2018           WNBC         PA 2-116-334
Universal Television LLC     Late Night with Seth Meyers - #0662            03/19/2018           WNBC         PA 2-116-337
Universal Television LLC     Late Night with Seth Meyers - #0663            03/20/2018           WNBC         PA 2-116-339
Universal Television LLC     Late Night with Seth Meyers - #0664            03/21/2018           WNBC         PA 2-116-343
Universal Television LLC     Late Night with Seth Meyers - #0665            03/22/2018           WNBC         PA 2-116-345
Universal Television LLC     Late Night with Seth Meyers - #0666            04/02/2018           WNBC         PA 2-125-655
Universal Television LLC     Late Night with Seth Meyers - #0667            04/03/2018           WNBC         PA 2-125-656
Universal Television LLC     Late Night with Seth Meyers - #0668            04/02/2018           WNBC         PA 2-125-658
Universal Television LLC     Late Night with Seth Meyers - #0669            04/05/2018           WNBC         PA 2-125-660
Universal Television LLC     Late Night with Seth Meyers - #0670            04/09/2018           WNBC         PA 2-125-661
Universal Television LLC     Late Night with Seth Meyers - #0671            04/10/2018           WNBC         PA 2-127-745
Universal Television LLC     Late Night with Seth Meyers - #0672            04/11/2018           WNBC         PA 2-127-746
Universal Television LLC     Late Night with Seth Meyers - #0673            04/12/2018           WNBC         PA 2-127-747
Universal Television LLC     Late Night with Seth Meyers - #0674            04/23/2018           WNBC         PA 2-127-749
Universal Television LLC     Late Night with Seth Meyers - #0675            04/24/2018           WNBC         PA 2-124-069
Universal Television LLC     Late Night with Seth Meyers - #0676            04/25/2018           WNBC         PA 2-124-071
Universal Television LLC     Late Night with Seth Meyers - #0677            04/26/2018           WNBC         PA 2-124-073
Universal Television LLC     Late Night with Seth Meyers - #0678            04/30/2018           WNBC         PA 2-124-075
Universal Television LLC     Late Night with Seth Meyers - #0679            05/01/2018           WNBC         PA 2-124-077
Universal Television LLC     Late Night with Seth Meyers - #0680            05/02/2018           WNBC         PA 2-119-929




                                                              76
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 78 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Late Night with Seth Meyers - #0681            05/03/2018           WNBC         PA 2-119-928
Universal Television LLC     Late Night with Seth Meyers - #0682            05/07/2018           WNBC         PA 2-119-926
Universal Television LLC     Late Night with Seth Meyers - #0683            05/08/2018           WNBC         PA 2-119-924
Universal Television LLC     Late Night with Seth Meyers - #0684            05/09/2018           WNBC         PA 2-119-921
Universal Television LLC     Late Night with Seth Meyers - #0685            05/10/2018           WNBC         PA 2-119-919
Universal Television LLC     Late Night with Seth Meyers - #0686            05/14/2018           WNBC         PA 2-119-916
Universal Television LLC     Late Night with Seth Meyers - #0687            05/15/2018           WNBC         PA 2-119-913
Universal Television LLC     Late Night with Seth Meyers - #0688            05/16/2018           WNBC         PA 2-119-899
Universal Television LLC     Late Night with Seth Meyers - #0689            05/17/2018           WNBC         PA 2-119-893
Universal Television LLC     Late Night with Seth Meyers - #0690            05/21/2018           WNBC         PA 2-129-298
Universal Television LLC     Late Night with Seth Meyers - #0691            05/22/2018           WNBC         PA 2-129-299
Universal Television LLC     Late Night with Seth Meyers - #0692            05/23/2018           WNBC         PA 2-129-300
Universal Television LLC     Late Night with Seth Meyers - #0693            05/24/2018           WNBC         PA 2-129-301
Universal Television LLC     Late Night with Seth Meyers - #0694            06/11/2018           WNBC         PA 2-129-302
Universal Television LLC     Late Night with Seth Meyers - #0695            06/12/2018           WNBC         PA 2-129-303
Universal Television LLC     Late Night with Seth Meyers - #0696            06/13/2018           WNBC         PA 2-129-304
Universal Television LLC     Late Night with Seth Meyers - #0697            06/14/2018           WNBC         PA 2-129-305
Universal Television LLC     Late Night with Seth Meyers - #0698            06/18/2018           WNBC         PA 2-129-311
Universal Television LLC     Late Night with Seth Meyers - #0699            06/19/2018           WNBC         PA 2-129-313
Universal Television LLC     Late Night with Seth Meyers - #0700            06/20/2018           WNBC         PA 2-129-315
Universal Television LLC     Late Night with Seth Meyers - #0701            06/21/2018           WNBC         PA 2-129-318
Universal Television LLC     Late Night with Seth Meyers - #0702            06/25/2018           WNBC         PA 2-129-320
Universal Television LLC     Late Night with Seth Meyers - #0703            06/26/2018           WNBC         PA 2-129-323
Universal Television LLC     Late Night with Seth Meyers - #0704            06/27/2018           WNBC         PA 2-146-921
Universal Television LLC     Late Night with Seth Meyers - #0705            06/28/2018           WNBC         PA 2-146-922
Universal Television LLC     Late Night with Seth Meyers - #0706            07/16/2018           WNBC         PA 2-146-923
Universal Television LLC     Late Night with Seth Meyers - #0707            07/17/2018           WNBC         PA 2-146-924
Universal Television LLC     Late Night with Seth Meyers - #0708            07/18/2018           WNBC         PA 2-146-970
Universal Television LLC     Late Night with Seth Meyers - #0709            07/19/2018           WNBC         PA 2-146-971
Universal Television LLC     Late Night with Seth Meyers - #0710            07/23/2018           WNBC         PA 2-146-973
Universal Television LLC     Late Night with Seth Meyers - #0711            07/24/2018           WNBC         PA 2-146-974
Universal Television LLC     Late Night with Seth Meyers - #0712            07/25/2018           WNBC         PA 2-146-979
Universal Television LLC     Late Night with Seth Meyers - #0713            07/26/2018           WNBC         PA 2-146-980
Universal Television LLC     Late Night with Seth Meyers - #0714            07/30/2018           WNBC         PA 2-146-987
Universal Television LLC     Late Night with Seth Meyers - #0715            07/31/2018           WNBC         PA 2-146-988
Universal Television LLC     Late Night with Seth Meyers - #0716            08/01/2018           WNBC         PA 2-146-989
Universal Television LLC     Late Night with Seth Meyers - #0717            08/02/2018           WNBC         PA 2-146-990
Universal Television LLC     Late Night with Seth Meyers - #0718            08/06/2018           WNBC         PA 2-146-992
Universal Television LLC     Late Night with Seth Meyers - #0719            08/07/2018           WNBC         PA 2-146-994
Universal Television LLC     Late Night with Seth Meyers - #0720            08/08/2018           WNBC         PA 2-146-996
Universal Television LLC     Late Night with Seth Meyers - #0721            08/09/2018           WNBC         PA 2-157-738
Universal Television LLC     Late Night with Seth Meyers - #0722            08/13/2018           WNBC         PA 2-157-745
Universal Television LLC     Late Night with Seth Meyers - #0723            08/14/2018           WNBC         PA 2-157-746
Universal Television LLC     Late Night with Seth Meyers - #0724            08/15/2018           WNBC         PA 2-157-747
Universal Television LLC     Late Night with Seth Meyers - #0725            08/16/2018           WNBC         PA 2-157-761
Universal Television LLC     Late Night with Seth Meyers - #0726            09/04/2018           WNBC         PA 2-157-768
Universal Television LLC     Late Night with Seth Meyers - #0750            10/30/2018           WNBC         PA 2-156-029
Universal Television LLC     Late Night with Seth Meyers - #0751            10/31/2018           WNBC         PA 2-156-030
Universal Television LLC     Late Night with Seth Meyers - #0752            11/01/2018           WNBC         PA 2-156-045
Universal Television LLC     Late Night with Seth Meyers - #0753            11/05/2018           WNBC         PA 2-164-598
Universal Television LLC     Late Night with Seth Meyers - #0754            11/06/2018           WNBC         PA 2-164-599
Universal Television LLC     Late Night with Seth Meyers - #0755            11/07/2018           WNBC         PA 2-164-601
Universal Television LLC     Late Night with Seth Meyers - #0756            11/08/2018           WNBC         PA 2-164-602
Universal Television LLC     Late Night with Seth Meyers - #0757            11/12/2018           WNBC         PA 2-164-603
Universal Television LLC     Late Night with Seth Meyers - #0758            11/13/2018           WNBC         PA 2-164-605
Universal Television LLC     Late Night with Seth Meyers - #0759            11/14/2018           WNBC         PA 2-164-608
Universal Television LLC     Late Night with Seth Meyers - #0760            11/15/2018           WNBC         PA 2-164-611
Universal Television LLC     Late Night with Seth Meyers - #0761            11/19/2018           WNBC         PA 2-164-613
Universal Television LLC     Late Night with Seth Meyers - #0762            11/20/2018           WNBC         PA 2-164-616
Universal Television LLC     Late Night with Seth Meyers - #0763            11/21/2018           WNBC         PA 2-164-618




                                                              77
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 79 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Late Night with Seth Meyers - #0764            11/22/2018           WNBC         PA 2-164-633
Universal Television LLC     Late Night with Seth Meyers - #0765            12/03/2018           WNBC         PA 2-164-636
Universal Television LLC     Late Night with Seth Meyers - #0766            12/04/2018           WNBC         PA 2-171-432
Universal Television LLC     Late Night with Seth Meyers - #0767            12/05/2018           WNBC         PA 2-171-433
Universal Television LLC     Late Night with Seth Meyers - #0768            12/06/2018           WNBC         PA 2-171-436
Universal Television LLC     Late Night with Seth Meyers - #0769            12/10/2018           WNBC         PA 2-171-437
Universal Television LLC     Late Night with Seth Meyers - #0770            12/11/2018           WNBC         PA 2-171-441
Universal Television LLC     Late Night with Seth Meyers - #0771            12/12/2018           WNBC         PA 2-171-442
Universal Television LLC     Late Night with Seth Meyers - #0772            12/13/2018           WNBC         PA 2-171-444
Universal Television LLC     Late Night with Seth Meyers - #0773            12/17/2018           WNBC         PA 2-171-446
Universal Television LLC     Late Night with Seth Meyers - #0774            12/18/2018           WNBC         PA 2-171-450
Universal Television LLC     Late Night with Seth Meyers - #0775            12/19/2018           WNBC         PA 2-171-451
Universal Television LLC     Late Night with Seth Meyers - #0776            12/20/2018           WNBC         PA 2-171-452
Universal Television LLC     Late Night with Seth Meyers - #0777            01/07/2019           WNBC         PA 2-171-453
Universal Television LLC     Late Night with Seth Meyers - #0778            01/08/2019           WNBC         PA 2-171-454
Universal Television LLC     Late Night with Seth Meyers - #0779            01/09/2018           WNBC         PA 2-171-455
Universal Television LLC     Late Night with Seth Meyers - #0780            01/10/2019           WNBC         PA 2-171-457
Universal Television LLC     Late Night with Seth Meyers - #0781            01/14/2019           WNBC         PA 2-171-458
Universal Television LLC     Late Night with Seth Meyers - #0782            01/15/2019           WNBC         PA 2-171-459
Universal Television LLC     Late Night with Seth Meyers - #0783            01/16/2019           WNBC         PA 2-180-506
Universal Television LLC     Late Night with Seth Meyers - #0784            01/17/2019           WNBC         PA 2-180-511
Universal Television LLC     Late Night with Seth Meyers - #0785            01/21/2019           WNBC         PA 2-180-513
Universal Television LLC     Late Night with Seth Meyers - #0786            01/22/2019           WNBC         PA 2-180-514
Universal Television LLC     Late Night with Seth Meyers - #0787            01/23/2019           WNBC         PA 2-180-529
Universal Television LLC     Late Night with Seth Meyers - #0788            01/24/2019           WNBC         PA 2-180-553
Universal Television LLC     Late Night with Seth Meyers - #0789            01/28/2019           WNBC         PA 2-180-534
Universal Television LLC     Late Night with Seth Meyers - #0790            01/29/2019           WNBC         PA 2-180-480
Universal Television LLC     Late Night with Seth Meyers - #0791            01/30/2019           WNBC         PA 2-180-482
Universal Television LLC     Late Night with Seth Meyers - #0792            01/31/2019           WNBC         PA 2-180-483
Universal Television LLC     Late Night with Seth Meyers - #0793            02/04/2019           WNBC         PA 2-180-486
Universal Television LLC     Late Night with Seth Meyers - #0794            02/05/2019           WNBC         PA 2-180-487
Universal Television LLC     Late Night with Seth Meyers - #0795            02/06/2019           WNBC         PA 2-180-496
Universal Television LLC     Late Night with Seth Meyers - #0796            02/07/2019           WNBC         PA 2-180-497
Universal Television LLC     Late Night with Seth Meyers - #0798            02/12/2019           WNBC         PA 2-185-893
Universal Television LLC     Late Night with Seth Meyers - #0799            02/13/2019           WNBC         PA 2-185-894
Universal Television LLC     Late Night with Seth Meyers - #0800            02/14/2019           WNBC         PA 2-185-895
Universal Television LLC     Late Night with Seth Meyers - #0801            02/18/2019           WNBC         PA 2-185-896
Universal Television LLC     Late Night with Seth Meyers - #0802            02/19/2019           WNBC         PA 2-185-897
Universal Television LLC     Late Night with Seth Meyers - #0803            02/20/2019           WNBC         PA 2-185-898
Universal Television LLC     Late Night with Seth Meyers - #0804            02/21/2019           WNBC         PA 2-185-899
Universal Television LLC     Late Night with Seth Meyers - #0805            02/25/2019           WNBC         PA 2-185-907
Universal Television LLC     Late Night with Seth Meyers - #0806            02/26/2019           WNBC         PA 2-185-910
Universal Television LLC     Late Night with Seth Meyers - #0807            02/27/2019           WNBC         PA 2-185-921
Universal Television LLC     Late Night with Seth Meyers - #0808            02/28/2019           WNBC         PA 2-185-922
Universal Television LLC     Late Night with Seth Meyers - #0809            03/11/2019           WNBC         PA 2-185-923
Universal Television LLC     Late Night with Seth Meyers - #0810            03/12/2019           WNBC         PA 2-185-927
Universal Television LLC     Late Night with Seth Meyers - #0811            03/13/2019           WNBC         PA 2-185-929
Universal Television LLC     Late Night with Seth Meyers - #0812            03/14/2019           WNBC         PA 2-185-930
Universal Television LLC     Late Night with Seth Meyers - #0813            03/18/2019           WNBC         PA 2-185-932
Universal Television LLC     Late Night with Seth Meyers - #0814            03/19/2019           WNBC         PA 2-185-934
Universal Television LLC     Late Night with Seth Meyers - #0815            03/20/2019           WNBC         PA 2-185-936
Universal Television LLC     Late Night with Seth Meyers - #0816            03/21/2019           WNBC         PA 2-185-937
Universal Television LLC     Late Night with Seth Meyers - #0817            04/01/2019           WNBC         PA 2-196-369
Universal Television LLC     Late Night with Seth Meyers - #0818            04/02/2019           WNBC         PA 2-196-371
Universal Television LLC     Late Night with Seth Meyers - #0819            04/03/2019           WNBC         PA 2-196-372
Universal Television LLC     Late Night with Seth Meyers - #0820            04/04/2019           WNBC         PA 2-196-374
Universal Television LLC     Late Night with Seth Meyers - #0821            04/08/2019           WNBC         PA 2-196-375
Universal Television LLC     Late Night with Seth Meyers - #0822            04/09/2019           WNBC         PA 2-196-382
Universal Television LLC     Late Night with Seth Meyers - #0823            04/10/2019           WNBC         PA 2-196-384
Universal Television LLC     Late Night with Seth Meyers - #0824            04/11/2019           WNBC         PA 2-196-385




                                                              78
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 80 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Late Night with Seth Meyers - #0825            04/15/2019           WNBC         PA 2-196-387
Universal Television LLC     Late Night with Seth Meyers - #0826            04/16/2019           WNBC         PA 2-196-389
Universal Television LLC     Late Night with Seth Meyers - #0827            04/17/2019           WNBC         PA 2-196-391
Universal Television LLC     Late Night with Seth Meyers - #0828            04/18/2019           WNBC         PA 2-196-393
Universal Television LLC     Late Night with Seth Meyers - #0829            04/29/2019           WNBC         PA 2-196-395
Universal Television LLC     Late Night with Seth Meyers - #0830            04/30/2019           WNBC         PA 2-196-397
Universal Television LLC     Late Night with Seth Meyers - #0831            05/01/2019           WNBC         PA 2-196-399
Universal Television LLC     Late Night with Seth Meyers - #0832            05/02/2019           WNBC         PA 2-199-017
Universal Television LLC     Late Night with Seth Meyers - #0833            05/06/2019           WNBC         PA 2-199-018
Universal Television LLC     Late Night with Seth Meyers - #0834            05/07/2019           WNBC         PA 2-199-019
Universal Television LLC     Late Night with Seth Meyers - #0835            05/08/2019           WNBC         PA 2-199-020
Universal Television LLC     Late Night with Seth Meyers - #0836            05/09/2019           WNBC         PA 2-199-021
Universal Television LLC     Late Night with Seth Meyers - #0837            05/13/2019           WNBC         PA 2-199-022
Universal Television LLC     Late Night with Seth Meyers - #0838            05/14/2019           WNBC         PA 2-199-029
Universal Television LLC     Late Night with Seth Meyers - #0839            05/15/2019           WNBC         PA 2-199-030
Universal Television LLC     Late Night with Seth Meyers - #0840            05/16/2019           WNBC         PA 2-199-032
Universal Television LLC     Late Night with Seth Meyers - #0841            05/20/2019           WNBC         PA 2-199-336
Universal Television LLC     Late Night with Seth Meyers - #0842            05/21/2019           WNBC         PA 2-199-337
Universal Television LLC     Late Night with Seth Meyers - #0843            05/22/2019           WNBC         PA 2-199-338
Universal Television LLC     Late Night with Seth Meyers - #0844            05/23/2019           WNBC         PA 2-199-339
Universal Television LLC     Late Night with Seth Meyers - #0845            06/10/2019           WNBC         PA 2-199-467
Universal Television LLC     Late Night with Seth Meyers - #0846            06/11/2019           WNBC         PA 2-199-340
Universal Television LLC     Late Night with Seth Meyers - #0847            06/12/2019           WNBC         PA 2-199-343
Universal Television LLC     Late Night with Seth Meyers - #0848            06/13/2019           WNBC         PA 2-199-344
Universal Television LLC     Late Night with Seth Meyers - #0849            06/17/2019           WNBC         PA 2-199-360
Universal Television LLC     Late Night with Seth Meyers - #0850            06/18/2019           WNBC         PA 2-199-361
Universal Television LLC     Late Night with Seth Meyers - #0851            06/20/2019           WNBC         PA 2-199-380
Universal Television LLC     Late Night with Seth Meyers - #0852            06/24/2019           WNBC         PA 2-199-382
Universal Television LLC     Late Night with Seth Meyers - #0853            06/25/2019           WNBC         PA 2-207-927
Universal Television LLC     Late Night with Seth Meyers - #0854            06/26/2019           WNBC         PA 2-207-928
Universal Television LLC     Late Night with Seth Meyers - #0855            06/27/2019           WNBC         PA 2-207-929
Universal Television LLC     Late Night with Seth Meyers - #0856            07/15/2019           WNBC         PA 2-207-903
Universal Television LLC     Late Night with Seth Meyers - #0857            07/16/2019           WNBC         PA 2-207-931
Universal Television LLC     Late Night with Seth Meyers - #0858            07/17/2019           WNBC         PA 2-207-973
Universal Television LLC     Late Night with Seth Meyers - #0859            07/18/2019           WNBC         PA 2-207-974
Universal Television LLC     Late Night with Seth Meyers - #0860            07/22/2019           WNBC         PA 2-207-975
Universal Television LLC     Late Night with Seth Meyers - #0861            07/23/2019           WNBC         PA 2-207-977
Universal Television LLC     Late Night with Seth Meyers - #0862            07/24/2019           WNBC         PA 2-207-978
Universal Television LLC     Late Night with Seth Meyers - #0863            07/25/2019           WNBC         PA 2-207-979
Universal Television LLC     Late Night with Seth Meyers - #0864            07/29/2019           WNBC         PA 2-207-981
Universal Television LLC     Late Night with Seth Meyers - #0865            07/30/2019           WNBC         PA 2-219-961
Universal Television LLC     Late Night with Seth Meyers - #0866            07/31/2019           WNBC         PA 2-219-962
Universal Television LLC     Late Night with Seth Meyers - #0867            08/01/2019           WNBC         PA 2-219-963
Universal Television LLC     Late Night with Seth Meyers - #0868            08/05/2019           WNBC         PA 2-219-965
Universal Television LLC     Late Night with Seth Meyers - #0869            08/06/2019           WNBC         PA 2-219-966
Universal Television LLC     Late Night with Seth Meyers - #0870            08/07/2019           WNBC         PA 2-219-967
Universal Television LLC     Late Night with Seth Meyers - #0871            08/08/2019           WNBC         PA 2-219-968
Universal Television LLC     Late Night with Seth Meyers - #0872            08/12/2019           WNBC         PA 2-221-049
Universal Television LLC     Late Night with Seth Meyers - #0873            08/13/2019           WNBC         PA 2-221-054
Universal Television LLC     Late Night with Seth Meyers - #0874            08/14/2019           WNBC         PA 2-221-063
Universal Television LLC     Late Night with Seth Meyers - #0875            08/15/2019           WNBC         PA 2-221-065
Universal Television LLC     Late Night with Seth Meyers - #0876            09/03/2019           WNBC         PA 2-221-066
Universal Television LLC     Late Night with Seth Meyers - #0877            09/04/2019           WNBC         PA 2-221-067
Universal Television LLC     Late Night with Seth Meyers - #0878            09/05/2019           WNBC         PA 2-221-069
Universal Television LLC     Late Night with Seth Meyers - #0879            09/09/2019           WNBC         PA 2-221-070
Universal Television LLC     Late Night with Seth Meyers - #0880            09/10/2019           WNBC         PA 2-221-077
Universal Television LLC     Late Night with Seth Meyers - #0881            09/11/2019           WNBC         PA 2-221-078
Universal Television LLC     Late Night with Seth Meyers - #0882            09/12/2019           WNBC         PA 2-221-083
Universal Television LLC     Late Night with Seth Meyers - #0883            09/16/2019           WNBC         PA 2-221-086
Universal Television LLC     Late Night with Seth Meyers - #0884            09/17/2019           WNBC         PA 2-221-095




                                                              79
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 81 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Late Night with Seth Meyers - #0885            09/18/2019           WNBC         PA 2-221-098
Universal Television LLC     Late Night with Seth Meyers - #0886            09/19/2019           WNBC         PA 2-221-099
Universal Television LLC     Late Night with Seth Meyers - #0887            09/23/2019           WNBC         PA 2-226-528
Universal Television LLC     Late Night with Seth Meyers - #0888            09/24/2019           WNBC         PA 2-221-125
Universal Television LLC     Late Night with Seth Meyers - #0889            09/25/2019           WNBC         PA 2-221-126
Universal Television LLC     Late Night with Seth Meyers - #0890            09/26/2019           WNBC         PA 2-223-340
Universal Television LLC     Late Night with Seth Meyers - #0891            09/30/2019           WNBC         PA 2-223-342
Universal Television LLC     Late Night with Seth Meyers - #0892            10/01/2019           WNBC         PA 2-223-343
Universal Television LLC     Late Night with Seth Meyers - #0893            10/02/2019           WNBC         PA 2-223-345
Universal Television LLC     Late Night with Seth Meyers - #0894            10/03/2019           WNBC         PA 2-223-347
Universal Television LLC     Late Night with Seth Meyers - #0895            10/07/2019           WNBC         PA 2-223-360
Universal Television LLC     Late Night with Seth Meyers - #0896            10/08/2019           WNBC         PA 2-223-364
Universal Television LLC     Late Night with Seth Meyers - #0897            10/09/2019           WNBC         PA 2-223-365
Universal Television LLC     Late Night with Seth Meyers - #0898            10/10/2019           WNBC         PA 2-223-368
Universal Television LLC     Late Night with Seth Meyers #0727              09/05/2018           WNBC         PA 2-157-777
Universal Television LLC     Late Night with Seth Meyers #0728              09/06/2018           WNBC         PA 2-157-793
Universal Television LLC     Late Night with Seth Meyers #0729              09/10/2018           WNBC         PA 2-157-795
Universal Television LLC     Late Night with Seth Meyers #0730              09/11/2018           WNBC         PA 2-157-802
Universal Television LLC     Late Night with Seth Meyers #0731              09/12/2018           WNBC         PA 2-157-824
Universal Television LLC     Late Night with Seth Meyers #0732              09/13/2018           WNBC         PA 2-157-852
Universal Television LLC     Late Night with Seth Meyers #0733              09/17/2018           WNBC         PA 2-157-853
Universal Television LLC     Late Night with Seth Meyers #0734              09/18/2018           WNBC         PA 2-157-854
Universal Television LLC     Late Night with Seth Meyers #0735              09/19/2018           WNBC         PA 2-157-856
Universal Television LLC     Late Night with Seth Meyers #0736              09/20/2018           WNBC         PA 2-157-869
Universal Television LLC     Late Night with Seth Meyers #0737              09/24/2018           WNBC         PA 2-155-992
Universal Television LLC     Late Night with Seth Meyers #0738              09/25/2018           WNBC         PA 2-155-994
Universal Television LLC     Late Night with Seth Meyers #0739              09/26/2018           WNBC         PA 2-155-996
Universal Television LLC     Late Night with Seth Meyers #0740              09/27/2018           WNBC         PA 2-155-998
Universal Television LLC     Late Night with Seth Meyers #0741              10/01/2018           WNBC         PA 2-156-001
Universal Television LLC     Late Night with Seth Meyers #0742              10/02/2018           WNBC         PA 2-156-006
Universal Television LLC     Late Night with Seth Meyers #0743              10/03/2018           WNBC         PA 2-156-008
Universal Television LLC     Late Night with Seth Meyers #0744              10/04/2018           WNBC         PA 2-156-012
Universal Television LLC     Late Night with Seth Meyers #0745              10/22/2018           WNBC         PA 2-156-017
Universal Television LLC     Late Night with Seth Meyers #0746              10/23/2018           WNBC         PA 2-156-019
Universal Television LLC     Late Night with Seth Meyers #0747              10/24/2018           WNBC         PA 2-156-023
Universal Television LLC     Late Night with Seth Meyers #0748              10/25/2018           WNBC         PA 2-156-025
Universal Television LLC     Late Night with Seth Meyers #0749              10/29/2018           WNBC         PA 2-156-027
Universal Television LLC     Late Night with Seth Meyers #0797              02/11/2019           WNBC         PA 2-185-892
Universal Television LLC     Leap To Faith - (The Good Place)               01/04/2018           WNBC         PA 2-099-153
Universal Television LLC     Lesser of Two Evils - (Chicago Med)            10/31/2018           WNBC         PA 2-160-216
Universal Television LLC     Liquid Courage - (Abby's)                      05/02/2019           WNBC         PA 2-189-681
Universal Television LLC     Local Vendors Day - (Superstore)               04/05/2018           WNBC         PA 2-117-497
Universal Television LLC     Lock It Down - (Chicago Med)                   04/03/2018           WNBC         PA 2-114-736
Universal Television LLC     Lottery - (Superstore)                         04/12/2018           WNBC         PA 2-123-124
Universal Television LLC     Lovebirds - (Superstore)                       03/28/2019           WNBC         PA 2-189-177
Universal Television LLC     Lumps - (Champions)                            03/29/2018           WNBC         PA 2-114-540
Universal Television LLC     Luna - (New Amsterdam)                         05/14/2019           WNBC         PA 2-186-428
Universal Television LLC     Mail Bin - (Abby's)                            04/25/2019           WNBC         PA 2-201-873
Universal Television LLC     Mail Closing - (Superstore)                    10/17/2019           WNBC         PA 2-223-399
                             Mama - (Law & Order: Special Victims
Universal Television LLC                                                    05/16/2018           WNBC         PA 2-124-515
                             Unit)
Universal Television LLC     Man Coke - (Marlon)                            06/28/2018           WNBC         PA 2-213-675
                             Man Down - (Law & Order: Special
Universal Television LLC                                                    09/27/2018           WNBC         PA 2-159-979
                             Victims Unit)
                             Man Up - (Law & Order: Special
Universal Television LLC                                                    09/27/2018           WNBC         PA 2-160-155
                             Victims Unit)
Universal Television LLC     Managers' Conference - (Superstore)            12/06/2018           WNBC         PA 2-163-927
Universal Television LLC     Maternity Leave - (Superstore)                 11/08/2018           WNBC         PA 2-152-419
Universal Television LLC     Matt Bomer Poster - (Champions)                04/26/2018           WNBC         PA 2-122-819




                                                              80
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 82 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
                             Mea Culpa - (Law & Order: Special
Universal Television LLC                                                    11/15/2018           WNBC         PA 2-162-839
                             Victims Unit)
Universal Television LLC     Melvin - (A.P. Bio)                            04/11/2019           WNBC         PA 2-193-481
Universal Television LLC     Minor Crimes - (Superstore)                    04/04/2019           WNBC         PA 2-189-175
                             Missing - (Law & Order: Special
Universal Television LLC                                                    03/14/2019           WNBC         PA 2-182-278
                             Victims Unit)
Universal Television LLC     Mo Money Mo Problems - (Good Girls)            03/05/2018           WNBC         PA 2-114-769
Universal Television LLC     Model Parent - (Marlon)                        06/14/2018           WNBC         PA 2-125-333
Universal Television LLC     Mondale - (Sunnyside)                          10/17/2019           WNBC         PA 2-225-888
Universal Television LLC     More Harm Than Good - (Chicago Med)            05/08/2019           WNBC         PA 2-193-804
Universal Television LLC     Most of All to Dream - (Rise)                  03/20/2018           WNBC         PA 2-113-219
                             Murdered at a Bad Address - (Law &
Universal Television LLC                                                    10/31/2019           WNBC         PA 2-224-178
                             Order: Special Victims Unit)
Universal Television LLC     My Fair Uncle - (Champions)                    04/05/2018           WNBC         PA 2-114-744
Universal Television LLC     My Kid Has to Grow Up - (I Feel Bad)           10/11/2018           WNBC         PA 2-160-324
                             My Kids Barely Know Their Culture - (I
Universal Television LLC                                                    12/06/2018           WNBC         PA 2-163-926
                             Feel Bad)
Universal Television LLC     Need to Know - (Bluff City Law)                11/11/2019           WNBC         PA 2-224-591
Universal Television LLC     Negotiations - (Superstore)                    12/12/2019           WNBC         PA 2-226-076
Universal Television LLC     Nepotism - (Champions)                         05/03/2018           WNBC         PA 2-127-937
                             Never Going Back To Normal - (Chicago
Universal Television LLC                                                    09/25/2019           WNBC         PA 2-221-646
                             Med)
Universal Television LLC     Never Let You Go - (Chicago Med)               04/24/2019           WNBC         PA 2-189-409
Universal Television LLC     New Initiative - (Superstore)                  11/15/2018           WNBC         PA 2-161-060
Universal Television LLC     New Normal - (Chicago PD)                      09/26/2018           WNBC         PA 2-160-205
Universal Television LLC     New Year's Eve with Carson Daly 2018           12/31/2018           WNBC         PA 2-178-130
Universal Television LLC     Night in Chicago - (Chicago PD)                02/06/2019           WNBC         PA 2-178-198
Universal Television LLC     No More Mr. Nice Guy - (Reverie)               06/13/2018           WNBC         PA 2-127-590
                             No More Mr. Nice Kai - (Midnight,
Universal Television LLC                                                    12/07/2018           WNBC         PA 2-168-610
                             Texas)
Universal Television LLC     No Regrets - (Chicago PD)                      11/13/2019           WNBC         PA 2-227-318
                             Nothing Faisons This Super Game Night -
Universal Television LLC                                                    07/25/2019           WNBC         PA 2-210-881
                             (Hollywood Game Night)
Universal Television LLC     Nuns - (A.P. Bio)                              03/14/2019           WNBC         PA 2-186-096
Universal Television LLC     NutriBoom - (Brooklyn Nine-Nine)               04/15/2018           WNBC         PA 2-173-248
                             Old Flames, New Sparks - (Chicago
Universal Television LLC                                                    02/27/2019           WNBC         PA 2-183-668
                             Med)
Universal Television LLC     On Shaky Ground - (Chicago Med)                02/06/2018           WNBC         PA 2-100-963
Universal Television LLC     One Job - (Will & Grace Reunion)               03/29/2018           WNBC         PA 2-114-539
Universal Television LLC     One Last Time - (Good Girls)                   04/28/2019           WNBC         PA 2-193-739
Universal Television LLC     Opening Night - (Champions)                    05/25/2018           WNBC         PA 2-123-118
Universal Television LLC     Opening Night - (Rise)                         05/15/2018           WNBC         PA 2-123-129
Universal Television LLC     Outrage - (Chicago PD)                         01/23/2019           WNBC         PA 2-168-332
Universal Television LLC     Overachieving Virgins - (A.P. Bio)             03/01/2018           WNBC         PA 2-109-980
Universal Television LLC     PA 2-193-742                                   04/25/2019           WNBC         PA 2-193-742
Universal Television LLC     Pain Killer - (Chicago PD)                     03/27/2019           WNBC         PA 2-188-157
Universal Television LLC     Pandemonium - (The Good Place)                 01/24/2019           WNBC         PA 2-171-876
Universal Television LLC     Pants Full of Sandwiches - (Sunnyside)         11/07/2019           WNBC         PA 2-225-470
Universal Television LLC     Pappa Mia - (Will & Grace Reunion)             10/31/2019           WNBC         PA 2-225-989
                             Part 33 - (Law & Order: Special Victims
Universal Television LLC                                                    02/07/2019           WNBC         PA 2-176-314
                             Unit)
Universal Television LLC     Pas de Deux - (Reverie)                        07/11/2018           WNBC         PA 2-132-699
Universal Television LLC     Patience is a Virtue - (Midnight, Texas)       12/21/2018           WNBC         PA 2-168-612
Universal Television LLC     Payback - (Chicago PD)                         04/11/2018           WNBC         PA 2-117-838
Universal Television LLC     Perfect Day - (Bluff City Law)                 11/25/2019           WNBC         PA 2-226-376
Universal Television LLC     Personal Everest - (A.P. Bio)                  04/18/2019           WNBC         PA 2-189-706
Universal Television LLC     Pick Your Poison - (Good Girls)                03/24/2019           WNBC         PA 2-189-169




                                                              81
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 83 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Pilot - (Abby's)                               03/28/2019           WNBC         PA 2-186-705
Universal Television LLC     Pilot - (Bluff City Law)                       09/23/2019           WNBC         PA 2-221-639
Universal Television LLC     Pilot - (Champions)                            03/08/2018           WNBC         PA 2-110-375
Universal Television LLC     Pilot - (Good Girls)                           02/26/2018           WNBC         PA 2-107-082
Universal Television LLC     Pilot - (I Feel Bad)                           09/19/2018           WNBC         PA 2-153-931
Universal Television LLC     Pilot - (New Amsterdam)                        09/25/2018           WNBC         PA 2-160-381
Universal Television LLC     Pilot - (Rise)                                 03/13/2018           WNBC         PA 2-109-985
Universal Television LLC     Pilot - (Sunnyside)                            09/26/2019           WNBC         PA 2-224-046
Universal Television LLC     Pilot - (The Enemy Within)                     02/25/2019           WNBC         PA 2-186-776
Universal Television LLC     Pilot - (The Village)                          03/19/2019           WNBC         PA 2-186-666
Universal Television LLC     Pilot: Catfish - (A.P. Bio)                    02/01/2018           WNBC         PA 2-114-211
                             Plastic - (Law & Order: Special Victims
Universal Television LLC                                                    01/10/2019           WNBC         PA 2-178-129
                             Unit)
Universal Television LLC     Play By My Rules - (Chicago Med)               11/14/2018           WNBC         PA 2-162-838
Universal Television LLC     Point of Origin - (Reverie)                    08/08/2018           WNBC         PA 2-146-733
                             Pop Goes the Game Night - (Hollywood
Universal Television LLC                                                    11/21/2018           WNBC         PA 2-164-424
                             Game Night)
Universal Television LLC     Preventable - (New Amsterdam)                  04/30/2019           WNBC         PA 2-192-656
Universal Television LLC     Profiles - (Chicago PD)                        03/07/2018           WNBC         PA 2-113-928
Universal Television LLC     Quinceanera - (Superstore)                     04/25/2019           WNBC         PA 2-189-685
Universal Television LLC     Reckoning - (Chicago PD)                       05/22/2019           WNBC         PA 2-204-271
                             Red Nose Day Special - (Hollywood
Universal Television LLC                                                    05/24/2018           WNBC         PA 2-128-935
                             Game Night)
Universal Television LLC     Red Nose Day Special 2018                      05/24/2018           WNBC         PA 2-125-321
Universal Television LLC     Red Nose Day Special 2019                      05/23/2019           WNBC         PA 2-210-139
                             Red Nose Day Special 2019 -
Universal Television LLC                                                    05/23/2019           WNBC         PA 2-203-841
                             (Hollywood Game Night)
                             Remember Me - (Law & Order: Special
Universal Television LLC                                                    05/23/2018           WNBC         PA 2-124-641
                             Victims Unit)
                             Remember Me Too - (Law & Order:
Universal Television LLC                                                    05/23/2018           WNBC         PA 2-124-636
                             Special Victims Unit)
Universal Television LLC     Remix - (Good Girls)                           04/30/2018           WNBC         PA 2-127-607
Universal Television LLC     Replacement - (New Amsterdam)                  10/08/2019           WNBC         PA 2-223-091
Universal Television LLC     Resting Witch Face - (Midnight, Texas)         12/14/2018           WNBC         PA 2-164-433
                             Return of the King - (Brooklyn Nine-
Universal Television LLC                                                    05/02/2019           WNBC         PA 2-193-781
                             Nine)
                             Revenge - (Law & Order: Special
Universal Television LLC                                                    10/11/2018           WNBC         PA 2-160-167
                             Victims Unit)
                             Rhonda, Diana, Jake and Trent - (The
Universal Television LLC                                                    01/18/2018           WNBC         PA 2-099-152
                             Good Place)
Universal Television LLC     Ride Along - (Chicago PD)                      10/17/2018           WNBC         PA 2-160-191
Universal Television LLC     Ride the Ram - (A.P. Bio)                      06/13/2019           WNBC         PA 2-205-262
                             Righteous Right Hand - (New
Universal Television LLC                                                    10/29/2019           WNBC         PA 2-224-345
                             Amsterdam)
Universal Television LLC     Rituals - (New Amsterdam)                      10/02/2018           WNBC         PA 2-160-339
                             Rosario's Quinceanera - (Will & Grace
Universal Television LLC                                                    11/02/2017           WNBC         PA 2-085-060
                             Reunion)
Universal Television LLC     Rosemary's Boyfriend - (A.P. Bio)              04/05/2018           WNBC         PA 2-117-493
Universal Television LLC     Rosie's Band - (Abby's)                        05/30/2019           WNBC         PA 2-204-191
Universal Television LLC     Rule Change - (Abby's)                         04/04/2019           WNBC         PA 2-189-176
Universal Television LLC     Sacrifice - (Chicago PD)                       05/08/2019           WNBC         PA 2-204-268
Universal Television LLC     Safe House - (Brooklyn Nine-Nine)              03/18/2018           WNBC         PA 2-113-851
Universal Television LLC     Safety Training - (Superstore)                 03/08/2018           WNBC         PA 2-110-374
Universal Television LLC     Salary - (Superstore)                          04/11/2019           WNBC         PA 2-193-478
Universal Television LLC     Sanctuary - (New Amsterdam)                    04/09/2019           WNBC         PA 2-193-451
Universal Television LLC     Sandra's Fight - (Superstore)                  05/16/2019           WNBC         PA 2-207-572
Universal Television LLC     Saturday Night Live - #1738                    02/03/2018           WNBC         PA 2-114-231
Universal Television LLC     Saturday Night Live - #1739                    03/10/2018           WNBC         PA 2-109-989
Universal Television LLC     Saturday Night Live - #1740                    03/10/2018           WNBC         PA 2-109-987
Universal Television LLC     Saturday Night Live - #1741                    03/17/2018           WNBC         PA 2-114-745




                                                              82
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 84 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Saturday Night Live - #1742                    04/07/2018           WNBC         PA 2-117-480
Universal Television LLC     Saturday Night Live - #1743                    04/14/2018           WNBC         PA 2-125-363
Universal Television LLC     Saturday Night Live - #1744                    05/05/2018           WNBC         PA 2-127-631
Universal Television LLC     Saturday Night Live - #1745                    05/12/2018           WNBC         PA 2-127-632
Universal Television LLC     Saturday Night Live - #1746                    05/19/2018           WNBC         PA 2-124-618
Universal Television LLC     Saturday Night Live - #1747                    09/29/2018           WNBC         PA 2-159-966
Universal Television LLC     Saturday Night Live - #1748                    10/06/2018           WNBC         PA 2-159-971
Universal Television LLC     Saturday Night Live - #1749                    10/13/2018           WNBC         PA 2-161-405
Universal Television LLC     Saturday Night Live - #1750                    11/03/2018           WNBC         PA 2-144-918
Universal Television LLC     Saturday Night Live - #1751                    11/10/2018           WNBC          Pa 2-156-789
Universal Television LLC     Saturday Night Live - #1752                    11/17/2018           WNBC          pa 2-161-046
Universal Television LLC     Saturday Night Live - #1753                    12/01/2018           WNBC          pa 2-161-044
Universal Television LLC     Saturday Night Live - #1754                    12/08/2018           WNBC         PA 2-164-435
Universal Television LLC     Saturday Night Live - #1755                    12/15/2018           WNBC         PA 2-168-337
Universal Television LLC     Saturday Night Live - #1756                    01/19/2019           WNBC         PA 2-168-336
Universal Television LLC     Saturday Night Live - #1757                    01/26/2019           WNBC         PA 2-178-126
Universal Television LLC     Saturday Night Live - #1758                    02/09/2019           WNBC         PA 2-186-323
Universal Television LLC     Saturday Night Live - #1759                    02/16/2019           WNBC         PA 2-186-320
Universal Television LLC     Saturday Night Live - #1760                    03/02/2019           WNBC         PA 2-186-087
Universal Television LLC     Saturday Night Live - #1761                    03/09/2019           WNBC         PA 2-182-276
Universal Television LLC     Saturday Night Live - #1762                    03/30/2019           WNBC         PA 2-193-473
Universal Television LLC     Saturday Night Live - #1763                    04/06/2019           WNBC         PA 2-193-475
Universal Television LLC     Saturday Night Live - #1764                    04/13/2019           WNBC         PA 2-201-819
Universal Television LLC     Saturday Night Live - #1765                    05/04/2019           WNBC         PA 2-206-898
Universal Television LLC     Saturday Night Live - #1766                    05/11/2019           WNBC         PA 2-206-896
Universal Television LLC     Saturday Night Live - #1767                    05/18/2019           WNBC         PA 2-204-264
Universal Television LLC     Saturday Night Live - #1768                    09/28/2019           WNBC         PA 2-221-726
Universal Television LLC     Saturday Night Live - #1769                    10/05/2019           WNBC         PA 2-223-239
Universal Television LLC     Saturday Night Live - #1770                    10/12/2019           WNBC         PA 2-223-240
Universal Television LLC     Saturday Night Live - #1771                    10/26/2019           WNBC         PA 2-225-986
Universal Television LLC     Saturday Night Live - #1772                    11/02/2019           WNBC         PA 2-224-185
Universal Television LLC     Saturday Night Live - #1774                    11/23/2019           WNBC         PA 2-226-101
Universal Television LLC     Saved - (Chicago PD)                           04/18/2018           WNBC         PA 2-125-459
Universal Television LLC     Scanners - (Superstore)                        05/09/2019           WNBC         PA 2-193-786
Universal Television LLC     Schnorf Town - (Sunnyside)                     10/24/2019           WNBC         PA 2-225-467
Universal Television LLC     Selling Out - (A.P. Bio)                       03/22/2018           WNBC         PA 2-112-767
                             Send in the Clowns - (Law & Order:
Universal Television LLC                                                    03/21/2018           WNBC         PA 2-117-483
                             Special Victims Unit)
Universal Television LLC     Sequestered - (The Enemy Within)               05/13/2019           WNBC         PA 2-201-816
                             Service - (Law & Order: Special Victims
Universal Television LLC                                                    04/11/2018           WNBC         PA 2-131-320
                             Unit)
Universal Television LLC     Shadowing Glenn - (Superstore)                 12/13/2018           WNBC         PA 2-164-429
Universal Television LLC     Shoplifter Rehab - (Superstore)                11/07/2019           WNBC         PA 2-225-476
Universal Television LLC     Show Me Going - (Brooklyn Nine-Nine)           05/06/2018           WNBC         PA 2-122-811
Universal Television LLC     Shutdown - (Good Girls)                        04/16/2018           WNBC         PA 2-131-484
Universal Television LLC     Sicko - (Brooklyn Nine-Nine)                   05/16/2019           WNBC         PA 2-207-574
Universal Television LLC     Sierra Maestra - (The Enemy Within)            05/20/2019           WNBC         PA 2-206-897
                             Sigma Triangle Squiggle Thing -
Universal Television LLC                                                    11/21/2019           WNBC         PA 2-225-475
                             (Sunnyside)
Universal Television LLC     Sisterhood - (Chicago PD)                      02/28/2018           WNBC         PA 2-113-920
Universal Television LLC     Sisters - (Marlon)                             06/21/2018           WNBC         PA 2-128-971
                             Six or Seven Minutes - (New
Universal Television LLC                                                    01/08/2019           WNBC         PA 2-165-634
                             Amsterdam)
Universal Television LLC     Skirt-Skirt! - (Sunnyside)                     10/31/2019           WNBC         PA 2-225-469
                             Slow Down, Children at Play - (Good
Universal Television LLC                                                    03/10/2019           WNBC         PA 2-186-092
                             Girls)
                             So Long, Division - (Will & Grace
Universal Television LLC                                                    11/29/2018           WNBC         PA 2-163-932
                             Reunion)
Universal Television LLC     Soda Gun - (Abby's)                            05/09/2019           WNBC         PA 2-193-783




                                                              83
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 85 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     Somewhere Else - (The Good Place)              02/01/2018           WNBC         PA 2-100-960
Universal Television LLC     Special Sauce - (Good Girls)                   04/09/2018           WNBC         PA 2-113-853
Universal Television LLC     Spectacle - (A.P. Bio)                         05/30/2019           WNBC         PA 2-204-235
                             Staten Island Fairy - (Will & Grace
Universal Television LLC                                                    02/01/2018           WNBC         PA 2-110-787
                             Reunion)
Universal Television LLC     Steps Challenge - (Superstore)                 03/14/2019           WNBC         PA 2-186-056
                             Straight Through The Heart - (Shades of
Universal Television LLC                                                    07/29/2018           WNBC         PA 2-133-159
                             Blue)
Universal Television LLC     Suicide Squad - (Brooklyn Nine-Nine)           05/16/2019           WNBC         PA 2-207-575
Universal Television LLC     Summer of the Shark - (Good Girls)             04/23/2018           WNBC         PA 2-127-606
                             Sunk Cost Fllacy - (Law & Order:
Universal Television LLC                                                    04/18/2018           WNBC         PA 2-215-357
                             Special Victims Unit)
                             Supreme Courtship - (Will & Grace
Universal Television LLC                                                    03/07/2019           WNBC         PA 2-186-054
                             Reunion)
                             Sweatshop Annie & The Annoying Baby
Universal Television LLC                                                    03/08/2018           WNBC         PA 2-109-977
                             Shower - (Will & Grace Reunion)
Universal Television LLC     Sweet Low Road - (A.P. Bio)                    04/25/2019           WNBC         PA 2-189-710
Universal Television LLC     Take Off Your Pants - (Good Girls)             04/07/2019           WNBC         PA 2-189-172
Universal Television LLC     Taking Care of Business - (Good Girls)         03/26/2018           WNBC         PA 2-112-783
Universal Television LLC     Target - (Superstore)                          03/22/2018           WNBC         PA 2-112-764
Universal Television LLC     Teacher Jail - (A.P. Bio)                      02/25/2018           WNBC         PA 2-108-730
Universal Television LLC     Team Cockroach - (The Good Place)              10/05/2017           WNBC         PA 2-068-562
Universal Television LLC     Tell Me The Truth - (Chicago Med)              04/03/2019           WNBC         PA 2-190-332
Universal Television LLC     Testimonials - (Superstore)                    10/03/2019           WNBC         PA 2-221-610
                             Tex and the City - (Will & Grace
Universal Television LLC                                                    10/18/2018           WNBC         PA 2-161-054
                             Reunion)
                             That Way Madness Lies - (Shades of
Universal Television LLC                                                    07/01/2018           WNBC         PA 2-132-700
                             Blue)
Universal Television LLC     The All-American - (Bluff City Law)            10/28/2019           WNBC         PA 2-225-987
                             The Ambassador's Wife - (The Enemy
Universal Television LLC                                                    03/11/2019           WNBC         PA 2-182-284
                             Within)
                             The Anchorman and the Wrestlers -
Universal Television LLC                                                    08/28/2019           WNBC         PA 2-216-522
                             (Hollywood Game Night)
Universal Television LLC     The Answer - (The Good Place)                  11/21/2019           WNBC         PA 2-225-486
                             The Ballad of Donkey Doug - (The Good
Universal Television LLC                                                    10/25/2018           WNBC         PA 2-161-388
                             Place)
                             The Beefcake and the Cake Beef - (Will
Universal Television LLC                                                    03/15/2018           WNBC         PA 2-113-210
                             & Grace Reunion)
Universal Television LLC     The Big Picture - (New Amsterdam)              10/01/2019           WNBC         PA 2-222-955
Universal Television LLC     The Bimbo - (Brooklyn Nine-Nine)               04/18/2019           WNBC         PA 2-193-485
Universal Television LLC     The Black Mandela - (Reverie)                  07/18/2018           WNBC         PA 2-133-162
Universal Television LLC     The Blue Wall - (Shades of Blue)               07/15/2018           WNBC         PA 2-133-154
Universal Television LLC     The Blues - (New Amsterdam)                    02/12/2019           WNBC         PA 2-176-308
Universal Television LLC     The Book of Dougs - (The Good Place)           01/10/2019           WNBC         PA 2-165-614
                             The Book of Esther - (Law & Order:
Universal Television LLC                                                    05/02/2018           WNBC         PA 2-122-837
                             Special Victims Unit)
Universal Television LLC     The Box - (Brooklyn Nine-Nine)                 04/01/2018           WNBC         PA 2-113-847
Universal Television LLC     The Brainy Bunch - (The Good Place)            10/04/2018           WNBC         PA 2-159-992
                             The Burden of Our Choices - (Law &
Universal Television LLC                                                    10/17/2019           WNBC         PA 2-225-880
                             Order: Special Victims Unit)
Universal Television LLC     The Burrito - (The Good Place)                 01/25/2018           WNBC         PA 2-099-146
                             The Chick or the Egg Donor - (Will &
Universal Television LLC                                                    11/04/2019           WNBC         PA 2-225-480
                             Grace Reunion)
                             The Crime Scene - (Brooklyn Nine-
Universal Television LLC                                                    02/14/2019           WNBC         PA 2-186-285
                             Nine)
                             The Darkest Journey Home - (Law &
Universal Television LLC                                                    10/03/2019           WNBC         PA 2-221-696
                             Order: Special Victims Unit)
Universal Television LLC     The Denominator - (New Amsterdam)              10/15/2019           WNBC         PA 2-223-107
Universal Television LLC     The Domino Effect - (New Amsterdam)            11/13/2018           WNBC         PA 2-162-834
Universal Television LLC     The Dubby - (Good Girls)                       04/14/2019           WNBC         PA 2-189-689




                                                              84
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 86 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     The Embassy - (The Enemy Within)               05/06/2019           WNBC         PA 2-201-814
Universal Television LLC     The Ethiopian Executioner - (Sunnyside)        10/03/2019           WNBC         PA 2-222-151
Universal Television LLC     The fish - (Abby's)                            06/13/2019           WNBC         PA 2-205-250
Universal Television LLC     The Forgotten - (Chicago PD)                   02/27/2019           WNBC         PA 2-181-540
Universal Television LLC     The Forsaken - (New Amsterdam)                 02/19/2019           WNBC         PA 2-186-685
                             The Funeral to End All Funerals - (The
Universal Television LLC                                                    11/14/2019           WNBC         PA 2-225-483
                             Good Place)
                             The Golden Child - (Brooklyn Nine-
Universal Television LLC                                                    03/07/2019           WNBC         PA 2-186-052
                             Nine)
                             The Good Girl - (Law & Order: Special
Universal Television LLC                                                    04/11/2019           WNBC         PA 2-193-471
                             Victims Unit)
                             The Grief Panda - (Will & Grace
Universal Television LLC                                                    11/21/2019           WNBC         PA 2-225-482
                             Reunion)
Universal Television LLC     The Hollow Crown - (Shades of Blue)            06/24/2018           WNBC         PA 2-133-168
Universal Television LLC     The Honeypot - (Brooklyn Nine-Nine)            02/21/2019           WNBC         PA 2-186-300
Universal Television LLC     The Karman Line - (New Amsterdam)              10/22/2019           WNBC         PA 2-224-343
Universal Television LLC     The Key - (Reverie)                            08/01/2018           WNBC         PA 2-146-734
                             The Monster of the Week is Patriarchy -
Universal Television LLC                                                    11/02/2018           WNBC         PA 2-160-146
                             (Midnight, Texas)
Universal Television LLC     The Negotiation - (Brooklyn Nine-Nine)         03/25/2018           WNBC         PA 2-113-852
Universal Television LLC     The Parent Trap - (Chicago Med)                04/24/2018           WNBC         PA 2-122-850
Universal Television LLC     The Petition - (Rise)                          05/01/2018           WNBC         PA 2-127-627
Universal Television LLC     The Poison Inside Us - (Chicago Med)           11/07/2018           WNBC         PA 2-162-841
                             The Pursuit of Happiness - (Will &
Universal Television LLC                                                    02/21/2019           WNBC         PA 2-176-317
                             Grace Reunion)
                             The Puzzle Master - (Brooklyn Nine-
Universal Television LLC                                                    04/08/2018           WNBC         PA 2-117-492
                             Nine)
                             The Real McCoy - (Will & Grace
Universal Television LLC                                                    02/28/2019           WNBC         PA 2-181-549
                             Reunion)
Universal Television LLC     The Reckoning - (Shades of Blue)               07/22/2018           WNBC         PA 2-133-158
                             The Scales of Justice - (Will & Grace
Universal Television LLC                                                    02/14/2019           WNBC         PA 2-186-301
                             Reunion)
Universal Television LLC     The Snowplow - (The Good Place)                10/11/2018           WNBC         PA 2-160-138
Universal Television LLC     The Space Between Us - (Chicago Med)           03/27/2019           WNBC         PA 2-188-155
Universal Television LLC     The Tattler - (Brooklyn Nine-Nine)             01/24/2019           WNBC         PA 2-171-875
Universal Television LLC     The Therapist - (Brooklyn Nine-Nine)           03/21/2019           WNBC         PA 2-186-702
Universal Television LLC     The Things We Do - (Chicago Med)               01/23/2019           WNBC         PA 2-168-330
                             The Things We Do For Love - (Will &
Universal Television LLC                                                    03/28/2019           WNBC         PA 2-189-173
                             Grace Reunion)
Universal Television LLC     The Tipping Point - (Chicago Med)              05/15/2018           WNBC         PA 2-124-507
Universal Television LLC     The Trolley Problem - (The Good Place)         10/19/2017           WNBC         PA 2-067-893
                             The Undiscovered Country - (Law &
Universal Television LLC                                                    02/07/2018           WNBC         PA 2-100-967
                             Order: Special Victims Unit)
Universal Television LLC     The Wedding - (Will & Grace Reunion)           01/18/2018           WNBC         PA 2-101-096
                             The West Side Curmudgeon - (Will &
Universal Television LLC                                                    10/04/2018           WNBC         PA 2-159-993
                             Grace Reunion)
                             The Worst Possible Use of Free Will -
Universal Television LLC                                                    11/08/2018           WNBC         PA 2-144-895
                             (The Good Place)
Universal Television LLC     Thelma and Louise - (Good Girls)               04/21/2019           WNBC         PA 2-201-821
                             There's Never Enough Time - (I Feel
Universal Television LLC                                                    12/27/2018           WNBC         PA 2-165-612
                             Bad)
                             There's Something About Larry - (Will
Universal Television LLC                                                    01/11/2018           WNBC         PA 2-112-924
                             & Grace Reunion)
Universal Television LLC     This City - (Chicago PD)                       04/03/2019           WNBC         PA 2-190-327
Universal Television LLC     This Is Not The End - (New Amsterdam)          05/07/2019           WNBC         PA 2-201-812
Universal Television LLC     This Is Now - (Chicago Med)                    05/01/2018           WNBC         PA 2-122-823




                                                              85
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 87 of 89
                           American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                           Exhibit C
                                                                                                             U.S. Copyright
         Copyright Owner                       Title                      Broadcast Date         Station
                                                                                                           Registration Number
Universal Television LLC     This Land Is Your Land - (Good Girls)          05/05/2019           WNBC         PA 2-193-741
                             This Will God Willing Get Better -
Universal Television LLC                                                    04/24/2018           WNBC         PA 2-127-623
                             (Rise)
Universal Television LLC     Three Dots - (New Amsterdam)                   11/20/2018           WNBC         PA 2-168-655
                             Three Wise Men - (Will & Grace
Universal Television LLC                                                    03/01/2018           WNBC         PA 2-109-978
                             Reunion)
Universal Television LLC     Ticking Clocks - (Brooklyn Nine-Nine)          04/25/2019           WNBC         PA 2-193-736
Universal Television LLC     Ties That Bind - (Chicago PD)                  02/13/2019           WNBC         PA 2-178-207
                             Tinker, Tailor, Demon, Spy - (The Good
Universal Television LLC                                                    10/17/2019           WNBC         PA 2-223-395
                             Place)
                             To Witch Hell and Back - (Midnight,
Universal Television LLC                                                    11/09/2018           WNBC         PA 2-161-063
                             Texas)
Universal Television LLC     Toledo's Top 100 - (A.P. Bio)                  03/28/2019           WNBC         PA 2-186-659
Universal Television LLC     Too Close To The Sun - (Chicago Med)           11/13/2019           WNBC         PA 2-227-350
Universal Television LLC     Too Many Lumpies - (Sunnyside)                 11/14/2019           WNBC         PA 2-225-472
Universal Television LLC     Totally Hosed - (Rise)                         05/08/2018           WNBC         PA 2-123-125
Universal Television LLC     Town Hall - (Superstore)                       05/03/2018           WNBC         PA 2-122-821
Universal Television LLC     Toxic Workplace - (Superstore)                 10/18/2018           WNBC         PA 2-161-392
Universal Television LLC     Toy Drive - (Superstore)                       11/04/2019           WNBC         PA 2-226-078
Universal Television LLC     Trick-or-Treat - (Superstore)                  10/31/2019           WNBC         PA 2-225-994
Universal Television LLC     Trigger - (Chicago PD)                         11/07/2018           WNBC         PA 2-162-825
Universal Television LLC     True or False - (Chicago PD)                   10/31/2018           WNBC         PA 2-160-198
Universal Television LLC     Trust - (Chicago PD)                           01/16/2019           WNBC         PA 2-172-537
Universal Television LLC     Victory Party - (Rise)                         04/03/2018           WNBC         PA 2-114-228
Universal Television LLC     Video Game Release - (Superstore)              03/01/2018           WNBC         PA 2-109-979
Universal Television LLC     Vincemas - (Champions)                         04/12/2018           WNBC         PA 2-117-502
Universal Television LLC     Walleye - (A.P. Bio)                           04/26/2018           WNBC         PA 2-199-275
                             Watcha Hough To? - (Hollywood Game
Universal Television LLC                                                    09/04/2019           WNBC         PA 2-216-525
                             Night)
Universal Television LLC     We Don't Party - (A.P. Bio)                    03/29/2018           WNBC         PA 2-114-542
Universal Television LLC     We Hold These Truths - (Chicago Med)           02/20/2019           WNBC         PA 2-186-311

Universal Television LLC     Wednesday Mornings, 8am - (A.P. Bio)           03/21/2019           WNBC         PA 2-186-657

Universal Television LLC     We're Lost in the Dark - (Chicago Med)         10/02/2019           WNBC         PA 2-223-241
Universal Television LLC     We're Not Fun Anymore - (I Feel Bad)           12/13/2018           WNBC         PA 2-164-430
Universal Television LLC     We've All Got Our Junk - (Rise)                04/10/2018           WNBC         PA 2-113-884
Universal Television LLC     What Could Have Been - (Chicago PD)            04/24/2019           WNBC         PA 2-189-411
Universal Television LLC     What Flowers May Bloom - (Rise)                03/27/2018           WNBC         PA 2-114-543
                             What the Heart Wants - (New
Universal Television LLC                                                    11/12/2019           WNBC         PA 2-224-847
                             Amsterdam)
Universal Television LLC     What You Don't Know - (Chicago Med)            10/24/2018           WNBC         PA 2-162-829
                             When the Levee Breaks - (Bluff City
Universal Television LLC                                                    10/21/2019           WNBC         PA 2-225-869
                             Law)
Universal Television LLC     When To Let Go - (Chicago Med)                 10/03/2018           WNBC         PA 2-148-134
                             Where in The World is Karen Walker? -
Universal Television LLC                                                    10/11/2018           WNBC         PA 2-160-322
                             (Will & Grace Reunion)
Universal Television LLC     White Whale - (Brooklyn Nine-Nine)             05/13/2018           WNBC         PA 2-123-086
Universal Television LLC     Who Can You Trust - (Chicago Med)              01/16/2019           WNBC         PA 2-177-818
                             Who Knows What Tomorrow Brings -
Universal Television LLC                                                    11/06/2019           WNBC         PA 2-227-293
                             (Chicago Med)
                             Who's Sorry Now? - (Will & Grace
Universal Television LLC                                                    10/25/2018           WNBC         PA 2-161-385
                             Reunion)
                             Who's Your Daddy - (Will & Grace
Universal Television LLC                                                    10/05/2017           WNBC         PA 2-066-564
                             Reunion)
Universal Television LLC     Wingman - (Marlon)                             06/14/2018           WNBC         PA 2-202-948
Universal Television LLC     With A Brave Heart - (Chicago Med)             05/22/2019           WNBC         PA 2-204-275




                                                              86
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 88 of 89
                                  American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                      Exhibit C
                                                                                                                    U.S. Copyright
         Copyright Owner                                   Title                  Broadcast Date        Station
                                                                                                                  Registration Number
                                       With Enemies Like These - (Will &
Universal Television LLC                                                            11/07/2019          WNBC         PA 2-225-988
                                       Grace Reunion)
Universal Television LLC               World Final - (World of Dance)               05/05/2019          WNBC         PA 2-201-800
Universal Television LLC               Yasss, Queen - (Midnight, Texas)             12/28/2018          WNBC         PA 2-168-614
Universal Television LLC               Yes or No - (The Village)                    04/23/2019          WNBC         PA 2-189-711
                                       You Don't Need a Weatherman - (Bluff
Universal Television LLC                                                            09/30/2019          WNBC         PA 2-217-631
                                       City Law)
                                       You Have Reached the Voicemail of
Universal Television LLC                                                            03/17/2019          WNBC         PA 2-186-770
                                       Leslie Peterson - (Good Girls)
Universal Television LLC               Your Turn - (New Amsterdam)                  09/24/2019          WNBC         PA 2-221-747
                                       Zero Tolerance - (Law & Order: Special
Universal Television LLC                                                            10/04/2018          WNBC         PA 2-160-156
                                       Victims Unit)
Universal Television LLC CBS Studios
                                       A New Dawn - (FBI)                           01/22/2019          WNBC         PA 2-168-622
Inc.
Universal Television LLC CBS Studios
                                       American Idol - (FBI)                        10/08/2019          WNBC         PA 2-223-249
Inc.
Universal Television LLC CBS Studios
                                       An Imperfect Science - (FBI)                 10/15/2019          WNBC         PA 2-223-112
Inc.
Universal Television LLC CBS Studios
                                       Apex - (FBI)                                 03/26/2019          WNBC         PA 2-188-161
Inc.
Universal Television LLC CBS Studios
                                       Appearances - (FBI)                          05/07/2019          WNBC         PA 2-193-796
Inc.
Universal Television LLC CBS Studios
                                       Closure - (FBI)                              05/14/2019          WNBC         PA 2-186-424
Inc.
Universal Television LLC CBS Studios
                                       Codename: Ferfinand - (FBI)                  11/18/2019          WNBC         PA 2-227-337
Inc.
Universal Television LLC CBS Studios
                                       Compromised - (FBI)                          12/04/2018          WNBC         PA 2-168-616
Inc.
Universal Television LLC CBS Studios
                                       Conflict of Interest - (FBI)                 04/16/2019          WNBC         PA 2-193-439
Inc.
Universal Television LLC CBS Studios
                                       Cops & Robbers - (FBI)                       11/13/2018          WNBC         PA 2-161-070
Inc.
Universal Television LLC CBS Studios
                                       Crossfire - (FBI)                            10/16/2018          WNBC         PA 2-161-066
Inc.
Universal Television LLC CBS Studios
                                       Crossroads - (FBI)                           10/22/2019          WNBC         PA 2-223-576
Inc.
Universal Television LLC CBS Studios
                                       Doomsday - (FBI)                             10/23/2018          WNBC         PA 2-161-069
Inc.
Universal Television LLC CBS Studios
                                       Exposed - (FBI)                              02/19/2019          WNBC         PA 2-176-306
Inc.
Universal Television LLC CBS Studios
                                       Family Man - (FBI)                           10/30/2018          WNBC         PA 2-160-149
Inc.
Universal Television LLC CBS Studios
                                       Green Birds - (FBI)                          10/02/2018          WNBC         PA 2-148-140
Inc.
Universal Television LLC CBS Studios
                                       Identity Crisis - (FBI)                      01/15/2019          WNBC         PA 2-172-535
Inc.
Universal Television LLC CBS Studios
                                       Invisible - (FBI)                            03/12/2019          WNBC         PA 2-182-269
Inc.
Universal Television LLC CBS Studios
                                       Little Egypt - (FBI)                         09/24/2019          WNBC         PA 2-221-634
Inc.
Universal Television LLC CBS Studios
                                       Most Wanted - (FBI)                          04/02/2019          WNBC         PA 2-193-441
Inc.
Universal Television LLC CBS Studios
                                       Outsider - (FBI)                             11/05/2019          WNBC         PA 2-224-592
Inc.
Universal Television LLC CBS Studios
                                       Partners In Crime - (FBI)                    02/12/2019          WNBC         PA 2-176-307
Inc.
Universal Television LLC CBS Studios
                                       Pilot - (FBI)                                09/25/2018          WNBC         PA 2-160-140
Inc.
Universal Television LLC CBS Studios
                                       Prey - (FBI)                                 10/09/2018          WNBC         PA 2-161-067
Inc.




                                                                         87
              Case 1:19-cv-07136-LLS Document 81-3 Filed 10/30/20 Page 89 of 89
                                  American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.

                                                                      Exhibit C
                                                                                                                    U.S. Copyright
         Copyright Owner                                   Title                  Broadcast Date        Station
                                                                                                                  Registration Number
Universal Television LLC CBS Studios
                                       Salvation - (FBI)                            11/26/2019          WNBC         PA 2-226-096
Inc.
Universal Television LLC CBS Studios
                                       Scorched Faith - (FBI)                       02/26/2019          WNBC         PA 2-181-532
Inc.
Universal Television LLC CBS Studios
                                       The Armorer's Faith - (FBI)                  12/11/2018          WNBC         PA 2-168-623
Inc.
Universal Television LLC CBS Studios
                                       The Lives of Others - (FBI)                  10/01/2019          WNBC         PA 2-222-344
Inc.
Universal Television LLC CBS Studios
                                       This Land Is Your Land - (FBI)               11/20/2018          WNBC         PA 2-168-618
Inc.
Universal Television LLC CBS Studios
                                       Undisclosed - (FBI)                          11/12/2019          WNBC         PA 2-224-593
Inc.
Universal Television LLC CBS Studios
                                       What Lies Beneath - (FBI)                    04/30/2019          WNBC         PA 2-193-720
Inc.
Universal Television LLC Fox
                                       Fake AF - (Almost Family)                    11/13/2019          WNBC         PA 2-224-184
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Kosher AF - (Almost Family)                  11/27/2019          WNBC         PA 2-255-464
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Notorious AF- (Almost Family)                10/16/2019          WNBC         PA 2-223-132
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Pilot - (Almost Family)                      10/02/2019          WNBC         PA 2-222-358
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Related AF - (Almost Family)                 10/09/2019          WNBC         PA 2-222-351
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Risky AF - (Almost Family)                   11/20/2019          WNBC         PA 2-225-466
Broadcasting Company, LLC
Universal Television LLC Fox
                                       Thankful AF - (Almost Family)                11/28/2019          WNBC         PA 2-228-964
Broadcasting Company, LLC




                                                                         88
